



exhibit1026image15aia.jpg [exhibit1026image15aia.jpg]
 
Document A102TM – 2007



Standard Form of Agreement Between Owner and Contractor where the basis of
payment is the Cost of the Work Plus a Fee with a Guaranteed Maximum Price




AGREEMENT made as of the _____ day of December, 2016
BETWEEN the Owner:


Athena Arsenal, LLC
311 Arsenal Street
Watertown, MA 02472
Telephone Number: (617) 402-1898


and the Contractor:
C.E. Floyd Company, Inc.
135 South Road
Bedford, MA 01730


for the following Project:
(Paragraph deleted)
Construction of new parking garage sited on the west end of the athenahealth
campus in Watertown, MA, and associated site development and utility work.
Project site abuts North Beacon Street to the south and Arsenal Street to the
north. The Project includes construction of (i) a bridge connection to the
existing building known as 311 Arsenal Street, and (ii) a generator
pad/retaining wall at the west end of the existing building known as Building
39.
The Architect:
Walker Parking Consultants/Engineers, Inc.
20 Park Plaza, Suite 1202
Boston, MA 02116
Telephone: 617-350-5040
The Owner and Contractor agree as follows.


ADDITIONS AND DELETIONS:
The author of this document has added information needed for its completion. The
author may also have revised the text of the original AIA standard form. An
Additions and Deletions Report that notes added information as well as revisions
to the standard form text is available from the author and should be reviewed. A
vertical line in the left margin of this document indicates where the author has
added necessary information and where the author has added to or deleted from
the original AIA text.
This document has important legal consequences. Consultation with an attorney is
encouraged with respect to its completion or modification.
This document is not intended for use in competitive bidding.
AIA Document A201TM–2007, General Conditions of the Contract for Construction,
is adopted in this document by reference. Do not use with other general
conditions unless this document is modified.






Init.
AIA Document A102TM – 2007 (formerly A111TM – 1997). Copyright © 1920, 1925,
1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 08:43:11 on 12/02/2016 under Order No.8702051788_1 which expires on
01/11/2017, and is not for resale.
 
 
User Notes: athena - West Garage 12-01-16 (8)


(913332016)


1








--------------------------------------------------------------------------------




TABLE OF ARTICLES
1
THE CONTRACT DOCUMENTS
2
THE WORK OF THIS CONTRACT
3
RELATIONSHIP OF THE PARTIES
4
DATE OF COMMENCEMENT AND SUBSTANTIAL COMPLETION
5
CONTRACT SUM
6
CHANGES IN THE WORK
7
COSTS TO BE REIMBURSED
8
COSTS NOT TO BE REIMBURSED
9
DISCOUNTS, REBATES AND REFUNDS
10
SUBCONTRACTS AND OTHER AGREEMENTS
11
ACCOUNTING RECORDS
12
PAYMENTS
13
DISPUTE RESOLUTION
14
TERMINATION OR SUSPENSION
15
MISCELLANEOUS PROVISIONS
16
ENUMERATION OF CONTRACT DOCUMENTS
17
INSURANCE AND BONDS



(Paragraphs deleted)
ARTICLE 1     THE CONTRACT DOCUMENTS
The Contract Documents consist of this Agreement, Conditions of the Contract
(General, Supplementary and other Conditions), Drawings, Specifications, Addenda
issued prior to execution of this Agreement, other documents listed in this
Agreement and Modifications issued after execution of this Agreement, all of
which form the Contract and are as fully a part of the Contract as if attached
to this Agreement or repeated herein. The Contract represents the entire and
integrated agreement between the parties hereto and supersedes prior
negotiations, representations or agreements, either written or oral.
The priority for interpreting conflicts in the Contract Documents is set forth
in Section 1.2.4 of the General Conditions of the Contract for Construction, AIA
Document A201–2007, as modified by the parties and forming a part of the
Contract Documents (sometimes referred to herein as "AIA Document A201-2007" or
as the "General Conditions of the Contract").
ARTICLE 2     THE WORK OF THIS CONTRACT
The Contractor shall fully execute the Work described in the Contract Documents,
except as specifically indicated in the Contract Documents to be the
responsibility of others.


§ 2.1 If performance of the Work has commenced prior to the date of this
Agreement, upon execution hereof this Agreement shall supersede all other prior
agreements, written or oral, between the parties (except for any separate




Init.
AIA Document A102TM – 2007 (formerly A111TM – 1997). Copyright © 1920, 1925,
1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 08:43:11 on 12/02/2016 under Order No.8702051788_1 which expires on
01/11/2017, and is not for resale.
 
 
User Notes: athena - West Garage 12-01-16 (8)


(913332016)


2








--------------------------------------------------------------------------------




agreement relating to preconstruction services as described in Section 2.2), and
all Work and services performed by the Contractor in connection with the Project
prior to the date of execution of this Agreement shall be covered by this
Agreement and for all purposes deemed to have been performed pursuant to this
Agreement.
§ 2.2 The Contractor has performed preconstruction services in connection with
the Project prior to execution of this Agreement, including cost estimating,
investigations of existing conditions, design review, consultation concerning
construction feasibility and schedule, value engineering and other services.
Such preconstruction services shall continue to be performed under this
Agreement. Compensation to the Contractor on account of such preconstruction
services shall be in accordance with the terms of the Preconstruction Services
Agreement previously entered into by the parties.
§ 2.3 By executing this Agreement, the Contractor acknowledges that it has
reviewed the design documents for clarity, completeness, constructability and
coordination among trades. The intent of the Contractor’s participation in the
investigation of existing conditions, review of the design documents, and other
preconstruction activities is that the Contractor shall have, prior to
commitment to a Guaranteed Maximum Price (GMP) and schedule for the Project,
full and complete information as necessary concerning existing conditions at and
surrounding the site and a full and complete understanding of the intent of, and
specific requirements relating to, the design of the Work and the Owner’s
objectives. If, in the course of its review of the design documents or its
investigation of existing conditions or otherwise, the Contractor has discovered
within the Drawings and Specifications or other design documents any errors,
inconsistencies, ambiguities, omissions, lack of coordination or other
discrepancies, non-compliance with building codes or other applicable laws, or
constructability concerns (collectively, "discrepancies or omissions"), the
Contractor shall promptly notify the Owner and the Architect in writing. The
Contractor shall not be entitled to make a claim for additional cost or
extension of time based on (i) any discrepancies or omissions in the design
documents on which the Guaranteed Maximum Price is based, if the Contractor
discovered such discrepancies or omissions during its review of the design
documents but did not notify the Owner and the Architect as provided, or (ii)
any alleged failure of the Construction Documents to be constructible, or (iii)
existing conditions at the site, if such existing site conditions were
discovered by the Contractor during the preconstruction phase or should have
been discovered by the Contractor in the exercise of reasonable care as a
construction manager in the investigation of existing conditions at the site.


ARTICLE 3     RELATIONSHIP OF THE PARTIES
The Contractor accepts the relationship of trust and confidence established by
this Agreement and covenants with the Owner to cooperate with the Architect and
exercise the Contractor’s best skill, effort and judgment in furthering the
interests of the Owner; to furnish efficient business administration and
supervision; to furnish at all times an adequate supply of workers and
materials; and to perform the Work in the best way and most expeditious and
economical manner consistent with the Owner’s interests. The Owner agrees to (a)
exercise best efforts to furnish and (b) approve, in a timely manner,
information required by the Contractor and to make payments to the Contractor in
accordance with the requirements of the Contract Documents.


ARTICLE 4     DATE OF COMMENCEMENT AND SUBSTANTIAL COMPLETION
§ 4.1 The date of commencement of the Work shall be the date set forth in a
written notice to proceed issued by the Owner.
(Paragraphs deleted)
§ 4.2 The Contract Time shall be measured from the date of commencement.
§ 4.3 The GMP Amendment (hereafter defined) shall include a detailed critical
path method master construction schedule for the Work (such master construction
schedule, as amended from time to time with the written consent of the Owner, is
referred to in the Contract Documents as the "Construction Schedule"), and the
GMP Amendment shall specify the agreed date for Substantial Completion of the
Work (the "Required Substantial Completion Date"). The Contractor shall achieve
Substantial Completion of the
(Paragraphs deleted)
Work no later than the Required Substantial Completion Date, and shall achieve
final completion of the Work no later than sixty (60) days after Substantial
Completion, subject to adjustments of the Contract Time as provided in the
Contract Documents.


(Paragraph deleted)






Init.
AIA Document A102TM – 2007 (formerly A111TM – 1997). Copyright © 1920, 1925,
1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 08:43:11 on 12/02/2016 under Order No.8702051788_1 which expires on
01/11/2017, and is not for resale.
 
 
User Notes: athena - West Garage 12-01-16 (8)


(913332016)


3








--------------------------------------------------------------------------------




§ 4.4 The Contractor acknowledges that the Owner will sustain costs or damages
if the Contractor fails to achieve Substantial Completion on or before the
Required Substantial Completion Date, including without limitation costs of
alternative parking facilities or arrangements, additional administrative and
professional costs, including additional fees of the Architect, the Owner’s
representative or other consultants, and other losses and expenses, which would
not have been incurred if the Required Substantial Completion Date had been met.
If the Contractor fails to achieve Substantial Completion within a grace period
of fourteen (14) days after the Required Substantial Completion Date (as
adjusted by Change Orders in accordance with the Contract Documents), the
Contractor shall be liable to the Owner for the Owner’s costs and damages
arising out of such failure.


ARTICLE 5     CONTRACT SUM
§ 5.1 The Owner shall pay the Contractor the Contract Sum in current funds for
the Contractor’s performance of the Contract. The Contract Sum is the Cost of
the Work as defined in Article 7 plus the Contractor’s Fee.


§ 5.1.1 The
(Paragraphs deleted)
Contractor Fee shall be equal to two and three quarters percent (2.75%) of the
Cost of the Work. The Contractor’s Fee is intended to compensate the Contractor
for all profit and all direct and indirect overhead for the performance of all
of the Work in accordance with the Contract Documents.
§ 5.1.2 Adjustment of the Contractor’s Fee on account of changes in the Work
shall be determined as provided in Section 6.2.
§ 5.1.3 Limitations, if any, on a Subcontractor’s overhead and profit for
increases in the cost of its portion of the Work are stated in Article 7 of the
General Conditions of the Contract.
§ 5.1.4 Intentionally omitted.
§ 5.1.5 Unit prices, if
(Paragraphs deleted)
any, are set forth in the Specifications.
(Table deleted)
§ 5.2 GUARANTEED MAXIMUM PRICE
§ 5.2.1
(Paragraphs deleted)
At a time to be mutually agreed upon by the Owner and the Contractor, the
Contractor shall prepare a Guaranteed Maximum Price proposal for the Owner’s
review and acceptance. The Guaranteed Maximum Price in the proposal shall be the
sum of the Contractor’s estimate of the Cost of the Work, including contingency
as described in Section 7.10, and the Contractor’s Fee.
§ 5.2.2
(Paragraphs deleted)
To the extent that the Drawings and Specifications are anticipated to require
further development by the Architect, the Contractor shall provide in the
Guaranteed Maximum Price for such further development consistent with the
Contract Documents and reasonably inferable therefrom. Such further development
does not include such things as changes in scope, systems, kinds and quality of
materials, finishes or equipment, all of which, if required, shall be
incorporated by Change Order.


§ 5.2.3 The Contractor shall include with the Guaranteed Maximum Price proposal
a written statement of its basis, which shall include the following:
.1
A list of the Drawings and Specifications, including all Addenda thereto, and
the Conditions of the Contract;

.2
A list of the clarifications and assumptions made by the Contractor in the
preparation of the Guaranteed Maximum Price proposal, including assumptions
under Section 5.2.2, to supplement the information provided by the Owner and
contained in the Drawings and Specifications;

.3
A statement of the proposed Guaranteed Maximum Price, including a statement of
the estimated Cost of the Work organized by trade categories, and including
allowances, alternates accepted by the Owner, contingency, and the Contractor’s
Fee;







Init.
AIA Document A102TM – 2007 (formerly A111TM – 1997). Copyright © 1920, 1925,
1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 08:43:11 on 12/02/2016 under Order No.8702051788_1 which expires on
01/11/2017, and is not for resale.
 
 
User Notes: athena - West Garage 12-01-16 (8)


(913332016)


4








--------------------------------------------------------------------------------




(Paragraph deleted)
.4
The date of Substantial Completion upon which the proposed Guaranteed Maximum
Price is based; and

.5
A date by which the Owner must accept the Guaranteed Maximum Price (not less
than 30 days).

(Table deleted)
§ 5.2.4 The Contractor shall meet with the Owner to review the Guaranteed
Maximum Price proposal. In the event that the Owner discovers any
inconsistencies or inaccuracies in the information presented, appropriate
adjustments shall be made to the Guaranteed Maximum Price proposal, its basis,
or both.
§ 5.2.5 If the Owner notifies the Contractor that the Owner has accepted the
Guaranteed Maximum Price proposal in writing before the date specified in the
Guaranteed Maximum Price proposal, the Guaranteed Maximum Price proposal shall
be deemed effective without further acceptance from the Contractor. Following
acceptance of a Guaranteed Maximum Price, the Owner and Contractor shall execute
a Guaranteed Maximum Price Amendment amending this Agreement (the "GMP
Amendment"). The GMP Amendment shall set forth the agreed upon Guaranteed
Maximum Price (also referred to in the Contract Documents as the "GMP") with the
information and assumptions upon which it is based, including the date by which
the Contractor shall achieve Substantial Completion of the Work.
§ 5.2.6 The Contractor shall not incur any cost to be reimbursed as part of the
Cost of the Work prior to the execution of the GMP Amendment, unless the Owner
provides prior written authorization for such costs.
§ 5.2.7 The Contractor shall include in the Guaranteed Maximum Price all sales,
consumer, use and similar taxes for the Work provided by the Contractor that are
legally enacted, whether or not yet effective, at the time the GMP Amendment is
executed.
§ 5.2.8 If upon completion of the Work the sum of the Cost of the Work and the
Contractor’s Fee is less than the Guaranteed Maximum Price set forth in the GMP
Amendment ("GMP Savings"), 100% of such savings shall be retained by, and shall
belong to, the Owner, except as hereafter provided. If the Contractor achieves
Substantial Completion of the Work (as defined in Section 9.8.1 of the General
Conditions of the Contract) on or before the Required Substantial Completion
Date, the Contractor shall be entitled to thirty percent (30%) of the GMP
Savings. If the Contractor achieves Substantial Completion of the Work on or
before the Required Substantial Completion Date and achieves final completion of
the Work within thirty (30) days after Substantial Completion, the Contractor
shall be entitled to an additional twenty percent (20%) of the GMP Savings, for
a maximum total of fifty percent (50%) of the GMP Savings. The Contractor’s
share of the GMP Savings, if any, shall be paid following completion of the Work
and review by the Owner of the Contractor’s final accounting. If the Contractor
does not achieve Substantial Completion by the Required Substantial Completion
Date, the Contractor shall not be entitled to share in the GMP Savings.
§ 5.2.9 The Contractor represents to the Owner that the cost of each Allowance
item included in the GMP is a reasonable estimate of the actual Cost of the Work
associated with such Allowance item. If the Contractor determines that the Cost
of the Work associated with any Allowance item is likely to exceed the
corresponding Allowance amount listed for such item, the Contractor shall
promptly notify the Owner in writing. Upon receipt of any such notice from the
Contractor, the Owner may, in its sole discretion, either: (1) issue a
Construction Change Directive or execute a Change Order which increases the
Guaranteed Maximum Price by the additional amount necessary to furnish or
construct such item; or (2) direct the redesign and/or reselection of such
Allowance item to reduce the anticipated cost of furnishing or constructing such
item (in which event the Contractor shall, and shall cause its Subcontractors
to, cooperate in such redesign and/or reselection by evaluating the cost and
construction-related issues of the proposed alternatives). If the actual Cost of
the Work associated with any Allowance item is less than the corresponding cost
for such item as listed, the Guaranteed Maximum Price shall be reduced by the
difference between the cost for such item as listed and the actual cost of such
item
(and the Contractor shall execute a Change Order so reducing the Guaranteed
Maximum Price).
ARTICLE 6     CHANGES IN THE WORK
§ 6.1 Adjustments to the Guaranteed Maximum Price on account of changes in the
Work may be determined by any of the methods listed in Section 7.1 of AIA
Document A201–2007, General Conditions of the Contract for Construction.






Init.
AIA Document A102TM – 2007 (formerly A111TM – 1997). Copyright © 1920, 1925,
1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 08:43:11 on 12/02/2016 under Order No.8702051788_1 which expires on
01/11/2017, and is not for resale.
 
 
User Notes: athena - West Garage 12-01-16 (8)


(913332016)


5








--------------------------------------------------------------------------------





§ 6.2 The Contractor shall be allowed a mark-up for its Fee on changes
increasing the GMP equal to the Contractor’s Fee percentage specified in Section
5.1.1, to be applied to the net increase in the direct cost to the Contractor of
the extra work or changes in the Work, whether performed by the Contractor’s own
forces or by Subcontractors. Mark-ups payable to Subcontractors shall be as
specified in the General Conditions of the Contract. Change Work and any other
Work performed by the Contractor’s own forces on a "time and materials" basis
shall be compensable to the Contractor at rates approved by the Owner in writing
in advance, which rates shall not exceed the hourly billing rates set forth in
Exhibit G attached hereto, which rates are all inclusive (i.e., the rates
include all payroll and other taxes, insurance, contributions, assessments and
other benefits, etc.). Additional compensation to the Contractor on account of
general conditions, general requirements, superintendence or overhead in
connection with a change in the Work shall be allowed only if the Contractor can
demonstrate that the change in the Work requires the Contractor to devote
additional manpower or other resources on the Project. The Contractor’s billing
rates shall be subject to adjustment on an annual basis at the end of each
calendar year (the adjustment effective for 2017 is shown on Exhibit G).
§ 6.3 In calculating adjustments to the Guaranteed Maximum Price, the terms
"cost" and "costs" as used in the above-referenced provisions of AIA Document
201-2007 shall mean the Cost of the Work as defined in Article 7 of this
Agreement and the term "fee" shall mean the Contractor’s Fee as defined in
Section 5.1.1 of this Agreement.
(Paragraph deleted)
ARTICLE 7     COSTS TO BE REIMBURSED
§ 7.1 COST OF THE WORK
§ 7.1.1 The term Cost of the Work shall mean costs necessarily incurred by the
Contractor in the proper performance of the Work. Such costs shall be at rates
not higher than those customarily paid at the place of the Project except with
prior consent of the Owner. The Cost of the Work shall include only the items
set forth in this Article 7.
§ 7.1.2 Where any cost is subject to the Owner’s prior approval, the Contractor
shall obtain this approval prior to incurring the cost. The parties shall
endeavor to identify any such costs prior to executing this Agreement.
§ 7.2 LABOR COSTS
§ 7.2.1 Wages of construction workers directly employed by the Contractor to
perform the construction of the Work at the site or, with the Owner’s prior
approval, at off-site workshops.
§ 7.2.2 Wages or salaries of the Contractor’s supervisory and administrative
personnel when stationed at the site with the Owner’s prior approval, at the
stipulated hourly billing rates set forth in Exhibit G.
§ 7.2.3 Wages and salaries of the Contractor’s supervisory or administrative
personnel engaged at factories, workshops or on the road, in expediting the
production or transportation of materials or equipment required for the Work,
with the Owner’s prior approval, but only for that portion of their time
required for the Work, at the stipulated hourly billing rates set forth in
Exhibit G.
§ 7.2.4 Costs paid or incurred by the Contractor for taxes, insurance,
contributions, assessments and benefits required by law or collective bargaining
agreements and, for personnel not covered by such agreements, customary benefits
such as sick leave, medical and health benefits, holidays, vacations and
pensions, provided such costs are based on wages and salaries included in the
Cost of the Work under Sections 7.2.1 through 7.2.3. All such costs are included
in the stipulated hourly billing rates set forth in Exhibit G. The Contractor’s
personnel shall not be chargeable to the Project as Cost of the Work during
periods of absence due to vacation or illness.
§ 7.2.5 Stipulated hourly billing rates for the Contractor’s supervisory and
administrative personnel are stated in Exhibit G (which rates are
all-inclusive). The stipulated billing rates set forth in Exhibit G are not
subject to audit. Notwithstanding the foregoing, Owner shall have the right to
request verification of the job title and experience of any of Contractor’s
personnel in order to verify that the Contractor’s personnel are billed at the
appropriate rate. The stipulated billing rates set forth in Exhibit G are
subject to annual adjustment as provided in Section 6.2.
§ 7.3 SUBCONTRACT COSTS
Payments made by the Contractor to Subcontractors in accordance with the
requirements of the subcontracts.






 
 








6
Init.
AIA Document A102TM – 2007 (formerly A111TM – 1997). Copyright © 1920, 1925,
1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 14:30:39 on 12/02/2016 under Order No.8702051788_1 which expires on
01/11/2017, and is not for resale.
/


User Notes: athena - West Garage 12-01-16 (8)
(1950826849)




--------------------------------------------------------------------------------





§ 7.4 COSTS OF MATERIALS AND EQUIPMENT INCORPORATED IN THE COMPLETED
CONSTRUCTION
§ 7.4.1 Costs, including transportation and storage (if such storage and costs
therefor have been specifically approved by the Owner in advance) of materials
and equipment incorporated or to be incorporated in the completed construction,
less all discounts and rebates.
§ 7.4.2 With the prior approval of the Owner, costs of materials, supplies, and
equipment in excess of those actually installed but required to provide
reasonable allowance for waste and for spoilage. Unused excess materials, if
any, shall be handed over to the Owner at the completion of the Work or, at the
Owner’s option, shall be sold by the Contractor; amounts realized, if any, from
such sales shall be credited to the Owner as a deduction from the Cost of the
Work.
§ 7.5 COSTS OF OTHER MATERIALS AND EQUIPMENT, TEMPORARY FACILITIES AND RELATED
ITEMS
§ 7.5.1 Costs, including transportation, storage (if such storage and costs
therefor have been specifically approved by the Owner in advance), installation,
maintenance, dismantling and removal of materials, supplies, temporary
facilities, machinery, equipment and hand tools not customarily owned by
construction workers that are provided by the Contractor at the site and fully
consumed in the performance of the Work; and cost less salvage value on such
items if not fully consumed, whether sold to others or retained by the
Contractor. Cost for items previously used by the Contractor shall mean fair
market value.
§ 7.5.2 Rental charges for temporary facilities, machinery, equipment and hand
tools not customarily owned by construction workers that are provided by the
Contractor at the site ("Rental Items"), whether rented from the Contractor or
others, and costs of transportation, installation, minor repairs, dismantling
and removal thereof. Rates and quantities of Rental Items shall be subject to
the Owner’s prior approval. Rental rates for Contractor-owned and Related Party
(hereafter defined) owned equipment shall not exceed the standard rate paid at
the place of the Project.
§ 7.5.2.1 Rental Items which are expected to cost in excess of Ten Thousand
Dollars ($10,000) shall be obtained on the basis of competitive bids, and any
negotiated discounts, savings, rebates, etc. shall be passed on to the Owner.
§ 7.5.2.2 Rental charges shall be consistent with those generally prevailing in
the location of the Project. In no event shall the Contractor be entitled to
reimbursement for any cumulative total of rental charges in connection with any
single piece of machinery or equipment in excess of one hundred percent (100%)
of its fair market value as of the date that such machinery or equipment is
first put into service in connection with the Work. The Contractor shall pay any
excess rental charges outside of the Cost of the Work.
§ 7.5.2.3 Equipment purchased and charged to the Project as a reimbursable cost
shall become the property of the Owner or, at the Owner’s election, shall be
sold by the Contractor and the proceeds of such sale shall be paid to the Owner
or credited to the Owner as a deduction from the Cost of the Work.
§ 7.5.2.4 Any lease/purchase rental arrangements must be disclosed to the Owner.
If the Contractor purchases equipment under a lease/purchase arrangement whereby
rental payments were charged to the Owner as reimbursable costs, an appropriate
credit will be given to the Owner for the fair market value of the equipment at
the time it was last used on the Project.
§ 7.5.2.5 All costs incurred for normal wear and tear shall be reimbursed at
actual cost. Such costs include routine and preventative maintenance, minor
repairs and other incidental costs. Major repairs and overhauls are not
considered routine and ordinary. Consequently, such costs are not reimbursable
and are intended to be covered by the rental rates. Incoming and outgoing
shipping costs will be paid for Contractor-owned and Related Party (hereafter
defined) tools and equipment when shipping equipment to and from the
Contractor’s or Related Party’s equipment yard. Incoming shipping costs from
other locations will only be paid if the total mileage from that location is
less than the total mileage from the Contractor’s closest equipment yard to this
Project. Outgoing shipping costs to another project are not reimbursable, and
are the responsibility of the Contractor.
§ 7.5.2.6 The Contractor will determine whether hourly, daily, weekly or monthly
rates shall apply, based on which rates will be most economical to the Owner
based on the circumstances of actual usage.






 
 








8
Init.
AIA Document A102TM – 2007 (formerly A111TM – 1997). Copyright © 1920, 1925,
1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 08:43:11 on 12/02/2016 under Order No.8702051788_1 which expires on
01/11/2017, and is not for resale.
/


User Notes: athena - West Garage 12-01-16 (8)
(913332016)




--------------------------------------------------------------------------------




§ 7.5.2.7 "Fair market value" for used material and equipment as referred to in
this Section 7.5 shall mean the estimated price a reasonable purchaser would pay
to purchase the used material or equipment at the time it was initially needed
for the Project.
§ 7.5.3 Costs of removal of debris from the site of the Work and its proper and
legal disposal.
§ 7.5.4 Costs of document reproductions, facsimile transmissions and
long-distance telephone calls, postage and parcel delivery charges, telephone
service at the site and reasonable petty cash expenses of the site office.
§ 7.5.5 Costs of materials and equipment suitably stored off the site at a
mutually acceptable location, subject to the Owner’s prior written approval.
§ 7.6 MISCELLANEOUS COSTS
§ 7.6.1 Premiums for that portion of insurance and bonds required by the
Contract Documents that can be directly attributed to this Contract, in
accordance with billing rates agreed upon by the parties.
§ 7.6.2 Sales, use or similar taxes imposed by a governmental authority that are
necessarily incurred in the performance of the Work and for which the Contractor
is liable.
§ 7.6.3 Fees and assessments for the building permit and for other permits,
licenses and inspections for which the Contractor is required by the Contract
Documents to pay.
§ 7.6.4 Fees of laboratories for tests required by the Contract Documents,
except those related to defective or nonconforming Work for which reimbursement
is excluded by Section 13.5.3 of AIA Document A201–2007 or by other provisions
of the Contract Documents.
§ 7.6.5 Royalties and license fees paid for the use of a particular design,
process or product required by the Contract Documents; the cost of defending
suits or claims for infringement of patent rights arising from such requirement
of the Contract Documents; and payments made in accordance with legal judgments
against the Contractor resulting from such suits or claims and payments of
settlements made with the Owner’s consent. However, such costs of legal
defenses, judgments and settlements shall not be included in the calculation of
the Contractor’s Fee or subject to the Guaranteed Maximum Price. The Contractor
shall not enter into any agreement which requires the payment of royalties or
license fees without the prior written consent of the Owner. If such royalties,
fees and costs are excluded by the last sentence of Section 3.17 of AIA Document
A201–2007 or other provisions of the Contract Documents, then they shall not be
included in the Cost of the Work.
§ 7.6.6 Costs for electronic equipment and software, directly related to the
Work with the Owner’s prior approval.
§ 7.6.7 Deposits lost for causes other than the fault or negligence of the
Contractor, any Subcontractor or supplier or any other party for whom the
Contractor is responsible.
(Paragraphs deleted)
§ 7.7 OTHER COSTS AND EMERGENCIES
§ 7.7.1 Other costs incurred in the performance of the Work if, and to the
extent, approved in advance in writing by the Owner.
§ 7.7.2 Costs incurred in taking action to prevent threatened damage, injury or
loss in case of an emergency affecting the safety of persons and property, as
provided in Section 10.4 of AIA Document A201-2007, unless such emergency
results from the fault or negligence of the Contractor, any Subcontractor or any
other party for whom the Contractor is responsible.
§ 7.7.3 Costs of repairing damaged Work executed by the Contractor,
Subcontractors or suppliers, provided that such damaged Work was not caused by
negligence or failure to fulfill a specific responsibility of the Contractor or
any Subcontractor or other parties for whom the Contractor is responsible, and
only to the extent that the cost of repair is not recoverable by the Contractor
from insurance, sureties, Subcontractors, suppliers, or others.






 
 








8
Init.
AIA Document A102TM – 2007 (formerly A111TM – 1997). Copyright © 1920, 1925,
1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 08:43:11 on 12/02/2016 under Order No.8702051788_1 which expires on
01/11/2017, and is not for resale.
/


User Notes: athena - West Garage 12-01-16 (8)
(913332016)




--------------------------------------------------------------------------------





§ 7.8 RELATED PARTY TRANSACTIONS
§ 7.8.1 The term "Related Party" shall mean a parent, subsidiary, affiliate or
other entity having common ownership or management with the Contractor; any
entity in which any stockholder in, or management employee of, the Contractor
owns any interest in excess of ten percent in the aggregate; or any person or
entity which has the right to control the business or affairs of the Contractor.
The term "Related Party" includes any member of the immediate family of any
person identified above.
§ 7.8.2 The Contractor shall not perform any Work (other than General Conditions
Work, as hereafter defined) with its own forces, nor shall any Work be performed
by a Related Party, without the Owner’s prior approval in its sole discretion.
If any such approval is given, the award of a contract for such work shall be
subject to such conditions as the Owner may determine. Without limitation, where
such approval is given, except as otherwise agreed in writing by both parties
hereto, the Contractor must competitively bid any trade Work that the Contractor
wishes to perform with the Contractor’s own forces or through a Related Party
and shall obtain no less that two (2) additional responsive bids from
responsible Subcontractors acceptable to the Owner. The Contractor’s or Related
Party’s bid shall be submitted to the Owner at least one day in advance of the
Contractor’s receipt of bids from the unaffiliated Subcontractors. The Contactor
or Related Party shall be permitted to perform such trade Work only if (i) the
Owner consents thereto in writing after full disclosure in writing by the
Contractor to the Owner of the affiliation or relationship of the Related Party
to the Contractor and (ii) the Owner approves in writing any subcontract,
contract, purchase order, agreement or other arrangement between the Contractor
and such Related Party in form and substance. Any trade Work performed by the
Contractor’s own forces or by a Related Party may, at the Owner’s election, be
covered by a separate agreement between the Owner and the Contractor or Related
Party. Such agreement shall, without limitation, satisfy all requirements for
Subcontractors as set forth in Section 5.3.1 of AIA Document A201-2007.
§ 7.9 GENERAL CONDITIONS COSTS
The costs of all items listed in Exhibit E under the heading General Conditions
that may be required (such items are sometimes referred to in the Contract
Documents collectively as the "General Conditions Work"), are referred to herein
collectively as the "General Conditions Costs." The Contractor will be
reimbursed on account of General Conditions Costs based on actual verified Cost
of the Work and subject to the terms and conditions set forth in Section 7.2 of
this Agreement.
§ 7.10 CONTINGENCY
§ 7.10.1 The estimated Cost of the Work and the GMP shall include the
Contractor’s contingency (the
"Contingency"), a sum (which is not an Allowance) established by the Contractor
for its sole and exclusive use to cover costs arising under Section 5.2.2,
subcontract cost overruns in purchasing, gaps in scope purchased from
subcontractors, cost overruns in general conditions costs, resolution of
subcontractor disputes, overtime, unanticipated charges and additional expenses
due to errors in estimating both time and money and other costs which are
properly reimbursable as Cost of the Work but not the basis for a Change Order.
The Contingency excludes costs and expenses associated with concealed conditions
not reasonably anticipated, design defects or deficiencies, or changes in the
Work, all of which shall be borne by the Owner via a Change Order. The
Contractor shall provide written notice to the Owner and shall identify items
and amounts for which the Contractor seeks to use the Contingency. Use of the
Contingency shall require the Owner’s approval in each instance, such approval
not to be unreasonably withheld. After the GMP has been agreed to by the
parties, as subcontracts and supply contracts are awarded as provided in Article
10, if the contract price of any subcontract as awarded is less than the amount
carried for such subcontract in the GMP Breakdown (Schedule of Values), the
Contingency shall be increased by the amount of such savings, and if the
contract price of any subcontract as awarded is higher than the amount carried
for such subcontract in the GMP Breakdown (an "Overrun"), the Contingency shall
be decreased by the amount of such Overrun. Any savings adjustments added to the
Contingency will be reviewed in connection with monthly requisitions.
§ 7.10.2 In addition to the items set forth in Section 7.10.1 above, the
Contingency may be used to cover additional Cost of the Work resulting from
conditions, circumstances and events not evidenced at the time the parties
execute this Agreement, or at the time the Contractor awards a subcontract, as
applicable, to the extent that such conditions, circumstances or events do not
result in or constitute a change in the Work. Examples of such unanticipated
conditions, circumstances and events include, but are not limited to, the
following:
.1
Overruns on the Contractor’s procurement of subcontracts or purchases of
materials or equipment provided the same are not caused by the gross negligence,
willful misconduct or breach of contract

    


 
 








9
Init.
AIA Document A102TM – 2007 (formerly A111TM – 1997). Copyright © 1920, 1925,
1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 14:30:39 on 12/02/2016 under Order No.8702051788_1 which expires on
01/11/2017, and is not for resale.
/


User Notes: athena - West Garage 12-01-16 (8)
(1950826849)




--------------------------------------------------------------------------------





of the Contractor or any Subcontractor;
.2
costs incurred by the Contractor in the protection, alteration or relocation of
known utility equipment;

.3
deductible amounts the Contractor is required to pay, if any, with respect to
claims under property insurance policies obtained by the Owner;

.4
expediting or acceleration costs required to meet the construction schedule,
provided the same are not made necessary by the gross negligence, willful
misconduct or breach of contract of the Contractor or any Subcontractor (costs
of acceleration requested by the Owner for its own purposes and not attributable
to the delay or other fault of the Contractor shall be compensated as a change
in the Work, and shall not be funded from the Contingency); and

.5
costs of repairing or correcting damaged or non-conforming Work, subject to the
provisions of Section 7.10.3.

The Contingency can be used only for Cost of the Work. In the event the
Contingency funds are exhausted, the GMP shall not be increased.
§ 7.10.3 Where use of Contingency for corrective work is requested, the
following guidelines shall apply. If it is necessary to repair or correct
damaged or nonconforming Work: (i) if responsibility for such damaged or
nonconforming Work can be attributed to a Subcontractor, Sub-subcontractor,
supplier or other identifiable party, responsibility for any costs associated
with such repair or correction (to the extent not reimbursed by insurance
proceeds, i.e., within the deductible, if applicable) shall be assigned by the
Contractor to the responsible party or parties, and the costs of such repair or
correction shall not be reimbursable by the Owner under the Contract, from
Contingency or otherwise, and (ii) if responsibility for such damaged or
nonconforming Work cannot be attributed to an identifiable party or parties, the
costs of repairing or correcting such damaged or nonconforming work (to the
extent not reimbursed by insurance proceeds, i.e., within the deductible, if
applicable) shall be reimbursable under the Contract as Cost of the Work to the
extent of the remaining balance, if any, of the Contingency and without increase
in the GMP. If the Contractor believes that the damaged or nonconforming work
was caused by the Owner or a third party and without fault or negligence of the
Contractor, a Subcontractor, Sub-subcontractor or supplier, then the Contractor
shall request a change in the Work or make a claim for additional cost as
provided in the Contract Documents.
ARTICLE 8     COSTS NOT TO BE REIMBURSED
§ 8.1 The Cost of the Work shall not include the items listed below:
.1
Salaries and other compensation of the Contractor’s personnel stationed at the
Contractor’s principal office or offices other than the site office, except as
specifically provided in Section 7.2 or as may be provided in Article 15;

.2
Expenses of the Contractor’s principal office and offices other than the site
office;

.3
Overhead and general expenses of any kind, including in-house computer (hardware
and software) expenses, data processing costs, mobile phone charges, and the
costs of bookkeeping, accounting (other than Project accounting),
billing/collections, insurance/risk management and supervisory and executive
time, except to the extent any of such items are expressly included in Article 7
or are included in the GMP breakdown as accepted by the Owner;

.4
The Contractor’s capital expenses, including interest on the Contractor’s
capital employed for the Work;

.5
Costs due to the gross negligence or failure of the Contractor, Subcontractors
and suppliers or anyone directly or indirectly employed by any of them or for
whose acts any of them may be liable to fulfill a specific responsibility under
the Contract;

.6
Any cost not specifically and expressly described in Article 7;

.7
Costs, other than costs included in Change Orders approved by the Owner, that
would cause the Guaranteed Maximum Price to be exceeded;

.8
Costs or losses resulting from lost, damaged or stolen tools and equipment,
except that such costs shall be reimbursable to the extent included in the GMP
breakdown as accepted by the Owner;

.9
Penalties, fines or other costs imposed by governmental authorities in
connection with, or resulting from any violation of or non-compliance with laws,
codes, regulations, ordinances or directives from any governmental authority;



 
 








13
Init.
AIA Document A102TM – 2007 (formerly A111TM – 1997). Copyright © 1920, 1925,
1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 08:43:11 on 12/02/2016 under Order No.8702051788_1 which expires on
01/11/2017, and is not for resale.
/


User Notes: athena - West Garage 12-01-16 (8)
(913332016)




--------------------------------------------------------------------------------




.10
Any legal fees, mediation or arbitration costs or claim-related expenses
incurred by the Contractor, unless the same are incurred at the written
direction of, or with the prior written approval of, the Owner;

.11
Travel or meal expenses, personnel relocation or temporary living expenses,
commuting costs or charges for vehicles used by the Contractor’s personnel
except to the extent included in the GMP breakdown as accepted by the Owner, or
as otherwise specifically approved in advance by the Owner in writing;

.12
Any cost incurred by the Contractor or any Subcontractor as a result of knowing
violation of or failure to comply with the provisions of the Contract Documents;

.13
Costs incurred by the Contractor after its application for final payment.

.14
[intentionally omitted];

.15
Costs of loss or damage to property of the Contractor or any Subcontractor
within the deductible under any insurance maintained by the Contractor or
Subcontractor shall be reimbursable as a Cost of the Work, not to exceed $2500
per loss. Any other self-insured losses, or costs covered by any insurance
carried by the Contractor or a Subcontractor, or costs which would have been
covered by insurance but for failure of the Contractor or Subcontractor to
maintain the insurance coverage required by the Contract Documents, shall not be
reimbursable as Cost of the Work;

.16
Costs of employee bonuses and executive bonuses whether or not based in whole or
in part on performance related to the Work except to the extent included in the
GMP breakdown as accepted by the Owner, or otherwise with the Owner’s prior
written approval;

.17
Any costs or expenses in connection with any indemnity provided by Contractor
pursuant to the Contract Documents; .

.18
Costs incurred or paid for recruiting employees (whether to third party
recruiters or to employees); and

.19
Severance or similar payments on account of terminated employees.

ARTICLE 9     DISCOUNTS, REBATES AND REFUNDS
§ 9.1 Cash discounts obtained on payments made by the Contractor shall accrue to
the Owner if (1) before making the payment, the Contractor included them in an
Application for Payment and received payment from the Owner, or (2) the Owner
has deposited funds with the Contractor with which to make payments; otherwise,
cash discounts shall accrue to the Contractor. Trade discounts, rebates, refunds
and amounts received from sales of surplus materials and equipment shall accrue
to the Owner, and the Contractor shall make provisions so that they can be
obtained. The Contractor shall not obtain for its own benefit any discounts,
rebates or refunds in connection with the Work prior to providing the Owner with
thirty (30) days prior written notice of the potential discount, rebate or
refund and an opportunity to furnish funds necessary to obtain such discount,
rebate or refund on behalf of the Owner in accordance with the requirements of
this Section 9.1.
§ 9.2 Amounts that accrue to the Owner in accordance with the provisions of
Section 9.1 shall be credited to the Owner as a deduction from the Cost of the
Work and shall reduce the amount of the GMP by the same amount.
ARTICLE 10     SUBCONTRACTS AND OTHER AGREEMENTS
§ 10.1 All Work other than General Conditions Work shall be performed under
subcontracts or by other appropriate agreements with the Contractor. In
accordance with the Construction Schedule, or other schedule agreed upon between
the Owner and the Contractor, the Contractor shall obtain bids from
Subcontractors and from suppliers of materials or equipment based on bid lists
previously reviewed by the parties. Except as otherwise approved by the Owner, a
minimum of three bids shall be solicited for each trade or other portion of the
Work. Subcontractor bid packages shall be prepared by the Contractor and shall
include a trade-specific scope definition, and a complete detailed construction
schedule prepared by the Contractor and approved by the Owner and the Architect.
The Contractor shall be responsible for reviewing all Construction Documents
included in such bid packages, so as to ensure that the Subcontractor bids,
taken together, include all necessary construction work for the Project. The
buyout (procurement of Subcontractors and suppliers to perform or supply all
portions of the Work) will be conducted on an "open-book" basis. The Owner and
the Contractor shall jointly review all bids and proposals submitted. The
Contractor shall analyze and level the bids, and prepare a spreadsheet and
recommendation for each trade. The Contractor’s recommendation for award shall
include all pertinent data required for decision upon the award and a
certification that, to the best of its knowledge, the bid of the recommended
subcontractor or supplier is bona fide, fair and reasonable. The Owner and its
representatives may, at their election, participate in all negotiations and
attend all pre-bid conferences, buyout meetings and other meetings between the
Contractor and


 
 








13
Init.
AIA Document A102TM – 2007 (formerly A111TM – 1997). Copyright © 1920, 1925,
1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 08:43:11 on 12/02/2016 under Order No.8702051788_1 which expires on
01/11/2017, and is not for resale.
/


User Notes: athena - West Garage 12-01-16 (8)
(913332016)




--------------------------------------------------------------------------------




prospective major Subcontractors or suppliers, and the Contractor shall notify
the Owner’s representatives in writing reasonably in advance of each meeting or
telephone negotiation with a prospective Subcontractor or supplier so that the
Owner will have the opportunity to participate at its election. Copies of all
final bids received by the Contractor from any prospective Subcontractor or
supplier shall be delivered to the Owner’s representatives within 48 hours of
receipt or delivery. The Owner will determine, with the advice of the Contractor
and the Architect, which bids will be accepted. The Owner may suggest specific
persons or entities from whom the Contractor may obtain bids; however, if the
Guaranteed Maximum Price has been established, the Owner may not prohibit the
Contractor from obtaining bids from other qualified bidders to which the Owner
has no reasonable objection. The Contractor shall not be required to contract
with anyone to whom the Contractor has reasonable objection.


§ 10.2 When a specific bidder (1) is recommended to the Owner by the Contractor;
(2) is qualified to perform that portion of the Work and has not previously been
objected to by the Owner; and (3) has submitted a bid that conforms to the
requirements of the Contract Documents without reservations or exceptions, but
the Owner requests that another bid be accepted, then the Guaranteed Maximum
Price shall be subject to adjustment at the request of the Owner or the
Contractor in accordance with the following. If the effect of the Owner’s
requests for selected subcontractors and suppliers is the selection of
subcontractors and suppliers whose bids, in the aggregate, exceed those of the
bidders recommended by the Contractor, the Guaranteed Maximum Price shall be
adjusted in accordance with Section 5.2.3 of the General Conditions of the
Contract.
§ 10.3 Subcontracts or other agreements shall conform to the applicable payment
provisions of this Agreement, and shall not be awarded on the basis of cost plus
a fee without the prior consent of the Owner. If the Subcontract is awarded on a
cost-plus a fee basis, the Contractor shall provide in the Subcontract for the
Owner to receive the same audit rights with regard to the Subcontractor as the
Owner receives with regard to the Contractor in Article 11, below.
(Paragraphs deleted)
§ 10.4 All Subcontracts and purchase orders shall be awarded according to the
procedures in this Article 10. The Contractor shall contract in its own name and
behalf, and not in the name or behalf of the Owner, with the selected
subcontractor or supplier. The Contractor shall promptly deliver to the Owner a
copy of all executed Subcontracts and, if requested by the Owner, purchase
orders entered into in connection with the Project.
§ 10.5 The Contractor hereby conditionally assigns to the Owner all Subcontracts
now or hereafter executed by the Contractor in connection with the Work and in
accordance with the requirements of the Contract Documents.
.1
Such assignment shall become an effective and present assignment only upon a
termination by the Owner of this Agreement in accordance with the provisions of
the Contract Documents and only as to those Subcontracts which the Owner accepts
in writing.

.2
This Section 10.5 shall serve as the instrument of assignment at such time as
the assignment provided for above becomes effective. The Contractor agrees,
however, at the Owner’s request, to execute whatever instruments the Owner
requests to confirm such assignment.

§ 10.6 The Contractor shall be responsible to the Owner for the compliance by
each Subcontractor and
Sub-subcontractor with the requirements of all applicable provisions of the
Contract Documents and of all applicable laws, rules, and regulations, to the
same extent the Contractor would be responsible if the work to be performed by
such Subcontractor or Sub-subcontractor were being performed by the Contractor’s
own forces.
ARTICLE 11     ACCOUNTING RECORDS
The Contractor shall keep full and detailed records and accounts related to the
cost of the Work and exercise such controls as may be necessary for proper
financial management under this Contract and to substantiate all costs incurred.
The accounting and control systems shall be satisfactory to the Owner. The Owner
and the Owner’s auditors shall, during regular business hours and upon
reasonable notice, be afforded access to, and shall be permitted to audit and
copy, the Contractor’s records and accounts, including complete documentation
supporting accounting entries, books, correspondence, instructions, drawings,
receipts, subcontracts, Subcontractor’s proposals, purchase orders, vouchers,
memoranda and other Records (as defined below) and data relating to this
Contract. The Contractor shall preserve these records for a period of three
years after final payment, or for such longer period as may be required by law.
If requested by the Owner, the Contractor shall segregate and allocate costs
attributable to designated portions of the Work.


 
 








13
Init.
AIA Document A102TM – 2007 (formerly A111TM – 1997). Copyright © 1920, 1925,
1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 08:43:11 on 12/02/2016 under Order No.8702051788_1 which expires on
01/11/2017, and is not for resale.
/


User Notes: athena - West Garage 12-01-16 (8)
(913332016)




--------------------------------------------------------------------------------




§ 11.1 The Owner reserves the right to audit, examine and copy, at reasonable
times and places, all Records (as defined below) of the Contractor (including
records made by Subcontractors, Sub-subcontractors, suppliers, and vendors to
the extent such records are contained in the Contractor’s Records) pertaining to
the Work of this Project during the construction period and for a period of one
year after final completion or longer if required by law. Notwithstanding
anything contained in this Agreement or the Contract Documents to the contrary,
the Owner’s audit rights shall not extend to any lump sum prices, unit rates,
established charges or fixed percentages or multipliers agreed to or stipulated
by the parties.
§ 11.2 Records subject to audit, examination, and copying shall include but not
be limited to accounting records (hard copy as well as computer readable data),
written policies and procedures, subcontract files (including proposals of
successful and unsuccessful bidders, bid recaps, etc.), original estimates,
estimating worksheets, correspondence, change order files (including
documentation covering negotiated settlements), back-charge logs and supporting
documentation, general ledger entries detailing cash and trade discounts earned,
insurance rebates and commitments, notes, daily diaries, superintendent reports,
drawings, photographs, receipts, vouchers and memoranda, and any and all other
agreements, sources of information and matters that may in the Owner’s judgment
have any bearing on or pertain to any matters, rights, duties or obligations
under or covered by any Contract Document (all the forgoing herein referred to
as "Records").
§ 11.3 The Contractor will cooperate fully and will cause all Related Parties
and all of the Contractor’s Subcontractors to cooperate fully in furnishing or
in making available to the Owner from time to time whenever requested in an
expeditious manner any and all such information, materials and data.
§ 11.4 The Owner’s agent or its authorized representative shall have access to
the Contractor’s facilities, shall be allowed to interview any current or former
employee of the Contractor, shall have access to all necessary records, and
shall be provided adequate work space and photocopy facilities, at Owner’s cost,
in order to conduct audits or examinations in compliance with this article.
§ 11.5 If any inspection or audit of the Records by the Owner reveals an
overcharge, the Contractor shall promptly reimburse the Owner for such
overcharge.
ARTICLE 12     PAYMENTS
§ 12.1 PROGRESS PAYMENTS
§ 12.1.1 Based upon Applications for Payment, including all supporting
documentation, submitted to the Owner by the Contractor and Certificates for
Payment issued by the Owner’s representative, the Owner shall make progress
payments on account of the Contract Sum to the Contractor as provided below and
elsewhere in the Contract Documents. The Contractor’s Applications for Payment
shall be submitted on AIA Document G702 together with AIA Document G703, or
other forms directed by the Owner.
§ 12.1.2 The period covered by each Application for Payment shall be one
calendar month ending on the last day of the month.


§ 12.1.3 The Owner shall make payment to the Contractor of the amount certified
by the Owner’s representative not later than thirty (30) days after a complete
(i.e., with full supporting documentation) final Application for Payment is
received by the Owner’s representative. The Contractor’s draft ("pencil")
Application for Payment with available supporting material shall be due on or
about the 25th of the month, Owner’s representative’s comments shall be due on
or about the last day of the month, and the Contractor’s final Application shall
be due on or about the 3rd of the month, unless these days fall on a weekend or
a Federally recognized holiday, in which case the due date shall be on or about
the next business day.
§ 12.1.4 With each Application for Payment, the Contractor shall submit a cost
report in form approved by the Owner, including copies of invoices from all
Subcontractors and suppliers, and any other evidence required by the Owner or
Architect to demonstrate that cash disbursements already made by the Contractor
on account of the Cost of the Work equal or exceed (1) progress payments already
received by the Contractor; less (2) that portion of those payments attributable
to the Contractor’s Fee; plus (3) payrolls for the period covered by the present
Application for Payment. In addition to other required items, each Application
for Payment shall be accompanied by the following, all in form and substance
satisfactory to the Owner.






 
 








13
Init.
AIA Document A102TM – 2007 (formerly A111TM – 1997). Copyright © 1920, 1925,
1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 08:43:11 on 12/02/2016 under Order No.8702051788_1 which expires on
01/11/2017, and is not for resale.
/


User Notes: athena - West Garage 12-01-16 (8)
(913332016)




--------------------------------------------------------------------------------





§ 12.1.4.1 A duly executed Partial Waiver and Subordination of Lien from the
Contractor in the form attached hereto as Exhibit I;
§ 12.1.4.2 Duly executed Partial Lien and Claim Waiver, in the form attached
hereto as Exhibit J, from all Subcontractors and suppliers (and, to the extent
requested by the Owner, Sub-subcontractors and lower tier suppliers);
§ 12.1.4.3 Applications for payment from each Subcontractor on AIA Document G702
together with AIA Document G703;
§ 12.1.4.4 A progress report updating the actual status of construction against
the most recent Construction Schedule;
§ 12.1.4.5 Prior to or with the first Application for Payment which requests a
cash disbursement for each Subcontractor, an updated schedule of values
reflecting the actual subcontract price for such Subcontractor;
§ 12.1.4.6 Such other information, documentation and material as the Owner or
the Architect may require.
§ 12.1.5 Each Application for Payment shall be based on the most recent schedule
of values submitted by the Contractor and approved by the Owner and the
Architect in accordance with the Contract Documents. The schedule of values
shall allocate the entire Guaranteed Maximum Price among the various portions of
the Work, except that the Contractor’s Fee, General Conditions Costs and
Contingency shall be shown as separate items. The schedule of values shall be
prepared in such form and supported by such data to substantiate its accuracy as
the Owner and the Architect may require. This schedule, unless objected to by
the Owner or the Architect, shall be used as a basis for reviewing the
Contractor’s Applications for Payment.
§ 12.1.6 Applications for Payment shall show the percentage of completion of
each portion of the Work as of the end of the period covered by the Application
for Payment. The percentage of completion shall be the lesser of (1) the
percentage of that portion of the Work which has actually been completed; or (2)
the percentage obtained by dividing (a) the expense that has actually been
incurred by the Contractor on account of that portion of the Work for which the
Contractor has made or intends to make actual payment prior to the next
Application for Payment by (b) the share of the Guaranteed Maximum Price
allocated to that portion of the Work in the schedule of values (as shown on the
most recent GMP Breakdown approved by the Owner).
§ 12.1.7 Subject to other provisions of the Contract Documents, the amount of
each progress payment shall be computed as follows:
.1
Take that portion of the Guaranteed Maximum Price properly allocable to
completed Work as determined by multiplying the percentage of completion of each
portion of the Work by the share of the Guaranteed Maximum Price allocated to
that portion of the Work in the schedule of values (General Conditions Costs
shall be calculated based on actual cost);

.2
Add that portion of the Guaranteed Maximum Price properly allocable to materials
and equipment delivered and suitably stored at the site for subsequent
incorporation in the Work, or if approved in advance by the Owner, suitably
stored off the site at a location agreed upon in writing;

.3
Add the Contractor’s Fee. The Contractor’s Fee shall be computed upon the Cost
of the Work at the rate stated in Section 5.1.1 or, if the Contractor’s Fee is
stated as a fixed sum in that Section, shall be an amount that bears the same
ratio to that fixed-sum fee as the Cost of the Work bears to a reasonable
estimate of the probable Cost of the Work upon its completion;

.4
Subtract retainage at the rate of five percent (5%) applied to all items listed
above, provided that no retainage shall be withheld on General Conditions Costs,
insurance costs and building permit fees;

.5
Subtract the aggregate of previous payments made by the Owner;

.6
Subtract the shortfall, if any, indicated by the Contractor in the documentation
required by Section 12.1.4 to substantiate prior Applications for Payment, or
resulting from errors subsequently discovered by the Owner’s auditors in such
documentation; and

.7
Subtract amounts, if any, for which the Owner has withheld or nullified a
Certificate for Payment as provided in Section 9.5 of AIA Document A201-2007.







 
 








14
Init.
AIA Document A102TM – 2007 (formerly A111TM – 1997). Copyright © 1920, 1925,
1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 14:30:39 on 12/02/2016 under Order No.8702051788_1 which expires on
01/11/2017, and is not for resale.
/


User Notes: athena - West Garage 12-01-16 (8)
(1950826849)




--------------------------------------------------------------------------------





§ 12.1.8 The Owner and the Contractor shall agree upon a mutually acceptable
procedure for review and approval of payments of retainage to Subcontractors.
§ 12.1.9 In taking action on the Contractor’s Applications for Payment, the
Architect and other Owner’s representatives shall be entitled to rely on the
accuracy and completeness of the information furnished by the Contractor and
shall not be deemed to represent that the Architect or other Owner’s
representatives have made a detailed examination, audit or arithmetic
verification of the documentation submitted in accordance with Section 12.1.4 or
other supporting data; that the Architect or other Owner’s representatives have
made exhaustive or continuous on-site inspections; or that the Architect or
other Owner’s representatives have made examinations to ascertain how or for
what purposes the Contractor has used amounts previously paid on account of the
Contract. Such examinations, audits and verifications, if required by the Owner,
will be performed by the Owner’s auditors acting in the sole interest of the
Owner.
§ 12.1.10 A rejection by the Architect or Owner’s representative of an
Application for Payment, whether in whole or in part, shall be made in writing
within five (5) business days after receipt of the Application for Payment and
shall include an explanation of the factual and contractual basis for the
rejection and shall be certified as made in good faith. Failure by the Architect
or the Owner’s representative to reject in writing an Application for Payment
(whether a draft "pencil" Application for Payment or the official Application
for Payment) within five (5) business days of receipt of such Application for
Payment by the Architect or Owner’s representative, as applicable, shall
constitute approval by the Architect or Owner’s representative, as applicable,
of the Application for Payment as submitted. Such rejection shall be subject to
the applicable dispute resolution procedure provided in the Contract Documents.
Any provision in the Contract Documents which requires a party to delay
commencement of the applicable dispute resolution procedure until a date later
than sixty (60) days after the rejection shall be of no effect.
§ 12.1.11 Except with the Owner’s prior express approval, the Contractor shall
not make advance payments to suppliers for materials or equipment which have not
been delivered and stored at the site.
§ 12.1.12 Upon Substantial Completion of the Work, the Owner shall pay the full
Contract Sum to the Contractor except for amounts withheld in accordance with
Section 9.8.8 of AIA Document A201-2007.
§ 12.1.13 Nothing contained in this Section 12.1 is intended to or shall be
interpreted to be inconsistent with the provisions of M.G.L. ch.149, section
29E, and the parties intend that the payment procedures under this Contract
shall comply with such statutory provisions.
§ 12.2 FINAL PAYMENT
§ 12.2.1 Final payment, constituting the entire unpaid balance of the Contract
Sum, shall be made by the Owner to the Contractor when
.1
the Contractor has fully performed the Contract (including without limitation
satisfaction of all conditions to final payment as provided in Section 9.10 of
the General Conditions of the Contract) except for the Contractor’s
responsibility to correct defective or nonconforming Work as provided in Section
12.2.2 of the General Conditions of the Contract, and to satisfy other
requirements, if any, which extend beyond final payment;

.2
the Contractor has submitted a final accounting for the Cost of the Work and a
final Application for Payment with all supporting documentation; and

.3
a final Certificate for Payment has been issued by the Architect.

§ 12.2.2 The Owner or, at Owner’s election, the Owner’s auditors may review and
report in writing on the Contractor’s final accounting within 45 days after
delivery of the final accounting to the Owner by the Contractor. Based upon such
Cost of the Work as the Owner and/or the Owner’s auditors report to be
substantiated by the Contractor’s final accounting, and provided the other
conditions of Section 12.2.1 have been met, the Owner’s representative will,
within seven days after receipt of the written report of the Owner and/or the
Owner’s auditors, either issue to the Owner a final Certificate for Payment with
a copy to the Contractor, or notify the Contractor and Owner in writing of the
reasons for withholding a certificate as provided in Section 9.5.1 of AIA
Document A201-2007. The time periods stated in this Section 12.2.2 supersede
those stated in Section 9.4.1 of AIA Document A201-2007. The Architect and other
Owner’s representatives are not responsible for verifying the accuracy of the
Contractor’s final accounting.






Init.
AIA Document A102TM – 2007 (formerly A111TM – 1997). Copyright © 1920, 1925,
1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 08:43:11 on 12/02/2016 under Order No.8702051788_1 which expires on
01/11/2017, and is not for resale.
 
 
User Notes: athena - West Garage 12-01-16 (8)


(913332016)


15








--------------------------------------------------------------------------------




§ 12.2.3 If the Owner and/or the Owner’s auditors report the Cost of the Work as
substantiated by the Contractor’s final accounting to be less than claimed by
the Contractor, the Contractor shall be entitled to request mediation of the
disputed amount without seeking an initial decision pursuant to Section 15.2 of
AIA Document A201-2007. A request for mediation shall be made by the Contractor
within 30 days after the Contractor’s receipt of a copy of the final Certificate
for Payment. Failure to request mediation within this 30-day period shall result
in the substantiated amount reported by the Owner and/or the Owner’s auditors
becoming binding on the Contractor. Pending a final resolution of the disputed
amount, the Owner shall pay the Contractor the amount certified in the final
Certificate for Payment.
§ 12.2.4 The Owner’s final payment to the Contractor shall be made no later than
30 days after the conditions provided in Section 12.2.1 have been met, including
issuance of the final Certificate for Payment.
§ 12.2.5 Release of retainage on subcontracts shall be made pursuant to M.G.L.
c.149, § 29F.
ARTICLE 13     DISPUTE RESOLUTION
§ 13.1 INITIAL DECISION MAKER
The Architect will serve as Initial Decision Maker pursuant to Section 15.2 of
AIA Document A201-2007, unless the parties appoint below another individual, not
a party to the Agreement, to serve as Initial Decision Maker.
(Paragraphs deleted)


§ 13.2 BINDING DISPUTE RESOLUTION
For any Claim subject to, but not resolved by mediation pursuant to Section 15.3
of AIA Document A201-2007, the method of binding dispute resolution shall be as
provided in Article 15 of AIA Document A201-2007.
(Paragraphs deleted)


ARTICLE 14     TERMINATION OR SUSPENSION
§ 14.1 Termination Prior to Establishment of the Guaranteed Maximum Price
§ 14.1.1 Prior to the execution of the Guaranteed Maximum Price Amendment, the
Owner may terminate this Agreement upon not less than seven days’ written notice
to the Contractor for the Owner’s convenience and without cause, and the
Contractor may terminate this Agreement, upon not less than seven days’ written
notice to the Owner, for the reasons set forth in Section 14.1.1 of AIA Document
A201-2007.
§ 14.1.2 In the event of termination of this Agreement pursuant to Section
14.1.1, the Contractor shall be compensated for Preconstruction Phase services
performed prior to receipt of a notice of termination, and the Contractor shall
promptly deliver to the Owner copies of all plans, bids and other work product
prepared by or on behalf of the Contractor in connection with the Work.
§ 14.1.3 If the Owner terminates the Contract pursuant to Section 14.1.1 after
the commencement of the
Construction Phase but prior to the execution of the Guaranteed Maximum Price
Amendment, the Owner shall pay to the Contractor an amount calculated as
follows, which amount shall be in addition to any compensation paid to the
Contractor under Section 14.1.2:
.1
Take the Cost of the Work incurred by the Contractor to the date of termination,
including costs attributable to terminating subcontracts and purchase orders,
excluding fees on incomplete work;

.2
Add the Contractor’s Fee computed upon the Cost of the Work to the date of
termination at the rate stated in Section 5.1 or, if the Contractor’s Fee is
stated as a fixed sum in that Section, an amount that bears the same ratio to
that fixed-sum Fee as the Cost of the Work at the time of termination bears to a
reasonable estimate of the probable Cost of the Work upon its completion; and

.3
Subtract the aggregate of previous payments made by the Owner for Construction
Phase services.

The Owner shall also pay the Contractor fair compensation, either by purchase or
rental at the election of the Owner, for any equipment owned by the Contractor
which the Owner elects to retain and which is not otherwise included in the Cost
of the Work under Section 14.1.3.1. To the extent that the Owner elects to take
legal assignment of subcontracts and purchase orders (including rental
agreements), the Contractor shall, as a condition of receiving the payments
referred to in this Article 14, execute and deliver all such papers and take all
such steps, including the legal assignment of such subcontracts and other
contractual rights of the Contractor, as the Owner may require for the purpose
of fully vesting in the Owner the rights and benefits of the Contractor under
such subcontracts or


Init.
AIA Document A102TM – 2007 (formerly A111TM – 1997). Copyright © 1920, 1925,
1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 08:43:11 on 12/02/2016 under Order No.8702051788_1 which expires on
01/11/2017, and is not for resale.
 
 
User Notes: athena - West Garage 12-01-16 (8)


(913332016)


16








--------------------------------------------------------------------------------




purchase orders. All Subcontracts, purchase orders and rental agreements entered
into by the Contractor will contain provisions allowing for assignment to the
Owner as described above.


If the Owner accepts assignment of subcontracts, purchase orders or rental
agreements as described above, the Owner will reimburse or indemnify the
Contractor for all costs arising under the subcontract, purchase order or rental
agreement, if those costs would have been reimbursable as Cost of the Work if
the contract had not been terminated. If the Owner chooses not to accept
assignment of any subcontract, purchase order or rental agreement that would
have constituted a Cost of the Work had this agreement not been terminated, the
Contractor will terminate the subcontract, purchase order or rental agreement
and the Owner will pay the Contractor the costs actually and necessarily
incurred by the Contractor prior to and as a result of such termination.
§ 14.1.4 Notwithstanding the foregoing provisions of Sections 14.1.2 and 14.1.3,
to the extent Contractor is entitled to receive overhead, profit and/or damages
thereunder, Contractor shall only be entitled to recover actual, reasonable
overhead, profit and damages on the portion of the Work executed at the date of
termination plus any other reasonable Costs of the Work arising out of any such
termination necessary for demobilization. In no event shall the Owner ever be
liable for any amount attributable to the Contractor’s anticipated profit on the
value of services not performed by the Contractor.
§ 14.2 Following execution of the GMP Amendment, the Contract may be terminated
by the Owner or the
Contractor as provided in Article 14 of AIA Document A201-2007. The amount, if
any, to be paid to the Contractor following any such termination shall be
determined in accordance with Article 14 of AIA Document A201-2007; provided,
however, that such amount shall not cause the Guaranteed Maximum Price to be
(Paragraphs deleted) exceeded.
§ 14.3 The Owner shall pay the Contractor fair compensation, either by purchase
or rental at the election of the Owner, for any equipment owned by the
Contractor that the Owner elects to retain and for which the Contractor is not
otherwise compensated. To the extent that the Owner elects to take legal
assignment of subcontracts and purchase orders (including rental agreements),
the Contractor shall, as a condition of receiving the payments referred to in
this Article 14, execute and deliver all such papers and take all such steps,
including the legal assignment of such subcontracts and other contractual rights
of the Contractor, as the Owner may require for the purpose of fully vesting in
the Owner the rights and benefits of the Contractor under such subcontracts or
purchase orders.
§ 14.4 The Work may be suspended by the Owner as provided in Article 14 of AIA
Document A201-2007; in such case, the Guaranteed Maximum Price and Contract Time
shall be increased as provided in Section 14.3.2 of AIA Document A201-2007.
ARTICLE 15     MISCELLANEOUS PROVISIONS
§ 15.1 Where reference is made in this Agreement to a provision AIA Document
A201-2007 or another Contract Document, the reference refers to that provision
as amended or supplemented by other provisions of the Contract Documents.
§ 15.2 Payments due and unpaid under the Contract shall bear interest from the
date thirty (30) days following the date payment is due at a rate equal to the
"prime rate" as published in The Wall Street Journal on the date such payment
was due or, if the Wall Street Journal is not published on such date, the
corresponding rate in the next issue of The Wall Street Journal published after
the due date, plus two percent (2%). If, at any time, The Wall Street Journal
ceases to publish the "prime rate" for any reason, a comparable interest rate
shall be selected by the Owner. Amounts which may become due to the Owner from
the Contractor under the Contract ("Owed Amounts") shall be due and payable on
the thirtieth (30th) day after demand, and if not paid when due shall bear
interest at the interest rate specified above on the amount outstanding. The
Owner shall be entitled, at any time, to recover any Owed Amounts from the
Contractor by reducing any payments due to the Contractor from the Owner by all
or any portion of such Owed Amounts and crediting the amount of such reduction
against the Owed Amounts. If any such offset is made, the Owner shall so notify
the Contractor in writing. The Owner’s rights under this Section 15.2 are in
addition to its right to receive direct payment of Owed Amounts from the
Contractor.




Init.
AIA Document A102TM – 2007 (formerly A111TM – 1997). Copyright © 1920, 1925,
1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 08:43:11 on 12/02/2016 under Order No.8702051788_1 which expires on
01/11/2017, and is not for resale.
 
 
User Notes: athena - West Garage 12-01-16 (8)


(913332016)


17








--------------------------------------------------------------------------------




§ 15.3 The Owner’s representative:


Phil Memmott
Senior Construction Project Manager
athenahealth
311 Arsenal Street
Watertown, MA 02472
pmemmott@athenahealth.com
617-402-1890


§ 15.4 The Contractor’s representatives:


Norm Fournier
and
Peter Doucet
Vice President Operations and
 
Project Manager
Project Executive
 
C.E. Floyd Company, Inc.
C.E. Floyd Company, Inc.
 
135 South Road
135 South Road
 
Bedford, MA 01730
Bedford, MA 01730
 
pdoucet@cefloyd.com
nfournier@cefloyd.com
 
781-325-0075
781-325-0104
 
 



§ 15.5 Neither the Owner’s nor the Contractor’s representative shall be changed
without ten days’ written notice to the other party.
§ 15.6 The Contractor represents and warrants the following to the Owner (in
addition to any other representations and warranties contained in the Contract
Documents) as a material inducement to the Owner to execute this Agreement,
which representations and warranties shall survive the execution and delivery of
this Agreement, any termination of this Agreement and the final completion of
the Work:
§ 15.6.1 The Contractor is financially solvent, able to pay all debts as they
may mature and possessed of sufficient working capital to complete the Work and
perform all obligations hereunder;
§ 15.6.2 The Contractor is able to furnish the plant, tools, material, supplies,
equipment, and labor required to complete the Work and perform its obligations
hereunder and has sufficient experience and competence to do so;
§ 15.6.3 The Contractor is authorized to do business in the state in which the
Project is located and is properly licensed by all necessary governmental and
public and quasi-public authorities having jurisdiction over the Contractor and
over the Work and the Project;
§ 15.6.4 The Contractor’s execution of this Agreement and performance thereof is
within the Contractor’s duly authorized powers;
§ 15.6.5 The Contractor possesses a high level of experience and expertise in
the business administration, construction, construction management and
superintendence of projects of the size, complexity and nature of this
particular Project and will perform the Work with the care, skill and diligence
of such a contractor.
§ 15.7 The key members of the Contractor’s staff shall be persons agreed upon
with the Owner and shall include, without limitation, Project Executive Norm
Fournier and Project Manager Peter Doucet. Key personnel shall not be changed
without the written consent of the Owner, unless any such person becomes unable
to perform his or her duties due to death, disability or termination of
employment, or unless the Owner requests removal. If any key personnel is no
longer capable of performing his or her duties, or is removed at the request of
the Owner, the Owner and the Contractor shall agree on a mutually acceptable
replacement.
§ 15.8 The Owner and the Contractor each binds himself, his partners,
successors, assigns and legal representatives to the other party hereto and to
the partners, successors, assigns and legal representatives of such other party
in respect to all covenants, agreements and obligations contained in the
Contract Documents. The Contractor shall not assign or transfer the Contract
without the previous written consent of the Owner, which consent may be withheld
by the Owner


Init.
AIA Document A102TM – 2007 (formerly A111TM – 1997). Copyright © 1920, 1925,
1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 08:43:11 on 12/02/2016 under Order No.8702051788_1 which expires on
01/11/2017, and is not for resale.
 
 
User Notes: athena - West Garage 12-01-16 (8)


(913332016)


18








--------------------------------------------------------------------------------






in its sole discretion, nor shall the Contractor assign any moneys due or to
become due to him hereunder, without such previous written consent of the Owner.
Any assignment of the Contract by the Contractor shall be void, and the assignee
in such case shall acquire no rights in the Contract or in such moneys.
§ 15.9 Whenever written notice is required or permitted pursuant to the Contract
Documents, the same shall be deemed to have been properly given if given in
writing and transmitted by fax or email or delivered by hand in person or by
registered or certified mail or express delivery service, return receipt
requested, in the case of notices to the Owner, to the address set forth at the
beginning of this Agreement, marked to the attention of the Owner’s
Representative; and, in the case of notices to the Architect, to the address set
forth at the beginning of this Agreement, marked to the attention of the
Architect’s Representative; and, in the case of notices to the Contractor, to
the Contractor’s Project Manager or Project Executive, addressed to such
person(s) at the Contractor’s mailing address set forth at the beginning of this
Agreement or the Contractor’s principal office. Any of the persons or addresses
specified above for notice purposes may be changed by notice given in the manner
provided herein from the party concerned to each of the other parties.
§ 15.10 Recognizing that the Owner may find it necessary to establish during the
progress of the Work the current status of performance under the Contract
Documents, the Contractor shall, at the request of the Owner or any lender to
the Owner, promptly provide statements, documents or certificates to the Owner
or the Lender regarding the status of the Work, compliance of the Work with the
Contract Documents, compliance by the Contractor or any Subcontractor with the
Contract Documents, the names of first tier Subcontractors or suppliers, amounts
due or to become due or amounts previously paid to Subcontractors or suppliers,
estimates of the portion of the Work completed and the cost of completing the
Work, and such other matters within the scope of the Contractor’s performance
under the Contract Documents as the Owner or the Lender may require. If
specified and required in advance of completion of the Work, the Contractor will
provide a certificate to the Owner and to the Lender regarding completion of the
Work in accordance with the Contract Documents, compliance by the Contractor
with the Contract Documents, and such other matters within the scope of the
Contractor’s performance under the Contract Documents as the Owner or the Lender
may require.
§ 15.11 Without limiting the Contractor’s obligations under the Contract
Documents to comply with applicable laws, the Contractor specifically recognizes
and agrees that the performance of the Work and the construction of the Project
are subject to, and that the Contractor is familiar with, certain legal
restrictions, requirements and agreements, including, but not limited to, the
Occupational Safety and Health Act and regulations thereunder, the Fair Labor
Standards Act, the Davis-Bacon Act, if applicable, the Contract Work Hours and
Safety Standards Act, and the Massachusetts Right-to-Know Law. The Contractor
agrees that, in performing the Work, he shall comply at all times and in all
respects with all of the requirements of (i) governmental laws, ordinances,
regulations, orders and directives affecting or regulating employment of persons
in connection with the Work or otherwise applicable to the Work, and (ii) all
agreements, permits, approvals, plans and other undertakings of the Owner with
respect to the Project, as referenced in the Contract Documents. The Contractor
shall indemnify, defend with counsel acceptable to the Owner and hold the Owner
harmless for all loss, liability and expenses of the Owner arising out of any
violations by the Contractor or any Subcontractor of such laws, ordinances,
regulations, orders or directives, or of any restrictions, agreements, permits,
approvals, plans, undertakings and requirements referenced in the Contract
Documents.
§ 15.12 No member, manager, officer, director, principal, stockholder, general
or limited partner, joint venturer, beneficiary, trustee, representative,
consultant, volunteer participant, employee, agent or representative of the
Owner shall be personally liable to the Contractor under any term or provision
of this Contract for the Owner’s payment obligations or otherwise, or because of
any breach hereof, the Contractor agreeing to look solely to the assets of the
Owner for the satisfaction of any liability of the Owner hereunder. In no event
shall the Owner be liable to the Contractor except for payment for services
rendered pursuant to and in accordance with this Agreement.
§ 15.13 The Contractor represents that no fee, commission or compensation of any
kind has been paid, either directly or indirectly, by or on behalf of the
Contractor to the Owner or any partner or affiliate of the Owner or any officer,
director, principal, manager, member, employee, representative or agent of any
of them in connection with this Contract, and that no agreement to make any such
payment has been made or will be made by or on behalf of the Contractor.
§ 15.14 The terms and conditions set forth in this Agreement and the exhibits
hereto shall not be construed as a course of dealing for future agreements, if
any, and the Owner and Contractor reserve their rights to negotiate any and all
of such terms and conditions for future agreements, if any.




Init.
AIA Document A102TM – 2007 (formerly A111TM – 1997). Copyright © 1920, 1925,
1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 08:43:11 on 12/02/2016 under Order No.8702051788_1 which expires on
01/11/2017, and is not for resale.
 
 
User Notes: athena - West Garage 12-01-16 (8)


(913332016)


19








--------------------------------------------------------------------------------










Init.
AIA Document A102TM – 2007 (formerly A111TM – 1997). Copyright © 1920, 1925,
1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 08:43:11 on 12/02/2016 under Order No.8702051788_1 which expires on
01/11/2017, and is not for resale.
 
 
User Notes: athena - West Garage 12-01-16 (8)


(913332016)


20








--------------------------------------------------------------------------------





§ 15.15 CONSTRUCTION MANAGEMENT PLAN
The Construction Management Plan prepared by the Contractor dated August 9, 2016
is attached hereto as Exhibit K and incorporated in the Contract. The Contractor
and Subcontractors shall comply with the Construction Management Plan.
ARTICLE 16     ENUMERATION OF CONTRACT DOCUMENTS
§ 16.1 The Contract Documents, except for Modifications issued after execution
of this Agreement, are enumerated below.
§ 16.1.1 The Agreement is this AIA Document A102–2007, Standard Form of
Agreement Between Owner and Contractor, as modified, and all exhibits or
attachments referenced herein, including the GMP Amendment.
§ 16.1.2 The General Conditions of the Contract for Construction are, and all
references in this Agreement to "AIA
Document A201-2007" or to the "General Conditions to the Contract" shall be
deemed to refer to AIA Document A201-2007, General Conditions of the Contract
for Construction, as modified and attached hereto.
§ 16.1.3 The Specifications shall be as identified in the GMP Amendment.
(Table deleted)
§ 16.1.4 The
(Paragraphs deleted)
Drawings shall be as identified in the GMP Amendment.
(Table deleted)
§ 16.1.5 The
(Paragraphs deleted)
Addenda, if any, shall be as identified in the GMP Amendment.
(Table deleted)
§ 16.1.6 Additional documents, if
(Table deleted) any, forming part of the Contract Documents:
.1
AIA Document E201TM–2007, Digital Data Protocol Exhibit



ARTICLE 17     INSURANCE AND BONDS
The Contractor shall purchase and maintain insurance and provide bonds as set
forth in Article 11 of the General Conditions of the Contract.
ARTICLE 18     EXHIBITS
The following exhibits are attached to and incorporated in this Agreement.


Exhibit A
Guaranteed Maximum Price Amendment [to come]
Exhibit B
List of Contract Documents (Drawings, Specifications, Addenda) [attached to GMP
Amendment]
Exhibit C
Assumptions and Qualifications [attached to GMP Amendment]
Exhibit D
Allowances, Alternates and Unit Prices [attached to GMP Amendment]
Exhibit E
GMP Breakdown [attached to GMP Amendment]
Exhibit F
Project Baseline Schedule Narrative [attached to GMP Amendment]
Exhibit G
Contractor’s Standard Stipulated Charging Rates
Exhibit H
Certificate of Insurance
Exhibit I
Form of Partial Waiver and Subordination of Lien (Contractor)
Exhibit J
Form of Partial Lien and Claim Waiver (Subcontractors)
Exhibit K
Construction Management Plan





(signature page follows)






Init.
AIA Document A102TM – 2007 (formerly A111TM – 1997). Copyright © 1920, 1925,
1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 08:43:11 on 12/02/2016 under Order No.8702051788_1 which expires on
01/11/2017, and is not for resale.
 
 
User Notes: athena - West Garage 12-01-16 (8)


(913332016)


21








--------------------------------------------------------------------------------







OWNER:




ATHENA ARSENAL, LLC




  
/s/ Mark Blair 
   CONTRACTOR:




   C.E. FLOYD COMPANY, INC.




/s/ Christopher J. Floyd 
 
 
(Signature)
(Signature)
Mark Blair, President
    


    Christopher J. Floyd
    President and Chief Executive Officer
 
 
  (Printed name and title)
 (Table deleted) (Paragraphs deleted)
(Printed name and title)





 
 








21
Init.
AIA Document A102™ – 2007 (formerly A111™ – 1997). Copyright © 1920, 1925, 1951,
1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 14:30:39 on 12/02/2016 under Order No.8702051788_1 which expires on
01/11/2017, and is not for resale.
/


User Notes: athena - West Garage 12-01-16 (8)
(913332016)




--------------------------------------------------------------------------------





EXHIBIT A
 
GUARANTEED MAXIMUM PRICE AMENDMENT
TO
AGREEMENT BETWEEN OWNER AND CONTRACTOR
 
 
This Guaranteed Maximum Price Amendment (“GMP Amendment”) is made and entered
into as of December 5, 2016 by and between Athena Arsenal, LLC (the “Owner”) and
C.E Floyd Company, Inc. (the “Contractor”). The Owner and the Contractor are
hereinafter referred to collectively as the “Parties.”
 
The Owner and the Contractor have entered into that certain Standard Form of
Agreement Between Owner and Contractor, dated as of December 5, 2016 (together
with all exhibits and attachments thereto, the General Conditions of the
Contract for Construction, and all other Contract Documents as defined therein,
the “Agreement”), in conjunction with the construction of the West Garage
project located on The Arsenal on the Charles campus in Watertown, Massachusetts
(the “Project”), as the Project is further described in the Contract Documents.
 
Capitalized terms used in this document shall have the meanings assigned in the
Agreement except as otherwise expressly provided herein. Unless explicitly
modified by the terms of this GMP Amendment, the provisions of the Agreement
remain in full force and effect without alteration.
 
Pursuant to Section 5.2 of the Standard Form of Agreement between Owner and
Contractor, and in consideration of the mutual promises and obligations
contained in the Agreement and this GMP Amendment, the Owner and Contractor
hereby agree to amend the Agreement as follows:
 
(1)
The West Garage Project Guaranteed Maximum Price is hereby fixed at $40,057,556
(Forty Million Fifty Seven Thousand Five Hundred Fifty Six Dollars). The Parties
have agreed that the Contract Sum shall not exceed the West Garage Project
Guaranteed Maximum Price, subject only to adjustments, if any, in accordance
with the provisions of the Agreement. The Contract Sum consists of the
Contractor’s Fee plus the Cost of the Work, as that term is defined in Article 7
of the Standard Form of Agreement between Owner and Contractor. If the West
Garage Project Guaranteed Maximum Price is exceeded without an Owner-approved
adjustment pursuant to the terms of the Agreement, the Contractor shall be
solely responsible for payment of such excess amounts without reimbursement from
the Owner.

 
(2)
Attached hereto as Exhibit E is a detailed line item cost breakdown of the West
Garage Project Guaranteed Maximum Price, including the Cost of the Work, the
costs of the Building Permit, and the costs of the Contractor’s General
Conditions, Fee, Insurance and Bonds.

 
(3)
The West Garage Project Guaranteed Maximum Price set forth herein is for the
timely and proper performance of the Work in accordance with the Contract
Documents, including the Contract Documents listed and attached to this GMP
Amendment and marked Exhibits A through H, as follows:

 
Exhibit B
 
Construction Documents - Drawings, Specifications and Addenda on which this West
Garage Project Guaranteed Maximum Price is based:





AM 60413952.2        

--------------------------------------------------------------------------------





Exhibit E
Contractor’s West Garage Project Guaranteed Maximum Price Proposal – Pricing
Progression Summary Report (dated November 4, 2016), as accepted by the Owner
Exhibit D
Allowances, Alternates and Unit Prices
Exhibit C
Assumptions and Qualifications
Exhibit F
Project Baseline Schedule / Narrative
Exhibit H
Contractor-supplied Insurance Certificates
Exhibit G
Wage Rate Sheet / Contractor’s Stipulated Project Charging Rates
 
 

(4)
The Substantial Completion Date and Final Completion Date on which the West
Garage Project Guaranteed Maximum Price is based are as follows:

(a)
Certificate of Occupancy / Substantial Completion Date: 1/11/18*

(b)
Final Turnover / Completion Date: 2/11/18*

*Notes to the Schedule: These dates represent the Project Baseline Schedule
which is attached for reference as Exhibit F.
 
(5)
This GMP Amendment, when executed, shall serve as the Notice to Proceed for the
scope of work contained in this GMP Amendment.

 
(6)
All other terms and conditions of the Agreement, as so amended, shall remain in
full force and effect.

  
IN WITNESS WHEREOF, the Parties have executed this GMP Amendment under seal as
of the date and year first above written.
 
OWNER:
 
 
CONTRACTOR: 
Athena Arsenal, LLC
 
 
 
 
C.E. Floyd Company, Inc.
By:   /s/ Mark Blair   
 
By:   /s/ Christopher J. Floyd   

Mark Blair, President    Christopher J. Floyd, President / CEO




AM 60413952.2    2

--------------------------------------------------------------------------------





exhibit1026image2ceflog.jpg [exhibit1026image2ceflog.jpg]
athena Arsenal, LLC WEST PARKING GARAGE
WATERTOWN, MA
EXHIBIT ‘B’ – LIST OF CONTRACT DOCUMENTS


The Dates listed below correspond to the following Document issuance:


September 9, 2016 – Construction Documents
October 11, 2016 – Addendum No. 1
October 21, 2016 – Addendum No. 2
October 26, 2016 – Addendum No. 3



General Plans as Prepared by Walker Parking Consultants:
G-000         Cover Sheet and Site & Location Map             September 9, 2016


Landscape Plans as Prepared by Stantec Planning and Landscape Architecture P.C.:
C-100
Context Plan
 
September 9, 2016
EC-100
Existing Conditions
 
September 9, 2016
L-001
Notes
 
September 9, 2016
SP-100
Site Preparation Plan
October 21, 2016
L-100
Overall Layout and Materials Plan
October 21, 2016
L-101
Layout and Materials Enlargement Plan
October 21, 2016
L-102
Layout and Materials Enlargement Plan
October 21, 2016
L-103
Layout and Material Enlargement Plan
October 21, 2016
L-200
Grading Plan
`
October 21, 2016
L-201
Grading Enlargement
October 21, 2016
L-202
Grading Plan Enlargement
October 21, 2016
L-203
Grading Plan Enlargement
September 9, 2016
L-300
Drainage Plan
 
October 21, 2016
L-400
Utility Plan
 
October 21, 2016
L-401
Utility Profiles
 
October 21, 2016
L-402
Utility Profiles
 
October 21, 2016
L-403
Utility Profiles
 
October 21, 2016
L-404
Utility Profiles
 
October 21, 2016
L-500
Planting Plan
 
October 21, 2016
L-501
Planting Plan
 
October 21, 2016
L-502
Planting Plan
 
October 21, 2016
L-600
Lighting Plan
 
October 21, 2016
L-700
Site Sections
 
October 21, 2016
L-701
Site Sections
 
October 21, 2016



athena Arsenal, LLC - West Parking Garage
November 21, 2016
1




--------------------------------------------------------------------------------




L-702
Site Sections
 
October 21, 2016
L-800
Site Details
 
October 21, 2016







athena Arsenal, LLC - West Parking Garage
November 21, 2016
2




--------------------------------------------------------------------------------





L-801
Site Details
October 21, 2016
L-802
Site Details
October 21, 2016
L-803
Site Details
October 21, 2016
L-804
Site Details
October 21, 2016
L-900
Utility Details
October 21, 2016
L-901
Utility Details
October 21, 2016
L-902
Utility Details
October 21, 2016
LI-100
Irrigation Plan
October 21, 2016
LI-101
Irrigation Plans- Trees
September 9, 2016
LI-200
Irrigation Details
September 9, 2016
LI-201
Irrigation Pump Details
September 9, 2016



Structural Plans as Prepared by Walker Parking Consultants:


S-001
General Notes
September 9, 2016
S-002
Typical Details
September 9, 2016
S-100
Foundation Plan
October 21, 2016
S-101
P1 Tier Plan
October 21, 2016
S-102
P2 Tier Plan
October 21, 2016
S-103
Typical Tier Plan
October 21, 2016
S-104
P6 Tier Plan
September 9, 2016
S-105
P7 Tier Plan
October 21, 2016
S-201
Precast Light Wall Elevations
September 9, 2016
S-202
Steel Framing Elevations
September 9, 2016
S-410
Stair/Elevator No.1 Enlarged Plans
September 9, 2016
S-411
Stair/Elevator No.1 Enlarged Plans
September 9, 2016
S-420
Stair No.2 Enlarged Plans
September 9, 2016
S-430
Stair No.3 Enlarged Plans
September 9, 2016
S-431
Stair No.3 Enlarged Plans and Details
September 9, 2016
S-440
Pedestrian Bridge Framing Plans
September 9, 2016
S-441
Pedestrian Bridge Section and Details
September 9, 2016
S-450
Building 311 Lobby Framing Plans
October 21, 2016
S-451
Building 311 Lobby Framing Details
September 9, 2016
S-460
Bicycle Enlarge Plan
September 9, 2016
S-501
Foundation Details
October 21, 2016
S-502
Foundation Details
October 21, 2016
S-503
Foundation Details
October 21, 2016
S-504
Foundation Wall Sections
September 9, 2016
S-505
Foundation Details
October 21, 2016
S-510
Structural Details
September 9, 2016
S-511
Structural Details
September 9, 2016
S-512
Structural Details
September 9, 2016
S-513
Structural Details-Metal Façade Support
September 9, 2016
S-520
Precast Column Details
September 9, 2016
S-521
Precast Column Details
September 9, 2016
S-525
Precast Beam Details, Schedules & Notes
September 9, 2016
S-530
Precast Tee Details
September 9, 2016





athena Arsenal, LLC - West Parking Garage
November 21, 2016
3




--------------------------------------------------------------------------------




S-535
Precast Structural Wall Details
September 9, 2016
S-540
Precast Wall and Stair Details
September 9, 2016
S-550
Precast Connection Details
September 9, 2016
S-555
Masonry Details
September 9, 2016
S-560
Expansion Joint Details
September 9, 2016
S-570
Typical Waterproofing Details
September 9, 2016
S-650
Lap Bar Schedule
September 9, 2016



Architectural Plans as Prepared by Walker Parking Consultants:


A-001
Code Analysis and Life Safety
September 9, 2016
A-002
General Notes, Symbols and Legends
September 9, 2016
A-101
P1 Tier Plan
October 21, 2016
A-102
P2 Tier Plan
October 21, 2016
A-103
Typical Tier Plan
October 21, 2016
A-104
P6 Tier Plan
September 9, 2016
A-105
P7 Tier Plan
October 21, 2016
A-201
Building Elevations
October 21, 2016
A-202
Building Elevations
October 21, 2016
A-210
Screen Elevations
September 9, 2016
A-211
Screen Elevations
September 9, 2016
A-212
Screen Enlarged Elevations
September 9, 2016
A-213
Screen Enlarged Elevations
September 9, 2016
A-310
Exterior Wall Sections
September 9, 2016
A-401
Miscellaneous Detail
September 9, 2016
A-402
Enlarged Room Plans
October 21, 2016
A-403
Enlarged Room Plans
September 9, 2016
A-410
Stair/Elevator No.1 - Enlarged Plan
September 9, 2016
A-411
Stair/Elevator No.1 - Enlarged Plan
September 9, 2016
A-412
Stair/Elevator No.1 - Elevations
September 9, 2016
A-413
Stair/Elevator No.1 - Elevations
September 9, 2016
A-420
Stair No.2 - Enlarged Plan
October 21, 2016
A-421
Stair No.2- Elevations & Sections
September 9, 2016
A-430
Stair 3 Plans & Sections
October 21, 2016
A-431
Stair 3 Plans & Sections
October 21, 2016
A-432
Miscellaneous Stairs Enlarged Plans
October 21, 2016
A-440
Pedestrian Bridge Plans & Sections
October 21, 2016
A-441
Pedestrian Bridge Plans & Sections
October 21, 2016
A-450
Bicycle Enclosure Enlarged Plan
September 9, 2016
A-501
Precast Details
September 9, 2016
A-502
Areaway Section Views
September 9, 2016
A-510
Miscellaneous Details
September 9, 2016
A-530
Curtainwall Details
September 9, 2016
A-540
Storefront Details
September 9, 2016
A-550
Stair Railing Details
September 9, 2016
A-551
Stair Railing Details And Miscellaneous Details
September 9, 2016
A-560
Pedestrian Bridge Details
October 21, 2016





athena Arsenal, LLC - West Parking Garage
November 21, 2016
4




--------------------------------------------------------------------------------




A-561
Pedestrian Bridge Details
October 21, 2016
A-562
Pedestrian Bridge & Stair 3 Details
October 21, 2016
A-570
Screen Details
September 9, 2016
A-571
Screen Details
October 21, 2016
A-601
Room Finish and Door Schedules
October 21, 2016
AG-002
Sign Schedule, General Notes and Sign Details
September 9, 2016
AG-003
Sign Mounting Details
September 9, 2016



Fire Protection Plans as Prepared by RDK Engineers:


FP-000
Fire Protection Legend, Notes & Abbreviations
September 9, 2016
FP-201A
Fire Protection P1 Tier Plan – North
September 9, 2016
FP-201B
Fire Protection P1 Tier Plan – South
September 9, 2016
FP-202
Fire Protection P2 Tier Plan
September 9, 2016
FP-203
Fire Protection P3 Tier Plan
September 9, 2016
FP-204
Fire Protection P4 Tier Plan
September 9, 2016
FP-205
Fire Protection P5 Tier Plan
September 9, 2016
FP-206
Fire Protection P6 Tier Plan
September 9, 2016
FP-207
Fire Protection P7 Tier Plan
September 9, 2016
FP-600
Fire Protection Details
September 9, 2016



Plumbing Plans as Prepared by RDK Engineers:


P-000
Plumbing Legend, Notes & Abbreviations
September 9, 2016
P-201U
Plumbing Underslab Plan
October 21, 2016
P-201
Plumbing P1 Tier Plan
October 21, 2016
P-202
Plumbing P2 Tier Plan
October 21, 2016
P-203
Plumbing P3 Tier Plan
September 9, 2016
P-204
Plumbing P4 Tier Plan
October 21, 2016
P-205
Plumbing P5 Tier Plan
October 21, 2016
P-206
Plumbing P6 Tier Plan
October 21, 2016
P-207
Plumbing P7 Tier Plan
September 9, 2016
P-600
Plumbing Details
September 9, 2016
P-601
Plumbing Details
September 9, 2016
P-700
Plumbing Schedules
September 9, 2016



HVAC Plans as Prepared by RDK Engineers:


H-000
HVAC Legend, Notes & Abbreviations
September 9, 2016
H-201
HVAC P1 Tier Plan
October 21, 2016
H-202
HVAC P2 Tier Plan
October 21, 2016
H-203
HVAC P3 Tier Plan
October 21, 2016
H-204
HVAC P4 Tier Plan
October 21, 2016
H-205
HVAC P5 Tier Plan
October 21, 2016
H-206
HVAC P6 Tier Plan
October 21, 2016
H-207
HVAC P7 Tier Plan
October 21, 2016
H-400
HVAC Controls
October 21, 2016



H-700
HVAC Details and Riser Diagrams
September 9, 2016



athena Arsenal, LLC - West Parking Garage
November 21, 2016
5




--------------------------------------------------------------------------------




H-701
HVAC Details
September 9, 2016
H-800
HVAC Schedules
October 21, 2016



Electrical Plans as Prepared by RDK Engineers:


E-000
Electrical Legend, Notes & Abbreviations
September 9, 2016
E-100
Electrical Site Plan
October 21, 2016
E-101
Electrical Site Details
October 21, 2016
E-201
Electrical Lighting P1 Tier Plan
September 9, 2016
E-202
Electrical Lighting P2 Tier Plan
October 21, 2016
E-203
Electrical Lighting P3 Tier Plan
October 21, 2016
E-204
Electrical Lighting P4 Tier Plan
October 21, 2016
E-205
Electrical Lighting P5 Tier Plan
October 21, 2016
E-206
Electrical Lighting P6 Tier Plan
October 21, 2016
E-207
Electrical Lighting P7 Tier plan
October 21, 2016
E-301
Electrical Power P1 Tier Plan
October 21, 2016
E-302
Electrical Power P2 Tier Plan
September 9, 2016
E-303
Electrical Power P3 Tier Plan
September 9, 2016
E-304
Electrical Power P4 Tier Plan
October 21, 2016
E-305
Electrical Power P5 Tier Plan
October 21, 2016
E-306
Electrical Power P6 Tier Plan
October 21, 2016
E-307
Electrical Power P7 Tier Plan
September 9, 2016
E-401
Electrical Fire Alarm P1 Tier Plan
October 21, 2016
E-402
Electrical Fire Alarm P2 Tier Plan
October 21, 2016
E-403
Electrical Fire Alarm P3 Tier Plan
October 21, 2016
E-404
Electrical Fire Alarm P4 Tier Plan
October 21, 2016
E-405
Electrical Fire Alarm P5 Tier Plan
October 21, 2016
E-406
Electrical Fire Alarm P6 Tier Plan
October 21, 2016
E-407
Electrical Fire Alarm P7 Tier Plan
October 21, 2016
E-408
Electrical Fire Alarm Riser Diagram
October 21, 2016
E-700
Electrical One Line Diagram
October 21, 2016
E-800
Electrical Details
September 9, 2016
E-900
Electrical Schedules
October 21, 2016



Specification Manual as Prepared by Walker Parking Consultants:


Division 00 – Procurement and Contracting Agreements


110
Table of Contents
October 2016
7319
Health and Safety Requirements
September 2016



Division 01 – General Requirements


11100
Summary of Work
September 2016
12600
Contract Modification Procedures
September 2016
12900
Payment Procedures
September 2016



13200
Construction Progress Documentation
September 2016
13233
Photographic Documentation
September 2016
13300
Submittal Procedures
September 2016



athena Arsenal, LLC - West Parking Garage
November 21, 2016
6




--------------------------------------------------------------------------------




14200
References
September 2016
14210
Reference Standards and Definitions
September 2016
14500
Quality Control
September 2016
15000
Temporary Facilities and Controls
September 2016
15726
Odor and Dust Control
September 2016
16000
Product Requirements
September 2016
16010
Product Substitution Procedures
September 2016
17300
Execution
September 2016
17329
Cutting and Patching
September 2016
17423
Final Cleaning
September 2016
17700
Closeout Procedures
September 2016
17823
Operation and Maintenance Data
September 2016
17836
Warranties
September 2016
17839
Project Record Documents
September 2016
17900
Demonstration and Training
September 2016



Division 02 – Existing Conditions


24110
Selective Structure Demolition
September 2016
26100
Removal and Disposal of Contaminated Soils
September 2016



Division 03 – Concrete


33000
Cast-In-Place Concrete
September 2016
34100
Precast Structural Concrete
September 2016



Division 04 – Masonry


42200
Concrete Unit Masonry
September 2016
44314
Dimensional Granite- Exterior
October 2016



Division 05 - Metals


50513
Hot-Dipped Galvanizing of Exterior Pipe Railings
 
 
 
And Metal Fence
September 2016
51200
Structural Steel Framing
September 2016
53100
Steel Decking
September 2016
55000
Metal Fabrications
September 2016
55112
Metal Pan Stairs
September 2016
55136
Metal Walkways
September 2016
55212
Pipe and Tube Railings
September 2016
55213
Restoration of Existing Metal Perimeter Fence
September 2016
55214
Exterior Steel Pipe Railings and Metal Fence
September 2016
55990
Ornamental Iron Fence Repair
October 2016



57000
Decorative Metal
September 2016
57305
Decorative Metal Architectural Railings
September 2016



athena Arsenal, LLC - West Parking Garage
November 21, 2016
7




--------------------------------------------------------------------------------




57513
Decorative Formed Metal Screen
September 2016



Division 06 – Woods, Plastics and Composites


61000
Rough Carpentry
September 2016
61053
Miscellaneous Rough Carpentry
September 2016



Division 07- Thermal and Moisture Protection


71113
Bituminous Damproofing
September 2016
71416
Cold Fluid-Applied Waterproofing
September 2016
71616
Crystalline Waterproofing
September 2016
71800
Traffic Coatings
September 2016
71900
Water Repellents
September 2016
72100
Thermal Insulation
September 2016
72119
Foamed-In-Place Insulation
September 2016
72600
Vapor Barriers
September 2016
72700
Air Barrier Membranes
September 2016
75323
Ethylene-Propylene-Diene-Monomer (EPDM) Roofing
September 2016
75419
Polyvinyl-Chloride Single Ply Membrane Roof
September 2016
76200
Sheet Metal Flashing and Trim
September 2016
78100
Applied Fireproofing
September 2016
78123
Intumescent Fireproofing
September 2016
78413
Penetration Firestopping
September 2016
78443
Joint Firestopping
September 2016
79233
Concrete Joint Sealants
September 2016
79236
Architectural Joint Sealants
September 2016
79500
Expansion Joint Assemblies
September 2016



Division 08 – Openings


81113
Hollow Metal Doors and Frames
September 2016
84113
Aluminum-Framed Entrances and Storefronts
September 2016
84413
Glazed Aluminum Curtain Walls
September 2016
87100
Door Hardware
September 2016
87113
Automatic Door Operators
September 2016
88000
Glazing
September 2016
89000
Louvers and Vents
September 2016



Division 09 – Finishes


92116
Gypsum Board Shaft Wall Assemblies
September 2016
92216
Non-Structural Metal Framing
September 2016
92900
Gypsum Board
September 2016
96516
Resilient Sheet Flooring
September 2016





99100
Painting
September 2016



athena Arsenal, LLC - West Parking Garage
November 21, 2016
8




--------------------------------------------------------------------------------




99120
Pavement Marking
September 2016



Division 10 – Specialties


101400
Garage Signage
September 2016
101413
Statutory Signage
September 2016
101453
Site Signage
September 2016
104413
Fire Protection Cabinets
September 2016
104416
Fire Extinguishers
September 2016



Division 12 – Furnishings


129310
Bicycle Racks
September 2016



Division 14 – Conveying Equipment


142100
Electric Traction Elevators
September 2016
142610
Vertical Wheelchair Lifts
September 2016



Division 21 – Fire Suppression


210000
Fire Protection
September 2016



Division 22 - Plumbing


220000
Plumbing
September 2016



Division 23 – Heating, Ventilating, & Air-Conditioning (HVAC)


230000
Heating Ventilating and Air Conditioning
October 2016



Division 26 – Electrical


260000
Electrical
September 2016
261116
Secondary Unit Substations With Switchboard
September 2016



Division 31 – Earthwork


310000
Earthwork
September 2016
310913
Geotechnical Instrumentation and Monitoring
September 2016
311000
Site Preparation
September 2016
312319
Dewatering
September 2016
312500
Erosion and Sediment Control
September 2016
312501
Storm Water Pollution Prevention Plan…
September 2016
315000
Excavation Support and Protection
September 2016



athena Arsenal, LLC - West Parking Garage
November 21, 2016
9




--------------------------------------------------------------------------------






Division 32 – Exterior Improvement


320190
Temporary Tree Protection and Tree Maintenance
September 2016
321216
Bituminous Concrete Paving
September 2016
321218
Exposed Aggregate Pavement Surfacing (Chip Seal)
September 2016
321313
Portland Cement Concrete Pavement
September 2016
321400
Unit Paving
October 2016
321607
Shop Painting of Hot-Dipped Galvanized Steel
September 2016
321613
Granite Curbs
September 2016
321723
Pavement Markings
September 2016
323200
Architectural Cast-In-Place Site Concrete
September 2016
323300
Site Furnishings
October 2016
328400
Irrigation System
September 2016
328420
Irrigation Pump System
September 2016
329114
Bioretention Area
September 2016
329219
Seeded Lawns
September 2016
329300
Plants
October 2016
323353
Wood Boardwalk
September 2016



Division 33 – Utilities


331000
Site Water Distribution
September 2016
333000
Sanitary Sewerage Utilities
September 2016
334000
Storm Drainage Utilities
September 2016 
APPENDICES
 
 



Appendix A – Geotechnical Engineering Report Addendum No. 1
Appendix B – Geotechnical Engineering Report Appendix
C – NPDES RGP Dewatering Treatment Memo
Appendix D1 – Updated Soil Pre-Characterization Report – No Appendices
Appendix D2 – Updated Soil Pre-Characterization Report With Appendices (On
Compact Disc) Appendix
E1 – Excavated Materials Management Plan – No Appendices
Appendix E2 – Excavated Materials Management Plan With Appendices (On Compact
Disc)


ADDENDUMS


No.
1
Revisions and Additions to GMP Documents
October 11, 2016
No.
2
Revisions and Additions to GMP Documents
October 21, 2016
No.
3
Revisions and Additions to GMP Documents
October 26, 2016







athena Arsenal, LLC - West Parking Garage
November 21, 2016
10




--------------------------------------------------------------------------------


West Parking Garage
athena Arsenal, LLC







EXHIBIT ‘C’ – ASSUMPTIONS AND QUALIFICATIONS


QUALIFICATIONS


1.
The following items and areas of work have been shown on the Contract Documents
but have not been
included within the GMP Pricing. It is understood that the cost of work for each
item below will be funded
from Projects other than the West Garage.
2.
Item 1: To prep for the building 39 Generator in the area West of Building 39.
The added work includes the following; Concrete Retaining Wall, Concrete Pad,
Steel Guardrail, Electrical Work (Generator Relocation, Conduits, Feeders, etc.)
and all associated Sitework. Total Cost of Item 1 Work is $115,500.00 per
approved Work Authorization # 1 (See attached Document for Item Cost Breakdown)
3.
Item 2: To furnish and install the Building 2 Site Utility Work, including
Sanitary Sewer, Water Service, Fire Protection Service, etc. from Arsenal Street
to the face of Building 2. Total Cost of Item 2 Work is $43,215.00 (See attached
Document for Item Cost Breakdown)
4.
Item 3: To furnish and install the Building 2 South Elevation Foundation Work
that sits on the West Garage Footings (Column Line A) shown on the West
Garage Construction Documents. Total Cost of Item 3 Work is $58,000.00 (See
attached Document for Item Cost Breakdown)
5.
Item 4: To furnish and install the Arsenal Street Site Finish work in front of
existing Building 311 as shown on the Contract Documents (Limits of work shown
in attached Sketches). This includes the following scope of work; Sitework
Prep, Concrete Sidewalk with Tactile Warning Pads, Site Benches with Concrete
Pads, Historic Perimeter Fence Relocation including Concrete Mow Strip and
Post Footings, Tree Paver Grates, Landscaping and Irrigation. Total Cost of Item
4 Work is $420,000.00 (See attached Document for Item Cost Breakdown)
6.
Item 5: To furnish and install the Arsenal Street Site Finish work in front
of proposed Building 2 as shown on the Contract Documents (Limits of work
shown in attached Sketches). This includes the following scope of work;
Weathered Steel Planters with Gravel Drip Strip, Concrete Stairwell including
Granite Treads and Handrails, Type C Unit Pavers on Concrete Pad, Concrete
Sidewalk with Tactile Warning Pads, Concrete Retaining Walls adjacent to the
Planters, Tree Paver Grates, Landscaping and Irrigation. Total Cost of Item 5
Work is $495,000.00 (See attached Document for Item Cost Breakdown)



CLARIFICATIONS


Division 1 ‐ General Requirements 


1.1
This proposal is valid for thirty (30) days.
1.2
We have not included any provisions for concealed conditions or items not noted
or indicated within the GMP Documents.
1.3
We have included the cost of the building permit within our bid.
1.4
We have included a Construction Contingency in the amount of two (2%) percent.





 
 
 
C.E. Floyd Company, Inc.
1
November 17, 2016
Exhibit ‘C’ – Assumptions and Qualifications
 
 




--------------------------------------------------------------------------------

West Parking Garage
athena Arsenal, LLC







1.5
The Construction Contingency is the Construction Manager’s (CM) Contingency,
i.e., for the CM’s exclusive use for properly reimbursable Cost(s) as required
to execute the Work, including changes in market conditions, and subcontractor
availability, and for scope that may be undefined in the GMP Phase. The CM
Contingency is not to be used for such things as changes in scope, systems,
kinds and quality of materials, finishes, and equipment. The CM Contingency will
be regularly accounted for during the progress of the Work. We recommend that
the Owner maintains a change order Contingency separate from the CM Contingency
contained in the contract value, to facilitate any scope and/or program changes.
1.6
We have not included providing general contractor performance and payment bonds.
1.7
We have included providing subcontractor performance and payment bonds for any
potential contracts over $500,000.00 which include the following Subcontractors;
Concrete Formwork and Flatwork, Structural Precast, Miscellaneous Metals,
Waterproofing and Damproofing, Aluminum Screening System, Plumbing, Electrical,
Sitework, and Site Finish Package (Landscaping, Hardscaping, Granite
Posts/Walls, Irrigation, Site Furnishings, etc.).
1.8
It is understood that the Owner will pay for all costs and/or fees associated
with required USGBC registration filing, credit interpretations, certification
and other administrative items directly related to Sustainable Design
requirements.
1.9
Builder’s Risk Insurance, including the deductible, shall be provided by the
Owner.
1.10
We have included the cost of procuring insurance coverage as identified on our
Certificate of Insurance submitted with our proposal. Any additional insurance
requirements shall be considered an added cost to the project.
1.11
We have not included any night watchman services.
1.12
Any breakdown of this price is done so for accounting purposes and does not
necessarily represent the total cost of the breakdown item.
1.13
CEF reserves the right to substitute any proposed subcontractors at time of
final subcontractor award.
1.14
We have not included any applicable testing and/or independent inspections for
the project.
1.15
We have assumed a fifteen (15) month construction schedule. We have based our
schedule on a Construction Start Date of October 17, 2016.
1.16
We have not included any Utility Company fees and/or Municipal back charges or
fees.
1.17
We have not included any BIM Coordination within our GMP Estimate.
1.18
We have not included liquidated damages.
1.19
We have not included design fees except for the Structural Precast Garage and
Fire Protection System.



Division 2 – Existing Conditions 


2.1
We have not included the testing, remediation, removal, handling, and disposal
of any hazardous materials as part of the Building 311 Renovation Work. This
work is assumed to be done by the Owner prior to C.E. Floyd commencing work
onsite if required.





 
 
 
C.E. Floyd Company, Inc.
2
November 17, 2016
Exhibit ‘C’ – Assumptions and Qualifications
 
 




--------------------------------------------------------------------------------

West Parking Garage
athena Arsenal, LLC





Division 3 ‐ Concrete 


3.1
We have included all Site Retaining Walls as Concrete. We have not included
furnishing and installing any Modular Block, Stone Veneer, etc. Retaining Walls.
3.2
We have not included any work associated with the Building 39 Generator,
including the Concrete Retaining Walls and Generator Pad within the Base Bid.
This work will be included as part of a separate project.
3.3
We have not included any Traffic Topping within the Garage. We have only
included Cast‐In‐Place Concrete Topping where indicated on the GMP Documents.



Division 4 ‐ Masonry 


4.1
We have included furnishing and installing Standard CMU Block of varying
thicknesses (8”, 10”, and 12”) where indicated on the GMP Documents. We have
not included any Ground Face CMU.



Division 5 ‐ Metals 


5.1
We have not included any work associated with the Building 39 Generator,
including the Galvanized Steel Guardrail within the Base Bid. This work will be
included as part of a separate project.
5.2
We have included RS2.0 Reveal Series Dovetail Roof Deck as manufactured by Canam
in lieu of the Epicore ER2R Metal Decking.
5.3
We have not included any repairs to existing structural conditions within
Building 311 unless noted.
5.4
We have included a Hot Dipped Galvanized Finish for the Structural Steel Back‐Up
Framing for the Aluminum Screening System in lieu of Color Galvanized.



Division 7 – Thermal and Moisture Protection 


7.1
We have included furnishing and installing a Fully Adhered, 60mil Thick, White
TPO Roofing System at all locations noted to receive roofing including;
 
‐
Stairwell 1 Roof
 
‐
Stairwell 2 Roof
 
‐
Stairwell 6 Roof – 2 Locations
 
‐
Stairwells 7 and 8 Roof
 
‐
Pedestrian Bridge Roof
7.2
We have included a Hot Dipped Galvanized Finish for the Structural Steel Back‐Up
Framing for the Aluminum Screening System in lieu of Color Galvanized.
7.3
We have included furnishing and installing 2’‐0” Tall x 1’‐6” Wide Tournesol
Siteworks Linear Hanging Planters at the noted Elevations. We have assumed eight
(8) foot long Planters at all locations with four (4) foot long Planters to fill
in as required.
7.4
We have included furnishing and installing Aluminum Downspouts and Scuppers at
both the Garage and Pedestrian Bridge where indicated on the GMP Documents.



 
 
 
C.E. Floyd Company, Inc.
3
November 17, 2016
Exhibit ‘C’ – Assumptions and Qualifications
 
 




--------------------------------------------------------------------------------

West Parking Garage
athena Arsenal, LLC







Division 8 ‐ Doors and Windows 


8.1
We have included furnishing and installing an Allegion Grade 1 Hardware Package.
8.2
We have included furnishing and installing a Schlage Standard Interchangeable
Core System.
8.3
We have not included any Electrified Door Hardware, including Card Readers,
Automatic Openers, Electric Lockets, Keypads, etc.
8.4
We have included grouting interior and exterior hollow metal door frames.



Division 9 ‐Finishes 


9.1
We have not included painting any exposed mechanical and electrical systems.



Division 10 ‐ Specialties 


10.1
We have included furnishing and installing the following Dero Decker Lift Assist
Bike Units within the Bike Storage Room:
 
‐
Five (5) DD‐SS‐12‐B Dero 12 Bike Units
 
‐
Two (2) DD‐SS‐8‐B Dero 8 Bike Units
 
‐
One (1) Fixit‐H Bike Repair Station
 
‐
One (1) Air Kit Fixit‐B



Division 11 ‐ Equipment 


11.1
We have not included any Parking Equipment, including Gates, Automated Parking
Guidance System, etc.
We have assumed all Parking Equipment will be furnished and installed by the
Owner.
11.2
We have not included furnishing, installing, or connecting Owner FF&E.
11.3
We have not included unloading, moving and protecting the Owner’s FF&E items.



Division 12 ‐ Furnishings 


12.1
We have not included furnishing or installing any Site Litter Receptacles as
none were shown on the GMP Documents.



Division 14 – Conveying Systems 


14.1
We have included furnishing and installing two (2) 4,000 lb Kone EcoSpace AC
Gearless MFL Traction Passenger Elevators.
14.2
We have included furnishing and installing Savaria Multi‐Lift Enclosure at the
new Platform/Suspended Walkway in Building 311.



Division 21 ‐ Fire Protection 


21.1
We have included Professionally Engineered Stamped Drawings and Hydraulic
Calculations.



 
 
 
C.E. Floyd Company, Inc.
4
November 17, 2016
Exhibit ‘C’ – Assumptions and Qualifications
 
 




--------------------------------------------------------------------------------

West Parking Garage
athena Arsenal, LLC







21.2
We have not included furnishing or installing a Fire Pump, Controllers, or Water
Storage Tanks.



Division 22 ‐ Plumbing 


22.1
We have included furnishing and installing Rinker STC 450 Precast Concrete
Stormceptors for GSI‐1 and GSI‐2.
22.2
We have included furnishing and installing a Compound Water Meter and Backflow
Preventer at the Water Service Entrance.
22.3
We have not included furnishing and installing any Gas Piping to or within the
garage.



Division 23 ‐HVAC 


23.1
We have not included furnishing and installing an Automatic Temperature Control
System tied into the
existing Campus Management System. We have included Stand Alone Controls only
for all HVAC
Equipment.



Division 26 ‐ Electrical 


26.1
We have included furnishing and installing all Wiring in Rigid Metal Conduit.
26.2
We have included MI Cable only where indicated on the Power Riser Diagram.
26.3
We have included Aluminum Conductors for Feeders over 400amps. All other feeders
will be Copper.
26.4
We have included fuel for Generator Startup and Testing only.
26.5
We have not included furnishing and installing a Lightning Protection System.
26.6
We have not included an Area of Rescue System.
26.7
We have based the Site Lighting Package as shown on Drawing E‐100.
26.8
We have included Pull String and Empty Raceways only for the Security/Access
Control System. We have assumed all Wiring, Terminations, Equipment, etc. will
be provided by the Owner’s Security/Access Control System Vendor.
26.9
We have included Pull String and Empty Raceways only for the Tel/Data System. We
have assumed all
Wiring, Terminations, Equipment, etc. will be provided by the Owner’s Tel/Data
System Vendor.
26.10
We have not included any provisions, including Pull Strings and Empty Raceways
for an Audio Visual
System.
26.11
We have not included any work associated with the Building 39 Generator,
including the Generator
Relocation, New Conduits and Feeders, Connections, etc. within the Base Bid.
This work will be included as a separate project.
26.12
We have not included any work associated with the Relocation of the Existing
Switchgear and 500KW Generator, including new Conduits, Feeders, Connections,
Sitework, etc. within the Base Bid. This work will be included as a separate
project.





 
 
 
C.E. Floyd Company, Inc.
5
November 17, 2016
Exhibit ‘C’ – Assumptions and Qualifications
 
 




--------------------------------------------------------------------------------

West Parking Garage
athena Arsenal, LLC





Division 31 ‐ 33 – Earthwork, Site Improvements & Utilities 


31.1
We have included furnishing and installing Stormtrap Detention System Units in
lieu of the specified Conspan Detention Systems. The Stormtrap Units had been
previously approved by Stantec during the Design Development Budget Phase.
31.2
We have assumed that the existing soil at the proposed Detention Systems is
suitable for the Cast‐In‐Place
Concrete Slab Installation and no over digs will be required.
31.3
We have included furnishing and installing a 2‐Line Safety Railing at the Top of
the Excavation Support
System.
31.4
We have included ten (10) Months of Dewatering within our GMP Estimate.
31.5
We have included furnishing and installing two (2) 8,000 Gallon Rainflo
Corrugated Steel Tanks.
31.6
We have not included ledge and boulder removal greater than one (1) cubic yard
in size.
31.7
We have assumed that the existing underground utilities that we are connecting
to are in an acceptable condition to do so.
31.8
We have not included underpinning of existing foundations.
31.9
We have not included furnishing or installing a Perimeter Drain or Underslab
Drainage System.
31.10
We have not included any Steel Site Bollards.
31.11
We have not included any Precast Concrete Wheel Stops.
31.12
We have included furnishing and installing Type C Pavers in Varying Sizes.
31.13
We have not included any work, including Paving, Striping, Pavement Markings,
Curbing, Sidewalks, Traffic Signals, etc. at the Intersection on North Beacon
Street and Charles River Road. This work will be included
as part of a separate package.
31.14
We have not included any work, including Paving, Striping, Pavement Markings,
Pavers, Curbing, Sidewalk, Traffic Signals, etc. at the Arsenal Street Garage
Exit and Arsenal Street Intersection. This work will be included as part of a
separate package.
31.15
We have not included the following Site Finish work in front of Proposed
Building 2 as this work will be included within the Building 2 Package:
‐ Weathered Steel Planters with Gravel Drip Strip
‐ Stairwell including Concrete, Granite Treads, Handrail, etc.
‐ Type C Unit Pavers, including the 6” Thick Concrete Pad
‐ Concrete Sidewalk including the Tactile Warning Pads
 ‐ Concrete Retaining Walls adjacent to the Planters
‐ Tree Paver Grate
‐ Landscaping, including Plantings, Mulch, Planting Soil Mixture, etc.
‐ Irrigation System
31.16
We have not included the following work in front of Existing Building 311 as
this work will be included in a separate package:
‐ Concrete Sidewalk including the Tactile Warning Pads
‐ Historic Perimeter Fence Relocation and Refurbishing
‐ Concrete Mow Strip and Post Footings for the Historic Perimeter Fence
‐ Site Benches including the Concrete Pad
‐ Tree Paver Grate



 
 
 
C.E. Floyd Company, Inc.
6
November 17, 2016
Exhibit ‘C’ – Assumptions and Qualifications
 
 




--------------------------------------------------------------------------------

West Parking Garage
athena Arsenal, LLC







‐
Landscaping, including Plantings, Mulch, Planting Soil Mixture, etc.
‐
Irrigation System





 
 
 
C.E. Floyd Company, Inc.
7
November 17, 2016
Exhibit ‘C’ – Assumptions and Qualifications
 
 




--------------------------------------------------------------------------------





exhibit1026image3gp.jpg [exhibit1026image3gp.jpg]




--------------------------------------------------------------------------------




exhibit1026image4rp.jpg [exhibit1026image4rp.jpg]




--------------------------------------------------------------------------------


West Parking Garage
athena Arsenal, LLC





EXHIBIT ‘D’ – ALLOWANCES, ALTERNATES, AND UNIT PRICES


ALLOWANCES


1.
We have included an allowance of $3,000.00 to furnish and install Temporary
Site Signage during Construction.
2.
We have included an allowance of $50,000.00 for Winter Conditions as related
to the Concrete Formwork and Flatwork Scopes of Work.
3.
We have included an allowance of $100,000.00 to furnish and install
the Galvanized Steel Anchor Barrier Strand where indicated on the GMP Documents.
4.
We have included an allowance of $35,000.00 to furnish and install a
Free Standing Mock‐Up including the Pre‐Cast Panels and Aluminum Screening
System.
5.
We have included an allowance of $2,500.00 to furnish and install Spray
Foam Insulation within the Pedestrian Bridge.
6.
We have included an allowance of $25,000.00 to furnish and install Spray
Applied Fireproofing on Structural Steel at the Pedestrian Bridge and within the
Building 311 Lobby.
7.
We have included an allowance of $10,000.00 to patch areas of Drywall
affected by Demolition/New Suspended Walkway in Building 311.
8.
We have included an allowance of $75,000.00 to provide a Police Detail
during Construction.
9.
We have included an allowance of $15,000.00 for a Kone Elevator Operator
as required during the Elevator Shaft Construction.
10.
We have included an allowance of $20,000.00 for Electrical Make Safe and
New Power Distribution for the Building 311 Suspended Walkway/Platform work.
11.
We have included an allowance of $50,000.00 for Winter Conditions as related
to the Sitework Scope of Work.
12.
We have included an allowance of $350,000.00 for Unknown Soil and
Utility Conditions.
13.
We have included an allowance of $50,000.00 to provide Power and Maintain
the Dewatering System.
14.
We have included an allowance of $50,000.00 to Remove, Refurbish, Alter,
and Reinstall the Perimeter Historic Fence.



ALTERNATES


1.
We require that any bid alternates that are to be selected are done so at
contract award and included in our contract amount.
2.
Add Alternate 1: Furnish and Install a too be determined quantity of Charge
Point Charging Stations for Electric Cars. Add To Be Determined
3.
Add Alternate 2: To Dismantle and Salvage the existing Aluminum
Storefront Vestibule in Building 311 during Construction. Cost includes
Re‐Installing the Vestibule upon completion of the Suspended Walkway/Platform.
Add To Be Determined upon completion of Existing Footing Exploration
4.
Deduct Alternate 1: Upon the Fire and Police Department’s Testing within
the Garage, if the Bi‐Directional Antenna System is not required, Deduct
$44,000.00









 
 
 
C.E. Floyd Company, Inc.
1
November 21, 2016
Exhibit ‘D’ – Allowances, Alternates, and Unit Prices
 




--------------------------------------------------------------------------------


West Parking Garage
athena Arsenal, LLC







UNIT PRICES


1.
Below are the Unit Costs for the Additive Changes to the Cost of Work
2.
To Transport and Dispose of the following Material:
 
‐
Type A Soil ‐ $14.50/Ton
 
‐
Type B‐1 Soil to In‐State Unlined Landfill ‐ $39.00/Ton
 
‐
Type B‐2 Soil to In‐State Lined Landfill ‐ $48.00/Ton
 
‐
Type B‐3 Soil to Regional Asphalt Batch Facility ‐ $54.00/Ton
 
‐
Type B‐4 Soil to Thermal Desportion Facility ‐ $71.75/Ton
 
‐
Type B‐5 Soil to Regional Non‐Hazardous Waste Facility ‐ $90.50/Ton
 
‐
Type C PCE/TCE Soil to Out of State Hazardous Waste Facility ‐ $402.75/Ton
 
‐
Type D‐1 Asphalt Materials ‐ $21.50/Ton
 
‐
Type D‐2 Uncoated Boulders, Granite, and Other Misc. Rubble ‐ $23.75/Ton
 
‐
Type D‐3 Uncoated Large Boulders or Concrete ‐ $21.50/Ton
 
‐
Type D‐4 Timber Piles, Railroad Ties, and Other Wood Waste ‐ $193.10/Ton
 
‐
Type D‐5 Metal Debris ‐ $22.10/Ton









 
 
 
C.E. Floyd Company, Inc.
2
November 21, 2016
Exhibit ‘D’ – Allowances, Alternates, and Unit Prices
 




--------------------------------------------------------------------------------





EXHIBIT 'E' - GMP ESTIMATE


athenahealth West Parking Garage GMP Schedule of Values
C.E. Floyd Company, Inc. ‐ November 21, 2016
01‐0000.000
GENERAL CONDITIONS
 
 
01‐1120.110
Project Executive
$
49,904.00


 
01‐1120.120
Sr. Project Manager
$
278,731.00


 
01‐1120.150
Project Engineer
$
248,506.00


 
01‐1120.160
Field Engineer
$ ‐


 
01‐1120.220
Superintendent
$
347,162.00


 
01‐1120.240
Assistant Superintndent
$
185,176.00


 
01‐1120.250
CEF Carpenter
$ ‐


 
01‐1120.260
CEF Laborer
$ ‐


 
01‐1120.310
Field Operations Manager
$
82,993.00


 
01‐1120.320
Safety Director
$
67,805.00


 
01‐1120.410
Project Accounting
$
26,851.00


 
01‐1120.510
Estimating
$
20,800.00


 
01‐1120.710
Documents
$
6,000.00


 
01‐1120.810
Photos
$ ‐


 
01‐1120.910
Travel
$
13,000.00


 
01‐1130.110
Office & Job Trailers
$
33,000.00


 
01‐1130.210
Job Trailer Misc.
$
2,627.00


 
01‐1130.250
Temporary Toilets
$
10,200.00


 
01‐1130.310
Office Supplies & Euip.
$
24,750.00


 
01‐1130.320
Drinking Water
$
1,500.00


 
01‐1130.410
Site Signage Allowance
$
3,000.00


 
01‐1130.710
Monthly Postage
$
1,500.00


 
01‐1130.720
Package Distribution
$
3,000.00


 
01‐1130.810
Telephone Service
$
7,225.00


 
01‐1140.110
Testing & Inspection Services
$ ‐


 
01‐1150.210
Snow Removal
$
3,070.00


 
01‐1150.310
Temp. Heat Buildings
$ ‐


 
01‐1150.510
Lean Coordination and Coaching
$
36,400.00


 
01‐1150.710
Temporary Electric
$
22,500.00


 
01‐1150.810
Temporary Water
$
1,125.00


 
01‐1150.910
Surveying & Layout
$
19,900.00


 





--------------------------------------------------------------------------------




01‐1160.220
As‐Builts
$
1,500.00


 
01‐1160.410
Project Clean Up
$
111,125.00


 
01‐1160.510
Final Cleaning
$
24,617.00


 
01‐1180.110
Safety Protection
$
54,751.00


 
01‐1180.210
Fire Protection
$ ‐


 
01‐1180.310
OSHA & Safety
$
77,980.00


 
01‐1180.710
Security Camera
$
10,000.00


 
01-8100.000
DURATION & RENTED EQUIPMENT
 
 
01‐8100.020
Trucks
$
23,500.00


 
01‐8100.900
Small Tools
$
54,875.00


 
 
 
$
1,855,073.00


 
 
 
 
 
02-0000.000
EXISTING CONDITIONS & DEMO
 
 
02‐3219.110
Test Pits
$
25,813.00


 
02‐4100.999
Selective Demolition Sub
$
10,000.00


 
02‐4105.010
Demolition Preparation
$
4,568.00


 
 
 
$
40,381.00


 
 
 
 
 
03-0000.000
CONCRETE
 
 
03‐1000.999
Concrete Formwork & Flatwork Sub
$
5,825,330.00


This is a Turnkey Cost which includes all Concrete and Reinforcing Material as well as Labor
03‐1113.720
Expansion Joints
$
3,097.00


 
03‐1513.110
Waterstop
$ ‐


Included with 03‐1000.999 Concrete Formwork Sub
03‐2100.998
Concrete Reinforcement Materials
$ ‐


Included with 03‐1000.999 Concrete Formwork Sub
03‐3000.998
Concrete Ready‐Mix Materials
$ ‐


Included with 03‐1000.999 Concrete Formwork Sub
03‐3500.210
Concrete Pump
$ ‐


Included with 03‐1000.999 Concrete Formwork Sub
03‐3500.999
Finish Flatwork Sub
$
71,286.00


Site Concrete Flatwork Only, all Building Concrete included 
with 03‐1000.999 Concrete Formwork Sub
03‐4100.995
Structural Precast Equipment
$
20,000.00


 
03‐4100.997
Structural Precast Labor
$
20,000.00


 
03‐4100.999
Precast‐ Structural
$
10,489,000.00


 
03‐5000.999
Concrete Topping & Underlayment Sub
$ ‐


Included with 03‐1000.999 Concrete Formwork Sub
 
 
$
16,428,713.00


 
 
 
 
 
04-0000.000
MASONRY
 
 
04‐0100.999
Masonry Sub
$
278,000.00


 
 
 
$
278,000.00


 
 
 
 
 





--------------------------------------------------------------------------------




05-0000.000
METALS
 
 
05‐1200.999
Structural Steel Buy & Sub
$
254,800.00


 
05‐5000.999
Metal Fabrications Sub
$
248,661.00


 
05‐5213.200
Cable Infill Handrails
$
205,600.00


 
05‐5213.400
Vinyl Coated Chain Link Fence
$ ‐


Included with 03‐4100.999 Precast‐Structural
05‐5213.999
Handrails Sub
$
243,525.00


 
05‐5400.200
Trench Covers
$
1,000.00


 
05‐5820.125
Embedded Steel
$
14,000.00


 
 
 
$
967,586.00


 
 
 
 
 
06-0000.000
ROUGH CARPENTRY
 
 
06‐1010.020
Roof Blocking
$ ‐


Included with 07‐5000.999 Membrane Roofing Sub
06‐1533.120
Wood Decking
$
52,000.00


 
 
 
$
52,000.00


 
 
 
 
 
07-0000.000
THERMAL & MOISTURE 
PROTECTION
 
 
07‐1000.999
Damproofing & Waterproofing Sub
$
1,096,611.00


 
07‐2113.999
Rigid Insulation Sub
$
9,000.00


 
07‐2116.260
Sound Batts
$
6,000.00


 
07‐2129.265
Spray Foam Insulation Allowance
$
2,500.00


 
07‐4200.999
Metal Panel Siding Sub
$
35,500.00


 
07‐4600.111
Siding Mock‐Up Allowance
$
35,000.00


 
07‐4600.999
Siding Sub
$
1,800,065.00


Includes Back‐Up Structural Steel Framing System for the Aluminum Fin Tube Screening
07‐5000.999
Membrane Roofing Sub
$
55,751.00


 
07‐7200.100
Linear Hanging Planters
$
215,450.00


 
07‐8100.999
Spray Applied Fireproofing Allowance
$
25,000.00


 
07‐9200.999
Caulking Sub
$
56,600.00


 
 
 
$
3,337,477.00


 
 
 
 
 
08-0000.000
DOORS & WINDOWS
 
 
08‐1000.997
Doors & Frames Labor
$
10,045.00


 
08‐1000.998
Doors & Frames Materials
$
27,415.00


 
08‐4100.998
Dismantle and Reinstall Building 311 
Vestibule
$ ‐


 
08‐4100.999
Storefront Sub
$
160,200.00


 
08‐4400.999
Curtainwall Sub
$ ‐


Included with 08‐4100.999 Storefront Sub





--------------------------------------------------------------------------------




08‐7100.998
Door Hardware Materials
$ ‐


Included with 08‐1000.998 Doors & Frames Materials
08‐8000.999
Glazing Sub
$ ‐


Included with 08‐4100.999 Storefront Sub
08‐9000.997
Louvers Labor
$ ‐


Included with 23‐0100.999 HVAC Sub
08‐9000.998
Louvers Materials
$
10,030.00


Included with 23‐0100.999 HVAC Sub
 
 
$
207,690.00


 
 
 
 
 
09- 0000.000
FINISHES
 
 
09‐2000.999
Drywall Sub
$
69,100.00


Includes a $10,000 Allowance for Drywall Patching in Building 311
09‐5000.999
Acoustical Ceilings Sub
$
2,250.00


 
09‐6200.999
Special Flooring Sub
$ ‐


Included with 09‐9000.999 Painting Sub
09‐6500.999
Resilient Flooring Sub
$
2,251.00


 
09‐9000.999
Painting Sub
$
100,900.00


 
 
 
$
174,501.00


 
 
 
 
 
10- 0000.000
SPECIALTIES
 
 
10‐0100.997
Bike Rack Storage Labor
$ ‐


Included with 10‐0100.998 Specialties Materials
10‐0100.998
Bike Rack Storage Material
$
65,619.00


 
10‐0100.999
General Police Detail Allowance
$
75,000.00


 
10‐1400.999
Signage Sub
$
45,643.00


 
10‐4400.997
Fire Protection Specialties Labor
$ ‐


Included with 10‐4400.998 Fire Protection Specialties Materials
10‐4400.998
Fire Protection Specialties Materials
$
7,075.00


 
 
 
$
193,337.00


 
 
 
 
 
11- 0000.000
EQUIPMENT
 
 
11‐1200.111
Parking Equipment Allowance
$ ‐


Not Included ‐ By Owner
11‐8200.999
General Construction Equipment
$
159,400.00


 
 
 
$
159,400.00


 
 
 
 
 
12- 0000.000
FURNISHINGS
 
 
12‐9300.998
Site Furnishings Material
$
30,908.00


 
 
 
$
30,908.00


 
 
 
 
 
14- 0000.000
CONVEYING SYSTEMS
 
 
14‐2000.999
Elevator Sub
$
385,000.00


Includes a $ 15,000 Allowance for an Elevator Operator Allowance
14‐4000.999
Lifts Sub
$
25,600.00


 
 
 
$
410,600.00


 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




21- 0000.000
FIRE SUPRESSION
 
 
21‐1300.999
Fire Protection Sub
$
338,500.00


 
 
 
$
338,500.00


 
 
 
 
 
22- 0000.000
PLUMBING
 
 
22‐0100.999
Plumbing Sub
$
879,743.00


 
 
 
$
879,743.00


 
 
 
 
 
23- 0000.000
HVAC
 
 
23‐0100.999
HVAC Sub
$
134,255.00


 
23‐0900.999
Controls Sub
$ ‐


 
 
 
$
134,255.00


 
 
 
 
 
26- 0000.000
ELECTRICAL
 
 
26‐0100.995
Electric Car Charging Stations
$ ‐


 
26‐0100.998
Bi‐Directional Antenna System
$ ‐


Included with 26‐0100.999 Electrical Sub
26‐0100.999
Electrical Sub
$
1,940,980.00


Includes a $ 20,000 Allowance for Building 311 Make Safe and New 
Power Distribution
26‐5000.998
Interior Lighting Fixture Package
$ ‐


Included with 26‐0100.999 Electrical Sub
26‐5600.111
Exterior Lighting Fixure Package
$ ‐


Included with 26‐0100.999 Electrical Sub
 
 
$
1,940,980.00


 
 
 
 
 
27- 0000.000
COMMUNICATIONS
 
 
27‐2000.000
Data Communications
$ ‐


Not Included ‐ By Owner
 
 
$ ‐


 
 
 
 
 
28- 0000.000
ELECTRONIC SAFETY &  SECURITY
 
 
28‐2000.000
Security/Access Control System
$ ‐


Not Included ‐ By Owner
28‐3000.000
Fire Alarm
$ ‐


Included with 26‐0100.999 Electrical Sub
 
 
$ ‐


 
 
 
 
 
31- 0000.000
EARTHWORK
 
 
31‐1000.111
Sitework Allowance
$
50,000.00


Winter Conditions Allowance
31‐1000.999
Sitework Sub
$
8,091,549.00


This is a Turnkey Cost which includes; Utilities, Grading, Excavation, 
Drainage, Sewer, etc.
31‐1100.050
Site Demolition
$ ‐


Included with 31‐1000.999 Sitework Sub
31‐1100.410
Surveying
$
15,000.00


 





--------------------------------------------------------------------------------




31‐2213.110
Grading
$ ‐


Included with 31‐1000.999 Sitework Sub
31‐2316.210
Structure Excavation
$ ‐


Included with 31‐1000.999 Sitework Sub
31‐2316.220
Mass Site Excavation
$ ‐


Included with 31‐1000.999 Sitework Sub
31‐2316.225
Contaminated Site Material Removal 
Allowance
$
350,000.00


 
31‐2319.111
Dewatering Allowance
$
50,000.00


 
31‐2319.120
Dewatering
$ ‐


Included with 31‐1000.999 Sitework Sub
31‐2500.110
Temp Erosion Control
$ ‐


Included with 31‐1000.999 Sitework Sub
31‐3116.999
Rodent and Pest Control
$
2,500.00


 
31‐4100.100
Sheetpiling Instrumentation
$
30,000.00


 
31‐4116.118
Sheetpiling Sub
$ ‐


Included with 31‐1000.999 Sitework Sub
 
 
$
8,589,049.00


 
 
 
 
 
32- 0000.000
EXTERIOR IMPROVEMENTS
 
 
32‐1200.999
Paving Sub
$ ‐


Included with 31‐1000.999 Sitework Sub
32‐1313.100
Site Concrete
$ ‐


Included with 31‐1000.999 Sitework Sub
32‐1400.100
Granite Post at Historic Fence
$
16,563.00


 
32‐1400.999
Unit Paving Sub
$
344,158.00


 
32‐1640.120
Granite Seat Wall
$
83,573.00


 
32‐1723.100
Pavement Marking
$
14,700.00


 
32‐3113.008
Temporary Chain Link Fencing
$
34,908.00


 
32‐3113.110
Historic Perimeter Metal Fence Allowance
$
50,000.00


 
32‐3200.110
Site Landscaped Walls
$ ‐


Not Included ‐ All Site Retaining Walls to be Concrete
32‐8000.999
Irrigation Sub
$
110,751.00


 
32‐9000.999
Landscaping Sub
$
428,177.00


 
32‐9413.110
Edging
$
9,211.00


 
 
 
$
1,092,041.00


 
 
 
 
 
33- 0000.000
UTILITIES
 
 
33‐0100.999
Site Utility Sub
$ ‐


Included with 31‐1000.999 Sitework Sub
33‐0533.999
Gas Service Sub
$ ‐


Included with 31‐1000.999 Sitework Sub
33‐1000.000
Water Distribution
$ ‐


Included with 31‐1000.999 Sitework Sub
33‐3000.000
Precast Structures
$ ‐


Included with 31‐1000.999 Sitework Sub
33‐4000.000
Storm Drainage
$ ‐


Included with 31‐1000.999 Sitework Sub
 
 
$ ‐


 
 
 
 
 
 
SUBTOTAL
$
37,110,234.00


 
 
 
 
 





--------------------------------------------------------------------------------




 
Construction Contingency
$
742,205.00


 
 
Escalation Contingency
$ ‐


 
 
Project Software Technology
$ ‐


 
 
MA Sales Tax
$
23,611.00


 
 
Gen'l, Prof, & Pollution Liab.
$
560,806.00


 
 
Building Permit
$
548,600.00


 
 
Overhead & Fee
$
1,072,100.00


 
 
Preconstruction Services
$ ‐


Preconstruction Services were removed due to this being includes in a 
Separate Contract
 
 
 
 
 
TOTAL
$40,057,556.00
 









--------------------------------------------------------------------------------






C.E. Floyd Company, Inc.
Spreadsheet Report
Page 1
 
E16034 West Garage
11/16/2016 10:45 AM
 
E16034
athenahealth West Parking Garage V.E. GMP Revision 2
November 17, 2016
 
 
 
 
 
 
Project name
E16034 West Garage
 
 
 
The Arsenal on the Charles
 
 
 
Watertown
 
 
 
MA 02472
 
 
Labor rate table
Labor - Bare
 
 
Equipment rate table
Equipment
 
 
Job size
463351 sf
 
 
Duration
15 mo
 
 
Bid date
11/17/2016 10:00 AM
 
 
Report format
Sorted by 'Group phase/Phase' 'Detail' summary
 









EXHIBIT 'D' - GMP ESTIMATE






--------------------------------------------------------------------------------




C.E. Floyd Company, Inc.
 
 
 
 
 
Spreadsheet Report
 
 
 
 
 
 
 
 
 
2
 
 
 
 
 
 
 
 
E16034 West Garage
 
 
 
 
 
 
 
 
11/16/2016 10:45 AM







Group
Phase
Description
Takeoff
Quantity
Labor
Cost/Unit
Labor
Price
Labor
Amount
Material
Cost/Unit
Material
Amount
Sub
Cost/Unit
Sub
Amount
Equip
Amount
Other Conv
Factor
Other Price
Other
Amount
Total Cost/Unit
Total Amount
Location
01-0000.0
00
 
GENERAL CONDITIONS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
01-1120.110
Project Executive
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2016 Project Executive
11.00 wk
-
-
-
-
-
-
-
 
4.000
184.00 /hr
8,096
736.00 /wk
8,096
 
 
 
2017 Project Executive
52.00 wk
-
-
-
-
-
-
-
 
4.000
193.20 /hr
40,186
772.80 /wk
40,186
 
 
 
2018 Project Executive
Project Executive
2.00 wk
/wk
-
-
/wk
-
/wk
-


-
4.000
202.86 /hr
1,623
49,904
811.44 /wk
/wk
1,623
49,904
 
 
01-1120.120
Sr. Project Manager
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2016 Project Manager
13.00 wk
-
-
-
-
-
-
-
 
40.000
148.00 /hr
76,960
5,920.00 /wk
76,960
 
 
 
2017 Project Manager
52.00 wk
-
-
-
-
-
-
-
 
24.000
155.40 /hr
193,939
3,729.60 /wk
193,939
 
 
 
2018 Project Manager
Sr. Project Manager
2.00 wk
/wk
-
-
/wk
-
/wk
-


-
24.000
163.17 /hr
7,832
278,731
3,916.08 /wk
/wk
7,832
278,731
 
 
01-1120.150
Project Engineer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2016 Project Engineer
13.00 wk
-
-
-
-
-
-
-
-
40.000
89.00 /hr
46,280
3,560.00 /wk
46,280
 
 
 
2017 Project Engineer
52.00 wk
-
-
-
-
-
-
-
-
40.000
93.45 /hr
194,376
3,738.00 /wk
194,376
 
 
 
2018 Project Engineer
Project Engineer
2.00 wk
/wk
-
-
/wk
-
/wk
-


-
40.000
98.13 /hr
7,850
248,506
3,925.20 /wk
/wk
7,850
248,506
 
 
01-1120.220
Superintendent
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2016 Superintendent
11.00 wk
-
-
-
-
-
-
-
 
40.000
128.00 /hr
56,320
5,120.00 /wk
56,320
 
 
 
2017 Superintendent
52.00 wk
-
-
-
-
-
-
-
 
40.000
134.40 /hr
279,552
5,376.00 /wk
279,552
 
 
 
2018 Superintendent
Superintendent
2.00 wk
/wk
-
-
/wk
-
/wk
-


 
40.000
141.12 /hr
11,290
347,162
5,644.80 /wk
/wk
11,290
347,162
 
 
01-1120.240
Assistant Superintendent
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2016 Assistant Superintendent
4.00 wk
-
-
-
-
-
-
-
 
40.000
79.00 /hr
12,640
3,160.00 /wk
12,640
 
 
 
2017 Assistant Superintendent
Assistant Superintendent
52.00 wk
/wk
-
-
/wk
-
/wk
-


 
40.000
82.95 /hr
172,536
185,176
3,318.00 /wk
/wk
172,536
185,176
 
 
01-1120.250
Carpenter
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2016 CEF Carpenter
wk
 
63.35 /hr
 
-
-
-
-
-
 
-
-
/wk
 
 
 
 
2017 CEF Carpenter
wk
 
66.52 /hr
 
-
-
-
-
-
 
-
-
/wk
 
 
 
 
2018 CEF Carpenter
wk
 
69.85 /hr
 
-
-
-
-
-
 
-
-
/wk
 
 
 
01-1120.260
Laborer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2016 CEF Laborer
wk
 
56.22 /hr
 
-
-
-
-
-
 
-
-
/wk
 
 
 
 
2017 CEF Laborer
wk
 
59.04 /hr
 
-
-
-
-
-
 
-
-
/wk
 
 
 
 
2018 CEF Laborer
wk
 
62.00 /hr
 
-
-
-
-
-
 
-
-
/wk
 
 
 
01-1120.310
Field Operations Manager
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2016 Field Operations Manager
11.00 wk
-
-
-
-
-
-
-
-
8.000
153.00 /hr
13,464
1,224.00 /wk
13,464
 
 
 
2017 Field Operations Manager
52.00 wk
-
-
-
-
-
-
-
-
8.000
160.65 /hr
66,830
1,285.20 /wk
66,830
 
 
 
2018 Field Operations Manager
Field Operations Manager
2.00 wk
/wk
-
-
/wk
-
/wk
-


-
8.000
168.69 /hr
2,699
82,993
1,349.52 /wk
/wk
2,699
82,993
 
 
01-1120.320
Safety Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2016 Project Safety Director
11.00 wk
-
-
-
-
-
-
-
-
8.000
125.00 /hr
11,000
1,000.00 /wk
11,000
 
 
 
2017 Project Safey Director
52.00 wk
-
-
-
-
-
-
-
-
8.000
131.25 /hr
54,600
1,050.00 /wk
54,600
 





--------------------------------------------------------------------------------



C.E. Floyd Company, Inc.
 
 
 
 
 
Spreadsheet Report
 
 
 
 
 
 
 
 
 
3
 
 
 
 
 
 
 
 
E16034 West Garage
 
 
 
 
 
 
 
 
11/16/2016 10:45 AM





Group
Phase
Description
Takeoff
Quantity
Labor
Cost/Unit
Labor
Price
Labor
Amount
Material
Cost/Unit
Material
Amount
Sub
Cost/Unit
Sub
Amount
Equip
Amount
Other Conv
Factor
Other Price
Other
Amount
Total Cost/Unit
Total Amount
Location
 
 
2018 Project Safety Director
Safety Director
2.00 wk
/wk
-
-
/wk
-
/wk
-


-
8.000
137.82 /hr
2,205
67,805
1,102.56 /wk
/wk
2,205
67,805
 
 
01-1120.410
Project Accounting
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2016 Project Accounting
11.00 wk
-
-
-
-
-
-
-
-
6.000
66.00 /hr
4,356
396.00 /wk
4,356
 
 
 
2017 Project Accounting
52.00 wk
-
-
-
-
-
-
-
-
6.000
69.30 /hr
21,622
415.80 /wk
21,622
 
 
 
2018 Project Accounting
Project Accounting
2.00 wk
/wk
-
-
/wk
-
/wk
-


-
6.000
72.77 /hr
873
26,851
436.62 /wk
/wk
873
26,851
 
 
01-1120.510
Estimating
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2016 Senior Estimator
Estimating
4.00 wk
/wk
-
-
/wk
-
/wk
-


-
40.000
130.00 /hr
20,800
20,800
5,200.00 /wk
/wk
20,800
20,800
 
 
01-1120.710
Documents
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Bidding Documents
1.00 ls
-
-
-
 
 
-
-
-
 
2,000.00 /ls
2,000
2,000.00 /ls
2,000
 
 
 
Reprographics
Documents
1.00 ls
/ls
-
-
/ls
 
/ls
-


-
 
4,000.00 /ls
4,000
6,000
4,000.00 /ls
/ls
4,000
6,000
 
 
01-1120.810
Photos
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Project Photos by GC
mo
 
/mo
 
 
 
-
-
-
 
100.00 /mo
 
/mo
 
 
 
01-1120.910
Travel
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Field Travel
65.00 wk
-
-
-
-
-
-
-
-
 
50.00 /wk
3,250
50.00 /wk
3,250
 
 
 
Administrative Travel
Travel
65.00 wk
/wk
-
-
/wk
-
/wk
-
-
 
150.00 /wk
9,750
13,000
150.00 /wk
/wk
9,750
13,000
 
 
01-1130.110
Offices & Job Trailers
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Office Trailer
15.00 mo
-
-
-
-
-
-
-
30,000
 
-
-
2,000.00 /mo
30,000
 
 
 
Box Container
15.00 mo
-
-
-
-
-
-
-
3,000
 
-
-
200.00 /mo
3,000
 
 
Offices & Job Trailers
 
/ls
 
 
/ls
 
/ls
 
33,000
 
 
 
/ls
33,000
 
 
01-1130.210
Job Trailer Misc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Office Trailer - Mob & Demob
2.00 ea
-
-
-
-
-
-
-
800
 
-
-
400.00 /ea
800
 
 
 
Office Trailer - Block & Level & Unblock
2.00 ea
253.40 /ea
63.35 /hr
507
60.00 /ea
120
-
-
-
 
-
-
313.40 /ea
627
 
 
 
Office Trailer - Stair & Rail
15.00 mo
 
/mh
 
 
 
-
-
-
 
80.00 /mo
1,200
80.00 /mo
1,200
 
 
 
Job Trailer Misc.
 
/ls
 
507
/ls
120
/ls
 
800
 
 
1,200
/ls
2,627
 
 
01-1130.250
Temporary Toilets
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Temporary Toilets
15.00 mo
-
-
-
 
 
-
-
8,700
 
-
-
580.00 /mo
8,700
 
 
 
Sanitary Supplies
15.00 mo
-
-
-
14.71 /mo
221
-
-
1,279
 
-
-
100.00 /mo
1,500
 
 
 
Temporary Toilets
 
/mo
 
 
/mo
221
/mo
 
9,979
 
 
 
/mo
10,200
 
 
01-1130.310
Office Supplies & Equip
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Computer Monthly Rate
15.00 mo
-
-
-
700.00 /mo
10,500
-
-
-
 
-
-
700.00 /mo
10,500
 
 
 
On-Site Technology - IPad, TV, etc.
15.00 mo
-
-
-
-
-
-
-
-
 
600.00 /mo
9,000
600.00 /mo
9,000
 
 
 
Furniture
2.00 ea
-
-
-
-
-
-
-
3,000
 
-
-
1,500.00 /ea
3,000
 
 
 
Office Supply & Equip -GC
15.00 mo
-
-
-
 
 
-
-
-
 
150.00 /mo
2,250
150.00 /mo
2,250
 
 
 
Office Supplies & Equip
 
/ls
 
 
/ls
10,500
/ls
 
3,000
 
 
11,250
/ls
24,750
 
 
01-1130.320
Drinking Water
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Drinking Water
15.00 mo
-
-
-
-
-
-
-
1,500
 
-
-
100.00 /mo
1,500
 
 
 
Drinking Water
 
/mo
 
 
/mo
 
/mo
 
1,500
 
 
 
/mo
1,500
 
 
01-1130.410
Signs
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Site Signage Allowance
1.00 ls
-
-
-
-
-
-
-
-
 
3,000.00 /ls
3,000
3,000.00 /ls
3,000
 
 
 
Signs
 
/ea
 
 
/ea
 
/ea
 
 
 
 
3,000
/ea
3,000
 
 
01-1130.710
Monthly Postage
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Monthly Postage
15.00 mo
-
-
-
-
-
-
-
-
 
100.00 /mo
1,500
100.00 /mo
1,500
 





--------------------------------------------------------------------------------



C.E. Floyd Company, Inc.
 
 
 
 
 
Spreadsheet Report
 
 
 
 
 
 
 
 
 
4
 
 
 
 
 
 
 
 
E16034 West Garage
 
 
 
 
 
 
 
 
11/16/2016 10:45 AM





Group
Phase
Description
Takeoff
Quantity
Labor
Cost/Unit
Labor
Price
Labor
Amount
Material
Cost/Unit
Material
Amount
Sub
Cost/Unit
Sub
Amount
Equip
Amount
Other Conv
Factor
Other Price
Other
Amount
Total Cost/Unit
Total Amount
Location
 
 
Monthly Postage
 
/mo
 
 
/mo
 
/mo
 
 
 
 
1,500
/mo
1,500
 
 
01-1130.720
Package Distribution
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Package Distribution Services
15.00 mo
-
-
-
-
-
-
-
-
 
200.00 /mo
3,000
200.00 /mo
3,000
 
 
 
Package Distribution
 
/mo
 
 
/mo
 
/mo
 
 
 
 
3,000
/mo
3,000
 
 
01-1130.810
Telephone Service
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Telephone Service
1.00 ea
-
-
-
100.00 /ea
100
-
-
-
 
-
-
100.00 /ea
100
 
 
 
Temporary Telephone
15.00 mo
-
-
-
-
-
-
-
-
 
150.00 /mo
2,250
150.00 /mo
2,250
 
 
 
Fax Line
15.00 mo
-
-
-
-
-
-
-
-
 
50.00 /mo
750
50.00 /mo
750
 
 
 
DSL Internet Service
15.00 mo
-
-
-
-
-
-
-
-
 
50.00 /mo
750
50.00 /mo
750
 
 
 
Broadband Internet Service
15.00 mo
-
-
-
-
-
-
-
-
 
50.00 /mo
750
50.00 /mo
750
 
 
 
Cell Phone - Monthly Fee
15.00 mo
-
-
-
175.00 /mo
2,625
-
-
-
 
-
-
175.00 /mo
2,625
 
 
 
Telephone Service
 
/mo
 
 
/mo
2,725
/mo
 
 
 
 
4,500
/mo
7,225
 
 
01-1140.110
Testing - Soils & Site
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Testing
ea
-
-
-
-
-
 
 
-
 
-
-
/ea
 
 
 
01-1150.210
Snow Removal
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Snow Removal
13.00 wk
236.12 /wk
59.03 /hr
3,070
 
 
-
-
-
 
-
-
236.12 /wk
3,070
 
 
 
Snow Removal
 
/ls
 
3,070
/ls
 
/ls
 
 
 
 
 
/ls
3,070
 
 
01-1150.310
Temp Heat Buildings
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Temporary Heat
mo
 
/mo
 
 
 
-
-
-
 
-
-
/mo
 
 
 
01-1150.510
Lean Coordination and Coaching
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Lean Coordination and Coaching
1.00 ls
-
-
-
-
-
-
-
-
 
36,400.00 /ls
36,400
36,400.00 /ls
36,400
 
 
 
Lean Coordination and Coaching
 
/mo
 
 
/mo
 
/mo
 
 
 
 
36,400
/mo
36,400
 
 
01-1150.710
Temporary Electric
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Temporary Electric - Service
15.00 mo
-
-
-
-
-
-
-
-
 
1,500.00 /mo
22,500
1,500.00 /mo
22,500
 
 
 
Temporary Electric - Hook-Up
ea
-
-
-
-
-
 
 
-
 
-
-
/ea
 
 
 
 
Temporary Electric
 
/mo
 
 
/mo
 
/mo
 
 
 
 
22,500
/mo
22,500
 
 
01-1150.810
Temporary Water
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Temporary Water
15.00 mo
-
-
-
75.00 /mo
1,125
-
-
-
 
-
-
75.00 /mo
1,125
 
 
 
Temporary Water
 
/mo
 
 
/mo
1,125
/mo
 
 
 
 
 
/mo
1,125
 
 
01-1150.910
Surveying & Layout
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Registered Surveyor
1.00 ls
 
/ls
 
 
 
6,000.00 /ls
6,000
-
 
-
-
6,000.00 /ls
6,000
 
 
 
Foundation Certification
1.00 ls
 
/ls
 
 
 
3,000.00 /ls
3,000
-
 
-
-
3,000.00 /ls
3,000
 
 
01-1150.910
Surveying & Layout
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Field Engineering Materials
65.00 wk
-
-
-
50.00 /wk
3,250
-
-
 
 
/hr
 
50.00 /wk
3,250
 
 
 
Level Rental/mo
6.00 mo
-
-
-
-
-
-
-
2,700
 
/hr
 
450.00 /mo
2,700
 
 
 
Total Station Rental/mo
3.00 mo
-
-
-
-
-
-
-
4,950
 
/hr
 
1,650.00 /mo
4,950
 
 
 
Surveying & Layout
 
/ls
 
 
/ls
3,250
/ls
9,000
7,650
 
 
 
/ls
19,900
 
 
01-1160.220
As-builts
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
As Built Drawings & Record
1.00 ls
-
-
-
-
-
-
-
-
 
1,500.00 /ls
1,500
1,500.00 /ls
1,500
 
 
 
As-builts
 
/ls
 
 
/ls
 
/ls
 
 
 
 
1,500
/ls
1,500
 
 
01-1160.410
Project Clean Up
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2016 Periodic Construction Clean-Up
11.00 wk
1,349.28 /wk
56.22 /hr
14,842
25.00 /wk
275
-
-
-
 
-
-
1,374.28 /wk
15,117
 
 
 
2017 Periodic Construction Clean-Up
52.00 wk
1,416.96 /wk
59.04 /hr
73,682
25.00 /wk
1,300
-
-
-
 
-
-
1,441.96 /wk
74,982
 
 
 
2018 Periodic Construction Clean-Up
2.00 wk
1,488.00 /wk
62.00 /hr
2,976
25.00 /wk
50
-
-
-
 
-
-
1,513.00 /wk
3,026
 





--------------------------------------------------------------------------------



C.E. Floyd Company, Inc.
 
 
 
 
 
Spreadsheet Report
 
 
 
 
 
 
 
 
 
5
 
 
 
 
 
 
 
 
E16034 West Garage
 
 
 
 
 
 
 
 
11/16/2016 10:45 AM





Group
Phase
Description
Takeoff
Quantity
Labor
Cost/Unit
Labor
Price
Labor
Amount
Material
Cost/Unit
Material
Amount
Sub
Cost/Unit
Sub
Amount
Equip
Amount
Other Conv
Factor
Other Price
Other
Amount
Total Cost/Unit
Total Amount
Location
 
 
Dumpsters
24.00 ea
-
-
-
750.00 /ea
18,000
-
-
-
 
-
-
750.00 /ea
18,000
 
 
 
Project Clean Up
 
/ls
 
91,500
/ls
19,625
/ls
 
 
 
 
 
/ls
111,125
 
 
01-1160.510
Final Cleaning
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Final Construction Clean-Up - Building 311
1.00 ls
-
-
-
-
-
 
 
-
 
1,500.00 /ls
1,500
1,500.00 /ls
1,500
 
 
 
Final Construction Clean-Up - Garage
462,334.00 sf
-
-
-
-
-
 
 
-
 
0.05 /sf
23,117
0.05 /sf
23,117
 
 
 
Final Cleaning
 
/sf
 
 
/sf
 
/sf
 
 
 
 
24,617
/sf
24,617
 
 
01-1180.110
Safety Protection
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Floor Protection at Building 311
1.00 ls
 
/ls
 
 
 
-
-
-
 
1,000.00 /ls
1,000
1,000.00 /ls
1,000
 
 
 
General Temporary Protection
1.00 ls
 
/ls
 
 
 
-
-
-
 
50,000.00 /ls
50,000
50,000.00 /ls
50,000
 
 
 
Temporary Drywall Partitions at Building 311
20.00 lf
 
/lf
 
 
 
-
-
-
 
100.00 /lf
2,000
100.00 /lf
2,000
 
 
 
Temporary 3'-0" x 7'-0" Door at Building 311
1.00 ea
251.12 /ea
125.56 /hr
251
1,500.00 /ea
1,500
-
-
-
 
-
-
1,751.12 /ea
1,751
 
 
 
Safety Protection
 
/sf
 
251
/sf
1,500
/sf
 
 
 
 
53,000
/sf
54,751
 
 
01-1180.210
Fire Protection
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
General Fire Watch
mh
 
10.00 /mh
 
-
-
-
-
-
 
-
-
/mh
 
 
 
01-1180.310
OSHA & Safety
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2016 Safety
11.00 wk
1,013.60 /wk
63.35 /hr
11,150
50.00 /wk
550
-
-
-
 
-
-
1,063.60 /wk
11,700
 
 
 
2017 Safety
52.00 wk
1,064.32 /wk
66.52 /hr
55,345
50.00 /wk
2,600
-
-
-
 
-
-
1,114.32 /wk
57,945
 
 
 
2018 Safety
2.00 wk
1,117.60 /wk
69.85 /hr
2,235
50.00 /wk
100
-
-
-
 
-
-
1,167.60 /wk
2,335
 
 
 
Safety - First Aid Supplies
15.00 mo
-
-
-
150.00 /mo
2,250
-
-
-
 
-
-
150.00 /mo
2,250
 
 
 
Safety - Fire Extinguishers
50.00 ea
-
-
-
75.00 /ea
3,750
-
-
-
 
-
-
75.00 /ea
3,750
 
 
 
OSHA & Safety
 
/ls
 
68,729
/ls
9,250
/ls
 
 
 
 
 
/ls
77,979
 
 
01-1180.710
Security Camera
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Site Security - 2 Cameras with associated wiring
1.00 ls
-
-
-
-
-
 
 
-
 
10,000.00 /ls
10,000
10,000.00 /ls
10,000
 
 
 
Security Camera
 
/ls
 
 
/ls
 
/ls
 
 
 
 
10,000
/ls
10,000
 
 
 
GENERAL CONDITIONS
 
/sf
 
164,057
/sf
48,316
/sf
9,000
55,929
 
 
1,499,396
/sf
1,776,698
 
01-8100.0
00
 
DURATION & RENTED EQUIPMENT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
01-8100.020
Trucks
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Pickup Fuel
65.00 wk
 
/mh
 
50.00 /wk
3,250
-
-
-
 
-
-
50.00 /wk
3,250
 
 
 
CEF Field Pickup Truck
15.00 mo
-
-
-
-
-
-
-
11,250
 
-
-
750.00 /mo
11,250
 
 
 
Superintendent Truck
15.00 mo
-
-
-
-
-
-
-
9,000
 
-
-
600.00 /mo
9,000
 
 
 
Trucks
 
/ls
 
 
/ls
3,250
/ls
 
20,250
 
 
 
/ls
23,500
 
 
01-8100.900
Small Tools
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Super Tool Kit
15.00 mo
-
-
-
-
-
-
-
-
 
325.00 /mo
4,875
325.00 /mo
4,875
 
 
 
Small Tools
1.00 ls
-
-
-
-
-
-
-
 
 
50,000.00 /ls
50,000
50,000.00 /ls
50,000
 
 
 
Small Tools
 
/ls
 
 
/ls
 
/ls
 
 
 
 
54,875
/ls
54,875
 
 
 
DURATION & RENTED EQUIPMENT
 
/sf
 
 
/sf
3,250
/sf
 
20,250
 
 
54,875
/sf
78,375
 
02-0000.0
00
 
EXISTING CONDITIONS & DEMO
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
02-3219.110
Test Pits
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Test Pit Exploratory Work Sub Quote
1.00 ls
 
/mh
 
-
-
20,918.00 /ls
20,918
 
 
-
-
20,918.00 /ls
20,918
 





--------------------------------------------------------------------------------



C.E. Floyd Company, Inc.
 
 
 
 
 
Spreadsheet Report
 
 
 
 
 
 
 
 
 
6
 
 
 
 
 
 
 
 
E16034 West Garage
 
 
 
 
 
 
 
 
11/16/2016 10:45 AM





Group
Phase
Description
Takeoff
Quantity
Labor
Cost/Unit
Labor
Price
Labor
Amount
Material
Cost/Unit
Material
Amount
Sub
Cost/Unit
Sub
Amount
Equip
Amount
Other Conv
Factor
Other Price
Other
Amount
Total Cost/Unit
Total Amount
Location
 
 
Test Pit Exploratory Work - C.E. Floyd Supervision
1.00 ea
4,895.00 /ea
89.00 /mh
4,895
-
-
-
-
 
 
-
-
4,895.00 /ea
4,895
 
 
 
Test Pits
 
/cy
 
4,895
/cy
 
/cy
20,918
 
 
 
 
/cy
25,813
 
 
02-4100.999
Selective Demolition Sub
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Demolition at Building 311
1.00 ls
-
-
-
-
-
 
 
-
 
10,000.00 /ls
10,000
10,000.00 /ls
10,000
 
 
 
Selective Demolition Sub
 
/ls
 
 
/ls
 
/ls
 
 
 
 
10,000
/ls
10,000
 
 
02-4105.010
Demolition Preparation
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Building 311 Lobby Exploratory Work Sub Quote
1.00 ls
 
/ls
 
2,076.00 /ls
2,076
-
-
-
 
-
-
2,076.00 /ls
2,076
 
 
02-4105.010
Demolition Preparation
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Building 311 Lobby Exploratory Work - C.E. Floyd Supervision
1.00 ls
2,492.30 /ls
89.00 /mh
2,492
-
-
-
-
-
 
-
-
2,492.30 /ls
2,492
 
 
 
Demolition Preparation
 
/sf
 
2,492
/sf
2,076
/sf
 
 
 
 
 
/sf
4,568
 
 
 
EXISTING CONDITIONS & DEMO
 
/sf
 
7,387
/sf
2,076
/sf
20,918
 
 
 
10,000
/sf
40,381
 
03-0000.0
00
 
CONCRETE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
03-0100.999
Concrete Formwork & Flatwork Sub
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Concrete Formwork Labor Sub Quote
1.00 ls
-
-
-
-
-
5,585,000.00 /ls
5,585,000
-
 
-
-
5,585,000.00 /ls
5,585,000
 
 
 
Subcontractor Bond
1.00 ls
-
-
-
-
-
 
 
-
 
62,000.00 /ls
62,000
62,000.00 /ls
62,000
 
 
 
Site Concrete Formwork Labor Sub Quote
1.00 ls
-
-
-
-
-
 
 
-
 
128,330.00 /ls
128,330
128,330.00 /ls
128,330
 
 
 
Winter Conditions Allowance
1.00 ls
-
-
-
-
-
 
 
-
 
50,000.00 /ls
50,000
50,000.00 /ls
50,000
 
 
 
Concrete Formwork & Flatwork Sub
 
/ls
 
 
/ls
 
/ls
5,585,000
 
 
 
240,330
/ls
5,825,330
 
 
03-1113.720
Expansion Joints
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Expansion Joint Installation Quote at Pedestrian Bridge
1.00 ls
1,596.35 /ls
66.52 /mh
1,596
 
 
-
-
-
 
-
-
1,596.35 /ls
1,596
 
 
 
Expansion Joint Material Quote at Pedestrian Bridge
1.00 ls
 
/mh
 
 
 
-
-
-
 
1,500.00 /ls
1,500
1,500.00 /ls
1,500
 
 
 
Expansion Joint at Pedestrian Bridge
1.00 lf
 
/mh
 
0.01 /lf
0
-
-
-
 
-
-
0.01 /lf
0
 
 
 
Expansion Joint at Garage
1.00 ls
 
/mh
 
 
 
0.01 /ls
0
-
 
-
-
0.01 /ls
0
 
 
 
Expansion Joints
 
/lf
 
1,596
/lf
0
/lf
0
 
 
 
1,500
/lf
3,096
 
 
03-1513.110
Waterstop
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Waterstops Sub Quote
1.00 ls
 
/mh
 
 
 
0.01 /ls
0
-
 
-
-
0.01 /ls
0
 
 
 
Waterstop
 
/lf
 
 
/lf
 
/lf
0
 
 
 
 
/lf
0
 
 
03-2100.998
Concrete Reinforcement Materials
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Concrete Formwork Reinforcing Material Quote
1.00 ls
-
-
-
0.01 /ls
0
-
-
-
 
-
-
0.01 /ls
0
 
 
 
Concrete Flatwork Reinforcing Material Quote
1.00 ls
-
-
-
0.01 /ls
0
-
-
-
 
-
-
0.01 /ls
0
 
 
 
Pedestrian Bridge Reinforcing Material Quote
1.00 ls
-
-
-
0.01 /ls
0
-
-
-
 
-
-
0.01 /ls
0
 
 
 
Site Concrete Formwork Reinforcing Material Quote
1.00 ls
-
-
-
0.01 /ls
0
-
-
-
 
-
-
0.01 /ls
0
 
 
 
Site Concrete Flatwork Reinforcing Material Quote
1.00 ls
-
-
-
0.01 /ls
0
-
-
-
 
-
-
0.01 /ls
0
 
 
 
Concrete Reinforcement Materials
 
/ls
 
 
/ls
0
/ls
 
 
 
 
 
/ls
0
 
 
03-3000.998
Concrete Ready-Mix Materials
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Concrete Formwork Material Quote
1.00 ls
-
-
-
0.01 /ls
0
-
-
-
 
-
-
0.01 /ls
0
 
 
 
Concrete Flatwork Material Quote
1.00 ls
-
-
-
0.01 /ls
0
-
-
-
 
-
-
0.01 /ls
0
 





--------------------------------------------------------------------------------



C.E. Floyd Company, Inc.
 
 
 
 
 
Spreadsheet Report
 
 
 
 
 
 
 
 
 
7
 
 
 
 
 
 
 
 
E16034 West Garage
 
 
 
 
 
 
 
 
11/16/2016 10:45 AM





Group
Phase
Description
Takeoff
Quantity
Labor
Cost/Unit
Labor
Price
Labor
Amount
Material
Cost/Unit
Material
Amount
Sub
Cost/Unit
Sub
Amount
Equip
Amount
Other Conv
Factor
Other Price
Other
Amount
Total Cost/Unit
Total Amount
Location
 
 
Pedestrian Bridge Concrete Material Quote
1.00 ls
-
-
-
0.01 /ls
0
-
-
-
 
-
-
0.01 /ls
0
 
 
 
Site Concrete Formwork Material Quote
1.00 ls
-
-
-
0.01 /ls
0
-
-
-
 
-
-
0.01 /ls
0
 
 
 
Site Concrete Flatwork Material Quote
1.00 ls
-
-
-
0.01 /ls
0
-
-
-
 
-
-
0.01 /ls
0
 
 
 
Concrete Ready-Mix Materials
 
/ls
 
 
/ls
0
/ls
 
 
 
 
 
/ls
0
 
 
03-3500.210
Concrete Pump
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Concrete Formwork Pump
1.00 ls
-
-
-
-
-
0.01 /ls
0
-
 
/ls
 
0.01 /ls
0
 
 
 
Concrete Flatwork Pump
1.00 ls
-
-
-
-
-
0.01 /ls
0
-
 
/ls
 
0.01 /ls
0
 
 
 
Pedestrian Bridge Concrete Pump
1.00 ls
-
-
-
-
-
0.01 /ls
0
-
 
/ls
 
0.01 /ls
0
 
 
 
Concrete Pump
 
/ls
 
 
/ls
 
/ls
0
 
 
 
 
/ls
0
 
 
03-3500.999
Finish Flatwork Sub
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Concrete Flatwork Labor Sub Quote
1.00 ls
0.01 /ls
0.01 /ls
0
-
-
 
 
-
 
-
-
0.01 /ls
0
 
 
 
Pedestrian Bridge Concrete Flatwork Labor Sub Quote
1.00 ls
0.01 /ls
0.01 /ls
0
-
-
 
 
-
 
-
-
0.01 /ls
0
 
 
 
Subcontractor Bond
1.00 ls
-
-
-
-
-
 
 
-
 
0.01 /ls
0
0.01 /ls
0
 
 
 
Site Concrete Flatwork Labor Quote
1.00 ls
-
-
-
-
-
 
 
-
 
71,286.00 /ls
71,286
71,286.00 /ls
71,286
 
 
 
Finish Flatwork Sub
 
/ls
 
0
/ls
 
/ls
 
 
 
 
71,286
/ls
71,286
 
 
03-4100.995
Structural Precast Equipment
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Instrumentation & Monitoring of Footings
1.00 ls
-
-
-
-
-
-
-
 
 
20,000.00 /ls
20,000
20,000.00 /ls
20,000
 
 
 
Structural Precast Equipment
 
/ls
 
 
/ls
 
/ls
 
 
 
 
20,000
/ls
20,000
 
 
03-4100.997
Structural Precast Labor
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Surveying of Embeds & Anchor Bolts
1.00 ls
 
/ls
 
-
-
-
-
-
 
20,000.00 /ls
20,000
20,000.00 /ls
20,000
 
 
 
Structural Precast Labor
 
/ls
 
 
/ls
 
/ls
 
 
 
 
20,000
/ls
20,000
 
 
03-4100.999
Precast- Structural
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Structural Precast Sub Quote
1.00 ls
 
/mh
 
 
 
10,489,000.00 /ls
10,489,000
 
 
-
-
10,489,000.00 /ls
10,489,000
 
 
 
Subcontractor Bond
1.00 ls
 
/mh
 
 
 
-
-
 
 
0.01 /ls
0
0.01 /ls
0
 
 
 
Ramp for Crane Access In and Out of the Building
1.00 ls
 
/mh
 
 
 
-
-
 
 
0.01 /ls
0
0.01 /ls
0
 
 
 
Precast- Structural
 
/sf
 
 
/sf
 
/sf
10,489,000
 
 
 
0
/sf
10,489,000
 
 
03-5000.999
Concrete Topping & Underlayment Sub
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Concrete Topping & Underlayment Sub
1.00 ls
-
-
-
-
-
0.01 /ls
0
-
 
-
-
0.01 /ls
0
 
 
 
Concrete Topping & Underlayment
30,518.00 sf
-
-
-
-
-
 
0
-
 
-
-
/sf
0
 
 
 
Concrete Topping & Underlayment Sub
 
/ls
 
 
/ls
 
/ls
0
 
 
 
 
/ls
0
 
 
 
CONCRETE
 
/sf
 
1,596
/sf
0
/sf
16,074,000
 
 
 
353,116
/sf
16,428,713
 
04-0000.0
00
 
MASONRY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
04-0100.999
Masonry Sub
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Masonry Sub Quote
1.00 ls
-
-
-
-
-
278,000.00 /ls
278,000
-
 
-
-
278,000.00 /ls
278,000
 
 
 
Masonry Sub
 
/ls
 
 
/ls
 
/ls
278,000
 
 
 
 
/ls
278,000
 
 
 
MASONRY
 
/sf
 
 
/sf
 
/sf
278,000
 
 
 
 
/sf
278,000
 
05-0000.0
00
 
METALS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
05-1200.999
Structural Steel Buy & Sub
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Structural Steel Sub Quote
1.00 ls
-
-
-
-
-
254,800.00 /ls
254,800
-
 
-
-
254,800.00 /ls
254,800
 
 
 
Subcontractor Bond
1.00 ls
-
-
-
-
-
 
 
-
 
0.01 /ls
0
0.01 /ls
0
 
 
 
Structural Steel at Pedestrian Bridge
1.00 ls
-
-
-
-
-
0.01 /ls
0
-
 
-
-
0.01 /ls
0
 





--------------------------------------------------------------------------------



C.E. Floyd Company, Inc.
 
 
 
 
 
Spreadsheet Report
 
 
 
 
 
 
 
 
 
8
 
 
 
 
 
 
 
 
E16034 West Garage
 
 
 
 
 
 
 
 
11/16/2016 10:45 AM





Group
Phase
Description
Takeoff
Quantity
Labor
Cost/Unit
Labor
Price
Labor
Amount
Material
Cost/Unit
Material
Amount
Sub
Cost/Unit
Sub
Amount
Equip
Amount
Other Conv
Factor
Other Price
Other
Amount
Total Cost/Unit
Total Amount
Location
 
 
Structural Steel at Suspended Walkway at Building 311
1.00 ls
-
-
-
-
-
0.01 /ls
0
-
 
-
-
0.01 /ls
0
 
 
 
Structural Steel at Suspended Stairwell at Building 311
1.00 ls
-
-
-
-
-
0.01 /ls
0
-
 
-
-
0.01 /ls
0
 
 
 
Structural Steel at Stairwell 2
1.00 ls
-
-
-
-
-
0.01 /ls
0
-
 
-
-
0.01 /ls
0
 
 
 
Structural Steel at Stairwell 5 (2 Locations)
1.00 ls
-
-
-
-
-
0.01 /ls
0
-
 
-
-
0.01 /ls
0
 
 
 
Structural Steel Buy & Sub
 
/ton
 
 
/ton
 
/ton
254,800
 
 
 
0
/ton
254,800
 
 
05-5000.999
Metal Fabrications Sub
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Miscellaneous Metals
1.00 ls
-
-
-
-
-
75,000.00 /ls
75,000
-
 
-
-
75,000.00 /ls
75,000
 
 
 
6" Diameter Steel Pipe Bollards
72.00 ea
-
-
-
-
-
250.00 /ea
18,000
-
 
-
-
250.00 /ea
18,000
 
 
 
Heavy Duty Areaway Galvanized Steel Grating w/ Angle Frame
156.00 sf
-
-
-
-
-
125.00 /sf
19,500
-
 
-
-
125.00 /sf
19,500
 
 
 
Light Duty Areaway Galvanized Steel Grating w/ Angle Frame
126.00 sf
-
-
-
-
-
100.00 /sf
12,600
-
 
-
-
100.00 /sf
12,600
 
 
 
Galvanized Steel Barrier Strand Allowance
2,000.00 sf
-
-
-
-
-
 
 
-
 
50.00 /sf
100,000
50.00 /sf
100,000
 
 
 
Pipe Guards
29.00 ea
-
-
-
-
-
200.00 /ea
5,800
-
 
-
-
200.00 /ea
5,800
 
 
 
Subcontractor Bond
1.00 ls
-
-
-
-
-
 
 
-
 
17,761.00 /ls
17,761
17,761.00 /ls
17,761
 
 
 
Metal Fabrications Sub
 
/ls
 
 
/ls
 
/ls
130,900
 
 
 
117,761
/ls
248,661
 
 
05-5113.100
Stairs & Ladders
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Elevator Pit Ladder
2.00 ea
 
/mh
 
 
 
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
Stairs & Ladders
 
/ls
 
 
/ls
 
/ls
0
 
 
 
 
/ls
0
 
 
05-5213.200
Handrails- SS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Cable Guardrail Sub Quote
1.00 ls
 
/mh
 
 
 
0.01 /ls
0
-
 
-
-
0.01 /ls
0
 
 
 
Shop Primed, Galvanized Steel Guardrail w/ Integrated Lighting at Stair 3
308.00 lf
 
/mh
 
 
 
450.00 /lf
138,600
-
 
-
-
450.00 /lf
138,600
 
 
 
Galvanized Steel Wall Mounted Handrail w/ Integrated Lighting at Stair 3
247.00 lf
 
/mh
 
 
 
200.00 /lf
49,400
-
 
-
-
200.00 /lf
49,400
 
 
 
Shop Primed, Galvanized Steel Guardrail w/ Cable Infill at Building 311 Floating
Walkway
44.00 lf
 
/mh
 
 
 
400.00 /lf
17,600
-
 
-
-
400.00 /lf
17,600
 
 
 
Handrails- SS
 
/ea
 
 
/ea
 
/ea
205,600
 
 
 
 
/ea
205,600
 
 
05-5213.400
Handrails- Safety Chains
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Galvanized Vinyl Coated Chain Link Fencing Sub Quote
1.00 ls
 
/mh
 
 
 
0.01 /ls
0
-
 
-
-
0.01 /ls
0
 
 
 
Handrails- Safety Chains
 
/lf
 
 
/lf
 
/lf
0
 
 
 
 
/lf
0
 
 
05-5213.999
Handrails Sub
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Guardrail/Handrail Sub Quote
1.00 ls
-
-
-
-
-
0.01 /ls
0
-
 
-
-
0.01 /ls
0
 
 
 
Shop Primed, Floor Mounted Safety Guardrail
370.00 lf
-
-
-
-
-
325.00 /lf
120,250
-
 
-
-
325.00 /lf
120,250
 
 
 
Shop Primed, Steel Guardrail Safety Gate
1.00 ea
-
-
-
-
-
1,500.00 /ea
1,500
-
 
-
-
1,500.00 /ea
1,500
 
 
 
Shop Primed, Wall Mounted Steel Handrail
327.00 lf
-
-
-
-
-
75.00 /lf
24,525
-
 
-
-
75.00 /lf
24,525
 
 
 
Shop Primed, 2-Line Pipe Railing
83.00 lf
-
-
-
-
-
300.00 /lf
24,900
-
 
-
-
300.00 /lf
24,900
 
 
 
Exterior Shop Primed, Steel Guardrail
208.00 lf
-
-
-
-
-
325.00 /lf
67,600
-
 
-
-
325.00 /lf
67,600
 
 
 
Exterior Shop Primed, 2-Line Pipe Railing
19.00 lf
-
-
-
-
-
250.00 /lf
4,750
-
 
-
-
250.00 /lf
4,750
 
 
 
Handrails Sub
 
/ls
 
 
/ls
 
/ls
243,525
 
 
 
 
/ls
243,525
 
 
05-5400.200
Trench Covers
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Elevator Sump Pit Cover
1.00 ea
 
/mh
 
 
 
-
-
-
 
1,000.00 /ea
1,000
1,000.00 /ea
1,000
 
 
 
Trench Covers
 
/sf
 
 
/sf
 
/sf
 
 
 
 
1,000
/sf
1,000
 
 
05-5820.125
Embedded Steel
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------



C.E. Floyd Company, Inc.
 
 
 
 
 
Spreadsheet Report
 
 
 
 
 
 
 
 
 
9
 
 
 
 
 
 
 
 
E16034 West Garage
 
 
 
 
 
 
 
 
11/16/2016 10:45 AM





Group
Phase
Description
Takeoff
Quantity
Labor
Cost/Unit
Labor
Price
Labor
Amount
Material
Cost/Unit
Material
Amount
Sub
Cost/Unit
Sub
Amount
Equip
Amount
Other Conv
Factor
Other Price
Other
Amount
Total Cost/Unit
Total Amount
Location
 
 
Elevator Sill Angle & Floor Edge Angle per Opening
14.00 ea
 
/mh
 
 
 
-
-
-
 
1,000.00 /ea
14,000
1,000.00 /ea
14,000
 
 
 
Embedded Steel
 
/ls
 
 
/ls
 
/ls
 
 
 
 
14,000
/ls
14,000
 
 
 
METALS
 
/sf
 
 
/sf
 
/sf
834,825
 
 
 
132,761
/sf
967,586
 
06-0000.0
00
 
ROUGH CARPENTRY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
06-1533.120
Wood Decking
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Wood Boardwalk at Park Sub Quote
1.00 ls
 
/mh
 
 
 
52,000.00 /ls
52,000
-
 
-
-
52,000.00 /ls
52,000
 
 
 
Wood Boardwalk at Park
2,577.00 sf
 
/mh
 
 
 
-
0
-
 
-
-
/sf
0
 
 
 
Wood Decking
 
/ls
 
 
/ls
 
/ls
52,000
 
 
 
 
/ls
52,000
 
 
 
ROUGH CARPENTRY
 
/sf
 
 
/sf
 
/sf
52,000
 
 
 
 
/sf
52,000
 
07-0000.0
00
 
THERMAL & MOIST PROTECT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
07-1000.999
Damproofing & Waterproofing Sub
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Damproofing & Waterproofing Sub Quote
1.00 ls
-
-
-
-
-
1,077,750.00 /ls
1,077,750
-
 
-
-
1,077,750.00 /ls
1,077,750
 
 
 
Subcontractor Bond
1.00 ls
-
-
-
-
-
 
 
-
 
18,861.00 /ls
18,861
18,861.00 /ls
18,861
 
 
 
Underslab Waterproofing
1.00 ls
-
-
-
-
-
0.01 /ls
0
-
 
-
-
0.01 /ls
0
 
 
 
Foundation Wall Waterproofing on Protection Board
1.00 ls
-
-
-
-
-
0.01 /ls
0
-
 
-
-
0.01 /ls
0
 
 
 
Foundation Wall Waterproofing on Drainage Board
1.00 ls
-
-
-
-
-
0.01 /ls
0
-
 
-
-
0.01 /ls
0
 
 
 
Foundation Wall Waterproofing on Drainage Mat
1.00 ls
-
-
-
-
-
0.01 /ls
0
-
 
-
-
0.01 /ls
0
 
 
 
Elevator Pit Waterproofing
1.00 ls
-
-
-
-
-
0.01 /ls
0
-
 
-
-
0.01 /ls
0
 
 
 
Damproofing & Waterproofing Sub
 
 
 
 
 
 
 
1,077,750
 
 
 
18,861
 
1,096,611
 
 
07-2113.999
Rigid Insulation Sub
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Underslab Rigid Insulation w/ Vapor Barrier Sub Quote
1.00 ls
-
-
-
-
-
9,000.00 /ls
9,000
-
 
-
-
9,000.00 /ls
9,000
 
 
 
2" Thick Rigid Insulation w/ Vapor Barrier Below Finished Spaces in Garage
1,464.00 sf
-
-
-
-
-
 
0
-
 
-
-
/sf
0
 
 
 
Rigid Insulation Sub
 
 
 
 
 
 
 
9,000
 
 
 
 
 
9,000
 
 
07-2116.260
Sound Batts
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Mineral Wool Insulation Sub Quote
1.00 ls
 
/mh
 
 
 
6,000.00 /ls
6,000
-
 
-
-
6,000.00 /ls
6,000
 
 
 
7" Foil-Faced Mineral Wool Ceiling Insulation at Garage Finished Rooms
1,458.00 sf
 
/mh
 
 
 
-
0
-
 
-
-
/sf
0
 
 
 
Sound Batts
 
/sf
 
 
/sf
 
/sf
6,000
 
 
 
 
/sf
6,000
 
 
07-2129.265
Sprayed Insulation
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Closed Cell Spray Foam Insulation Allowance at Pedestrian Bridge
1.00 ls
-
-
-
-
-
 
 
-
 
2,500.00 /ls
2,500
2,500.00 /ls
2,500
 
 
 
Sprayed Insulation
 
/sf
 
 
/sf
 
/sf
 
 
 
 
2,500
/sf
2,500
 
 
07-4200.999
Metal Panel Siding Sub
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Composite Aluminum Soffit Assembly Sub Quote at Pedestrian Bridge
1.00 ls
-
-
-
-
-
28,000.00 /ls
28,000
-
 
-
-
28,000.00 /ls
28,000
 
 
 
Composite Aluminum Soffit Assembly at Pedestrian Bridge
593.00 sf
-
-
-
-
-
 
0
-
 
-
-
/sf
0
 
 
 
Metal Panel Siding at Pedestrian Bridge Sub Quote
1.00 ls
-
-
-
-
-
5,000.00 /ls
5,000
-
 
-
-
5,000.00 /ls
5,000
 
 
 
Metal Panel Siding at Pedestrian Bridge
82.00 sf
-
-
-
-
-
 
0
-
 
-
-
/sf
0
 
 
 
Lift for Bridge Construction
1.00 ls
-
-
-
-
-
 
 
-
 
2,500.00 /ls
2,500
2,500.00 /ls
2,500
 





--------------------------------------------------------------------------------



C.E. Floyd Company, Inc.
 
 
 
 
 
Spreadsheet Report
 
 
 
 
 
 
 
 
 
10
 
 
 
 
 
 
 
 
E16034 West Garage
 
 
 
 
 
 
 
 
11/16/2016 10:45 AM





Group
Phase
Description
Takeoff
Quantity
Labor
Cost/Unit
Labor
Price
Labor
Amount
Material
Cost/Unit
Material
Amount
Sub
Cost/Unit
Sub
Amount
Equip
Amount
Other Conv
Factor
Other Price
Other
Amount
Total Cost/Unit
Total Amount
Location
 
 
Metal Panel Siding Sub
 
/ls
 
 
/ls
 
/ls
33,000
 
 
 
2,500
/ls
35,500
 
 
07-4600.111
Siding Allowance
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Free Standing Mock-Up Allowance
1.00 ls
-
-
-
-
-
-
-
-
 
35,000.00 /ls
35,000
35,000.00 /ls
35,000
 
 
 
Siding Allowance
 
/sf
 
 
/sf
 
/sf
 
 
 
 
35,000
/sf
35,000
 
 
07-4600.999
Siding Sub
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Aluminum Fin Tube Screening System with Back-Up Framing Sub Quote
1.00 ls
-
-
-
-
-
1,762,563.00 /ls
1,762,563
-
 
-
-
1,762,563.00 /ls
1,762,563
 
 
 
Planar/Vertical Aluminum Fin Tube Screening
18,072.00 sf
-
-
-
-
-
 
0
-
 
-
-
/sf
0
 
 
 
Planar/Horizontal Aluminum Fin Tube Screening
1.00 sf
-
-
-
-
-
0.01 /sf
0
-
 
-
-
0.01 /sf
0
 
 
 
Planar/Inclined Aluminum Fin Tube Screening
1.00 sf
-
-
-
-
-
0.01 /sf
0
-
 
-
-
0.01 /sf
0
 
 
 
Non-Planar Aluminum Fin Tube Screening
1.00 sf
-
-
-
-
-
0.01 /sf
0
-
 
-
-
0.01 /sf
0
 
 
 
P.E. Stamped Drawings
1.00 ls
-
-
-
-
-
0.01 /ls
0
-
 
-
-
0.01 /ls
0
 
 
 
Screening Mock-Up Samples
1.00 ls
-
-
-
-
-
2,250.00 /ls
2,250
-
 
-
-
2,250.00 /ls
2,250
 
 
 
Subcontractor Bond
1.00 ls
-
-
-
-
-
 
 
-
 
35,252.00 /ls
35,252
35,252.00 /ls
35,252
 
 
 
Siding Sub
 
/ls
 
 
/ls
 
/ls
1,764,813
 
 
 
35,252
/ls
1,800,065
 
 
07-5000.999
Membrane Roofing Sub
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Membrane Roofing Sub Quote
1.00 ls
-
-
-
-
-
52,500.00 /ls
52,500
-
 
-
-
52,500.00 /ls
52,500
 
 
 
TPO Roofing at Stairwell 1 Roof
490.00 sf
-
-
-
-
-
 
0
-
 
-
-
/sf
0
 
 
 
Aluminum Downspouts
21.00 lf
-
-
-
-
-
0.00 /lf
0
-
 
-
-
0.00 /lf
0
 
 
 
Aluminum Scuppers
4.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
Roof Blocking at Stairwell 1 Roof
1.00 ls
-
-
-
-
-
 
 
-
 
1,500.00 /ls
1,500
1,500.00 /ls
1,500
 
 
 
TPO Roofing at Stairwell 2 Roof
110.00 sf
-
-
-
-
-
 
0
-
 
-
-
/sf
0
 
 
 
Aluminum Downspouts
11.00 lf
-
-
-
-
-
0.01 /lf
0
-
 
-
-
0.01 /lf
0
 
 
07-5000.999
Membrane Roofing Sub
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Aluminum Scuppers
1.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
Roof Blocking at Stairwell 2 Roof
1.00 ls
-
-
-
-
-
 
 
-
 
250.00 /ls
250
250.00 /ls
250
 
 
 
TPO Roofing at Exterior and Roof Stairwells
540.00 sf
-
-
-
-
-
 
0
-
 
-
-
/sf
0
 
 
 
Aluminum Downspouts
19.00 lf
-
-
-
-
-
0.01 /lf
0
-
 
-
-
0.01 /lf
0
 
 
 
Aluminum Scuppers
2.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
Roof Blocking at Exterior and Roof Stairwells
1.00 ls
-
-
-
-
-
 
 
-
 
500.00 /ls
500
500.00 /ls
500
 
 
 
TPO Roofing at Pedestrian Bridge
500.00 sf
-
-
-
-
-
 
0
-
 
-
-
/sf
0
 
 
 
Aluminum Downspouts at Pedestrian Bridge
59.00 lf
-
-
-
-
-
 
0
-
 
-
-
/lf
0
 
 
 
Roof Blocking at Pedestrian Bridge
1.00 ls
-
-
-
-
-
 
 
-
 
1,000.00 /ls
1,000
1,000.00 /ls
1,000
 
 
 
Membrane Roofing Sub
 
/ls
 
 
/ls
 
/ls
52,501
 
 
 
3,250
/ls
55,751
 
 
07-7200.100
Roof Accessories
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Linear Hanging Planters Sub Quote
1.00 ls
 
/mh
 
195,450.00 /ls
195,450
-
-
-
 
-
-
195,450.00 /ls
195,450
 
 
 
Linear Hanging Planters
946.00 lf
 
/mh
 
 
0
-
-
-
 
-
-
/lf
0
 
 
 
Plantings for Hanging Planters
1.00 ls
 
/mh
 
 
 
0.01 /ls
0
-
 
-
-
0.01 /ls
0
 
 
 
Freight and Delivery
1.00 ls
 
/mh
 
 
 
-
-
-
 
20,000.00 /ls
20,000
20,000.00 /ls
20,000
 
 
 
Roof Accessories
 
/ea
 
 
/ea
195,450
/ea
0
 
 
 
20,000
/ea
215,450
 
 
07-8100.999
Fireproofing Sub
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Applied Fireproofing Allowance
1.00 ls
-
-
-
-
-
 
 
-
 
25,000.00 /ls
25,000
25,000.00 /ls
25,000
 





--------------------------------------------------------------------------------



C.E. Floyd Company, Inc.
 
 
 
 
 
Spreadsheet Report
 
 
 
 
 
 
 
 
 
11
 
 
 
 
 
 
 
 
E16034 West Garage
 
 
 
 
 
 
 
 
11/16/2016 10:45 AM





Group
Phase
Description
Takeoff
Quantity
Labor
Cost/Unit
Labor
Price
Labor
Amount
Material
Cost/Unit
Material
Amount
Sub
Cost/Unit
Sub
Amount
Equip
Amount
Other Conv
Factor
Other Price
Other
Amount
Total Cost/Unit
Total Amount
Location
 
 
Fireproofing Sub
 
/ls
 
 
/ls
 
/ls
 
 
 
 
25,000
/ls
25,000
 
 
07-9200.999
Caulking Sub
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Caulking Sub Quote
1.00 ls
-
-
-
-
-
56,600.00 /ls
56,600
-
 
-
-
56,600.00 /ls
56,600
 
 
 
Caulking Sub
 
/ls
 
 
/ls
 
/ls
56,600
 
 
 
 
/ls
56,600
 
 
 
THERMAL & MOIST PROTECT
 
/sf
 
 
/sf
195,450
/sf
2,999,664
 
 
 
142,363
/sf
3,337,477
 
08-0000.0
00
 
DOORS & WINDOWS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
08-1000.997
Doors & Frames Labor
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Door and Hardware Installation Quote
1.00 ls
10,044.80 /ls
125.56 /hr
10,045
-
-
-
-
-
 
-
-
10,044.80 /ls
10,045
 
 
 
Doors & Frames Labor
 
/ls
 
10,045
/ls
 
/ls
 
 
 
 
 
/ls
10,045
 
 
08-1000.998
Doors & Frames Materials
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Doors, Frames, & Hardware Material Quote
1.00 ls
-
-
-
 
 
27,413.00 /ls
27,413
-
 
-
-
27,413.00 /ls
27,413
 
 
 
Type A: 3'-0" x 3'-0" Hollow Metal Door
2.00 ea
-
-
-
0.01 /ea
0
-
-
-
 
-
-
0.01 /ea
0
 
 
 
Type A: 3'-0" x 7'-0" Hollow Metal Door
4.00 ea
-
-
-
0.01 /ea
0
-
-
-
 
-
-
0.01 /ea
0
 
 
 
Type A: 3'-0" x 7'-0" 45-Min. F.R. Hollow Metal Door
1.00 ea
-
-
-
0.01 /ea
0
-
-
-
 
-
-
0.01 /ea
0
 
 
 
Type A: 3'-0" x 7'-0" 90-Min. F.R. Hollow Metal Door
3.00 ea
-
-
-
0.01 /ea
0
-
-
-
 
-
-
0.01 /ea
0
 
 
 
Type A: 3'-0" x 7'-0" 150-Min. F.R. Hollow Metal Door
2.00 ea
-
-
-
0.01 /ea
0
-
-
-
 
-
-
0.01 /ea
0
 
 
 
Type A: 3'-6" x 7'-0" Hollow Metal Door
3.00 ea
-
-
-
0.01 /ea
0
-
-
-
 
-
-
0.01 /ea
0
 
 
 
Type A: 3'-6" x 7'-0" 90-Min. F.R. Hollow Metal Door
1.00 ea
-
-
-
0.01 /ea
0
-
-
-
 
-
-
0.01 /ea
0
 
 
 
Type B: 3'-0" x 7'-0" 45-Min. F.R. Hollow Metal Door w/ Vision
1.00 ea
-
-
-
0.01 /ea
0
-
-
-
 
-
-
0.01 /ea
0
 
 
 
Type B: 3'-0" x 7'-0" 90-Min. F.R. Hollow Metal Door w/ Vision
1.00 ea
-
-
-
0.01 /ea
0
-
-
-
 
-
-
0.01 /ea
0
 
 
 
Type B: 4'-0" x 7'-0" 90-Min. F.R. Hollow Metal Door w/ Vision
3.00 ea
-
-
-
0.01 /ea
0
-
-
-
 
-
-
0.01 /ea
0
 
 
 
Type C: 3'-6" x 7'-0" Hollow Metal Door w/ Vision
1.00 ea
-
-
-
0.01 /ea
0
-
-
-
 
-
-
0.01 /ea
0
 
 
 
Type I: 45-Min. F.R. Hollow Metal Single Door Frame (3070)
1.00 ea
-
-
-
0.01 /ea
0
-
-
-
 
-
-
0.01 /ea
0
 
 
 
Type I: 90-Min. F.R. Hollow Metal Single Door Frame (3070)
1.00 ea
-
-
-
0.01 /ea
0
-
-
-
 
-
-
0.01 /ea
0
 
 
 
Type I: Hollow Metal Single Door Frame (3670)
1.00 ea
-
-
-
0.01 /ea
0
-
-
-
 
-
-
0.01 /ea
0
 
 
 
Type I: 90-Min. F.R. Hollow Metal Single Door Frame (4070)
3.00 ea
-
-
-
0.01 /ea
0
-
-
-
 
-
-
0.01 /ea
0
 
 
 
Type II: Hollow Metal Single Door Frame (3070)
4.00 ea
-
-
-
0.01 /ea
0
-
-
-
 
-
-
0.01 /ea
0
 
 
 
Type II: 45-Min. F.R. Hollow Metal Single Door Frame (3070)
1.00 ea
-
-
-
0.01 /ea
0
-
-
-
 
-
-
0.01 /ea
0
 
 
 
Type II: 90-Min. F.R. Hollow Metal Single Door Frame (3070)
3.00 ea
-
-
-
0.01 /ea
0
-
-
-
 
-
-
0.01 /ea
0
 
 
 
Type II: Hollow Metal Single Door Frame (3670)
3.00 ea
-
-
-
0.01 /ea
0
-
-
-
 
-
-
0.01 /ea
0
 
 
 
Type II: 90-Min. F.R. Hollow Metal Single Door Frame (3670)
1.00 ea
-
-
-
0.01 /ea
0
-
-
-
 
-
-
0.01 /ea
0
 





--------------------------------------------------------------------------------



C.E. Floyd Company, Inc.
 
 
 
 
 
Spreadsheet Report
 
 
 
 
 
 
 
 
 
12
 
 
 
 
 
 
 
 
E16034 West Garage
 
 
 
 
 
 
 
 
11/16/2016 10:45 AM





Group
Phase
Description
Takeoff
Quantity
Labor
Cost/Unit
Labor
Price
Labor
Amount
Material
Cost/Unit
Material
Amount
Sub
Cost/Unit
Sub
Amount
Equip
Amount
Other Conv
Factor
Other Price
Other
Amount
Total Cost/Unit
Total Amount
Location
 
 
Type II: 150-Min. F.R. Hollow Metal Pair of Doors Frames (6070)
1.00 ea
-
-
-
0.01 /ea
0
-
-
-
 
-
-
0.01 /ea
0
 
 
 
Type V: Hollow Metal Single Door Frame (3030)
2.00 ea
-
-
-
0.01 /ea
0
-
-
-
 
-
-
0.01 /ea
0
 
 
 
Doors & Frames Materials
 
/ls
 
 
/ls
0
/ls
27,413
 
 
 
 
/ls
27,413
 
 
08-4100.998
Storefront Materials
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Dismantle, Salvage, and Reinstall Building 311 Vestibule
ls
-
-
-
 
 
-
-
-
 
-
-
/ls
 
 
 
08-4100.999
Storefront Sub
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Aluminum Storefront Sub Quote
1.00 ls
-
-
-
-
-
157,700.00 /ls
157,700
-
 
-
-
157,700.00 /ls
157,700
 
 
 
Aluminum Storefront
290.00 sf
-
-
-
-
-
 
0
-
 
-
-
/sf
0
 
 
 
Type B: 3'-6" x 7'-0" Aluminum Door Opening
2.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
08-4100.999
Storefront Sub
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Type B: 6'-0" x 7'-0" Pair of Aluminum Door Openings
1.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
Type D: 6'-0" x 8'-3" Pair of Aluminum Door Openings
2.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
Aluminum Door Hardware (Leafs)
8.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
Lift at Pedestrian Bridge
1.00 ls
-
-
-
-
-
 
 
-
 
2,500.00 /ls
2,500
2,500.00 /ls
2,500
 
 
 
Storefront Sub
 
/ls
 
 
/ls
 
/ls
157,700
 
 
 
2,500
/ls
160,200
 
 
08-4400.999
Curtain Wall Sub
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Aluminum Curtainwall Sub Quote
1.00 ls
-
-
-
-
-
0.01 /ls
0
-
 
-
-
0.01 /ls
0
 
 
 
Aluminum Curtainwall
1,740.00 sf
-
-
-
-
-
 
0
-
 
-
-
/sf
0
 
 
 
Curtain Wall Sub
 
/ls
 
 
/ls
 
/ls
0
 
 
 
 
/ls
0
 
 
08-7100.998
Door Hardware Materials
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Finish Hardware Material Quote
1.00 ls
-
-
-
0.01 /ls
0
-
-
-
 
-
-
0.01 /ls
0
 
 
 
Continuous Hinges
4.00 ea
-
-
-
0.01 /ea
0
-
-
-
 
-
-
0.01 /ea
0
 
 
 
1-1/2" Pair of Hinges
22.00 ea
-
-
-
0.01 /ea
0
-
-
-
 
-
-
0.01 /ea
0
 
 
 
Latchset
8.00 ea
-
-
-
0.01 /ea
0
-
-
-
 
-
-
0.01 /ea
0
 
 
 
Lockset
14.00 ea
-
-
-
0.01 /ea
0
-
-
-
 
-
-
0.01 /ea
0
 
 
 
Closer
24.00 ea
-
-
-
0.01 /ea
0
-
-
-
 
-
-
0.01 /ea
0
 
 
 
Panic Hardware/Exit Device
1.00 ea
-
-
-
0.01 /ea
0
-
-
-
 
-
-
0.01 /ea
0
 
 
 
Cylinder Pull at Access Doors
2.00 ea
-
-
-
0.01 /ea
0
-
-
-
 
-
-
0.01 /ea
0
 
 
 
Kick Plates
20.00 ea
-
-
-
0.01 /ea
0
-
-
-
 
-
-
0.01 /ea
0
 
 
 
Overhead Stop
20.00 ea
-
-
-
0.01 /ea
0
-
-
-
 
-
-
0.01 /ea
0
 
 
 
Floor Stop
3.00 ea
-
-
-
0.01 /ea
0
-
-
-
 
-
-
0.01 /ea
0
 
 
 
Wall Stop
3.00 ea
-
-
-
0.01 /ea
0
-
-
-
 
-
-
0.01 /ea
0
 
 
 
Aluminum Thresholds
22.00 ea
-
-
-
0.01 /ea
0
-
-
-
 
-
-
0.01 /ea
0
 
 
 
Gasketing
25.00 ea
-
-
-
0.01 /ea
0
-
-
-
 
-
-
0.01 /ea
0
 
 
 
Card Readers - BY OWNER
1.00 ls
-
-
-
0.01 /ls
0
-
-
-
 
-
-
0.01 /ls
0
 
 
 
Automatic Door Openers - BY OWNER
1.00 ls
-
-
-
0.01 /ls
0
-
-
-
 
-
-
0.01 /ls
0
 
 
 
Door Hardware Materials
 
/ls
 
 
/ls
2
/ls
 
 
 
 
 
/ls
2
 
 
08-8000.999
Glazing Sub
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Glass and Glazing Sub Quote
1.00 ls
-
-
-
-
-
0.01 /ls
0
-
 
-
-
0.01 /ls
0
 
 
 
6" x 2'-10" - Firelite Glazing at Door Visions
1.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
2'-2" x 5'-10" - 1/4" Clear Tempered Glass Door Vision
2.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 





--------------------------------------------------------------------------------



C.E. Floyd Company, Inc.
 
 
 
 
 
Spreadsheet Report
 
 
 
 
 
 
 
 
 
13
 
 
 
 
 
 
 
 
E16034 West Garage
 
 
 
 
 
 
 
 
11/16/2016 10:45 AM





Group
Phase
Description
Takeoff
Quantity
Labor
Cost/Unit
Labor
Price
Labor
Amount
Material
Cost/Unit
Material
Amount
Sub
Cost/Unit
Sub
Amount
Equip
Amount
Other Conv
Factor
Other Price
Other
Amount
Total Cost/Unit
Total Amount
Location
 
 
3'-2" x 5'-10" - 1/4" Clear Tempered Glass Door Vision
3.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
Glazing Sub
 
/ls
 
 
/ls
 
/ls
0
 
 
 
 
/ls
0
 
 
08-9000.997
Louvers Labor
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Metal Louver Installation Quote
1.00 ls
0.01 /ls
0.01 /ls
0
-
-
-
-
-
 
-
-
0.01 /ls
0
 
 
 
Louvers Labor
 
/ls
 
0
/ls
 
/ls
 
 
 
 
 
/ls
0
 
 
08-9000.998
Louvers Materials
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Metal Louver Material Quote
1.00 ls
-
-
-
 
 
10,030.00 /ls
10,030
-
 
-
-
10,030.00 /ls
10,030
 
 
 
4'-0" x 3'-0" Hoistway Ventilation Louver
1.00 ea
-
-
-
0.01 /ea
0
-
-
-
 
-
-
0.01 /ea
0
 
 
 
4'-10-1/2" x 1'-4" Stairwell 2 Louver
1.00 ea
-
-
-
0.01 /ea
0
-
-
-
 
-
-
0.01 /ea
0
 
 
 
7'-0" x 6'-1" Areaway Louver
1.00 ea
-
-
-
0.01 /ea
0
-
-
-
 
-
-
0.01 /ea
0
 
 
 
9'-0" x 6'-1" Areaway Louver
1.00 ea
-
-
-
0.01 /ea
0
-
-
-
 
-
-
0.01 /ea
0
 
 
 
9'-6" x 8'-11" Areaway Louver
2.00 ea
-
-
-
0.01 /ea
0
-
-
-
 
-
-
0.01 /ea
0
 
 
 
Louvers Materials
 
/ls
 
 
/ls
0
/ls
10,030
 
 
 
 
/ls
10,030
 
 
 
DOORS & WINDOWS
 
/sf
 
10,045
/sf
2
/sf
195,143
 
 
 
2,500
/sf
207,690
 
09-0000.0
00
 
FINISHES
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
09-2000.999
Drywall Sub
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Drywall Sub Quote
1.00 ls
-
-
-
-
-
51,600.00 /ls
51,600
-
 
-
-
51,600.00 /ls
51,600
 
 
 
Wall Type 1: 3-1/2" M.S. w/ 1/2" Glass Mat GWB, Insulation & Poly
281.00 lf
-
-
-
-
-
 
0
-
 
-
-
/lf
0
 
 
 
Ceiling Type 1: 3-1/2" M.S. w/ 1/2" Glass Mat GWB, Insulation & Poly
185.00 sf
-
-
-
-
-
 
0
-
 
-
-
/sf
0
 
 
 
Ceiling Type 2: 3-HR F.R. Ceiling - 6" M.S. Shaftwall w/ 3 Layers of GWB
829.00 sf
-
-
-
-
-
 
0
-
 
-
-
/sf
0
 
 
 
Drywall Patching Allowance at Building 311
1.00 ls
-
-
-
-
-
 
 
-
 
10,000.00 /ls
10,000
10,000.00 /ls
10,000
 
 
 
Cold Formed Metal Stud Framing/GWB at Pedestrian Bridge
1.00 ls
-
-
-
-
-
 
 
-
 
7,500.00 /ls
7,500
7,500.00 /ls
7,500
 
 
 
Drywall Sub
 
/sf
 
 
/sf
 
/sf
51,600
 
 
 
17,500
/sf
69,100
 
 
09-5000.999
Acoustical Ceilings Sub
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
09-5000.999
Acoustical Ceilings Sub
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ACT and Grid Sub Quote
1.00 ls
-
-
-
-
-
 
 
-
 
2,250.00 /ls
2,250
2,250.00 /ls
2,250
 
 
 
1'-0" x 4'-0" ACT and Grid
381.00 sf
-
-
-
-
-
 
0
-
 
-
-
/sf
0
 
 
 
Acoustical Ceilings Sub
 
/ls
 
 
/ls
 
/ls
0
 
 
 
2,250
/ls
2,250
 
 
09-6200.999
Special Flooring Sub
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Epoxy Flooring Sub Quote
1.00 ls
-
-
-
-
-
0.01 /ls
0
-
 
-
-
0.01 /ls
0
 
 
 
Epoxy Flooring
256.00 sf
-
-
-
-
-
 
0
-
 
-
-
/sf
0
 
 
 
Epoxy Flooring Base
58.00 lf
-
-
-
-
-
 
0
-
 
-
-
/lf
0
 
 
 
Special Flooring Sub
 
/ls
 
 
/ls
 
/ls
0
 
 
 
 
/ls
0
 
 
09-6500.999
Resilient Flooring Sub
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
VCT Flooring at Building 311 Patching & Elevators Sub Quote
1.00 ls
-
-
-
-
-
 
 
-
 
2,000.00 /ls
2,000
2,000.00 /ls
2,000
 
 
 
VCT Flooring
414.00 sf
-
-
-
-
-
 
0
-
 
-
-
/sf
0
 
 
 
Vinyl Base at Building 311 Patching/TeleComm Rooom Sub Quote
1.00 ls
-
-
-
-
-
 
 
-
 
251.00 /ls
251
251.00 /ls
251
 
 
 
Vinyl Base
129.00 lf
-
-
-
-
-
 
0
-
 
-
-
/lf
0
 
 
 
Resilient Flooring Sub
 
/ls
 
 
/ls
 
/ls
0
 
 
 
2,251
/ls
2,251
 
 
09-9000.999
Painting Sub
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------



C.E. Floyd Company, Inc.
 
 
 
 
 
Spreadsheet Report
 
 
 
 
 
 
 
 
 
14
 
 
 
 
 
 
 
 
E16034 West Garage
 
 
 
 
 
 
 
 
11/16/2016 10:45 AM





Group
Phase
Description
Takeoff
Quantity
Labor
Cost/Unit
Labor
Price
Labor
Amount
Material
Cost/Unit
Material
Amount
Sub
Cost/Unit
Sub
Amount
Equip
Amount
Other Conv
Factor
Other Price
Other
Amount
Total Cost/Unit
Total Amount
Location
 
 
Painting Sub Quote
1.00 ls
-
-
-
-
-
100,900.00 /ls
100,900
-
 
-
-
100,900.00 /ls
100,900
 
 
 
Painting Sub
 
/ls
 
 
/ls
 
/ls
100,900
 
 
 
 
/ls
100,900
 
 
 
FINISHES
 
/sf
 
 
/sf
 
/sf
152,500
 
 
 
22,001
/sf
174,501
 
10-0000.0
00
 
SPECIALTIES
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
10-0100.997
Specialties Labor
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Bike Rack Storage Installation Quote
1.00 ls
0.01 /ls
0.01 /ls
0
-
-
-
-
-
 
-
-
0.01 /ls
0
 
 
 
Specialties Labor
 
/ls
 
0
/ls
 
/ls
 
 
 
 
 
/ls
0
 
 
10-0100.998
Specialties Materials
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Bike Rack Storage Sub Quote
1.00 ls
-
-
-
 
 
65,619.00 /ls
65,619
-
 
-
-
65,619.00 /ls
65,619
 
 
 
Bike Rack Storage - 12 Bike Units
5.00 ea
-
-
-
 
 
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
Bike Rack Storage - 8 Bike Units
2.00 ea
-
-
-
 
 
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
Specialties Materials
 
/ls
 
 
/ls
 
/ls
65,619
 
 
 
 
/ls
65,619
 
 
10-0100.999
Specialties Sub
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
General Police Detail Allowance
1.00 ls
-
-
-
-
-
 
 
-
 
75,000.00 /ls
75,000
75,000.00 /ls
75,000
 
 
 
Specialties Sub
 
/ls
 
 
/ls
 
/ls
 
 
 
 
75,000
/ls
75,000
 
 
10-1400.999
Sigage Sub
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Parking Garage Signage Sub Quote
1.00 ls
-
-
-
-
-
45,640.00 /ls
45,640
-
 
-
-
45,640.00 /ls
45,640
 
 
 
S1: Out to Beacon St Additional Parking
1.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
S2: Park & Out
5.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
S3: Park & Out
1.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
S4: Park & Out to Beacon St/Park
2.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
S5: Upper Level Parking
7.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
S6: Park
6.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
S7: Out
3.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
S8: Out to Beacon St Park
1.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
S9: Out to Beacon St
8.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
S10: Park & Out to Beacon Street
6.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
S11: Dead End Ahead
2.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
S12: Out to Beacon Street
7.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
S13: Out to Arsenal Street
1.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
S14: Park & Out to Arsenal St
13.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
S15: Park & Out to Arsenal St
1.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
S16: Park & Out to Beacon St
13.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
S17: Park Out to Beacon St
1.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
S18: Park
3.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
S19: Upper Level Parking Park
3.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
S20: Out to Arsenal St Upper Level Parking
3.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
S21: Out to Beacon St Out to Arsenal St
3.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
S22: Park & Out to Beacon St
13.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
S23: Park & Out to Arsenal St
9.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
S24: Park
13.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
S25: Out to Arsenal St Out to Beacon St
1.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
10-1400.999
Sigage Sub
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
S26: Out to Arsenal St
3.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
S28: Out
4.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 





--------------------------------------------------------------------------------



C.E. Floyd Company, Inc.
 
 
 
 
 
Spreadsheet Report
 
 
 
 
 
 
 
 
 
15
 
 
 
 
 
 
 
 
E16034 West Garage
 
 
 
 
 
 
 
 
11/16/2016 10:45 AM





Group
Phase
Description
Takeoff
Quantity
Labor
Cost/Unit
Labor
Price
Labor
Amount
Material
Cost/Unit
Material
Amount
Sub
Cost/Unit
Sub
Amount
Equip
Amount
Other Conv
Factor
Other Price
Other
Amount
Total Cost/Unit
Total Amount
Location
 
 
S29: Out & Upper Level Parking
2.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
S30: For Van Accessible Parking Use N. Beacon St Entrance
1.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
S31: Low Headroom Space
9.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
R7-8: Accessible
4.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
R7-8a: Van Accessible
2.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
R7-31a: No Parking
46.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
LI: Level Indicator
181.00 ea
-
-
-
-
-
0.00 /ea
0
-
 
-
-
0.00 /ea
0
 
 
 
P1: No Pedestrian On Ramp Please Use Stairs
1.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
P2: No Pedestrian On Ramp Please Use Stairs
1.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
P3: Main Stair/Elevator Tower
57.00 ea
-
-
-
-
-
0.00 /ea
0
-
 
-
-
0.00 /ea
0
 
 
 
P4: Main Stair/Elevator Tower (BLDNG 311)
7.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
P5: Main Stair/Elevator Tower (BLDNG 311)
5.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
P6: Stairs to Level Below
2.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
P7: Stairs to Level Below
1.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
P8: Exterior East Stair
4.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
P9: Exterior East Stair
4.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
P10: Pedestrian Bridge to Building 311
1.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
P11: Pedestrian Bridge to Building 311
1.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
P12: Information Sign with Level Access to Retail
7.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
P13: Access to Building 311
1.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
P14: Access to Building 311
1.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
P15: Access to Building 39
1.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
P16: Access to Building 39
1.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
P17: Exit
5.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
P18: Snow Storage Area
2.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
P19: Snow Storage Area
2.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
P20: Snow Storage Area - Do Not Pile Above Spandrel - Do Not Pile Beyond Parking
Space
4.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
P21: Snow Melt Equipment Area
2.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
CL1: Clearance 8'-2"
1.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
CL2: Do Not Enter
3.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
CL3: Clearance 7'-0"
12.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
CL4: Do Not Enter
2.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
CL5: Accessible Vans Headroom 7'-6"
1.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
CL6: Accessible Vans Headroom 7'-6"
1.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
VR1: Room Name (Typical)
10.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
VR2: Stairs
12.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
VR3: Exit
12.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
VR4: No Storage Allowed in This Area
2.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
Sigage Sub
 
/ls
 
 
/ls
 
/ls
45,643
 
 
 
 
/ls
45,643
 
 
10-4400.997
Fire Protection Specialties Labor
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Fire Extinguishers and Cabinets Installation Quote
1.00 ls
0.01 /ls
0.01 /ls
0
-
-
-
-
-
 
-
-
0.01 /ls
0
 





--------------------------------------------------------------------------------



C.E. Floyd Company, Inc.
 
 
 
 
 
Spreadsheet Report
 
 
 
 
 
 
 
 
 
16
 
 
 
 
 
 
 
 
E16034 West Garage
 
 
 
 
 
 
 
 
11/16/2016 10:45 AM





Group
Phase
Description
Takeoff
Quantity
Labor
Cost/Unit
Labor
Price
Labor
Amount
Material
Cost/Unit
Material
Amount
Sub
Cost/Unit
Sub
Amount
Equip
Amount
Other Conv
Factor
Other Price
Other
Amount
Total Cost/Unit
Total Amount
Location
 
 
Fire Protection Specialties Labor
 
/ls
 
0
/ls
 
/ls
 
 
 
 
 
/ls
0
 
 
10-4400.998
Fire Protection Specialties Materials
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Fire Extinguishers and Cabinets Materials Quote
1.00 ls
-
-
-
 
 
7,075.00 /ls
7,075
-
 
-
-
7,075.00 /ls
7,075
 
 
 
Fire Protection Specialties Materials
 
/ls
 
 
/ls
 
/ls
7,075
 
 
 
 
/ls
7,075
 
 
 
SPECIALTIES
 
/sf
 
0
/sf
 
/sf
118,337
 
 
 
75,000
/sf
193,337
 
11-0000.0
00
 
EQUIPMENT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
11-1200.111
Parking Equipment Allowance
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Parking Equipment Allowance - BY OWNER
1.00 ls
-
-
-
-
-
-
-
-
 
0.01 /ls
0
0.01 /ls
0
 
 
 
Parking Equipment Allowance
 
/ls
 
 
/ls
 
/ls
 
 
 
 
0
/ls
0
 
 
11-8200.999
Equipment
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Crane - Rental
7.00 mo
-
-
-
-
-
-
-
28,000
 
-
-
4,000.00 /mo
28,000
 
 
 
Crane - Operator
17.00 wk
2,000.00 /wk
100.00 /hr
34,000
-
-
-
-
 
 
-
-
2,000.00 /wk
34,000
 
 
 
Lull
7.00 mo
-
-
-
-
-
-
-
24,500
 
-
-
3,500.00 /mo
24,500
 
 
 
Lull - Operator
33.00 wk
1,300.00 /wk
65.00 /hr
42,900
-
-
-
-
 
 
-
-
1,300.00 /wk
42,900
 
 
11-8200.999
Equipment
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Scaffolding/Staging at Building 311 Work
1.00 ls
-
-
-
-
-
-
-
 
 
30,000.00 /ls
30,000
30,000.00 /ls
30,000
 
 
 
Equipment
 
/ls
 
76,900
/ls
 
/ls
 
52,500
 
 
30,000
/ls
159,400
 
 
 
EQUIPMENT
 
/sf
 
76,900
/sf
 
/sf
 
52,500
 
 
30,000
/sf
159,400
 
12-0000.0
00
 
FURNISHINGS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
12-9300.998
Site Furnishings Material
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Site Furnishings Sub Quote
1.00 ls
-
-
-
 
 
30,908.00 /ls
30,908
-
 
-
-
30,908.00 /ls
30,908
 
 
 
Bench
7.00 ea
-
-
-
 
 
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
Bicycle Rack
3.00 ea
-
-
-
 
 
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
Tree Paver Grate
1.00 ea
-
-
-
 
 
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
Site Furnishings Material
 
/ls
 
 
/ls
 
/ls
30,908
 
 
 
 
/ls
30,908
 
 
 
FURNISHINGS
 
/sf
 
 
/sf
 
/sf
30,908
 
 
 
 
/sf
30,908
 
14-0000.0
00
 
CONVEYING SYSTEMS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
14-2000.999
Elevator Sub
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Electric Traction Passenger Elevator Sub Quote
1.00 ls
-
-
-
-
-
370,000.00 /ls
370,000
-
 
-
-
370,000.00 /ls
370,000
 
 
 
Subcontractor Bond
1.00 ls
-
-
-
-
-
 
 
-
 
0.01 /ls
0
0.01 /ls
0
 
 
 
Elevator Operator Allowance
1.00 ls
-
-
-
-
-
 
 
-
 
15,000.00 /ls
15,000
15,000.00 /ls
15,000
 
 
 
Elevator Sub
 
/ls
 
 
/ls
 
/ls
370,000
 
 
 
15,000
/ls
385,000
 
 
14-4000.999
Lifts Sub
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Vertical Wheelchair Lift at Building 311
1.00 ls
-
-
-
-
-
25,600.00 /ls
25,600
-
 
-
-
25,600.00 /ls
25,600
 
 
 
Lifts Sub
 
/ls
 
 
/ls
 
/ls
25,600
 
 
 
 
/ls
25,600
 
 
 
CONVEYING SYSTEMS
 
/sf
 
 
/sf
 
/sf
395,600
 
 
 
15,000
/sf
410,600
 
21-0000.0
00
 
FIRE SUPRESSION
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
21-1300.999
Fire Protection Sub
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------



C.E. Floyd Company, Inc.
 
 
 
 
 
Spreadsheet Report
 
 
 
 
 
 
 
 
 
17
 
 
 
 
 
 
 
 
E16034 West Garage
 
 
 
 
 
 
 
 
11/16/2016 10:45 AM





Group
Phase
Description
Takeoff
Quantity
Labor
Cost/Unit
Labor
Price
Labor
Amount
Material
Cost/Unit
Material
Amount
Sub
Cost/Unit
Sub
Amount
Equip
Amount
Other Conv
Factor
Other Price
Other
Amount
Total Cost/Unit
Total Amount
Location
 
 
Fire Protection Sub Quote
1.00 ls
-
-
-
-
-
338,500.00 /ls
338,500
-
 
-
-
338,500.00 /ls
338,500
 
 
 
Heat Tracing with Insulation on Wet Sprinkler Piping
1.00 ls
-
-
-
-
-
0.01 /ls
0
-
 
-
-
0.01 /ls
0
 
 
 
Fire Protection Sub
 
/ls
 
 
/ls
 
/ls
338,500
 
 
 
 
/ls
338,500
 
 
 
FIRE SUPRESSION
 
/sf
 
 
/sf
 
/sf
338,500
 
 
 
 
/sf
338,500
 
22-0000.0
00
 
PLUMBING
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
22-0100.999
Plumbing Sub
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Plumbing Sub Quote
1.00 ls
-
-
-
-
-
779,000.00 /ls
779,000
-
 
-
-
779,000.00 /ls
779,000
 
 
 
Pipe Guards on Risers Sub Quote
1.00 ls
-
-
-
-
-
87,500.00 /ls
87,500
-
 
-
-
87,500.00 /ls
87,500
 
 
 
Subcontractor Bond
1.00 ls
-
-
-
-
-
 
 
-
 
13,243.00 /ls
13,243
13,243.00 /ls
13,243
 
 
 
Sewage Ejector System w/ Control Panel (SP-1)
1.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
Gas and Sand Interceptor (GSI-1 - GSI-4)
4.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
Floor Drains (FD)
105.00 ea
-
-
-
-
-
0.00 /ea
0
-
 
-
-
0.00 /ea
0
 
 
 
Roof Drains (RD)
22.00 ea
-
-
-
-
-
0.00 /ea
0
-
 
-
-
0.00 /ea
0
 
 
 
Hose Bibbs (HB)
26.00 ea
-
-
-
-
-
0.00 /ea
0
-
 
-
-
0.00 /ea
0
 
 
 
Grade Cleanouts (GCO)
43.00 ea
-
-
-
-
-
0.00 /ea
0
-
 
-
-
0.00 /ea
0
 
 
 
Area Drains (AD)
1.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
Electronic Trap Primer
4.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
Water Meter
1.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
Plumbing Sub
 
/ls
 
 
/ls
 
/ls
866,500
 
 
 
13,243
/ls
879,743
 
 
 
PLUMBING
 
/sf
 
 
/sf
 
/sf
866,500
 
 
 
13,243
/sf
879,743
 
23-0000.0
00
 
HVAC
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
23-0100.999
HVAC Sub
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
HVAC Sub Quote
1.00 ls
-
-
-
-
-
134,255.00 /ls
134,255
-
 
-
-
134,255.00 /ls
134,255
 
 
 
Subcontractor Bond
1.00 ls
-
-
-
-
-
 
 
-
 
0.01 /ls
0
0.01 /ls
0
 
 
 
Electric Unit Heaters (EUH)
9.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
Ductless Split Systems (AC/ACC)
6.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
Air Conditioning Units (AC)
1.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
Exhaust Fan (EF)
2.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
Supply Fan (SF)
2.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
Transfer Fan (TF)
2.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
Automatic Control Damper (ACD)
2.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
HVAC Sub
 
/ls
 
 
/ls
 
/ls
134,255
 
 
 
0
/ls
134,255
 
 
23-0900.999
Controls Sub
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Niagara System Controls Allowance
1.00 ls
-
-
-
-
-
0.01 /ls
0
-
 
-
-
0.01 /ls
0
 
 
 
Controls Sub
 
/ls
 
 
/ls
 
/ls
0
 
 
 
 
/ls
0
 
 
 
HVAC
 
/sf
 
 
/sf
 
/sf
134,255
 
 
 
0
/sf
134,255
 
26-0000.0
00
 
ELECTRICAL
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
26-0100.995
Electric Car Charging Stations
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Electric Car Charging Stations
ls
-
-
-
-
-
-
-
 
 
-
-
/ls
 
 
 
26-0100.998
Bi-Directional Antenna System
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Bi-Directional Antenna System
ls
-
-
-
 
 
-
-
-
 
-
-
/ls
 
 
 
26-0100.999
Electrical Sub
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------



C.E. Floyd Company, Inc.
 
 
 
 
 
Spreadsheet Report
 
 
 
 
 
 
 
 
 
18
 
 
 
 
 
 
 
 
E16034 West Garage
 
 
 
 
 
 
 
 
11/16/2016 10:45 AM





Group
Phase
Description
Takeoff
Quantity
Labor
Cost/Unit
Labor
Price
Labor
Amount
Material
Cost/Unit
Material
Amount
Sub
Cost/Unit
Sub
Amount
Equip
Amount
Other Conv
Factor
Other Price
Other
Amount
Total Cost/Unit
Total Amount
Location
 
 
Electrical Sub Quote
1.00 ls
-
-
-
-
-
1,869,800.00 /ls
1,869,800
-
 
-
-
1,869,800.00 /ls
1,869,800
 
 
 
Subcontractor Bond
1.00 ls
-
-
-
-
-
 
 
-
 
26,178.00 /ls
26,178
26,178.00 /ls
26,178
 
 
 
Generator Relocation - Power and Wiring
1.00 ls
-
-
-
-
-
 
 
-
 
0.01 /ls
0
0.01 /ls
0
 
 
 
Area of Refuge Station System
1.00 ls
-
-
-
-
-
 
 
-
 
0.01 /ls
0
0.01 /ls
0
 
 
 
Temporary Security Lighting
1.00 ls
-
-
-
-
-
 
 
-
 
25,000.00 /ls
25,000
25,000.00 /ls
25,000
 
 
 
Building 311 Make Safe and New Power Distribution Allowance
1.00 ls
-
-
-
-
-
 
 
-
 
20,000.00 /ls
20,000
20,000.00 /ls
20,000
 
 
 
Electrical Sub
 
/ls
 
 
/ls
 
/ls
1,869,800
 
 
 
71,178
/ls
1,940,978
 
 
26-5000.998
Lighting Materials
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Interior Lighting Fixture Package
1.00 ls
-
-
-
 
 
0.01 /ls
0
-
 
-
-
0.01 /ls
0
 
 
 
Type ES1
23.00 ea
-
-
-
 
 
0.00 /ea
0
-
 
-
-
0.00 /ea
0
 
 
 
Type ES2
39.00 ea
-
-
-
 
 
0.00 /ea
0
-
 
-
-
0.00 /ea
0
 
 
 
Type LP1
83.00 lf
-
-
-
 
 
-
0
-
 
-
-
/lf
0
 
 
 
Type LW1
9.00 ea
-
-
-
 
 
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
Type LW2
4.00 ea
-
-
-
 
 
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
Type LR1
4.00 ea
-
-
-
 
 
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
Type LR3
78.00 lf
-
-
-
 
 
-
0
-
 
-
-
/lf
0
 
 
 
Type LS1
321.00 ea
-
-
-
 
 
-
0
-
 
-
-
/ea
0
 
 
 
Type LS1-HS
186.00 ea
-
-
-
 
 
-
0
-
 
-
-
/ea
0
 
 
 
Type LS2
29.00 ea
-
-
-
 
 
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
Type LS3
4.00 ea
-
-
-
 
 
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
Type LS4
11.00 ea
-
-
-
 
 
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
Type LS5
331.00 lf
-
-
-
 
 
-
0
-
 
-
-
/lf
0
 
 
 
Type LS6
16.00 ea
-
-
-
 
 
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
Type SL4
8.00 ea
-
-
-
 
 
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
Lighting Materials
 
/ls
 
 
/ls
 
/ls
1
 
 
 
 
/ls
1
 
 
26-5600.111
Exterior Lighting Allowance
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Site Lighting Fixture Package
1.00 ls
-
-
-
-
-
0.01 /ls
0
-
 
/ls
 
0.01 /ls
0
 
 
 
Type G1
15.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
Type G2
10.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
Type G3
22.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
Type G6
33.00 ea
-
-
-
-
-
0.00 /ea
0
-
 
/ea
 
0.00 /ea
0
 
 
 
Type L1
4.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
Type W1
42.00 ea
-
-
-
-
-
0.00 /ea
0
-
 
/ea
 
0.00 /ea
0
 
 
 
Exterior Lighting Allowance
 
/ls
 
 
/ls
 
/ls
1
 
 
 
 
/ls
1
 
 
 
ELECTRICAL
 
/sf
 
 
/sf
 
/sf
1,869,802
 
 
 
71,178
/sf
1,940,980
 
27-0000.0
00
 
COMMUNCIATIONS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
27-2000.000
Data Communications
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Tel/Data System Sub Quote - BY OWNER
1.00 ls
-
-
-
-
-
0.01 /ls
0
-
 
-
-
0.01 /ls
0
 
 
 
Data Communications
 
/ls
 
 
/ls
 
/ls
0
 
 
 
 
/ls
0
 
 
 
COMMUNCIATIONS
 
/ls
 
 
/ls
 
/ls
0
 
 
 
 
/ls
0
 
28-0000.0
00
 
ELECTRONIC SAFETY & SECURITY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
28-2000.000
Security/Access Control System
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------



C.E. Floyd Company, Inc.
 
 
 
 
 
Spreadsheet Report
 
 
 
 
 
 
 
 
 
19
 
 
 
 
 
 
 
 
E16034 West Garage
 
 
 
 
 
 
 
 
11/16/2016 10:45 AM





Group
Phase
Description
Takeoff
Quantity
Labor
Cost/Unit
Labor
Price
Labor
Amount
Material
Cost/Unit
Material
Amount
Sub
Cost/Unit
Sub
Amount
Equip
Amount
Other Conv
Factor
Other Price
Other
Amount
Total Cost/Unit
Total Amount
Location
 
 
Security/Access Control System Sub Quote - BY OWNER
1.00 ls
-
-
-
-
-
0.01 /ls
0
-
 
-
-
0.01 /ls
0
 
 
 
Security/Access Control System
 
/ls
 
 
/ls
 
/ls
0
 
 
 
 
/ls
0
 
 
28-3000.000
Fire Alarm
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Fire Alarm System Sub Quote
1.00 ls
-
-
-
-
-
0.01 /ls
0
-
 
-
-
0.01 /ls
0
 
 
 
Fire Alarm
 
/ls
 
 
/ls
 
/ls
0
 
 
 
 
/ls
0
 
 
 
ELECTRONIC SAFETY & SECURITY
 
/ls
 
 
/ls
 
/ls
0
 
 
 
 
/ls
0
 
31-0000.0
00
 
EARTHWORK
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
31-1000.111
Sitework Allowance
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Winter Conditions Allowance
1.00 ls
-
-
-
-
-
-
-
-
 
50,000.00 /ls
50,000
50,000.00 /ls
50,000
 
 
 
Sitework Allowance
 
/ls
 
 
/ls
 
/ls
 
 
 
 
50,000
/ls
50,000
 
 
31-1000.999
Sitework Sub
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Sitework Sub Quote
1.00 ls
-
-
-
-
-
8,091,544.00 /ls
8,091,544
-
 
-
-
8,091,544.00 /ls
8,091,544
 
 
 
Subcontractor Bond
1.00 ls
-
-
-
-
-
 
 
-
 
0.01 /ls
0
0.01 /ls
0
 
 
 
Sitework Sub
 
/ls
 
 
/ls
 
/ls
8,091,544
 
 
 
0
/ls
8,091,544
 
 
31-1100.050
Site Demolition
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Site Demolition Sub Quote
1.00 ls
-
-
-
-
-
0.01 /ls
0
-
 
/ls
 
0.01 /ls
0
 
 
 
Bituminous Pavement Removal
16,235.00 sy
-
-
-
-
-
 
0
-
 
/sy
 
/sy
0
 
 
 
Sawcut Bituminous Pavement
2,073.00 lf
-
-
-
-
-
 
0
-
 
/lf
 
/lf
0
 
 
 
Curb Demolition
3,784.00 lf
-
-
-
-
-
 
0
-
 
/lf
 
/lf
0
 
 
 
Concrete Sidewalk Removal
16,385.00 sf
-
-
-
-
-
 
0
-
 
/sf
 
/sf
0
 
 
 
Brick Paver Removal
240.00 sf
-
-
-
-
-
 
0
-
 
/sf
 
/sf
0
 
 
 
Concrete Retaining Wall Demolition
78.00 lf
-
-
-
-
-
 
0
-
 
/lf
 
/lf
0
 
 
 
Piping Removal
2,289.00 lf
-
-
-
-
-
 
0
-
 
/lf
 
/lf
0
 
 
 
Cap Existing Sewer Line at Main
1.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
Cap Existing Water Line at Main
2.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
Fire Hydrant Removal
2.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
Site Lighting Fixture Removal
38.00 ea
-
-
-
-
-
0.00 /ea
0
-
 
/ea
 
0.00 /ea
0
 
 
 
Fence Removal
1,111.00 lf
-
-
-
-
-
 
0
-
 
/lf
 
/lf
0
 
 
 
Fence Removal/Relocation
304.00 lf
-
-
-
-
-
 
0
-
 
/lf
 
/lf
0
 
 
 
Bollard Removal
4.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
Entry Sign Removal
1.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
Sign/Post Removal
13.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
Bike Rack Removal
2.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
Bench/Table Removal
1.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
Clear and Grub Landscaped Areas
44,092.00 sf
-
-
-
-
-
 
0
-
 
/sf
 
/sf
0
 
 
 
Tree Removal
55.00 ea
-
-
-
-
-
0.00 /ea
0
-
 
/ea
 
0.00 /ea
0
 
 
 
Site Demolition
 
/ls
 
 
/ls
 
/ls
1
 
 
 
 
/ls
1
 
 
31-1100.410
Surveying
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SOE Surveying by Registered Surveyor
1.00 ls
-
-
-
-
-
 
 
-
 
15,000.00 /ls
15,000
15,000.00 /ls
15,000
 
 
 
Surveying
 
/ls
 
 
/ls
 
/ls
 
 
 
 
15,000
/ls
15,000
 
 
31-2213.110
Grading
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Grading Sub Quote
1.00 ls
 
/ch
 
-
-
0.01 /ls
0
 
 
-
-
0.01 /ls
0
 
 
 
Grading
 
/cy
 
 
/cy
 
/cy
0
 
 
 
 
/cy
0
 
 
31-2316.210
Structure Excavation
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------



C.E. Floyd Company, Inc.
 
 
 
 
 
Spreadsheet Report
 
 
 
 
 
 
 
 
 
20
 
 
 
 
 
 
 
 
E16034 West Garage
 
 
 
 
 
 
 
 
11/16/2016 10:45 AM





Group
Phase
Description
Takeoff
Quantity
Labor
Cost/Unit
Labor
Price
Labor
Amount
Material
Cost/Unit
Material
Amount
Sub
Cost/Unit
Sub
Amount
Equip
Amount
Other Conv
Factor
Other Price
Other
Amount
Total Cost/Unit
Total Amount
Location
 
 
Building Foundatoin Excavation and Backfill Sub Quote
1.00 ls
 
/ch
 
-
-
0.01 /ls
0
 
 
-
-
0.01 /ls
0
 
 
 
Structure Excavation
 
/cy
 
 
/cy
 
/cy
0
 
 
 
 
/cy
0
 
 
31-2316.220
Mass Site Excavation
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Transport and Dispose of Soil Sub Quote
1.00 ls
 
/ch
 
-
-
0.01 /ls
0
 
 
-
-
0.01 /ls
0
 
 
 
Transport and Dispose of Type A - Natural & Fill Soil
74,000.00 tons
 
/ch
 
-
-
-
0
 
 
-
-
/tons
0
 
 
 
Transport and Dispose of Type B-1 Soil
16,800.00 tons
 
/ch
 
-
-
-
0
 
 
-
-
/tons
0
 
 
 
Transport and Dispose of Type B-3 Soil
800.00 tons
 
/ch
 
-
-
-
0
 
 
-
-
/tons
0
 
 
 
Transport and Dispose of Type B-5 Soil
4,800.00 tons
 
/ch
 
-
-
-
0
 
 
-
-
/tons
0
 
 
 
Mass Site Excavation
 
/cy
 
 
/cy
 
/cy
0
 
 
 
 
/cy
0
 
 
31-2316.225
Contaminated Site Material Removal Allowance
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Final Soil Disposal Adjustment Contingency
1.00 ls
 
/mh
 
-
-
-
-
-
 
350,000.00 /ls
350,000
350,000.00 /ls
350,000
 
 
 
Contaminated Site Material Removal Allowance
 
/cy
 
 
/cy
 
/cy
 
 
 
 
350,000
/cy
350,000
 
 
31-2319.111
Dewatering Allowance
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Dewatering Contingency & Temporary Power Allowance
1.00 ls
-
-
-
-
-
-
-
-
 
50,000.00 /ls
50,000
50,000.00 /ls
50,000
 
 
 
Dewatering Allowance
 
/ls
 
 
/ls
 
/ls
 
 
 
 
50,000
/ls
50,000
 
 
31-2319.120
Dewatering
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Dewatering Sub Quote
1.00 ls
 
/ls
 
 
 
0.01 /ls
0
 
 
-
-
0.01 /ls
0
 
 
 
Dewatering
 
/ls
 
 
/ls
 
/ls
0
 
 
 
 
/ls
0
 
 
31-2500.110
Temp Erosion Control
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
31-2500.110
Temp Erosion Control
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Sedimentation and Erosion Control Sub Quote
1.00 ls
 
/ch
 
 
 
0.01 /ls
0
 
 
-
-
0.01 /ls
0
 
 
 
 
Hay Bales/Silt Fence
1,160.00 lf
 
/ch
 
 
 
-
0
 
 
-
-
/lf
0
 
 
 
 
Inlet Protection
23.00 ea
 
/ch
 
 
 
0.00 /ea
0
 
 
-
-
0.00 /ea
0
 
 
 
 
Fire Hydrant Protection
2.00 ea
 
/ch
 
 
 
0.01 /ea
0
 
 
-
-
0.01 /ea
0
 
 
 
 
Construction Entrance
2.00 ea
 
/ch
 
 
 
0.01 /ea
0
 
 
-
-
0.01 /ea
0
 
 
 
 
Tree Protection
100.00 ea
 
/ch
 
 
 
-
0
 
 
-
-
/ea
0
 
 
 
 
Temporary Sediment Trap
5,195.00 sf
 
/ch
 
 
 
-
0
 
 
-
-
/sf
0
 
 
 
 
Temp Erosion Control
 
/sf
 
 
/sf
 
/sf
0
 
 
 
 
/sf
0
 
 
 
31-3116.999
Rodent and Pest Control
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Rodent and Pest Control Sub Quote
1.00 ls
-
-
-
-
-
2,500.00 /ls
2,500
-
 
-
-
2,500.00 /ls
2,500
 
 
 
 
Rodent and Pest Control
 
/ls
 
 
/ls
 
/ls
2,500
 
 
 
 
/ls
2,500
 
 
 
31-4100.100
Sheetpiling Instrumentation
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Instrumentation & Monitoring (Dust/SOE/Cracks)
1.00 ls
 
/ch
 
 
 
-
-
 
 
30,000.00 /ls
30,000
30,000.00 /ls
30,000
 
 
 
 
Sheetpiling Instrumentation
 
/ls
 
 
/ls
 
/ls
 
 
 
 
30,000
/ls
30,000
 
 
 
31-4116.118
Sheetpiling Sub
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Steel Sheeting Earth Retention System Sub Quote
1.00 ls
-
-
-
-
-
0.01 /ls
0
-
 
-
-
0.01 /ls
0
 
 
 
 
Steel Sheeting Earth Retention System
37,610.00 sf
-
-
-
-
-
 
0
-
 
-
-
/sf
0
 
 





--------------------------------------------------------------------------------



C.E. Floyd Company, Inc.
 
 
 
 
 
Spreadsheet Report
 
 
 
 
 
 
 
 
 
21
 
 
 
 
 
 
 
 
E16034 West Garage
 
 
 
 
 
 
 
 
11/16/2016 10:45 AM





Group
Phase
Description
Takeoff
Quantity
Labor
Cost/Unit
Labor
Price
Labor
Amount
Material
Cost/Unit
Material
Amount
Sub
Cost/Unit
Sub
Amount
Equip
Amount
Other Conv
Factor
Other Price
Other
Amount
Total Cost/Unit
Total Amount
Location
 
 
Sheetpiling Sub
 
/ls
 
 
/ls
 
/ls
0
 
 
 
 
/ls
0
 
 
 
 
EARTHWORK
 
/sf
 
 
/sf
 
/sf
8,094,046
 
 
 
495,000
/sf
8,589,046
 
 
32-0000.0
00
 
EXTERIOR IMPROVEMENTS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
32-1200.999
Paving Sub
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Bituminous Pavement/Miscellaneous Walkways Sub Quote
1.00 ls
-
-
-
-
-
0.01 /ls
0
-
 
-
-
0.01 /ls
0
 
 
 
 
Bituminous Driveway/Parking Lot
3,056.00 sy
-
-
-
-
-
 
0
-
 
-
-
/sy
0
 
 
 
 
Bituminous Walkways
772.00 sy
-
-
-
-
-
 
0
-
 
-
-
/sy
0
 
 
 
 
Vertical Granite Curbing
1,981.00 lf
-
-
-
-
-
 
0
-
 
-
-
/lf
0
 
 
 
 
Flush Granite Curbing
546.00 lf
-
-
-
-
-
 
0
-
 
-
-
/lf
0
 
 
 
 
Transition Granite Curbing
80.00 lf
-
-
-
-
-
 
0
-
 
-
-
/lf
0
 
 
 
 
Mountable Granite Curbing
24.00 lf
-
-
-
-
-
0.00 /lf
0
-
 
-
-
0.00 /lf
0
 
 
 
 
Crushed Stone at Curb Break
4.00 cy
-
-
-
-
-
0.01 /cy
0
-
 
-
-
0.01 /cy
0
 
 
 
 
Chip and Seal Walkway
4,096.00 sf
-
-
-
-
-
 
0
-
 
-
-
/sf
0
 
 
 
 
Pavement Markings/Striping
1.00 ls
-
-
-
-
-
0.01 /ls
0
-
 
-
-
0.01 /ls
0
 
 
 
 
Site Signage
1.00 ls
-
-
-
-
-
0.01 /ls
0
-
 
-
-
0.01 /ls
0
 
 
 
 
Paving Sub
 
/ls
 
 
/ls
 
/ls
1
 
 
 
 
/ls
1
 
 
 
32-1313.100
Site Concrete
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Site Preparation Sub Quote
1.00 ls
-
-
-
-
-
0.01 /ls
0
-
 
-
-
0.01 /ls
0
 
 
 
 
Bituminous Driveway/Parking Lot Preparation
3,056.00 sy
-
-
-
-
-
 
0
-
 
-
-
/sy
0
 
 
 
 
Bituminous Walkway Preparation
772.00 sy
-
-
-
-
-
 
0
-
 
-
-
/sy
0
 
 
 
 
Concrete Sidewalk Preparation
9,395.00 sf
-
-
-
-
-
 
0
-
 
-
-
/sf
0
 
 
 
 
Site Furnishings Concrete Pad Preparation
1,067.00 sf
-
-
-
-
-
 
0
-
 
-
-
/sf
0
 
 
 
 
Permeable Pavers A Preparation
10,000.00 sf
-
-
-
-
-
 
0
-
 
-
-
/sf
0
 
 
 
 
Permeable Pavers B Preparation
800.00 sf
-
-
-
-
-
 
0
-
 
-
-
/sf
0
 
 
 
 
Precast Concrete Unit Pavers C Preparation
139.00 sf
-
-
-
-
-
 
0
-
 
-
-
/sf
0
 
 
 
 
Permeable Pavers D Preparation
1.00 ls
-
-
-
-
-
0.01 /ls
0
-
 
-
-
0.01 /ls
0
 
 
 
 
Permeable Pavers E Preparation
1,180.00 sf
-
-
-
-
-
 
0
-
 
-
-
/sf
0
 
 
 
 
Generator Concrete Pad Preparation
1,202.00 sf
-
-
-
-
-
 
0
-
 
-
-
/sf
0
 
 
 
 
Site Concrete
 
/sy
 
 
/sy
 
/sy
0
 
 
 
 
/sy
0
 
 
 
32-1400.100
Granite
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Granite Post at Historic Fence Sub Quote
1.00 ls
-
-
-
-
-
16,563.00 /ls
16,563
-
 
/ls
 
16,563.00 /ls
16,563
 
 
 
 
Granite Post at Historic Fence
8.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
 
Granite
 
/sf
 
 
/sf
 
/sf
16,563
 
 
 
 
/sf
16,563
 
 
 
32-1400.999
Unit Paving Sub
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Unit Paving Sub Quote
1.00 ls
-
-
-
-
-
344,158.00 /ls
344,158
-
 
-
-
344,158.00 /ls
344,158
 
 
 
 
Permeable Pavers A on Stone Base
10,000.00 sf
-
-
-
-
-
 
0
-
 
-
-
/sf
0
 
 
 
 
Permeable Pavers B on Stone Base
800.00 sf
-
-
-
-
-
 
0
-
 
-
-
/sf
0
 
 
 
 
Precast Concrete Unit Pavers C on Concrete Pad
139.00 sf
-
-
-
-
-
 
0
-
 
-
-
/sf
0
 
 
 
 
Permeable Pavers D on Stone Base
1.00 ls
-
-
-
-
-
0.01 /ls
0
-
 
-
-
0.01 /ls
0
 
 





--------------------------------------------------------------------------------



C.E. Floyd Company, Inc.
 
 
 
 
 
Spreadsheet Report
 
 
 
 
 
 
 
 
 
22
 
 
 
 
 
 
 
 
E16034 West Garage
 
 
 
 
 
 
 
 
11/16/2016 10:45 AM





Group
Phase
Description
Takeoff
Quantity
Labor
Cost/Unit
Labor
Price
Labor
Amount
Material
Cost/Unit
Material
Amount
Sub
Cost/Unit
Sub
Amount
Equip
Amount
Other Conv
Factor
Other Price
Other
Amount
Total Cost/Unit
Total Amount
Location
 
 
Permeable Pavers E on Stone Base
1,180.00 sf
-
-
-
-
-
 
0
-
 
-
-
/sf
0
 
 
 
 
ADA Brick Pavers
185.00 sf
-
-
-
-
-
 
0
-
 
-
-
/sf
0
 
 
 
 
Unit Paving Sub
 
/ls
 
 
/ls
 
/ls
344,158
 
 
 
 
/ls
344,158
 
 
 
32-1640.120
Curbs- Granite
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Granite Seat Wall at Park Sub Quote
1.00 ls
-
-
-
-
-
83,573.00 /ls
83,573
-
 
-
-
83,573.00 /ls
83,573
 
 
 
 
Granite Seat Wall at Park
168.00 lf
-
-
-
-
-
 
0
-
 
-
-
/lf
0
 
 
 
 
Curbs- Granite
 
/ea
 
 
/ea
 
/ea
83,573
 
 
 
 
/ea
83,573
 
 
 
32-1723.100
Pavement Marking
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Parking Garage Pavement Marking Sub Quote
1.00 ls
-
-
-
-
-
14,700.00 /ls
14,700
-
 
-
-
14,700.00 /ls
14,700
 
 
 
 
Parking Garage Pavement Marking - Parking Space
1,389.00 ea
-
-
-
-
-
 
0
-
 
-
-
/ea
0
 
 
 
 
Parking Garage Pavement Marking - Parking Symbols
211.00 ea
-
-
-
-
-
 
0
-
 
-
-
/ea
0
 
 
 
 
Parking Garage Pavement Marking - Hatched Striping Areas
29,123.00 sf
-
-
-
-
-
 
0
-
 
-
-
/sf
0
 
 
 
 
Pavement Marking
 
/lf
 
 
/lf
 
/lf
14,700
 
 
 
 
/lf
14,700
 
 
 
32-3113.008
Temporary Chain Link Fencing
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Temporary Chain Link Fencing
2,659.00 lf
-
-
-
-
-
12.00 /lf
31,908
-
 
-
-
12.00 /lf
31,908
 
 
 
 
Temporary Chain Link Fencing Gates
4.00 ea
-
-
-
-
-
750.00 /ea
3,000
-
 
-
-
750.00 /ea
3,000
 
 
 
 
Temporary Chain Link Fencing
 
/lf
 
 
/lf
 
/lf
34,908
 
 
 
 
/lf
34,908
 
 
 
32-3113.110
Ornamental Metal Fence
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Decorative Metal Fencing Refurbishing and Relocating Allowance
1.00 ls
-
-
-
-
-
 
 
-
 
50,000.00 /ls
50,000
50,000.00 /ls
50,000
 
 
 
 
Decorative Metal Fencing Relocation and Refurbishing
534.00 lf
-
-
-
-
-
 
0
-
 
-
-
/lf
0
 
 
 
 
Ornamental Metal Fence
 
/lf
 
 
/lf
 
/lf
0
 
 
 
50,000
/lf
50,000
 
 
 
32-3200.110
Site Landscaped Walls
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Modular Block Retaining Wall Sub Quote
1.00 ls
-
-
-
-
-
0.01 /ls
0
-
 
-
-
0.01 /ls
0
 
 
 
 
Site Landscaped Walls
 
/sf
 
 
/sf
 
/sf
0
 
 
 
 
/sf
0
 
 
 
32-8000.999
Irrigation Sub
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Irrigation System Sub Quote
1.00 ls
-
-
-
-
-
110,751.00 /ls
110,751
-
 
-
-
110,751.00 /ls
110,751
 
 
 
 
Irrigation Sub
 
/ls
 
 
/ls
 
/ls
110,751
 
 
 
 
/ls
110,751
 
 
 
32-9000.999
Landscaping Sub
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Landscaping Sub Quote
1.00 ls
-
-
-
-
-
422,680.00 /ls
422,680
-
 
-
-
422,680.00 /ls
422,680
 
 
 
 
Subcontractor Bond
1.00 ls
-
-
-
-
-
 
 
-
 
5,495.00 /ls
5,495
5,495.00 /ls
5,495
 
 
 
 
Plantings - Shrubs, Perennials, & Ornamental/Evergreen/Deciduous Trees
1.00 ls
-
-
-
-
-
0.01 /ls
0
-
 
-
-
0.01 /ls
0
 
 
 
 
Furnish and Install Screened Plant Bed Loam
1,856.00 cy
-
-
-
-
-
 
0
-
 
-
-
/cy
0
 
 
 
 
Furnish and Install Screen Lawn Loam
155.00 cy
-
-
-
-
-
 
0
-
 
-
-
/cy
0
 
 
 
 
Fine Grade and Seed Lawn Areas
8,350.00 sf
-
-
-
-
-
 
0
-
 
-
-
/sf
0
 
 
 
 
Bark Mulch
232.00 cy
-
-
-
-
-
 
0
-
 
-
-
/cy
0
 
 
 
 
Landscaping Sub
 
/ls
 
 
/ls
 
/ls
422,680
 
 
 
5,495
/ls
428,175
 
 
 
32-9413.110
Edging
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------



C.E. Floyd Company, Inc.
 
 
 
 
 
Spreadsheet Report
 
 
 
 
 
 
 
 
 
23
 
 
 
 
 
 
 
 
E16034 West Garage
 
 
 
 
 
 
 
 
11/16/2016 10:45 AM





Group
Phase
Description
Takeoff
Quantity
Labor
Cost/Unit
Labor
Price
Labor
Amount
Material
Cost/Unit
Material
Amount
Sub
Cost/Unit
Sub
Amount
Equip
Amount
Other Conv
Factor
Other Price
Other
Amount
Total Cost/Unit
Total Amount
Location
 
 
Steel Edging Sub Quote
1.00 ls
-
-
-
-
-
9,211.00 /ls
9,211
-
 
-
-
9,211.00 /ls
9,211
 
 
 
 
Steel Edging
1,084.00 lf
-
-
-
-
-
 
0
-
 
-
-
/lf
0
 
 
 
 
Edging
 
/lf
 
 
/lf
 
/lf
9,211
 
 
 
 
/lf
9,211
 
 
 
 
EXTERIOR IMPROVEMENTS
 
/sf
 
 
/sf
 
/sf
1,036,546
 
 
 
55,495
/sf
1,092,041
 
 
33-0000.0
00
 
UTILITIES
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33-0100.999
Site Utility Sub
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Site Electrical Excavation and Backfill Sub Quote
1.00 ls
-
-
-
-
-
0.01 /ls
0
-
 
-
-
0.01 /ls
0
 
 
 
 
Trench and Backfill - Electrical Service
544.00 lf
-
-
-
-
-
 
0
-
 
-
-
/lf
0
 
 
 
 
Electric Manhole
1.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
-
-
0.01 /ea
0
 
 
 
 
Trench and Backfill - Tel/Data
638.00 lf
-
-
-
-
-
 
0
-
 
-
-
/lf
0
 
 
 
 
Light Pole Bases
25.00 ea
-
-
-
-
-
0.00 /ea
0
-
 
-
-
0.00 /ea
0
 
 
 
 
Bollard Light Bases
22.00 ea
-
-
-
-
-
0.00 /ea
0
-
 
-
-
0.00 /ea
0
 
 
 
 
Site Utility Sub
 
/ls
 
 
/ls
 
/ls
0
 
 
 
 
/ls
0
 
 
 
33-0533.999
Gas Service Sub
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Gas Piping - Excavation and Backfill Sub Quote
1.00 ls
-
-
-
-
-
0.01 /ls
0
-
 
-
-
0.01 /ls
0
 
 
 
 
Gas Piping - Excavation and Backfill
43.00 lf
-
-
-
-
-
0.00 /lf
0
-
 
-
-
0.00 /lf
0
 
 
 
 
Gas Service Sub
 
/ls
 
 
/ls
 
/ls
0
 
 
 
 
/ls
0
 
 
 
33-1000.000
WATER DISTRIBUTION
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Water and Fire Protection Service Sub Quote
1.00 ls
-
-
-
-
-
0.01 /ls
0
-
 
/ls
 
0.01 /ls
0
 
 
 
 
16" CLDI Water Service Piping
15.00 lf
-
-
-
-
-
0.00 /lf
0
-
 
/lf
 
0.00 /lf
0
 
 
 
 
16" Water Service Gate Valve
2.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
 
16" x 6" Water Service Tee
1.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
33-1000.000
WATER DISTRIBUTION
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Connect to Existing 16" Water Service Main with Couplings
2.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
 
10" CLDI Water Service Piping
30.00 lf
-
-
-
-
-
0.00 /lf
0
-
 
/lf
 
0.00 /lf
0
 
 
 
 
10" Water Service Gate Valve
4.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
 
10" x 6" Water Service Tee
2.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
 
10" x 4" Water Service Tee
2.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
 
Connect to Existing 10" Water Main with Couplings
4.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
 
8" x 6" Water Service Tee
1.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
 
6" CLDI Water Service Piping
400.00 lf
-
-
-
-
-
 
0
-
 
/lf
 
/lf
0
 
 
 
 
6" CLDI Water Service Piping 45* Bends
2.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
 
6" CLDI Water Service Piping Post Indicating Vavle
2.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
 
6" Water Service Gate Valve
2.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
 
6" x 6" Water Service Tee
3.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
 
6" x 4" Water Service Tee
1.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
 
Connect to Existing 6" Water Line with Couplings
2.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
 
4" CLDI Water Service Piping
114.00 lf
-
-
-
-
-
 
0
-
 
/lf
 
/lf
0
 
 
 
 
4" Water Service Gate Valve
2.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 





--------------------------------------------------------------------------------



C.E. Floyd Company, Inc.
 
 
 
 
 
Spreadsheet Report
 
 
 
 
 
 
 
 
 
24
 
 
 
 
 
 
 
 
E16034 West Garage
 
 
 
 
 
 
 
 
11/16/2016 10:45 AM





Group
Phase
Description
Takeoff
Quantity
Labor
Cost/Unit
Labor
Price
Labor
Amount
Material
Cost/Unit
Material
Amount
Sub
Cost/Unit
Sub
Amount
Equip
Amount
Other Conv
Factor
Other Price
Other
Amount
Total Cost/Unit
Total Amount
Location
 
 
Connect to Existing 4" Domestic Water Service with Coupling
1.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
 
3" Copper Water Service Piping
59.00 lf
-
-
-
-
-
0.00 /lf
0
-
 
/lf
 
0.00 /lf
0
 
 
 
 
3" Water Service Gate Valve
1.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
 
Test Pit Location
3.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
 
6" CLDI Fire Protection Service Piping
149.00 lf
-
-
-
-
-
 
0
-
 
/lf
 
/lf
0
 
 
 
 
6" Fire Protection Service Gate Valve
6.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
 
6" x 6" Fire Protection Service Tee
1.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
 
Fire Hydrant
4.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
 
WATER DISTRIBUTION
 
/ls
 
 
/ls
 
/ls
1
 
 
 
 
/ls
1
 
 
 
33-3000.000
PRECAST STRUCTURES
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Sanitary Sewer System Sub Quote
1.00 ls
-
-
-
-
-
0.01 /ls
0
-
 
/ls
 
0.01 /ls
0
 
 
 
 
Sewer Manhole
7.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
 
12" PVC Piping
16.00 lf
-
-
-
-
-
0.00 /lf
0
-
 
/lf
 
0.00 /lf
0
 
 
 
 
Connect to Existing 12" Sewer Main with Couplings
4.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
 
8" PVC Piping
62.00 lf
-
-
-
-
-
 
0
-
 
/lf
 
/lf
0
 
 
 
 
Cap 8" PVC Piping for Future Use
1.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
 
Connect to Existing 8" Sewer Main with Couplings
2.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
 
6"PVC Piping
284.00 lf
-
-
-
-
-
 
0
-
 
/lf
 
/lf
0
 
 
 
 
Connect to Existing 6" Sewer Line
1.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
 
PRECAST STRUCTURES
 
/ls
 
 
/ls
 
/ls
0
 
 
 
 
/ls
0
 
 
 
33-4000.000
STORM DRAINAGE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Storm Drainage System Sub Quote
1.00 ls
-
-
-
-
-
0.01 /ls
0
-
 
/ls
 
0.01 /ls
0
 
 
 
 
Subsurface Detention System P1A (10 Chambers)
1.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
 
Subsurface Detention System P1A Access Manholes
4.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
 
Subsurface Detention System P1B (14 Chambers)
1.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
 
Subsurface Detention System P1B Access Manholes
4.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
 
Subsurface Detention System P1C (60 Chambers)
1.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
 
Subsurface Detention System P1C Access Manholes
8.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
 
Subsurface Detention System P1E (28 Chambers)
1.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
 
Subsurface Detention System P1E Access Manholes
5.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
 
8,000 Gallon Corrugated Water Tanks
2.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
 
Drainage Manholes
27.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
 
Water Quality Inlets
3.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
 
Water Quality Units
3.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
 
Outlet Control Structures
4.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
 
Catch Basins
12.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
 
Area Drains
18.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
 
Phosphorous Removal Units
3.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
 
Oil/Grease Interceptor
1.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 





--------------------------------------------------------------------------------



C.E. Floyd Company, Inc.
 
 
 
 
 
Spreadsheet Report
 
 
 
 
 
 
 
 
 
25
 
 
 
 
 
 
 
 
E16034 West Garage
 
 
 
 
 
 
 
 
11/16/2016 10:45 AM





Group
Phase
Description
Takeoff
Quantity
Labor
Cost/Unit
Labor
Price
Labor
Amount
Material
Cost/Unit
Material
Amount
Sub
Cost/Unit
Sub
Amount
Equip
Amount
Other Conv
Factor
Other Price
Other
Amount
Total Cost/Unit
Total Amount
Location
 
 
Flared End Structure
1.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
 
Connect to Existing Drainage Manhole
2.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
 
24" HDPE Piping
40.00 lf
-
-
-
-
-
0.00 /lf
0
-
 
/lf
 
0.00 /lf
0
 
 
 
 
18" HDPE Piping
415.00 lf
-
-
-
-
-
 
0
-
 
/lf
 
/lf
0
 
 
 
33-4000.000
STORM DRAINAGE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
15" HDPE Piping
112.00 lf
-
-
-
-
-
 
0
-
 
/lf
 
/lf
0
 
 
 
 
12" HDPE Piping
1,086.00 lf
-
-
-
-
-
 
0
-
 
/lf
 
/lf
0
 
 
 
 
10" HDPE Piping
16.00 lf
-
-
-
-
-
0.01 /lf
0
-
 
/lf
 
0.01 /lf
0
 
 
 
 
8" HDPE Piping
6.00 lf
-
-
-
-
-
0.01 /lf
0
-
 
/lf
 
0.01 /lf
0
 
 
 
 
Connect to Existing 8" Drain Line
1.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
 
Connect to Existing 8" Roof Drain Line
1.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
 
6" HDPE Piping
219.00 lf
-
-
-
-
-
 
0
-
 
/lf
 
/lf
0
 
 
 
 
4" HDPE Piping
21.00 lf
-
-
-
-
-
0.01 /lf
0
-
 
/lf
 
0.01 /lf
0
 
 
 
 
Connect to Existing 4" Drain Line
1.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
 
18" PVC Piping
47.00 lf
-
-
-
-
-
0.00 /lf
0
-
 
/lf
 
0.00 /lf
0
 
 
 
 
16" Ductile Iron Piping
19.00 lf
-
-
-
-
-
0.01 /lf
0
-
 
/lf
 
0.01 /lf
0
 
 
 
 
16" Water Gate Valve
1.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
 
12" Ductile Iron Piping
5.00 lf
-
-
-
-
-
0.01 /lf
0
-
 
/lf
 
0.01 /lf
0
 
 
 
 
6" Ductile Iron Piping
28.00 lf
-
-
-
-
-
0.00 /lf
0
-
 
/lf
 
0.00 /lf
0
 
 
 
 
4" Ductile Iron Piping
58.00 lf
-
-
-
-
-
 
0
-
 
/lf
 
/lf
0
 
 
 
 
15" Cast Iron Rain Leader Piping
9.00 lf
-
-
-
-
-
0.01 /lf
0
-
 
/lf
 
0.01 /lf
0
 
 
 
 
Connect to Existing 4" Cast Iron Rain Leader
2.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
 
Ductile Iron Piping Wye Connection
1.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
 
Roof Drain Connectors
5.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
 
Roof Drain Boots
5.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
 
Trench Drain Detention System
391.00 sf
-
-
-
-
-
 
0
-
 
/sf
 
/sf
0
 
 
 
 
Trench Drain
75.00 lf
-
-
-
-
-
 
0
-
 
/lf
 
/lf
0
 
 
 
 
Rainstor3 Drainage Unit
1.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
 
Test Pits
1.00 ea
-
-
-
-
-
0.01 /ea
0
-
 
/ea
 
0.01 /ea
0
 
 
 
 
STORM DRAINAGE
 
/lf
 
 
/lf
 
/lf
2
 
 
 
 
/lf
2
 
 
 
 
UTILITIES
 
/sf
 
 
/sf
 
/sf
3
 
 
 
 
/sf
3
 
 

Estimate Totals


Description
Amount
Totals
Hours
Rate
Cost Basis Cost per Unit
Percent of Total
 
Labor
259,985
 
12,156.357 hrs
 
 
0.561
/sf
0.65
%
Material
249,094
 
 
 
 
0.538
/sf
0.62
%
Subcontract
33,500,548
 
 
 
 
72.301
/sf
83.63
%
Equipment
128,679
 
21,671.714 hrs
 
 
0.278
/sf
0.32
%
Other
2,971,928
 
 
 
 
6.414
/sf
7.42
%
From the Spreadsheet
37,110,234
37,110,234
 
 
 
80.091
/sf
92.64


Construction Contingency
742,205
 
 
2.000 %
T
1.602
/sf
1.85
%





--------------------------------------------------------------------------------



C.E. Floyd Company, Inc.
 
 
 
 
 
Spreadsheet Report
 
 
 
 
 
 
 
 
 
26
 
 
 
 
 
 
 
 
E16034 West Garage
 
 
 
 
 
 
 
 
11/16/2016 10:45 AM





MA Sales Tax
23,611
 
 
6.250 %
C
0.051
/sf
0.06
%
Gen'l, Prof, & Pollution Liab.
560,806
 
 
1.400 %
T
1.210
/sf
1.40
%
Building Permit
548,600
 
 
 
L
1.184
/sf
1.37
%
Overhead & Fee
1,072,100
 
 
2.750 %
T
2.314
/sf
2.68
%
Total
 
40,057,556
 
 
 
86.452
/sf
 









--------------------------------------------------------------------------------





Exhibit ‘F’ – Project Baseline Schedule and Narrative
exhibit1026image5bl1.jpg [exhibit1026image5bl1.jpg]




--------------------------------------------------------------------------------




exhibit1026image6bl2.jpg [exhibit1026image6bl2.jpg]




--------------------------------------------------------------------------------




exhibit1026image7bl3.jpg [exhibit1026image7bl3.jpg]




--------------------------------------------------------------------------------




exhibit1026image8bl4.jpg [exhibit1026image8bl4.jpg]




--------------------------------------------------------------------------------




exhibit1026image9bl5.jpg [exhibit1026image9bl5.jpg]




--------------------------------------------------------------------------------




exhibit1026image10bl6.jpg [exhibit1026image10bl6.jpg]






--------------------------------------------------------------------------------





exhibit1026image12cefl.jpg [exhibit1026image12cefl.jpg]
West Garage Job #16-007
October 28, 2016


Baseline Schedule Narrative, Rev 0


INTRODUCTION
The attached schedule is the baseline construction master schedule for the
Athena West Garage Project. This project is a 7 story, 464,000 sf precast
parking located on the West end of the athenahealth campus. The scope of work
includes extensive site work including removal of 65,000 yards of contaminated
soils, deep excavations, SOE sheeting, site utilities, site finishes and
landscaping. The structure consists of CIP foundations, underslab utilities,
precast concrete parking decks, 2 elevators, 3 stairwells, an aluminum exterior
screening system and an overhead bridge that connects to the existing building
311.
To help show this work our baseline Schedule is broken down into the following
Work Breakdown Structures: Permit Approvals, Design & Document Prep,
Preconstruction, Project Milestones, Subcontractor Procurement, Site Work,
Structure & Envelope, Bridge to 311, Elevator, Interior Framing/Rough/Finish and
Start-up/Testing/Inspections.
Sitework is then broken down further into: Mobilization, SOE/Soils/Fnd Prep,
Site Utilities and Site Finishes.
Along with the Work Breakdown Structure and the detailed Construction Activities
we have shown graphically a winter conditions curtain.


APPROACH TO SCHEDULING
C.E. Floyd Company has developed the baseline schedule based on input from the
design team, direction from the Owner, input from subcontractors and through
detailed study of the construction documents and sequence required to execute
the work most efficiently.
The Baseline Schedule and it’s WBS’s will be broken down into more detailed
Breakout Schedules through detailed schedule and sequence review meetings with
trade subcontractors. The baseline Schedule will be updated on a monthly basis
or more if required to accurately track the progress of the project. Updates
will be based on activities start dates, completion dates and percent complete
calculations. Along with Baseline and Breakout Schedules C.E. Floyd will utilize
the use of 3 Week Look Ahead Schedules developed by our Project Superintendent
to schedule and track activities on a day to day and week to week basis.






1

--------------------------------------------------------------------------------




exhibit1026image12cefl.jpg [exhibit1026image12cefl.jpg]
C.E. Floyd Company plans to work from North to South with soil excavation,
foundations and precast. We plan to sequence in the other trades as shown
through our start to start with positive lag relationships. The first 5 months
will consist of deep excavations, foundations and site utilities. The next 5
months will consist of precast erection, misc site and concrete activities and
the start of elevator install and other interior activities. The final 5 months
will consist of precast detailing and completion, all interior roughs, finishes,
start-up, inspections and site finishes.


CRITICAL PATH
As shown on our baseline Schedule the Critical Path for this project runs
through approvals, procurement, LSP approval letters, Mass Excavation, SOE,
foundation prep, waterproofing, concrete foundations, SOG prep, precast, LGM
framing, MEP rough, finishes, start-up and inspections.


MILESTONES
Milestones are tracked and forecasted during each schedule update. Milestone
Chart


Activity
Original  
Date
Current  
Date
Forecasted
Variance
Type
Site Mobilization
10/17/2016
 
 
 
Start
Start Mass Excavation
11/11/2016
 
 
 
Start
Start SOE
12/13/2016
 
 
 
Start
Start Foundations
2/24/2017
 
 
 
Start
Start Precast
5/22/2017
 
 
 
Start
Start Elevator
6/5/2017
 
 
 
Start
Demobilize Crane
9/18/2017
 
 
 
Finish
CO/Substantial Completion
1/11/2018
 
 
 
Finish
Final Completion & Turnover
2/11/2018
 
 
 
Finish



Milestone Notes                    
Baseline Schedule no activities updated.                    




2

--------------------------------------------------------------------------------




exhibit1026image12cefl.jpg [exhibit1026image12cefl.jpg]
PROJECT CALENDAR
The Baseline Schedule is based on an 8 hour-5 day work week with the 6 standard
Federal Holiday’s shown as non-work days. Basic winter conditions have been
taken into account by allowing for 7 days as non-work days thru the months of
December, January, February and March.
This is the same basis the Breakout Schedules would be created with.
The Project baseline schedule and Breakout Schedules will also be created with
the ability to assign separate calendars to individual activities to show
constraints that the activity might have such as spring and fall plantings,
backfill requirements and Town restrictions, however no such calendars have been
added at this time. We will also have the ability to impose more stringent
scheduling requirements to activities that may fall behind schedule such as 10
hour-6 day work week. Activity calendars that change during the course of
schedule updating are identified on each schedule update narrative.


CONSTRAINTS, LAGS and RELATIONSHIPS


We have some constraints within the baseline schedule most of which are in the
DD and Municipal WBS’s based on town requirements. Three activities within the
Construction WBS have start constraints. Those activities are A1130, A5280 and
A6090 all of which are based on an anticipated status of the precast erection at
those dates. We have 210 activities and 326 relationships. We have tried to
minimize lag but where required to accurately show concurrent activities we have
start to start relationships with positive lag.


RESOURCE ALLOCATION


We have not allocated or tied any activities to resources at this time and we do
not plan to at any point during the project.


SCHEDULE UPDATE NOTES
Proposal Schedule no activities or calendars updated.








3

--------------------------------------------------------------------------------





exhibit1026image2ceflog.jpg [exhibit1026image2ceflog.jpg]
Exhibit “G”
athenahealth – West Garage, Watertown, MA
Contractor’s Personnel Rates
Standard Stipulated Project Charging Rates


The following C.E. Floyd Company Standard Stipulated Charging Rates are the charging rates for project work and shall be utilized with the appropriate paragraph of Contract Agreements. 


1.
Supervisory and administrative personnel will be reimbursed at the following rates for
hours worked on this project, whether at the project site or home office. These
rates include all benefits, payroll taxes and payroll insurance.



 
 
2016
2017
Ù
Project Executive
$184.00 / hr
$193.00 / hr
Ù
Field Operations Manager
$153.00 / hr
$161.00 / hr
Ù
Safety Director
$125.00 / hr
$131.00 / hr
Ù
Senior Project Manager
$148.00 / hr
$155.00 / hr
Ù
Project Superintendent
$128.00 / hr
$134.00 / hr
Ù
Asst. Project Superintendent
$79.00 / hr
 $ 83.00 / hr
Ù
Senior Estimator
$130.00 / hr
$137.00 / hr
Ù
Project Engineer
$89.00 / hr
$ 93.00 / hr
Ù
Project Accounting
$66.00 / hr
 $ 69.00 / hr



2.
Hourly labor will be reimbursed at actual hourly pay rates plus 56% of gross pay for payroll taxes, worker’s compensation, vacation, holidays, and 401K. Benefits will be reimbursed at the rate of $13.02 per hour for health and dental Insurance, disability/life insurance and training.



3.
The cost for general liability, professional, pollution and auto insurance will be reimbursed at the rate of $14.00 per thousand dollars of the Contract Sum.



4.
The above rates are valid through December 31, 2017; we reserve the right to review and adjust our rates for the 

2018 calendar year,


. 






--------------------------------------------------------------------------------





EXHIBIT "H"


exhibit1026haccordlogo.jpg [exhibit1026haccordlogo.jpg]
CERTIFICATE OF LIABILITY INSURANCE
DATE (MM/DD/YYYY)
9 /13/2016
THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS
UPON THE CERTIFICATE HOLDER. THIS CERTIFICATE DOES NOT AFFIRMATIVELY OR
NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES BELOW.
THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING
INSURER(S), AUTHORIZED REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
IMPORTANT: If the certificate holder Is an ADDITIONAL INSURED, the policy(ies)
must be endorsed. If SUBROGATION IS WAIVED, subject to the terms and conditions
of the policy, certain policies may require an endorsement. A statement on this
certificate does not confer rights to the certificate holder in lieu of such
endorsement(s).

PRODUCER
THE ROWLEY AGENCY INC.
45 Constitution Avenue
P. O. Box 511
Concord NH 03302-0511
CONTACT
NAME: Scott Dearden
 
PHONE
(A/C. No. Ext): (603) 224-2562
FAX
(A/C. No): (603) 224-8012
E-MAIL
ADDRESS:
sdearden@rowleyagency.com
 
INSURER(S) AFFORDING COVERAGE
NAIC #
INSURER A :Continental Western Insurance
 
INSURED
INSURER B :Acadia Insurance Company
31325
C.E. Floyd Company, Inc.
lNSURER C :
 
135 South Road
lNSURER D:
 
 
INSURER E:
 
Bedford
MA
01730-2307
INSURER F:
 



COVERAGES
CERTIFICATE NUMBER:2016-2017 All  Lines
REVISION NUMBER:



THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED
TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD INDICATED. NOTWITHSTANDING ANY
REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO
WHICH THIS CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY
THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND
CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.

INSR LTR
 
TYPE OF INSURANCE
ADDL INSD
SUBR WVD
POLICY NUMBER
POLICY EFF (MM/DD/YYYY)
POLICY EXP (MM/DD/YYYY)
LIMITS
 
X
COMMERCIAL GENERAL LIABILITY
 
 
 
 
 
EACH OCCURRENCE
$
1,000,000


A
 
 
CLAIMS-MADE
X
OCCUR
 
 
 
3/24/2016
3/24/2017
DAMAGE TO RENTED PREMISES (Ea occurrence)
250 , 000


 
X
 
CG0001
 
 
 
 
 
 
MED EXP (Any one person)
$
5,000


 
 
 
 
 
 
 
CPA010847122
 
 
PERSONAL & ADV INJURY
$
1,000,000


 
GEN’L AGGREGATE LIMIT APPLIES PER:
 
 
 
 
 
GENERAL AGGREGATE
$
2,000,000


 
 
POLICY
X
PROJECT
X
LOC
 
 
 
 
 
PRODUCTS - COMP/OP AGG
$
2,000,000


 
 
OTHER:
 
 
 
 
 
 
$


 
AUTOMOBILE LIABILITY
 
 
 
 
 
COMBINED SINGLE LIMIT
(Ea accident)
1 ,000,000


 
X
ANYAUTO
 
 
 
 
 
 
 
BODILY INJURY (Per person)
$


B
 
ALL OWNED
AUTOS
 
SCHEDULED AUTOS
 
 
MAA010847222
3/24/ 2016
3/ 24/2017
BODILY INJURY (Per accident)
$


 
X
HIRED AUTOS
X
NON-OWNED 
AUTOS
 
 
 
 
 
PROPERTY DAMAGE
(Per accident)
$


 
 
 
 
 
 
 
 
 
 
 
 
 
X
UMBRELLA LIAB
X
OCCUR
 
 
 
 
 
EACH OCCURRENCE
$
10,000,000


B
 
EXCESS LIAB
 
CLAIMS-MADE
 
 
 
 
 
AGGREGATE
$
10,000,000


 
 
DED
X
RETENTION$
0
 
 
CUA010847522
3/24/2016
3/24/2017
 
$


 
WORKERS COMPENSATION
 
 
3A States: MA,RI,CT,NH
 
 
X
PER
STATUTE
 
OTHER
 
 
AND EMPLOYERS' LIABILITY
Y/N
 
 
 
 
 
E.L. EACH ACCIDENT
$
1,000,000


 
ANY PROPRIETOR/PARTNER/
EXECUTIVE OFFICER/ MEMBER EXCLUDED?
N
N/A
 
 
 
 
E L. DISEASE - EA EMPLOYEE
$
1,000,000


B
(Mandatory In NH)
 
 
WCA028942717
3/24/2016
3/24/2017
E.L. DISEASE- POLICY LIMIT
1, 000,000


 
If yes, describe under
DESCRIPTION OF OPERATIONS below
 
 
 
 
 
 
 
A
Installation Floater
 
 
CI?A010847l22
3/24/2016
3/24/2017
$1 ,000 Deductible
$
250,000


 
Leased/Rented Equipment
 
 
 
 
 
$1,000 Deductible
$
250,000



DESCRIPTION OF OPERATIONS I LOCATIONS I VEHICLES (ACORD 101, Additional Remark&
Schedule, may be attached If more space Ia required)  
Description of Project Work:
Construction of new parking garage, associated site development and site utility
work. The project includes construction of a pedestrian bridge connection to the
existing Building #311 Arsenal Street. Also included is the west end of Building
339 Generator Pad / Retaining Wall.
Additional insureds with respects to General Liability when required by written
contract.  
athenahealth; Owner's Rep. : PMA Consultants;
Designer : Walker Parking Consultants/Engineers , Inc.





--------------------------------------------------------------------------------




CERTIFICATE HOLDER
CANCELLATION
Athena Arsenal, LLC
311 Arsenal Street
Watertown, MA 02472
SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION
DATE THEREOF, NOTICE WILL BE DELIVERED IN ACCORDANCE WITH THE POLICY PROVISIONS.
AUTHORIZED REPRESENTATIVE
Scott Dearden/SD
/s/Scott M Dearden

© 1988-2014ACORD CORPORATION. All rights reserved.
ACORD 25 (2014/01)
The ACORD name and logo are registered marks of ACORD
INS025 (201401)
 







--------------------------------------------------------------------------------




EXHIBIT "H"


COMMENTS/REMARKS
Consulting Architect : Charles Rose Architects
OFREMARK
COPYRIGHT 2000, AMS SERVICES INC.















--------------------------------------------------------------------------------




EXHIBIT "H"


exhibit1026haccordlogo.jpg [exhibit1026haccordlogo.jpg]
CERTIFICATE OF LIABILITY INSURANCE
DATE (MM/DD/YYYY)
9/13/2016
THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS
UPON THE CERTIFICATE HOLDER. THIS CERTIFICATE DOES NOT AFFIRMATIVELY OR
NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES BELOW.
THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING
INSURER(S), AUTHORIZED REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies)
must be endorsed. If SUBROGATION IS WAIVED, subject to the terms and conditions
of the policy, certain policies may require an endorsement. A statement on this
certificate does not confer rights to the certificate holder In lieu of such
endorsement(s).

PRODUCER
THE ROWLEY AGENCY INC.
45 Constitution Avenue
P. O. Box 511
Concord NH 03302-0511
CONTACT NAME: Scott Dearden
 
PHONE
(A/C. No. Ext): (603) 224-2562
FAX
(A/C. No): (603) 224-8012
E-MAIL
ADDRESS:
sdearden@rowleyagency.com
 
INSURER(S) AFFORDING COVERAGE
NAIC #
INSURER A : The North River Insurance Company
 
INSURED
INSURER B :
 
C.E. Floyd Company, Inc.
lNSURER C :
 
135 South Road
lNSURER D:
 
 
INSURER E:
 
Bedford
MA
01730-2307
INSURER F:
 

COVERAGES
CERTIFICATE NUMBER·16-17 Excess Umb
REVISION NUMBER:
 
THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED
TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD INDICATED. NOTWITHSTANDING ANY
REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO
WHICH THIS CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY
THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND
CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.

INSR LTR
 
TYPE OF INSURANCE
ADDL INSD
SUBR WVD
POLICY NUMBER
POLICY EFF (MM/DD/YYYY)
POLICY EXP (MM/DD/YYYY)
LIMITS
 
 
COMMERCIAL GENERAL LIABILITY
 
 
 
 
 
EACH OCCURRENCE
$
 
 
 
CLAIMS-MADE
 
OCCUR
 
 
 
 
 
DAMAGE TO RENTED PREMISES (Ea occurrence)
$
 
 
 
 
 
 
 
 
 
 
MED EXP (Any one person)
$
 
 
 
 
 
 
 
 
 
 
PERSONAL & ADV INJURY
$
 
GEN’L AGGREGATE LIMIT APPLIES PER:
 
 
 
 
 
GENERAL AGGREGATE
$
 
 
POLICY
 
PROJECT
 
LOC
 
 
 
 
 
PRODUCTS - COMP/OP AGG
$
 
 
OTHER:
 
 
 
 
 
 
$
 
AUTOMOBILE LIABILITY
 
 
 
 
 
COMBINED SINGLE LIMIT
(Ea accident)
$
 
 
ANYAUTO
 
 
 
 
 
 
 
BODILY INJURY (Per person)
$
 
 
ALL OWNED
AUTOS
 
SCHEDULED AUTOS
 
 
 
 
 
BODILY INJURY (Per accident)
$
 
 
HIRED AUTOS
 
NON-OWNED 
AUTOS
 
 
 
 
 
PROPERTY DAMAGE
(Per accident)
$
 
 
 
 
 
 
 
 
 
 
 
 
 
X
UMBRELLA LIAB
X
OCCUR
 
 
 
 
 
EACH OCCURRENCE
$15,000,000
A
 
EXCESS LIAB
 
CLAIMS-MADE
 
 
 
 
 
AGGREGATE
$
15,000,000


 
 
DED
X
RETENTIONS $10,000,000
 
 
5227957872
3/24/2016
3/24/2017
 
$
 
WORKERS COMPENSATION
 
 
 
 
 
 
PER
STATUTE
 
OTHER
 
 
AND EMPLOYERS' LIABILITY
Y/N
 
 
 
 
 
E.L. EACH ACCIDENT
$
 
ANY PROPRIETOR/PARTNER/
EXECUTIVE OFFICER/
 
N/A
 
 
 
 
E L. DISEASE - EA EMPLOYEE
$


 
MEMBER EXCLUDED? (Mandatory In NH)
 
 
 
 
 
E.L. DISEASE- POLICY LIMIT
$


 
 
 
 
 
 
 
 
 
If yes, describe under DESCRIPTION OF OPERATIONS below
 
 
 
 
 
 
 

DESCRIPTION OF OPERATIONS I LOCATIONS I VEHICLES (ACORD 101, Additional Remarks
Schedule, may be attached If more space Is required)
Description of Project Work:
Construction of new parking garage, associated site development and site utility
work. The project includes construction of a pedestrian bridge connection to the
existing Building #311 Arsenal Street. Also included is the west end of Building
339 Generator Pad I Retaining Wall. Additional insureds with respects to General
Liability when required by written contract. athenahealth; Owner's Rep. : PMA
Consultants;
Designer : Walker Parking Consultants/Engineers, Inc.

CERTIFICATE HOLDER
CANCELLATION
Athena Arsenal, LLC
311 Arsenal Street
Watertown, MA 02472
SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION
DATE THEREOF, NOTICE WILL BE DELIVERED IN ACCORDANCE WITH THE POLICY PROVISIONS.
AUTHORIZED REPRESENTATIVE
 
 
Scott Dearden/SD
/s/ Scott M Dearden

© 1988-2014 ACORD CORPORATION. All rights reserved.
ACORD 25 (2014101)
INS025 (201401)
The ACORD name and logo are registered marks of ACORD







--------------------------------------------------------------------------------




EXHIBIT ''H"


COMMENTS/REMARKS
Consulting Architect : Charles Rose Architects
OFREMARK
COPYRIGHT 2000, AMS SERVICES INC.













--------------------------------------------------------------------------------




EXHIBIT "H"
exhibit1026haccordlogo.jpg [exhibit1026haccordlogo.jpg]
CERTIFICATE OF LIABILITY INSURANCE
DATE (MM/DDIYYYY)
9/13/2016
THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS
UPON THE CERTIFICATE HOLDER. THIS CERTIFICATE DOES NOT AFFIRMATIVELY OR
NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES BELOW.
THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING
INSURER(S), AUTHORIZED REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER
IMPORTANT: If t he certificate holder is an ADDITIONAL INSURED, the policy(ies)
must be endorsed. If SUBROGATION IS WAIVED, subject to the terms and conditions
of the policy, certain policies may require an endorsement. A statement on this
certificate does not confer rights to the certificate holder in lieu of such
endorsement(s).

PRODUCER
THE ROWLEY AGENCY INC.
45 Constitution Avenue
P.O. Box511
Concord                     NH   03302-0511
CONTACT NAME: Scott Dearden
 
PHONE
(A/C. No. Ext):  (603) 224-2562
FAX
(A/C. No): (603) 224-8012
E-MAIL ADDRESS:
sdearden@rowleyagency.com
 
INSURER(S) AFFORDING COVERAGE
NAIC#
INSURER A : Illinois Union Insurance Co (ACE)
10
INSURED
INSURER B :
 
C.E. Floyd Company, Inc.
lNSURER C :
 
135 South Road
lNSURER D:
 
 
INSURER E:
 
Bedford
MA
01730-2307
INSURER F:
 

COVERAGES
CERTIFICATE NUMBER:16-17 Prof/Poll Only
REVISION NUMBER:
THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED
TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD INDICATED. NOTWITHSTANDING ANY
REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO
WHICH THIS CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY
THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND
CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
 

INSR LTR
 
TYPE OF INSURANCE
ADDL INSD
SUBR WVD
POLICY NUMBER
POLICY EFF (MM/DD/YYYY)
POLICY EXP (MM/DD/YYYY)
LIMITS
 
 
COMMERCIAL GENERAL LIABILITY
 
 
 
 
 
EACH OCCURRENCE
$
 
 
 
CLAIMS-MADE
 
OCCUR
 
 
 
 
 
DAMAGE TO RENTED PREMISES (Ea occurrence)
$
 
 
 
 
 
 
 
 
 
 
MED EXP (Any one person)
$
 
 
 
 
 
 
 
 
 
 
PERSONAL & ADV INJURY
$
 
GEN’L AGGREGATE LIMIT APPLIES PER:
 
 
 
 
 
GENERAL AGGREGATE
$
 
 
POLICY
 
PROJECT
 
LOC
 
 
 
 
 
PRODUCTS - COMP/OP AGG
$
 
 
OTHER:
 
 
 
 
 
 
$
 
AUTOMOBILE LIABILITY
 
 
 
 
 
COMBINED SINGLE LIMIT
(Ea accident)
$
 
 
ANYAUTO
 
 
 
 
 
 
 
BODILY INJURY (Per person)
$
 
 
ALL OWNED
AUTOS
 
SCHEDULED AUTOS
 
 
 
 
 
BODILY INJURY (Per accident)
$
 
 
HIRED AUTOS
 
NON-OWNED 
AUTOS
 
 
 
 
 
PROPERTY DAMAGE
(Per accident)
$
 
 
 
 
 
 
 
 
 
 
 
 
 
 
UMBRELLA LIAB
 
OCCUR
 
 
 
 
 
EACH OCCURRENCE
$
 
 
EXCESS LIAB
 
CLAIMS-MADE
 
 
 
 
 
AGGREGATE
$
 
 
DED
X
RETENTIONS $10,000,00z0
 
 
 
 
 
 
 
 
WORKERS COMPENSATION
 
 
 
 
 
 
PER
STATUTE
 
OTHER
 
 
AND EMPLOYERS' LIABILITY
Y/N
 
 
 
 
 
E.L. EACH ACCIDENT
$
 
ANY PROPRIETOR/PARTNER/
EXECUTIVE OFFICER/
 
N/A
 
 
 
 
E L. DISEASE - EA EMPLOYEE
$
 
MEMBER EXCLUDED?
(Mandatory In NH)
If yes, describe under
DESCRIPTION OF OPERATIONS below
 
 
 
 
 
E.L. DISEASE- POLICY LIMIT
$
A
Professiona1/Po11ution
 
 
COOG27369789002
3/24/2016
3/24/2017
Per Occurence/Claim
$3,000,000
 
 
 
 
 
 
 
Annual Aggregate
$6,000,000

DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks
Schedule, may be attached If more space Is required)
Description of Project Work : Construction of new parking garage, associated
site development and site utility work. The project includes construction of a
pedestrian bridge connection to the existing Building #311 Arsenal Street. Also
included is the west end of Building 339 Generator Pad I Retaining Wall.



CERTIFICATE HOLDER
CANCELLATION



Athena Arsenal, LLC
311 Arsenal Street
Watertown, MA 02472
SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION
DATE THEREOF, NOTICE WILL BE DELIVERED IN ACCORDANCE WITH THE POLICY PROVISIONS.
 
AUTHORIZED REPRESENTATIVE
 
Scott Dearden/SD
/s/ Scott Dearden

© 1988-2014 ACORD CORPORATION. All rights reserved.




--------------------------------------------------------------------------------




ACORD 25 (2014/01)
The ACORD name and logo are registered marks of ACORD
INS025 (201401)
 







--------------------------------------------------------------------------------





ATHENA ARSENAL, LLC
EXHIBIT I
PARTIAL WAIVER AND SUBORDINATION OF LIEN
M.G.L. Ch. 254 §32


COMMONWEALTH OF MASSACHUSETTS
SUFFOLK COUNTY
Date:
 
 
Application for Payment No.
 



OWNER:
 
CONTRACTOR:
 
LENDER/MORTGAGEE:
 



1.
Original Contract Amount:
$
 
2.
Approved Change Orders:
$
 
3.
Adjusted Contract Amount (line 1 plus 2):
$
 
4.
Completed to Date:
$
 
5.
Less Retainage:
$
 
6.
Total Payable to Date (line 4 less line 5):
$
 
7.
Less Previous Payments:
$
 
8.
Current Amount Due (line 6 less line 7):
$
 
9.
Pending Change Orders:
$
 
10.
Disputed Claims:
$
 



The undersigned who has a contract with ___________________ for furnishing labor
or materials or both labor and materials or rental equipment, appliances or
tools for the erection, alteration, repair or removal of a building or structure
or other improvement of real property known and identified as ____________
located in ____________ (city or town), ____________ County, Commonwealth of
Massachusetts and owned by ____________, upon receipt of ___________ ($______)
in payment of an invoice/requisition/application for payment dated __________
does hereby:
(a)    waive any and all liens and right of lien on such real property for labor
or materials, or both labor and materials, or rental equipment, appliances or
tools, performed or furnished through the following date: __________ (payment
period), except for retainage, unpaid agreed or pending change orders, and
disputed claims as stated above; and








--------------------------------------------------------------------------------




(b)    subordinate any and all liens and right of lien to secure payment for
such unpaid, agreed or pending change orders and disputed claims, and such
further labor or materials, or both labor and materials, or rental equipment,
appliances or tools, except for retainage, performed or furnished at any time
through the twenty-fifth day after the end of the above payment period, to the
extent of the amount actually advanced by the Lenders through such twenty-fifth
day.


Signed under the penalties of perjury this _____ day of __________, __________.


 
(Name of Contractor)



By:
 
Name:
 
Title:
 



COMMONWEALTH OF MASSACHUSETTS
)
 
) ss.:
COUNTY OF
 
)



On this ___ day of _______________, 20__, before me, the undersigned notary
public, personally appeared ___________________, who provided to me through
satisfactory evidence of identification which were ___________________ to be the
person whose name is signed on the preceding or attached document and
acknowledged to me that he/she signed it voluntarily for its stated purpose as
______________ of _______________________________________, and acknowledged the
foregoing instrument to be his/her free act and the free act and deed of said
_______________, before me,


 
Notary Public
My commission expires





--------------------------------------------------------------------------------




SUPPLEMENT TO PARTIAL WAIVER AND SUBORDINATION OF LIEN


This instrument is delivered with and supplements that certain Partial Waiver
and Subordination of Lien dated _______________________ (the “Statutory Form
Waiver”). In consideration of all past payments received from Athena Arsenal,
LLC (“Owner”) in connection with the Project and upon receipt of the payment to
be made in response to the undersigned’s Application for Payment No.
_______________________, the undersigned represents, warrants, acknowledges and
agrees as follows:
1.    The undersigned has no claim (including claims for so-called “extras”)
against Owner for an increase in the Contract Sum for and through the period of
time ending upon _______________________ (the “Effective Date”) which is not
included in items 9 or 10 of the Statutory Form Waiver; and
2.    The undersigned has been paid and has received full payment of all sums
due or owed by Owner to the undersigned for labor, materials, tools and/or
equipment furnished by or on behalf of the undersigned to or in connection with
the Project as of the Effective Date, except as otherwise noted in the Statutory
Form Waiver or this Supplement thereto, and hereby releases, discharges,
relinquishes and waives any and all claims for payment or other claims or rights
against the Owner, the lender or mortgagee identified in the Statutory Form
Waiver and any other lender, and the Project, on account of any labor,
materials, tools and/or equipment furnished by or on behalf of the undersigned
to or in connection with the Project through the Effective Date, except for (a)
retainage listed in item 5 of the Statutory Form Waiver, (b) amounts included in
Pending Change Orders listed in item 9 of the Statutory Form Waiver, (c) amounts
included in Disputed Claims listed in item 10 of the Statutory Form Waiver, and
(d) as otherwise specifically noted in the Statutory Form Waiver or this
Supplement thereto.
The individual executing this instrument represents and warrants that he/she is
the duly authorized representative of the undersigned, empowered and authorized
to execute and deliver the Statutory Waiver Form and this Supplement on behalf
of the undersigned and that this document shall be binding upon the undersigned.


 
(Name of Contractor)



By:
 
Name:
 
Title:
 









--------------------------------------------------------------------------------





ATHENA ARSENAL, LLC


EXHIBIT J


SUBCONTRACTOR/SUPPLIER PAYMENT ACKNOWLEDGEMENT AND LIEN WAIVER
(Progress Payment)


Subcontractor/Supplier Payment Application No.
 
OWNER: ATHENA ARSENAL, LLC



CONTRACTOR:
 
PROJECT:
 
PROJECT ADDRESS:
 



SUBCONTRACTOR OR
SUPPLIER:
 



1.
Original Contract Amount:
$


 
2.
Approved Change Orders:
$


 
3.
Adjusted Contract Amount:
$


 
4.
Completed to Date:
$


 
5.
Less Retainage:
$


 
6.
Total Payable to Date (line 4 less line 5):
$


 
7.
Less Previous Payments:
$


 
8.
Current Amount Due (line 6 less line 7):
$


 



In consideration of all past payments received in connection with the Project,
and the payment of amounts set forth in Subcontractor/Supplier Payment
Application No. _______________, which represents full payment for all labor,
materials and/or equipment furnished by the undersigned to or in connection with
the Project through _______________________, 20__ (the “Effective Date”), the
undersigned for itself and on behalf of its officers, principals, agents,
employees, affiliates, parents, subcontractors, suppliers, consultants,
sureties, lenders, successors, assigns and insurers, hereby: (a) represents,
warrants, acknowledges and agrees that (i) it has been paid all sums shown above
as previously paid for labor, materials and/or equipment furnished by the
undersigned to or in connection with the Project and (ii) it has paid in full
all amounts owed to its subcontractors, workmen, suppliers and materialmen for
and with respect to all labor, materials, tools and/or equipment furnished in
connection with the Project; and (b) releases, discharges, relinquishes and
waives, to the extent permitted by law, any and all liens, claims of lien and
rights of lien under applicable law and any and all known and unknown claims of
any kind,






--------------------------------------------------------------------------------




whether in contract, tort, law, equity or otherwise, including, without
limitation, claims for non-payment, extra work, delays and disruptions, against
the Project, the Contractor, the Owner, the Owner’s lenders, and their
respective officers, directors, principals, agents, employees, members,
partners, trustees, parents, affiliates, servants, subcontractors, suppliers,
consultants, sureties and insurers, arising out of or occurring in connection
with the Project through the Effective Date, except for unpaid retainage in the
amount shown in line 5 above and except as follows:


 
(attach additional pages if necessary)



The undersigned individual represents and warrants that he/she is the duly
authorized representative of the Subcontractor/Supplier, empowered and
authorized to execute and deliver this document on behalf of the
Subcontractor/Supplier and that this document shall be binding upon the
undersigned.
Signed under the penalties of perjury as of this ________ date of
________________, ________.


 
(Name of Subcontractor/Supplier)
By:
 
Name:
 
Title:
 







 
)
 
)
COUNTY OF
 
)



On this ________ day of _______________________, 20__, before me, the
undersigned notary public, personally appeared _______________________ (name of
document signer), proved to me through satisfactory evidence of identification,
which was ___________________, to be the person whose name is signed on the
preceding or attached document and acknowledged to me that (he)(she) signed it
voluntarily for its stated purpose [as partner for _______________, a
partnership] [as ______________ for _______________________, a corporation] [as
attorney in fact for ________________, the principal][as ______________ for
___________________, (a)(the) _______________________].




______________________________
(Official signature and seal of notary)
My commission expires: _________










--------------------------------------------------------------------------------





Issued: 11/18/2016 
EXHIBIT K - Construction Management Plan


exhibit1026image2ceflog.jpg [exhibit1026image2ceflog.jpg]


Athenahealth West Garage 
Construction Management Plan 
Sect 1. Construction Management Plan


—
Summary & Goals of the CMP

—
Neighbor Hood Outreach – Provided by Athena

—
Adjacent Structures Survey – Sanborn Head



Sect 2. Construction Logistics and Safety


—
Logistics Plan

—
Trucking Routes

—
Soil Removal Plan

—
Precast Erection Plan – After Award of Precast

—
CEF Corporate Safety Plan & Site Specific Safety Plan – After subcontract award



Sect 3. Construction Schedule and Phasing


—
Phase IA Phasing Plan

—
Site Schedule - TBD

—
West Garage Schedule

—
Building 2 Schedule - TBD



Sect 4. Construction Site Requirements


—
Site Security Plan

—
Working Hours & Noise Ordinances

—
Construction Parking

—
Dewatering Plan

—
Construction Waste Management

—
Dust Control

—
Tree Protection

—
Weekly Coordination Meetings





 
 
1




--------------------------------------------------------------------------------




Issued: 11/18/2016 


Section 1: Construction Management Plan
Summary and Goals of the CMP:
Athena Arsenal West Parking Garage, Building Two and Site Utilities 


C.E. Floyd Company, Inc. has been engaged by Athena Arsenal to manage the
construction of the new West Garage, Building Two and the associated site
utilities located on the west side of the existing Arsenal on the Charles campus
between Arsenal Street and North Beacon Street. The parking garage will be
constructed of concrete foundations and a precast concrete structure. The garage
will include one parking floor below grade and six parking floors above grade.
The garage façade will be enclosed with aluminum tube members to provide an
architectural screen. The garage will be connected to the existing Building 311
by an overhead bridge connecting the fourth floors of each building.
Building Two will be a three story commercial building, built immediately
adjacent to and north façade of the garage. The building construction will
include concrete foundations, a structural steel frame and aluminum and glass
curtain walls.
In addition to the garage and building structures, new site utilities will be
provided for new drainage, sewer, water, gas and electric services on the site
with connections to existing public utilities in Arsenal and North Beacon
streets.
The goal of this Construction Management Plan is to establish a logistical plan
for prosecuting the work along with construction, security and safety standards
for all of the construction companies performing the work to abide by, and to
inform the Town of Watertown officials and interested neighbors of these
standards and plan. By doing so we aim to avoid any disruptions to local
services and minimize any and all inconveniences to abutting residences and
businesses.
All work will be done in accordance with approved Master Site Plan, the
Watertown Site Plan approval, the Environmental Protection Agency (EPA), the
Massachusetts Contingency Plan (MCP) and any other regulatory agency having
jurisdiction.
The plan will allow for modifications and improvements during the course of
construction to better serve the Owner and community.


Community Outreach:


Athena Arsenal has committed to a robust community outreach program, inclusive
of community meetings, neighborhood design focus groups for select landscape
areas, as well as the intention of having up-to-date project and construction
information on a public website, offered through the already established
http://thearsenalonthecharles.com/ address. In addition to this, project contact
information will be made available to ask questions or if you wish to raise any
concerns.


Adjacent Structures Survey:


Athena Arsenal has retained Sanborn Head and Associates, Inc. as Geotechnical
Engineer of Record for the Project. Part of their scope of services is to extend
the offer to neighboring businesses and residents to have their homes inspected
prior to any construction starting. Establishment of a site radius has been
determined by best practice, and will be a 100’ from the site perimeter, owners
of any structure within this zone will be given the opportunity, at no cost to
them, to have their property inspected before site activities start. Inspections
will consist of interior and exterior video surveys, still photographs and
provide written documentation of the surveyed properties.
The inspections process (incl. initial outreach) is expected to start in
mid-August with the intention to complete prior to the end of September. This
scope will be coordinated and executed exclusively by Sanborn Head on behalf of
Athena Arsenal LLC.






 
 
2




--------------------------------------------------------------------------------




Issued: 11/18/2016 


Section 2: Construction Logistics and Safety


Logistics Plan:


C.E. Floyd Company, Inc. in conjunction with Athenahealth, Stantec and other
members of the project team have developed a comprehensive Construction
logistics plan that shows the limits of the construction site fence,
construction entrances, campus traffic flow adjacent to construction, access to
adjacent buildings, site office, parking and dewatering system locations.
Additional logistics plans for Campus Operations, Employee Transportation and
Pedestrian Access and Site Safety have been developed to aid communication with
Campus Employees, Subcontractors, Local Authorities and Emergency Responders.
See the following Preliminary Logistics plans attached, Attachment “A”:
CEF – 1 Preliminary Construction Logistics dated 8/4/16
CEF – 2 Preliminary Campus Operations dated 8/4/16
CEF – 3 Preliminary Employee Transportation & Pedestrian Access dated 8/4/16
CEF – 4 Preliminary Site Safety dated 8/4/16


Trucking Routes & Deliveries:


C.E. Floyd Company, Inc. will manage material deliveries to the site by
including in all subcontracts and purchase orders provisions that stipulate the
proper routes to be utilized, both within and outside of the town, by the
various delivery vehicles throughout the course of construction. Delivery routes
will be coordinated with and approved by the Watertown DPW and Police
Departments and will be specific to the size of vehicles making the deliveries.
Ordinary personnel vehicles utilized for travel to and from the site by
construction workers shall be on the public roads serving


the area of the site.


Access to the site will be via two gated entry points. The main entry point will
be on North Beacon Street where one of the current entries to the site exists.
Access to the construction zone will be developed on the Athena Arsenal property
adjacent to the North Beacon Street entry. The secondary entry point will be at
the west end of the site off of Arsenal Street where there is an existing entry
point. This entry point will be gated and utilized by small construction
vehicles on a limited basis.
At the two entry points, tracking mats will be provided to prevent the tracking
of soil material from the site onto the local roadways. Additionally the grade
at these two entry points will be sloped towards the site to prevent
erosion/seepage onto the local roadways. All trucks leaving the site will be
covered and cleaned of loose debris in accordance with the project
specifications.
Silt fabric will be installed at all on site and adjacent catch basins to
prevent the build-up of sediment in the catch basin sumps. The adjacent streets
will be routinely swept to ensure that adjacent local streets are kept clean of
soil sediment. Preventative soil erosion measures will be provided at all down
sloping construction areas which will remain throughout the construction period.
Additionally soil erosion barriers will be provided at the downslope sides of
any on-site soil stockpiles. Further, soil stockpiles will be placed on, and
covered with, polyethylene sheeting in accordance with the project
specifications. Accumulated sediment will be removed as required to ensure
proper functioning of the soil erosion barriers.


Soil Removal Plan:


C.E. Floyd Company, Inc. will comply with the requirements of the project
specifications for the removal and disposal of any contaminated soils as set
forth by Sanborn Head the project Licensed Site Professional (LSP) of record,
including and as stated in the Soil Pre-Characterization report dated July 27,
2016.
The excavation, loading and hauling of all soils will be completed in a manner
that ensures the protection of health, safety, public welfare and the
environment. All material will be disposed of legally at pre-approved facilities
in accordance Section 121(d)(3) of the Comprehensive Environmental Response,
Compensation and Liability Act (CERCLA, also known as Superfund) off-site rule,
the MCP, 310 CMR 40.00 and all other applicable local state and federal laws.


 




 
 
3




--------------------------------------------------------------------------------




Issued: 11/18/2016 
Project specific measures will be implemented to ensure a safe, clean and
efficient soil removal plan. Specific measures include:


1.
All excavation will be monitored daily by the Athena Arsenal’s LSP of Record and
C.E. Floyd Company, Inc.

2.
All dust control measures will be employed as required by the specification and
as outlined in section 4, dust control.

3.
All stock piles will be placed on and covered with polyethylene sheeting when
not actively being managed.

4.
Instrumentation will be implemented to monitor vibration levels and dust levels
at key locations on-site.

5.
Trucking routes will be clearly communicated, permitted and signed to limit
interruption and safety concern with local vehicle and pedestrian traffic.

6.
It can be anticipated that about 40-60 trucks a day for 3-4 months will leave
the site with soils.

7.
A detailed dewatering plan will be established to control ground water as
outlined in section 4, dewatering.



Precast Erection Plan:


C.E. Floyd Company, Inc. will provide a detailed precast trucking delivery and
erection plan upon final award of this subcontract. Precast subcontract scopes
are currently in review with an award is expected in August. It is anticipated
that this phase of the project will have a duration of about 5 months starting
in the spring of 2017 and will require about 30-40 precast delivery trucks per
day during the erection phase.


C. E. Floyd Company, Inc. Safety Program & Site Specific Safety Requirements:
C. E. Floyd Company, Inc. is committed to providing a safe work environment for
all employees, subcontractor employees, temporary employees, jobsite visitors
and members of the public. Our written safety program establishes the
expectations and minimum requirements to govern all operations for C.E. Floyd
Company and meets or exceeds all OSHA, state and local standards. We believe
that Safety starts in the planning phase including preconstruction planning,
design, estimating, purchasing, and continues through the construction phase
until final acceptance of the project. The success of this program depends upon
the effort made by each individual within our company as well as those with our
Subcontractors and Suppliers. In addition to our Company Safety Program we also
develop site specific safety requirements as needed to identify potential
project hazards. Potential hazards associated with this project include fall
protection (working on and around precast), crane work - overhead protection and
laydown area, foundation walls, excavation, deliveries and flow around the
project (logistics), and public protection. These project specific safety
requirements will be clearly communicated to all project team members from the
owner to the subcontractor through an on-site safety orientation and through
daily and weekly coordination meetings.


Section 3: Construction Schedule, Phasing and Sequencing


Phase 1A Phasing Plan


Phase1A construction includes the West Garage, Building 2 and all associated
site work as approved as part of the Athenahealth Master Plan.


Site Construction Schedule


The site construction schedule is included within the West garage construction
schedule and will extend beyond garage completion in areas being further
redeveloped within the campus as part of the Athena Masterplan.


West Garage Construction Schedule:


The proposed West Garage construction schedule is currently scheduled as a 15
month duration with construction mobilization scheduled for mid September of
2016 and a completion date of December of 2017. Major construction activities
include site utility relocations and services, mass soil removal and disposal,
support of earth excavation, concrete foundations, precast parking garage
structure, exterior aluminum screening, elevator, exterior stair wells with
aluminum curtain wall systems and interior mechanical, plumbing, fire protection
and electrical systems. Here is an overview of the major construction activities
and their anticipated durations:


 
 
4




--------------------------------------------------------------------------------




Issued: 11/18/2016 


West Garage Construction Schedule:


September 2016 through February 2017: Site Mobilization, SOE, Soil Removal,
Utilities and Foundation Excavation
January 2017 through April 2017 – Foundations, Waterproofing, backfill
April 2017 through October 2017 – Precast Erection, Exterior Skin, Elevator,
Site Utility and Grading
September 2017 through December 2017 – MEP/FP, Exterior Skin, Curtain Wall
Systems, Site Finishes and Landscaping


Building 2 Construction Schedule:


The building 2 construction schedule is not yet developed however the
anticipated duration is 10 months and the anticipated start date is early spring
of 2017 with a completion date of December 2017. Building 2 is planned to be
completed at the same time as the West Garage.


Section 4: Construction Site Requirements


Site Security Plan:


C.E. Floyd Company, Inc. and Athenahealth will collaborate on site security plan
during normal working hours and after hours. The project site will be fully
fenced and screened utilizing post driven chain link fencing. All pedestrian and
vehicular gates will be locked at the end of each day. The site fence will be
properly signed with construction notification and no trespassing signage. All
construction gates will be monitored with security camera and DVR systems. The
site will be appropriately lit with temp lighting as will the building structure
once erected. Finally all visitors to the site will be required to sign in at
the C.E. Floyd Company, Inc. construction office. C.E. Floyd Company, Inc. and
Athenahealth will meet regularly to discuss site security and any additional
measures that may be required as construction progresses.
Arsenal Campus Security will continue to have a 24/7 presence on campus and
working with the C.E. Floyd team, the coverage on the construction site will be
coordinated.


Working Hours:


Normal working hours on Monday through Friday throughout the project will be
from 7:00 am to 3:30pm with some activities extending to 5:30 pm. When Saturday
working hours are required, they will be from 8:00 am to 4:00 pm. All work will
comply with Watertown noise ordinance requirements. Workers will begin to arrive
at approximately 6:45 am on Monday through Friday and 7:45 am on Saturdays. The
majority of the workers will exit the site starting at approximately 3:30 pm.
This traffic flow will be monitored closely and coordinated with the Watertown
Police Department to ensure that traffic flow and queuing do not compromise
public safety.


Construction Parking:


It is expected that all vehicles of construction workers will be accommodated
within the limits of construction on the Athena Arsenal site during the full
duration of the project. C.E. Floyd Company, Inc. will manage the site to allow
for adequate material storage and construction vehicle parking. C.E. Floyd
Company, Inc. will encourage construction workers to carpool in order to
minimize the number of vehicles on site.


Dewatering Plan:


Due to existing groundwater levels vs. the proposed bottom of footing
excavation, a continuous dewatering system will be required for approximately 10
months out of the 15 month duration. The dewatering system will be installed in
accordance with the National Pollution Discharge Elimination System (NPDES)
Remediation General Permit approvals and based on design recommendations
provided by Sanborn Head. The system may likely consist of settling tanks ( frac
tank),




 
 
5




--------------------------------------------------------------------------------




Issued: 11/18/2016 


sedimentation filters and carbon tanks at a minimum and will run 24 hours a day
in order to draw the ground water table down to 2’ below the lowest excavation.
Local sumps will be installed throughout the building footprint and submersible
pumps will be used to pump water to the discharge system. Discharge is intended
to be into the existing drainage swale that runs parallel with North Beacon
Street, see the logistics plan for specifics. This system will be maintained
regularly to ensure continuous and clean discharge. The dewatering design memo
prepared by Sanborn Head is attached for reference.


Construction Waste Management Plan:


C.E. Floyd Company, Inc. will manage all construction waste through a dedicated
waste removal and disposal company. All Dumpsters will be for construction
debris only and single use dumpsters will be used as required for materials such
as steel or concrete. All dumpsters will be placed minimum distances from
existing structures and will be regularly replaced when full. Dumpster permits
will be pulled as required by the Town of Watertown Building Department.


Dust Control:


C.E. Floyd Company, Inc. will comply with the requirements of the project
specifications to control the creation and spread of fugitive dust. Efforts will
be made to control both the creation and spread of fugitive dust originating
form soil excavation operations.


The spread of dust shall be monitored by a minimum of four continuously
operating detectors which shall be located around the site as required. The
detectors provide notifications when dust levels exceed the project specific
action levels.
Measures to be employed to minimize the creation of and control the spread of
fugitive dust on-site and off-site include the following:


1.
Excavate limited areas on a daily basis to avoid excessive stockpiling of soil
material on site. Minimize open faces of excavations to reduce the working areas
exposed to air.

2.
Export excess soil material from the site on a daily basis and minimize on-site
stockpiles.

3.
Cover all on-site stockpiles on a daily basis with 20ml polyethylene. Maintain
proper coverage of stockpiles as conditions warrant.

4.
Place plastic tarps over all trucks carrying excess soil material as they exit
the site and remove lose debris and soil material from truck tires prior to
leaving the site.

5.
Employ tire cleaning procedures to minimize the amount of soil tracked off site
and clean soiled roadways with water and sweepers.

6.
Maintain a stockpile of dust mitigating products including chemical solids and
water tanks.

7.
Apply water and or chemical dust suppressant agents to exposed soil on dry and
windy days.

8.
Ensure that all diesel powered equipment meets the requirements of the MA Diesel
Retrofit Program for particulate matter emissions. Ensure that all trucks have
current inspection certificates. Maintain low speeds to minimize vehicle
emissions. Prohibit the idling of diesel powered equipment during down times.



Tree Protection:


All existing trees to remain will be protected as indicated in the contract
documents prepared by Stantec.


Weekly Coordination Meetings:


Weekly subcontractor and owner/architect/contractor meetings will be held to
communicate, collaborate and maintain all aspects of the CMP as noted above in
addition to coordinate further construction coordination details associated with
the project.




 
 
6




--------------------------------------------------------------------------------


West Parking Garage
athena Arsenal, LLC





exhibit1026image15aia.jpg [exhibit1026image15aia.jpg] Document A201TM–2007


General Conditions of the Contract for Construction


for the following PROJECT:
(Name and location or address)
Construction of new parking garage sited on the west end of the athenahealth
campus in Watertown, MA, and associated site development and utility work.
Project site abuts North Beacon Street to the south and Arsenal Street to the
north. The Project includes construction of (i) a bridge connection to the
existing building known as 311 Arsenal Street, and (ii) a generator
pad/retaining wall at the west end of the existing building known as Building
39.
THE OWNER:
(Name and address)


Athena Arsenal, LLC
311 Arsenal Street
Watertown, MA 02472


THE ARCHITECT:
(Name and address)
Walker Parking Consultants/Engineers, ific.
20 Park Plaza, Suite 1202
Boston, MA 02116
ADDITIONS AND DELETIONS:
The author of this document has added information needed for its completion. The
author may also have revised the text of the original AIA standard form. An
Additions and Deletions Report that notes added information as well as revisions
to the standard form text is available from the author and should be reviewed. A
vertical line in the left margin of this document indicates where the author has
added necessary information and where the author has added to or deleted from
the original AIA text.
This document has important legal consequences. Consultation with an attorney is
encouraged with respect to its completion or modification.


TABLE OF ARTICLES
 
 
1
GENERAL PROVISIONS
 
 
2
OWNER
 
 
3
CONTRACTOR
 
 
4
ARCHITECT
 
 
5
SUBCONTRACTORS
 
 
6
CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS
 
 
7
CHANGES IN THE WORK
 
 
8
TIME
 
 
9
PAYMENTS AND COMPLETION
 
 
10
PROTECTION OF PERSONS AND PROPERTY
 
 
11
INSURANCE AND BONDS
 
 
12
UNCOVERING AND CORRECTION OF WORK
 
 
13
MISCELLANEOUS PROVISIONS



 
 
 



 
 
 
Init.


/
AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 14:16:26
on 12/02/2016 under Order No.8702051788_1 which expires on 01/11/2017, and is
not for resale.
1
User Notes: athena - West Garage 12-01-16 (8)
(812660086)
 




--------------------------------------------------------------------------------

West Parking Garage
athena Arsenal, LLC





14
TERMINATION OR SUSPENSION OF THE CONTRACT
 
 
 
 
 
15
CLAIMS AND DISPUTES

INDEX
Architect’s Additional Services and Expenses
(Numbers and Topics in Bold are Section Headings)
2.4.1,
11.3.1.1, 12.2.1, 13.5.2, 13.5.3, 14.2.4
 
Architect’s Administration of the Contract
 
3.1.3,
4.2, 3.7.4, 15.2, 9.4.1, 9.5
Acceptance of Nonconforming Work
Architect’s Approvals
9.6.6, 9.9.3, 12.3


2.4.1,
3.1.3, 3.5.1, 3.10.2, 4.2.7
Acceptance of Work
Architect’s Authority to Reject Work
9.6.6, 9.8.2, 9.9.3, 9.10.1, 9.10.3, 12.3
3.5.1,
4.2.6, 12.1.2, 12.2.1
Access to Work
Architect’s Copyright
3.16, 6.2.1, 12.1
1.1.7,
1.5
Accident Prevention
Architect’s Decisions
10
3.7.4,
4.2.6, 4.2.7, 4.2.11, 4.2.12, 4.2.13, 4.2.14,
Acts and Omissions
6.3.1,
7.3.7, 7.3.9, 8.1.3, 8.3.1, 9.2.1, 9.4.1, 9.5, 9.8.4,
3.2, 3.3.2, 3.12.8, 3.18, 4.2.3, 8.3.1, 9.5.1, 10.2.5,
9.9.1,
13.5.2, 15.2, 15.3
10.2.8, 13.4.2, 13.7.1, 14.1, 15.2
Architect’s Inspections
Addenda
3.7.4,
4.2.2, 4.2.9, 9.4.2, 9.8.3, 9.9.2, 9.10.1, 13.5
1.1.1, 3.11.1
Architect’s Instructions
Additional Costs, Claims for
3.2.4,
3.3.1, 4.2.6, 4.2.7, 13.5.2
3.7.4, 3.7.5, 6.1.1, 7.3.7.5, 10.3, 15.1.4
Architect’s Interpretations
Additional Inspections and Testing
4.2.11, 4.2.12
9.4.2, 9.8.3, 12.2.1, 13.5


Architect’s Project Representative
Additional Insured
4.2.10
 
11.1.4
Architect’s Relationship with Contractor
Additional Time, Claims for
1.1.2,
1.5, 3.1.3, 3.2.2, 3.2.3, 3.2.4, 3.3.1, 3.4.2, 3.5.1,
3.2.4, 3.7.4, 3.7.5, 3.10.2, 8.3.2, 15.1.5


3.7.4,
3.7.5, 3.9.2, 3.9.3, 3.10, 3.11, 3.12, 3.16, 3.18,
Administration of the Contract
4.1.2,
4.1.3, 4.2, 5.2, 6.2.2, 7, 8.3.1, 9.2, 9.3, 9.4, 9.5,
3.1.3, 4.2, 9.4, 9.5


9.7, 9.8, 9.9, 10.2.6, 10.3, 11.3.7, 12, 13.4.2, 13.5,
Advertisement or Invitation to Bid
15.2
 
1.1.1
Architect’s Relationship with Subcontractors
Aesthetic Effect
1.1.2,
4.2.3, 4.2.4, 4.2.6, 9.6.3, 9.6.4, 11.3.7
4.2.13
Architect’s Representations
Allowances
9.4.2,
9.5.1, 9.10.1
3.8, 7.3.8
Architect’s Site Visits
All-risk Insurance
3.7.4,
4.2.2, 4.2.9, 9.4.2, 9.5.1, 9.9.2, 9.10.1, 13.5



 
 
 
Init.


/
AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 14:16:26
on 12/02/2016 under Order No.8702051788_1 which expires on 01/11/2017, and is
not for resale.
2
User Notes: athena - West Garage 12-01-16 (8)
(812660086)
 




--------------------------------------------------------------------------------

West Parking Garage
athena Arsenal, LLC





11.3.1, 11.3.1.1
Asbestos
Applications for Payment
10.3.1
 
4.2.5, 7.3.9, 9.2, 9.3, 9.4, 9.5.1, 9.6.3, 9.7.1, 9.10,


Attorneys’ Fees
11.1.3
3.18.1, 9.10.2, 10.3.3
Approvals
Award of Separate Contracts
2.1.1, 2.2.2, 2.4, 3.1.3, 3.10.2, 3.12.8, 3.12.9, 3.12.10,
6.1.1,
6.1.2
4.2.7, 9.3.2, 13.5.1
Award of Subcontracts and Other Contracts for
Arbitration
Portions of the Work
8.3.1, 11.3.10, 13.1.1, 15.3.2, 15.4


5.2
 
ARCHITECT
Basic Definitions
4
1.1
 
Architect, Definition of
Bidding Requirements
4.1.1
1.1.1,
5.2.1, 11.4.1
Architect, Extent of Authority
Binding Dispute Resolution
2.4.1, 3.12.7, 4.1, 4.2, 5.2, 6.3.1, 7.1.2, 7.3.7, 7.4,
9.7.1,
11.3.9, 11.3.10, 13.1.1, 15.2.5, 15.2.6.1, 15.3.1,
9.2.1, 9.3.1, 9.4, 9.5, 9.6.3, 9.8, 9.10.1, 9.10.3, 12.1,
15.3.2, 15.4.1
12.2.1, 13.5.1, 13.5.2, 14.2.2, 14.2.4, 15.1.3, 15.2.1
Boiler and Machinery Insurance
Architect, Limitations of Authority and
11.3.2
 
Responsibility
Bonds, Lien
2.1.1, 3.12.4, 3.12.8, 3.12.10, 4.1.2, 4.2.1, 4.2.2,
7.3.7.4, 9.10.2, 9.10.3
4.2.3, 4.2.6, 4.2.7, 4.2.10, 4.2.12, 4.2.13, 5.2.1, 7.4.1,
Bonds, Performance, and Payment
9.4.2, 9.5.3, 9.6.4, 15.1.3, 15.2
7.3.7.4, 9.6.7, 9.10.3, 11.3.9, 11.4



Building Permit
Completion, Substantial
3.7.1
4.2.9, 8.1.1, 8.1.3, 8.2.3, 9.4.2, 9.8, 9.9.1, 9.10.3,
Capitalization
12.2, 13.7
1.3
Compliance with Laws
Certificate of Substantial Completion
1.6.1, 3.2.3, 3.6, 3.7, 3.12.10, 3.13, 4.1.1, 9.6.4,
9.8.3, 9.8.4, 9.8.5
10.2.2, 11.1, 11.3, 13.1, 13.4, 13.5.1, 13.5.2, 13.6,
Certificates for Payment
14.1.1, 14.2.1.3, 15.2.8, 15.4.2, 15.4.3
4.2.1, 4.2.5, 4.2.9, 9.3.3, 9.4, 9.5, 9.6.1, 9.6.6, 9.7.1,


Concealed or Unknown Conditions
9.10.1, 9.10.3, 14.1.1.3, 14.2.4, 15.1.3
3.7.4, 4.2.8, 8.3.1, 10.3
Certificates of Inspection, Testing or Approval
Conditions of the Contract
13.5.4
1.1.1, 6.1.1, 6.1.4
Certificates of Insurance
Consent, Written
9.10.2, 11.1.3
3.4.2, 3.7.4, 3.12.8, 3.14.2, 4.1.2, 9.3.2, 9.8.5, 9.9.1,
Change Orders
9.10.2, 9.10.3, 11.3.1, 13.2, 13.4.2, 15.4.4.2
1.1.1, 2.4.1, 3.4.2, 3.7.4, 3.8.2.3, 3.11.1, 3.12.8, 4.2.8,
Consolidation or Joinder
5.2.3, 7.1.2, 7.1.3, 7.2, 7.3.2, 7.3.6, 7.3.9, 7.3.10,


15.4.4
8.3.1, 9.3.1.1, 9.10.3, 10.3.2, 11.3.1.2, 11.3.4, 11.3.9,
CONSTRUCTION BY OWNER OR BY
12.1.2, 15.1.3
SEPARATE CONTRACTORS
Change Orders, Definition of
1.1.4, 6


7.2.1
Construction Change Directive, Definition of
CHANGES IN THE WORK
7.3.1
2.2.1, 3.11, 4.2.8, 7, 7.2.1, 7.3.1, 7.4, 7.4.1, 8.3.1,


Construction Change Directives



 
 
 
Init.


/
AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 14:16:26
on 12/02/2016 under Order No.8702051788_1 which expires on 01/11/2017, and is
not for resale.
3
User Notes: athena - West Garage 12-01-16 (8)
(812660086)
 




--------------------------------------------------------------------------------

West Parking Garage
athena Arsenal, LLC





9.3.1.1, 11.3.9
1.1.1, 3.4.2, 3.12.8, 4.2.8, 7.1.1, 7.1.2, 7.1.3, 7.3,


Claims, Definition of
9.3.1.1
15.1.1
Construction Schedules, Contractor’s
CLAIMS AND DISPUTES
3.10, 3.12.1, 3.12.2, 6.1.3, 15.1.5.2
3.2.4, 6.1.1, 6.3.1, 7.3.9, 9.3.3, 9.10.4, 10.3.3, 15,


Contingent Assignment of Subcontracts
15.4
5.4, 14.2.2.2
Claims and Timely Assertion of Claims
Continuing Contract Performance
15.4.1
15.1.3
Claims for Additional Cost
Contract, Definition of
3.2.4, 3.7.4, 6.1.1, 7.3.9, 10.3.2, 15.1.4


1.1.2
Claims for Additional Time
CONTRACT, TERMINATION OR
3.2.4, 3.7.46.1.1, 8.3.2, 10.3.2, 15.1.5


SUSPENSION OF THE
Concealed or Unknown Conditions, Claims for
5.4.1.1, 11.3.9, 14
3.7.4
Contract Administration
Claims for Damages
3.1.3, 4, 9.4, 9.5
3.2.4, 3.18, 6.1.1, 8.3.3, 9.5.1, 9.6.7, 10.3.3, 11.1.1,
Contract Award and Execution, Conditions Relating
11.3.5, 11.3.7, 14.1.3, 14.2.4, 15.1.6
to
Claims Subject to Arbitration
3.7.1, 3.10, 5.2, 6.1, 11.1.3, 11.3.6, 11.4.1
15.3.1, 15.4.1
Contract Documents, The
Cleaning Up
1.1.1
3.15, 6.3
Contract Documents, Copies Furnished and Use of
Commencement of the Work, Conditions Relating to
1.5.2, 2.2.5, 5.3
2.2.1, 3.2.2, 3.4.1, 3.7.1, 3.10.1, 3.12.6, 5.2.1, 5.2.3,
Contract Documents, Definition of
6.2.2, 8.1.2, 8.2.2, 8.3.1, 11.1, 11.3.1, 11.3.6, 11.4.1,
1.1.1
15.1.4
Contract Sum
Commencement of the Work, Definition of
3.7.4, 3.8, 5.2.3, 7.2, 7.3, 7.4, 9.1, 9.4.2, 9.5.1.4,


8.1.2
9.6.7, 9.7, 10.3.2, 11.3.1, 14.2.4, 14.3.2, 15.1.4,
Communications Facilitating Contract
15.2.5
Administration
Contract Sum, Definition of
3.9.1, 4.2.4


9.1
Completion, Conditions Relating to
Contract Time
3.4.1, 3.11, 3.15, 4.2.2, 4.2.9, 8.2, 9.4.2, 9.8, 9.9.1,
3.7.4, 3.7.5, 3.10.2, 5.2.3, 7.2.1.3, 7.3.1, 7.3.5, 7.4,
9.10, 12.2, 13.7, 14.1.2
8.1.1, 8.2.1, 8.3.1, 9.5.1, 9.7.1, 10.3.2, 12.1.1, 14.3.2,
COMPLETION, PAYMENTS AND
15.1.5.1, 15.2.5
9
 



 
 
 
Init.


/
AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 14:16:26
on 12/02/2016 under Order No.8702051788_1 which expires on 01/11/2017, and is
not for resale.
4
User Notes: athena - West Garage 12-01-16 (8)
(812660086)
 




--------------------------------------------------------------------------------

West Parking Garage
athena Arsenal, LLC







Contract Time, Definition of
Cost, Definition of
8.1.1
7.3.7
CONTRACTOR
Costs
3
2.4.1, 3.2.4, 3.7.3, 3.8.2, 3.15.2, 5.4.2, 6.1.1, 6.2.3,
Contractor, Definition of
7.3.3.3, 7.3.7, 7.3.8, 7.3.9, 9.10.2, 10.3.2, 10.3.6,
3.1, 6.1.2
11.3, 12.1.2, 12.2.1, 12.2.4, 13.5, 14
Contractor’s Construction Schedules
Cutting and Patching
3.10, 3.12.1, 3.12.2, 6.1.3, 15.1.5.2
3.14, 6.2.5
Contractor’s Employees
Damage to Construction of Owner or Separate
3.3.2, 3.4.3, 3.8.1, 3.9, 3.18.2, 4.2.3, 4.2.6, 10.2, 10.3,
Contractors
11.1.1, 11.3.7, 14.1, 14.2.1.1,
3.14.2, 6.2.4, 10.2.1.2, 10.2.5, 10.4, 11.1.1, 11.3,
Contractor’s Liability Insurance
12.2.4
11.1
Damage to the Work
Contractor’s Relationship with Separate Contractors
3.14.2, 9.9.1, 10.2.1.2, 10.2.5, 10.4.1, 11.3.1, 12.2.4
and Owner’s Forces
Damages, Claims for
3.12.5, 3.14.2, 4.2.4, 6, 11.3.7, 12.1.2, 12.2.4
3.2.4, 3.18, 6.1.1, 8.3.3, 9.5.1, 9.6.7, 10.3.3, 11.1.1,
Contractor’s Relationship with Subcontractors
11.3.5, 11.3.7, 14.1.3, 14.2.4, 15.1.6
1.2.2, 3.3.2, 3.18.1, 3.18.2, 5, 9.6.2, 9.6.7, 9.10.2,
Damages for Delay
11.3.1.2, 11.3.7, 11.3.8
6.1.1, 8.3.3, 9.5.1.6, 9.7, 10.3.2
Contractor’s Relationship with the Architect
Date of Commencement of the Work, Definition of
1.1.2, 1.5, 3.1.3, 3.2.2, 3.2.3, 3.2.4, 3.3.1, 3.4.2, 3.5.1,
8.1.2
3.7.4, 3.10, 3.11, 3.12, 3.16, 3.18, 4.1.3, 4.2, 5.2,
Date of Substantial Completion, Definition of
6.2.2, 7, 8.3.1, 9.2, 9.3, 9.4, 9.5, 9.7, 9.8, 9.9, 10.2.6,
8.1.3
10.3, 11.3.7, 12, 13.5, 15.1.2, 15.2.1
Day, Definition of
Contractor’s Representations
8.1.4
3.2.1, 3.2.2, 3.5.1, 3.12.6, 6.2.2, 8.2.1, 9.3.3, 9.8.2
Decisions of the Architect
Contractor’s Responsibility for Those Performing the
3.7.4, 4.2.6, 4.2.7, 4.2.11, 4.2.12, 4.2.13, 15.2, 6.3,
Work
7.3.7, 7.3.9, 8.1.3, 8.3.1, 9.2.1, 9.4, 9.5.1, 9.8.4, 9.9.1,
3.3.2, 3.18, 5.3.1, 6.1.3, 6.2, 9.5.1, 10.2.8
13.5.2, 14.2.2, 14.2.4, 15.1, 15.2
Contractor’s Review of Contract Documents
Decisions to Withhold Certification
3.2
9.4.1, 9.5, 9.7, 14.1.1.3


Contractor’s Right to Stop the Work
Defective or Nonconforming Work, Acceptance,
9.7
Rejection and Correction of
Contractor’s Right to Terminate the Contract
2.3.1, 2.4.1, 3.5.1, 4.2.6, 6.2.5, 9.5.1, 9.5.2, 9.6.6,
14.1, 15.1.6
9.8.2, 9.9.3, 9.10.4, 12.2.1
Contractor’s Submittals
Defective Work, Definition of
3.10, 3.11, 3.12.4, 4.2.7, 5.2.1, 5.2.3, 9.2, 9.3, 9.8.2,
3.5.1
9.8.3, 9.9.1, 9.10.2, 9.10.3, 11.1.3, 11.4.2
Definitions
Contractor’s Superintendent
1.1, 2.1.1, 3.1.1, 3.5.1, 3.12.1, 3.12.2, 3.12.3, 4.1.1,
3.9, 10.2.6
15.1.1, 5.1, 6.1.2, 7.2.1, 7.3.1, 8.1, 9.1, 9.8.1
Contractor’s Supervision and Construction
Delays and Extensions of Time
Procedures
3.2., 3.7.4, 5.2.3, 7.2.1, 7.3.1, 7.4.1, 8.3, 9.5.1, 9.7.1,
1.2.2, 3.3, 3.4, 3.12.10, 4.2.2, 4.2.7, 6.1.3, 6.2.4,
10.3.2, 10.4.1, 14.3.2, 15.1.5, 15.2.5
7.1.3, 7.3.5, 7.3.7, 8.2, 10, 12, 14, 15.1.3
Disputes
Contractual Liability Insurance
6.3.1, 7.3.9, 15.1, 15.2



 
 
 
Init.


/
AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 14:16:26
on 12/02/2016 under Order No.8702051788_1 which expires on 01/11/2017, and is
not for resale.
5
User Notes: athena - West Garage 12-01-16 (8)
(812660086)
 




--------------------------------------------------------------------------------

West Parking Garage
athena Arsenal, LLC





11.1.1.8, 11.2
Documents and Samples at the Site
Coordination and Correlation
3.11
1.2, 3.2.1, 3.3.1, 3.10, 3.12.6, 6.1.3, 6.2.1
Drawings, Definition of
Copies Furnished of Drawings and Specifications
1.1.5
1.5, 2.2.5, 3.11
Drawings and Specifications, Use and Ownership of
Copyrights
3.11
1.5, 3.17
Effective Date of Insurance
Correction of Work
8.2.2, 11.1.2
2.3, 2.4, 3.7.3, 9.4.2, 9.8.2, 9.8.3, 9.9.1, 12.1.2, 12.2
Emergencies
Correlation and Intent of the Contract Documents
10.4, 14.1.1.2, 15.1.4
1.2
 



Employees, Contractor’s
Instructions to the Contractor
3.3.2, 3.4.3, 3.8.1, 3.9, 3.18.2, 4.2.3, 4.2.6, 10.2,
3.2.4, 3.3.1, 3.8.1, 5.2.1, 7, 8.2.2, 12, 13.5.2
10.3.3, 11.1.1, 11.3.7, 14.1, 14.2.1.1
Instruments of Service, Definition of
Equipment, Labor, Materials or
1.1.7
1.1.3, 1.1.6, 3.4, 3.5.1, 3.8.2, 3.8.3, 3.12, 3.13.1,
Insurance
3.15.1, 4.2.6, 4.2.7, 5.2.1, 6.2.1, 7.3.7, 9.3.2, 9.3.3,
3.18.1, 6.1.1, 7.3.7, 9.3.2, 9.8.4, 9.9.1, 9.10.2, 11


9.5.1.3, 9.10.2, 10.2.1, 10.2.4, 14.2.1.1, 14.2.1.2
Insurance, Boiler and Machinery
Execution and Progress of the Work
11.3.2
1.1.3, 1.2.1, 1.2.2, 2.2.3, 2.2.5, 3.1, 3.3.1, 3.4.1, 3.5.1,
Insurance, Contractor’s Liability
3.7.1, 3.10.1, 3.12, 3.14, 4.2, 6.2.2, 7.1.3, 7.3.5, 8.2,
11.1
9.5.1, 9.9.1, 10.2, 10.3, 12.2, 14.2, 14.3.1, 15.1.3
Insurance, Effective Date of
Extensions of Time
8.2.2, 11.1.2
3.2.4, 3.7.4, 5.2.3, 7.2.1, 7.3, 7.4.1, 9.5.1, 9.7.1,
Insurance, Loss of Use
10.3.2, 10.4.1, 14.3, 15.1.5, 15.2.5
11.3.3
Failure of Payment
Insurance, Owner’s Liability
9.5.1.3, 9.7, 9.10.2, 13.6, 14.1.1.3, 14.2.1.2
11.2
Faulty Work
Insurance, Property
(See Defective or Nonconforming Work)
10.2.5, 11.3


Final Completion and Final Payment
Insurance, Stored Materials
4.2.1, 4.2.9, 9.8.2, 9.10, 11.1.2, 11.1.3, 11.3.1, 11.3.5,


9.3.2, 11.4.1.4
12.3.1, 14.2.4, 14.4.3
INSURANCE AND BONDS
Financial Arrangements, Owner’s
11
2.2.1, 13.2.2, 14.1.1.4
Insurance Companies, Consent to Partial Occupancy
Fire and Extended Coverage Insurance
9.9.1, 11.4.1.5
11.3.1.1
Insurance Companies, Settlement with
GENERAL PROVISIONS
11.4.10
1
Intent of the Contract Documents
Governing Law
1.2.1, 4.2.7, 4.2.12, 4.2.13, 7.4
13.1
Interest
Guarantees (See Warranty)
13.6
Hazardous Materials
Interpretation
10.2.4, 10.3


1.2.3, 1.4, 4.1.1, 5.1, 6.1.2, 15.1.1


Identification of Subcontractors and Suppliers
Interpretations, Written
5.2.1
4.2.11, 4.2.12, 15.1.4
Indemnification
Judgment on Final Award
3.17.1, 3.18, 9.10.2, 10.3.3, 10.3.5, 10.3.6, 11.3.1.2,


15.4.2



 
 
 
Init.


/
AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 14:16:26
on 12/02/2016 under Order No.8702051788_1 which expires on 01/11/2017, and is
not for resale.
6
User Notes: athena - West Garage 12-01-16 (8)
(812660086)
 




--------------------------------------------------------------------------------

West Parking Garage
athena Arsenal, LLC





11.3.7
Labor and Materials, Equipment
Information and Services Required of the Owner
1.1.3, 1.1.6, 3.4, 3.5.1, 3.8.2, 3.8.3, 3.12, 3.13, 3.15.1,


2.1.2, 2.2, 3.2.2, 3.12.4, 3.12.10, 6.1.3, 6.1.4, 6.2.5,


4.2.6, 4.2.7, 5.2.1, 6.2.1, 7.3.7, 9.3.2, 9.3.3, 9.5.1.3,
9.6.1, 9.6.4, 9.9.2, 9.10.3, 10.3.3, 11.2, 11.4, 13.5.1,
9.10.2, 10.2.1, 10.2.4, 14.2.1.1, 14.2.1.2
13.5.2, 14.1.1.4, 14.1.4, 15.1.3
Labor Disputes
Initial Decision
8.3.1
15.2
Laws and Regulations
Initial Decision Maker, Definition of
1.5, 3.2.3, 3.6, 3.7, 3.12.10, 3.13.1, 4.1.1, 9.6.4, 9.9.1,
1.1.8
10.2.2, 11.1.1, 11.3, 13.1.1, 13.4, 13.5.1, 13.5.2,
Initial Decision Maker, Decisions
13.6.1, 14, 15.2.8, 15.4
14.2.2, 14.2.4, 15.2.1, 15.2.2, 15.2.3, 15.2.4, 15.2.5
Liens
Initial Decision Maker, Extent of Authority
2.1.2, 9.3.3, 9.10.2, 9.10.4, 15.2.8
14.2.2, 14.2.4, 15.1.3, 15.2.1, 15.2.2, 15.2.3, 15.2.4,
Limitations, Statutes of
15.2.5
12.2.5, 13.7, 15.4.1.1
Injury or Damage to Person or Property
Limitations of Liability
10.2.8, 10.4.1


2.3.1, 3.2.2, 3.5.1, 3.12.10, 3.17.1, 3.18.1, 4.2.6,
Inspections
4.2.7, 4.2.12, 6.2.2, 9.4.2, 9.6.4, 9.6.7, 10.2.5, 10.3.3,
3.1.3, 3.3.3, 3.7.1, 4.2.2, 4.2.6, 4.2.9, 9.4.2, 9.8.3,
11.1.2, 11.2, 11.3.7, 12.2.5, 13.4.2
9.9.2, 9.10.1, 12.2.1, 13.5
Limitations of Time
Instructions to Bidders
2.1.2, 2.2, 2.4, 3.2.2, 3.10, 3.11, 3.12.5, 3.15.1, 4.2.7,
1.1.1
5.2, 5.3.1, 5.4.1, 6.2.4, 7.3, 7.4, 8.2, 9.2.1, 9.3.1,



9.3.3, 9.4.1, 9.5, 9.6, 9.7.1, 9.8, 9.9, 9.10, 11.1.3,
OWNER
11.3.1.5, 11.3.6, 11.3.10, 12.2, 13.5, 13.7, 14, 15
2
Loss of Use Insurance
Owner, Definition of
11.3.3
2.1.1
Material Suppliers
Owner, Information and Services Required of the
1.5, 3.12.1, 4.2.4, 4.2.6, 5.2.1, 9.3, 9.4.2, 9.6, 9.10.5
2.1.2, 2.2, 3.2.2, 3.12.10, 6.1.3, 6.1.4, 6.2.5, 9.3.2,


Materials, Hazardous
9.6.1, 9.6.4, 9.9.2, 9.10.3, 10.3.3, 11.2, 11.3, 13.5.1,
10.2.4, 10.3


13.5.2, 14.1.1.4, 14.1.4, 15.1.3
Materials, Labor, Equipment and
Owner’s Authority
1.1.3, 1.1.6, 1.5.1, 3.4.1, 3.5.1, 3.8.2, 3.8.3, 3.12,
1.5, 2.1.1, 2.3.1, 2.4.1, 3.4.2, 3.8.1, 3.12.10, 3.14.2,
3.13.1, 3.15.1, 4.2.6, 4.2.7, 5.2.1, 6.2.1, 7.3.7, 9.3.2,
4.1.2, 4.1.3, 4.2.4, 4.2.9, 5.2.1, 5.2.4, 5.4.1, 6.1, 6.3.1,
9.3.3, 9.5.1.3, 9.10.2, 10.2.1.2, 10.2.4, 14.2.1.1,
7.2.1, 7.3.1, 8.2.2, 8.3.1, 9.3.1, 9.3.2, 9.5.1, 9.6.4,
14.2.1.2
9.9.1, 9.10.2, 10.3.2, 11.1.3, 11.3.3, 11.3.10, 12.2.2,
Means, Methods, Techniques, Sequences and
12.3.1, 13.2.2, 14.3, 14.4, 15.2.7
Procedures of Construction
Owner’s Financial Capability
3.3.1, 3.12.10, 4.2.2, 4.2.7, 9.4.2
2.2.1, 13.2.2, 14.1.1.4
Mechanic’s Lien
Owner’s Liability Insurance
2.1.2, 15.2.8
11.2
Mediation
Owner’s Loss of Use Insurance
8.3.1, 10.3.5, 10.3.6, 15.2.1, 15.2.5, 15.2.6, 15.3,


11.3.3
15.4.1
Owner’s Relationship with Subcontractors
Minor Changes in the Work
1.1.2, 5.2, 5.3, 5.4, 9.6.4, 9.10.2, 14.2.2
1.1.1, 3.12.8, 4.2.8, 7.1, 7.4


Owner’s Right to Carry Out the Work
MISCELLANEOUS PROVISIONS
2.4, 14.2.2
13
Owner’s Right to Clean Up
Modifications, Definition of
6.3



 
 
 
Init.


/
AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 14:16:26
on 12/02/2016 under Order No.8702051788_1 which expires on 01/11/2017, and is
not for resale.
7
User Notes: athena - West Garage 12-01-16 (8)
(812660086)
 




--------------------------------------------------------------------------------

West Parking Garage
athena Arsenal, LLC





1.1.1
Owner’s Right to Perform Construction and to
Modifications to the Contract
Award Separate Contracts
1.1.1, 1.1.2, 3.11, 4.1.2, 4.2.1, 5.2.3, 7, 8.3.1, 9.7.1,
6.1
10.3.2, 11.3.1
Owner’s Right to Stop the Work
Mutual Responsibility
2.3
6.2
Owner’s Right to Suspend the Work
Nonconforming Work, Acceptance of
14.3
9.6.6, 9.9.3, 12.3


Owner’s Right to Terminate the Contract
Nonconforming Work, Rejection and Correction of
14.2
2.3.1, 2.4.1, 3.5.1, 4.2.6, 6.2.4, 9.5.1, 9.8.2, 9.9.3,
Ownership and Use of Drawings, Specifications
9.10.4, 12.2.1
and Other Instruments of Service
Notice
1.1.1, 1.1.6, 1.1.7, 1.5, 2.2.5, 3.2.2, 3.11.1, 3.17.1,


2.2.1, 2.3.1, 2.4.1, 3.2.4, 3.3.1, 3.7.2, 3.12.9, 5.2.1,
4.2.12, 5.3.1
9.7.1, 9.10, 10.2.2, 11.1.3, 11.4.6, 12.2.2.1, 13.3,
Partial Occupancy or Use
13.5.1, 13.5.2, 14.1, 14.2, 15.2.8, 15.4.1
9.6.6, 9.9, 11.3.1.5


Notice, Written
Patching, Cutting and
2.3.1, 2.4.1, 3.3.1, 3.9.2, 3.12.9, 3.12.10, 5.2.1, 9.7.1,
3.14, 6.2.5
9.10, 10.2.2, 10.3, 11.1.3, 11.3.6, 12.2.2.1, 13.3, 14,
Patents
15.2.8, 15.4.1
3.17
Notice of Claims
Payment, Applications for
3.7.4, 4.5, 10.2.8, 15.1.2, 15.4


4.2.5, 7.3.9, 9.2.1, 9.3, 9.4, 9.5, 9.6.3, 9.7.1, 9.8.5,


Notice of Testing and Inspections
9.10.1, 14.2.3, 14.2.4, 14.4.3
13.5.1, 13.5.2
Payment, Certificates for
Observations, Contractor’s
4.2.5, 4.2.9, 9.3.3, 9.4, 9.5, 9.6.1, 9.6.6, 9.7.1, 9.10.1,


3.2, 3.7.4
9.10.3, 13.7, 14.1.1.3, 14.2.4
Occupancy
Payment, Failure of
2.2.2, 9.6.6, 9.8, 11.3.1.5
9.5.1.3, 9.7, 9.10.2, 13.6, 14.1.1.3, 14.2.1.2
Orders, Written
Payment, Final
1.1.1, 2.3, 3.9.2, 7, 8.2.2, 11.3.9, 12.1, 12.2.2.1,
4.2.1, 4.2.9, 9.8.2, 9.10, 11.1.2, 11.1.3, 11.4.1, 11.4.5,
13.5.2, 14.3.1
12.3.1, 13.7, 14.2.4, 14.4.3



 
 
 
Init.


/
AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 14:16:26
on 12/02/2016 under Order No.8702051788_1 which expires on 01/11/2017, and is
not for resale.
8
User Notes: athena - West Garage 12-01-16 (8)
(812660086)
 




--------------------------------------------------------------------------------

West Parking Garage
athena Arsenal, LLC







Payment Bond, Performance Bond and
Review of Contractor’s Submittals by Owner and
7.3.7.4, 9.6.7, 9.10.3, 11.4.9, 11.4
Architect
Payments, Progress
3.10.1, 3.10.2, 3.11, 3.12, 4.2, 5.2, 6.1.3, 9.2, 9.8.2
9.3, 9.6, 9.8.5, 9.10.3, 13.6, 14.2.3, 15.1.3
Review of Shop Drawings, Product Data and
PAYMENTS AND COMPLETION
Samples by Contractor
9
3.12
Payments to Subcontractors
Rights and Remedies
5.4.2, 9.5.1.3, 9.6.2, 9.6.3, 9.6.4, 9.6.7, 11.4.8,
1.1.2, 2.3, 2.4, 3.5.1, 3.7.4, 3.15.2, 4.2.6, 4.5, 5.3, 5.4,
14.2.1.2
6.1, 6.3, 7.3.1, 8.3, 9.5.1, 9.7, 10.2.5, 10.3, 12.2.2,
PCB
12.2.4, 13.4, 14, 15.4


10.3.1
Royalties, Patents and Copyrights
Performance Bond and Payment Bond
3.17
7.3.7.4, 9.6.7, 9.10.3, 11.4.9, 11.4
Rules and Notices for Arbitration
Permits, Fees, Notices and Compliance with Laws
15.4.1
2.2.2, 3.7, 3.13, 7.3.7.4, 10.2.2


Safety of Persons and Property
PERSONS AND PROPERTY, PROTECTION
10.2, 10.4
OF
Safety Precautions and Programs
10
3.3.1, 4.2.2, 4.2.7, 5.3.1, 10.1, 10.2, 10.4


Polychlorinated Biphenyl
Samples, Definition of
10.3.1
3.12.3
Product Data, Definition of
Samples, Shop Drawings, Product Data and
3.12.2
3.11, 3.12, 4.2.7
Product Data and Samples, Shop Drawings
Samples at the Site, Documents and
3.11, 3.12, 4.2.7
3.11
Progress and Completion
Schedule of Values
4.2.2, 8.2, 9.8, 9.9.1, 14.1.4, 15.1.3


9.2, 9.3.1
Progress Payments
Schedules, Construction
9.3, 9.6, 9.8.5, 9.10.3, 13.6, 14.2.3, 15.1.3
3.10, 3.12.1, 3.12.2, 6.1.3, 15.1.5.2
Project, Definition of the
Separate Contracts and Contractors
1.1.4
1.1.4, 3.12.5, 3.14.2, 4.2.4, 4.2.7, 6, 8.3.1, 11.4.7,
Project Representatives
12.1.2
4.2.10
Shop Drawings, Definition of
Property Insurance
3.12.1
10.2.5, 11.3


Shop Drawings, Product Data and Samples
PROTECTION OF PERSONS AND PROPERTY
3.11, 3.12, 4.2.7
10
Site, Use of
Regulations and Laws
3.13, 6.1.1, 6.2.1
1.5, 3.2.3, 3.6, 3.7, 3.12.10, 3.13, 4.1.1, 9.6.4, 9.9.1,
Site Inspections
10.2.2, 11.1, 11.4, 13.1, 13.4, 13.5.1, 13.5.2, 13.6, 14,
3.2.2, 3.3.3, 3.7.1, 3.7.4, 4.2, 9.4.2, 9.10.1, 13.5
15.2.8, 15.4
Site Visits, Architect’s
Rejection of Work
3.7.4, 4.2.2, 4.2.9, 9.4.2, 9.5.1, 9.9.2, 9.10.1, 13.5
3.5.1, 4.2.6, 12.2.1
Special Inspections and Testing
Releases and Waivers of Liens
4.2.6, 12.2.1, 13.5
9.10.2
Specifications, Definition of the
Representations
1.1.6
3.2.1, 3.5.1, 3.12.6, 6.2.2, 8.2.1, 9.3.3, 9.4.2, 9.5.1,
Specifications, The
9.8.2, 9.10.1
1.1.1, 1.1.6, 1.2.2, 1.5, 3.11, 3.12.10, 3.17, 4.2.14


Representatives
Statute of Limitations



 
 
 
Init.


/
AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 14:16:26
on 12/02/2016 under Order No.8702051788_1 which expires on 01/11/2017, and is
not for resale.
9
User Notes: athena - West Garage 12-01-16 (8)
(812660086)
 




--------------------------------------------------------------------------------

West Parking Garage
athena Arsenal, LLC





2.1.1, 3.1.1, 3.9, 4.1.1, 4.2.1, 4.2.2, 4.2.10, 5.1.1,
13.7, 15.4.1.1
5.1.2, 13.2.1
Stopping the Work
Responsibility for Those Performing the Work
2.3, 9.7, 10.3, 14.1
3.3.2, 3.18, 4.2.3, 5.3.1, 6.1.3, 6.2, 6.3, 9.5.1, 10
Stored Materials
Retainage
6.2.1, 9.3.2, 10.2.1.2, 10.2.4, 11.4.1.4
9.3.1, 9.6.2, 9.8.5, 9.9.1, 9.10.2, 9.10.3
Subcontractor, Definition of
Review of Contract Documents and Field
5.1.1
Conditions by Contractor
SUBCONTRACTORS
3.2, 3.12.7, 6.1.3
5



Subcontractors, Work by
Termination of the Contractor
1.2.2, 3.3.2, 3.12.1, 4.2.3, 5.2.3, 5.3, 5.4, 9.3.1.2,
14.2.2
 
9.6.7
TERMINATION OR SUSPENSION OF THE
Subcontractual Relations
CONTRACT
5.3, 5.4, 9.3.1.2, 9.6, 9.10, 10.2.1, 11.4.7, 11.4.8,
14
 
14.1, 14.2.1
Tests and Inspections
Submittals
3.1.3, 3.3.3, 4.2.2, 4.2.6, 4.2.9, 9.4.2, 9.8.3, 9.9.2,
3.10, 3.11, 3.12, 4.2.7, 5.2.1, 5.2.3, 7.3.7, 9.2, 9.3,
9.10.1, 10.3.2, 11.4.1.1, 12.2.1, 13.5


9.8, 9.9.1, 9.10.2, 9.10.3, 11.1.3
TIME
 
Submittal Schedule
8
 
3.10.2, 3.12.5, 4.2.7
Time, Delays and Extensions of
Subrogation, Waivers of
3.2.4, 3.7.4, 5.2.3, 7.2.1, 7.3.1, 7.4.1, 8.3, 9.5.1, 9.7.1,


6.1.1, 11.4.5, 11.3.7


10.3.2, 10.4.1, 14.3.2, 15.1.5, 15.2.5
Substantial Completion
Time Limits
4.2.9, 8.1.1, 8.1.3, 8.2.3, 9.4.2, 9.8, 9.9.1, 9.10.3,


2.1.2, 2.2, 2.4, 3.2.2, 3.10, 3.11, 3.12.5, 3.15.1, 4.2,
12.2, 13.7
4.4, 4.5, 5.2, 5.3, 5.4, 6.2.4, 7.3, 7.4, 8.2, 9.2, 9.3.1,
Substantial Completion, Definition of
9.3.3, 9.4.1, 9.5, 9.6, 9.7, 9.8, 9.9, 9.10, 11.1.3,
9.8.1
11.4.1.5, 11.4.6, 11.4.10, 12.2, 13.5, 13.7, 14, 15.1.2,
Substitution of Subcontractors
15.4
 
5.2.3, 5.2.4
Time Limits on Claims
Substitution of Architect
3.7.4, 10.2.8, 13.7, 15.1.2


4.1.3
Title to Work
Substitutions of Materials
9.3.2, 9.3.3
3.4.2, 3.5.1, 7.3.8
Transmission of Data in Digital Form
Sub-subcontractor, Definition of
1.6
 
5.1.2
UNCOVERING AND CORRECTION OF
Subsurface Conditions
WORK
3.7.4
12
 
Successors and Assigns
Uncovering of Work
13.2
12.1
 
Superintendent
Unforeseen Conditions, Concealed or Unknown
3.9, 10.2.6
3.7.4, 8.3.1, 10.3
Supervision and Construction Procedures
Unit Prices
1.2.2, 3.3, 3.4, 3.12.10, 4.2.2, 4.2.7, 6.1.3, 6.2.4,


7.3.3.2, 7.3.4
7.1.3, 7.3.7, 8.2, 8.3.1, 9.4.2, 10, 12, 14, 15.1.3
Use of Documents
Surety
1.1.1, 1.5, 2.2.5, 3.12.6, 5.3
5.4.1.2, 9.8.5, 9.10.2, 9.10.3, 14.2.2, 15.2.7
Use of Site



 
 
 
Init.


/
AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 14:16:26
on 12/02/2016 under Order No.8702051788_1 which expires on 01/11/2017, and is
not for resale.
10
User Notes: athena - West Garage 12-01-16 (8)
(812660086)
 




--------------------------------------------------------------------------------

West Parking Garage
athena Arsenal, LLC





Surety, Consent of
3.13, 6.1.1, 6.2.1
9.10.2, 9.10.3
Values, Schedule of
Surveys
9.2, 9.3.1
2.2.3
Waiver
of Claims by the Architect
Suspension by the Owner for Convenience
13.4.2
 
14.3
Waiver
of Claims by the Contractor
Suspension of the Work
9.10.5, 11.4.7, 13.4.2, 15.1.6
5.4.2, 14.3
Waiver
of Claims by the Owner
Suspension or Termination of the Contract
9.9.3, 9.10.3, 9.10.4, 11.4.3, 11.4.5, 11.4.7, 12.2.2.1,
5.4.1.1, 11.4.9, 14
13.4.2, 14.2.4, 15.1.6
Taxes
Waiver of Consequential Damages
3.6, 3.8.2.1, 7.3.7.4
14.2.4, 15.1.6
Termination by the Contractor
Waiver
of Liens
14.1, 15.1.6
9.10.2, 9.10.4
Termination by the Owner for Cause
Waivers of Subrogation
5.4.1.1, 14.2, 15.1.6
6.1.1, 11.4.5, 11.3.7


Termination by the Owner for Convenience
Warranty
14.4
3.5, 4.2.9, 9.3.3, 9.8.4, 9.9.1, 9.10.4, 12.2.2, 13.7.1
Termination of the Architect
Weather Delays
4.1.3
15.1.5.2



Work, Definition of
Written Notice
1.1.3
2.3, 2.4, 3.3.1, 3.9, 3.12.9, 3.12.10, 5.2.1, 8.2.2, 9.7,
Written Consent
9.10, 10.2.2, 10.3, 11.1.3, 11.4.6, 12.2.2, 12.2.4, 13.3,
1.5.2, 3.4.2, 3.7.4, 3.12.8, 3.14.2, 4.1.2, 9.3.2, 9.8.5,
14, 15.4.1
9.9.1, 9.10.2, 9.10.3, 11.4.1, 13.2, 13.4.2, 15.4.4.2
Written Orders
Written Interpretations
1.1.1, 2.3, 3.9, 7, 8.2.2, 11.4.9, 12.1, 12.2, 13.5.2,
4.2.11, 4.2.12
14.3.1, 15.1.2





 
 
 
Init.


/
AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 14:16:26
on 12/02/2016 under Order No.8702051788_1 which expires on 01/11/2017, and is
not for resale.
11
User Notes: athena - West Garage 12-01-16 (8)
(812660086)
 




--------------------------------------------------------------------------------

West Parking Garage
athena Arsenal, LLC





ARTICLE I GENERAL PROVISIONS
§ 1.1 BASIC DEFINITIONS
§ 1.1.1 THE CONTRACT DOCUMENTS The Contract Documents are enumerated in the
Agreement between the Owner and Contractor (hereinafter the Agreement) and
consist of the Agreement, Conditions of the Contract (General, Supplementary and
other Conditions), Drawings, Specifications, Addenda issued prior to execution
of the Contract, other documents listed in the Agreement and Modifications
issued after execution of the Contract. A Modification is (1) a written
amendment to the Contract signed by both parties, (2) a Change Order, (3) a
Construction Change Directive or (4) a written order for a minor change in the
Work issued by the Architect. Unless specifically enumerated in the Agreement,
the Contract Documents do not include the advertisement or invitation to bid,
Instructions to Bidders, sample forms, other information furnished by the Owner
in anticipation of receiving bids or proposals, the Contractor’s bid or
proposal, or portions of Addenda relating to bidding requirements.
§ 1.1.2 THE CONTRACT
The Contract Documents form the Contract for Construction. The Contract
represents the entire and integrated agreement between the parties hereto and
supersedes prior negotiations, representations or agreements, either written or
oral. The Contract may be amended or modified only by a Modification. The
Contract Documents shall not be construed to create a contractual relationship
of any kind (1) between the Contractor and the Architect or the Architect’s
consultants, (2) between the Owner and a Subcontractor or a Sub-subcontractor,
(3) between the Owner and the Architect or the Architect’s consultants or (4)
between any persons or entities other than the Owner and the Contractor.
§ 1.1.3 THE WORK

The term "Work" means the construction and services required by the Contract
Documents, whether completed or partially completed, and includes all other
labor, materials, equipment and services provided or to be provided by the
Contractor to fulfill the Contractor’s obligations. The Work may constitute the
whole or a part of the Project.
§ 1.1.4 THE PROJECT
The Project is the total construction of which the Work performed under the
Contract Documents may be the whole or a part and which may include construction
by the Owner and by separate contractors.
§ 1.1.5 THE DRAWINGS
The Drawings are the graphic and pictorial portions of the Contract Documents
showing the design, location and dimensions of the Work, generally including
plans, elevations, sections, details, schedules and diagrams.
§ 1.1.6 THE SPECIFICATIONS
The Specifications are that portion of the Contract Documents consisting of the
written requirements for materials, equipment, systems, standards and
workmanship for the Work, and performance of related services.
§ 1.1.7 INSTRUMENTS OF SERVICE
Instruments of Service are representations, in any medium of expression now
known or later developed, of the tangible and intangible creative work performed
by the Architect and the Architect’s consultants under their respective
professional services agreements. Instruments of Service may include, without
limitation, studies, surveys, models, sketches, drawings, specifications, and
other similar materials.
§ 1.1.8 INITIAL DECISION MAKER
The Initial Decision Maker is the person identified in the Agreement to render
initial decisions on Claims in accordance with Section 15.2.
§ 1.2 CORRELATION AND INTENT OF THE CONTRACT DOCUMENTS
§ 1.2.1 The intent of the Contract Documents is to include all items necessary
for the proper execution and completion of the Work by the Contractor. The
Contract Documents are complementary, and what is required by one shall be as
binding as if required by all; performance by the Contractor shall be required
only to the extent consistent with the Contract Documents and reasonably
inferable from them as being necessary to produce the indicated results.


 
 
 
Init.


/
AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 14:16:26
on 12/02/2016 under Order No.8702051788_1 which expires on 01/11/2017, and is
not for resale.
12
User Notes: athena - West Garage 12-01-16 (8)
(812660086)
 




--------------------------------------------------------------------------------

West Parking Garage
athena Arsenal, LLC









 
 
 
Init.


/
AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 14:16:26
on 12/02/2016 under Order No.8702051788_1 which expires on 01/11/2017, and is
not for resale.
13
User Notes: athena - West Garage 12-01-16 (8)
(812660086)
 




--------------------------------------------------------------------------------

West Parking Garage
athena Arsenal, LLC





§ 1.2.2 Organization of the Specifications into divisions, sections and
articles, and arrangement of Drawings shall not control the Contractor in
dividing the Work among Subcontractors or in establishing the extent of Work to
be performed by any trade.


§ 1.2.3 Unless otherwise stated in the Contract Documents, words that have
well-known technical or construction industry meanings are used in the Contract
Documents in accordance with such recognized meanings. The words "Contract Sum
and Guaranteed Maximum Price" are substituted throughout these General
Conditions for the words "Contract Sum," and any reference to costs to be borne
by the Contractor (or Work to be carried out at the Contractor’s expense) shall
be interpreted as stating that there shall be no adjustment of the Guaranteed
Maximum Price as a result of such costs, and the Contractor shall be entitled to
reimbursement from the Owner on account of such costs only if and to the extent
provided in the Agreement.
§ 1.2.4 In the event of conflicts or discrepancies among the Contract Documents,
the Contract Documents shall be interpreted on the basis of the following
priorities:
First
Modifications and Addenda to the Agreement, with those of later date having
precedence over those of earlier date.
Second
Agreement.
Third
General Conditions of the Contract.
Fourth
Addenda to Specifications and Drawings, with those of later date having
precedence over those of earlier date.
Fifth
Specifications and Drawings.



Larger scale drawings shall take precedence over smaller scale drawings. Should
the Drawings or the
Specifications disagree in themselves, the Drawings shall control as to location
and quantity and the Specifications shall control as to quality, unless
otherwise directed by a written addendum to the Contract. In the event of
inconsistencies within or between the Contract Documents, or between the
Contract Documents and applicable standards, codes, and ordinances, then, unless
otherwise directed by written addendum to the Contract, the Contractor shall (i)
provide the better quality or greater quantity of Work, or (ii) comply with the
more stringent requirement; either or both in accordance with the Architect’s
interpretation. The terms and conditions of this Section 1.2.4, however, shall
not relieve the Contractor of any of the obligations set forth in Sections 3.2
and 3.7.
§ 1.3 CAPITALIZATION
Terms capitalized in these General Conditions include those that are (1)
specifically defined, (2) the titles of numbered articles or (3) the titles of
other documents published by the American Institute of Architects.
§ 1.4 INTERPRETATION
In the interest of brevity the Contract Documents frequently omit modifying
words such as "all" and "any" and articles such as "the" and "an," but the fact
that a modifier or an article is absent from one statement and appears in
another is not intended to affect the interpretation of either statement.
§ 1.5 OWNERSHIP AND USE OF DRAWINGS, SPECIFICATIONS AND OTHER INSTRUMENTS OF
SERVICE
§ 1.5.1 The Architect and the Architect’s consultants shall be deemed the
authors and owners of their respective Instruments of Service, including the
Drawings and Specifications, and will retain all common law, statutory and other
reserved rights, including copyrights. The Contractor, Subcontractors,
Sub-subcontractors, and material or equipment suppliers shall not own or claim a
copyright in the Instruments of Service. Submittal or distribution to meet
official regulatory requirements or for other purposes in connection with this
Project is not to be construed as publication in derogation of the Architect’s
or Architect’s consultants’ reserved rights.
§ 1.5.2 The Contractor, Subcontractors, Sub-subcontractors and material or
equipment suppliers are authorized to use and reproduce the Instruments of
Service provided to them solely and exclusively for execution of the Work. The
Contractor, Subcontractors, Sub-subcontractors, and material or equipment
suppliers may not use the Instruments of Service on other projects or for
additions to this Project outside the scope of the Work without the specific
written consent of the Owner, Architect and the Architect’s consultants.
§ 1.6 TRANSMISSION OF DATA IN DIGITAL FORM
If the parties intend to transmit Instruments of Service or any other
information or documentation in digital form, they shall endeavor to establish
necessary protocols governing such transmissions, unless otherwise already
provided in the Agreement or the Contract Documents.




 
 
 
Init.


/
AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 14:16:26
on 12/02/2016 under Order No.8702051788_1 which expires on 01/11/2017, and is
not for resale.
14
User Notes: athena - West Garage 12-01-16 (8)
(812660086)
 




--------------------------------------------------------------------------------

West Parking Garage
athena Arsenal, LLC





ARTICLE 2 OWNER
§ 2.1 GENERAL
§ 2.1.1 The Owner is the person or entity identified as such in the Agreement
and is referred to throughout the Contract Documents as if singular in number.
The Owner shall designate in writing a representative who shall have express
authority to bind the Owner with respect to all matters requiring the Owner’s
approval or authorization. Except as otherwise provided in Section 4.2.1, the
Architect does not have authority to act on behalf of or bind the Owner. The
term "Owner" means the Owner or the Owner’s authorized representative.


§ 2.1.2 The Owner, upon reasonable written request, shall furnish to the
Contractor in writing a correct statement of the record legal title to the
property on which the Project is located, usually referred to as the site, and
the Owner’s interest therein.
§ 2.2 INFORMATION AND SERVICES REQUIRED OF THE OWNER
§ 2.2.1 Prior to commencement of the Work, the Contractor may request in writing
that the Owner provide reasonable evidence that the Owner has made financial
arrangements to fulfill the Owner’s obligations under the Contract. Thereafter,
the Contractor may only request such evidence if (1) the Owner fails to make
payments to the Contractor as the Contract Documents require; or (2) a change in
the Work materially changes the Contract Sum. The Owner shall furnish such
evidence as a condition precedent to commencement or continuation of the Work or
the portion of the Work affected by a material change.
§ 2.2.2 Except for permits and fees that are the responsibility of the
Contractor under the Contract Documents, including those required under Section
3.7.1, the Owner with the Contractor’s cooperation where reasonably requested,
shall secure and pay for necessary approvals, easements, assessments and charges
required for construction, use or occupancy of permanent structures or for
permanent changes in existing facilities.
§ 2.2.3 The Owner shall furnish surveys describing physical characteristics,
legal limitations and utility locations for the site of the Project, and a legal
description of the site. The Contractor shall be entitled to rely on the
accuracy of information furnished by the Owner but shall exercise proper
precautions relating to the safe performance of the Work, except to the extent
the Contractor knows of or detects any inaccuracy or omission therein.
§ 2.2.4 The Owner shall furnish information or services required of the Owner by
the Contract Documents with reasonable promptness. The Owner shall also furnish
any other information or services under the Owner’s control and relevant to the
Contractor’s performance of the Work with reasonable promptness after receiving
the Contractor’s written request for such information or services.


§ 2.2.5 Unless otherwise provided in the Contract Documents, the Owner shall
furnish to the Contractor access to the Contract Documents for purposes of
making reproductions pursuant to Section 1.5.2. The Contractor’s on-line project
information system will serve as the primary and central location for document
management and project administration. As documents are finalized, the
Contractor shall upload final documents to the Owner’s website.
§ 2.3 OWNER’S RIGHT TO STOP THE WORK
If the Contractor fails to correct Work that is not in accordance with the
requirements of the Contract Documents as required by Section 12.2 or repeatedly
fails to carry out Work in accordance with the Contract Documents, the Owner may
issue a written order to the Contractor to stop the Work, or any portion
thereof, until the cause for such order has been eliminated; however, the right
of the Owner to stop the Work shall not give rise to a duty on the part of the
Owner to exercise this right for the benefit of the Contractor or any other
person or entity, except to the extent required by Section 6.1.3.
§ 2.4 OWNER’S RIGHT TO CARRY OUT THE WORK
If the Contractor defaults or neglects to carry out the Work in accordance with
the Contract Documents and fails within a ten-day period after receipt of
written notice from the Owner to commence and continue correction of such
default or neglect with diligence and promptness, the Owner may, without
prejudice to other remedies the Owner may have, correct such deficiencies. In
such case an appropriate Change Order shall be issued deducting from payments
then or thereafter due the Contractor the actual cost to the Owner of correcting
such deficiencies, as well as other expenses including but not limited to the
cost of the Architect’s additional services made necessary by such




 
 
 
Init.


/
AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 14:16:26
on 12/02/2016 under Order No.8702051788_1 which expires on 01/11/2017, and is
not for resale.
15
User Notes: athena - West Garage 12-01-16 (8)
(812660086)
 




--------------------------------------------------------------------------------

West Parking Garage
athena Arsenal, LLC





default, neglect or failure. If payments then or thereafter due the Contractor
are not sufficient to cover such amounts, the Contractor shall pay the
difference to the Owner.


ARTICLE 3 CONTRACTOR
§ 3.1 GENERAL
§ 3.1.1 The Contractor is the person or entity identified as such in the
Agreement and is referred to throughout the Contract Documents as if singular in
number. The Contractor shall be lawfully licensed, if required in the
jurisdiction where the Project is located. The Contractor shall designate in
writing a representative who shall have express authority to bind the Contractor
with respect to all matters under this Contract. The term "Contractor" means the
Contractor or the Contractor’s authorized representative.
§ 3.1.2 The Contractor shall perform the Work in accordance with the Contract
Documents.
§ 3.1.3 The Contractor shall not be relieved of obligations to perform the Work
in accordance with the Contract Documents either by activities or duties of the
Architect or the Owner’s representatives in their administration of the
Contract, or by tests, inspections or approvals required or performed by persons
or entities other than the Contractor.
§ 3.2 REVIEW OF CONTRACT DOCUMENTS AND FIELD CONDITIONS BY CONTRACTOR
§ 3.2.1 Execution of the Contract by the Contractor is a representation that the
Contractor has visited the site, become familiar with the site specific
conditions and constraints as well as local and state regulatory requirements
affecting the site under which the Work is to be performed and correlated
personal observations with requirements of the Contract Documents. The
Contractor has evaluated and satisfied itself as to the conditions and
limitations under which the Work is to be performed, including, without
limitation (1) the location, condition, layout and physical conditions of the
Project site and surrounding areas, (2) generally prevailing climatic
conditions, (3) anticipated labor supply and costs, (4) availability and cost of
materials, tools and equipment, (5) parking, traffic and logistics, and (6)
other similar issues. The Contractor recognizes that the Project site is located
adjacent to other facilities of the Owner that are occupied and in use during
the period of construction, and the Contractor shall cooperate with the Owner
and perform its Work hereunder in such a manner and at such times so as to
minimize the interference with any such adjacent operations.
§ 3.2.2 Because the Contract Documents are complementary, the Contractor shall,
before starting each portion of the Work, carefully study and compare the
various Contract Documents relative to that portion of the Work, as well as the
information furnished by the Owner pursuant to Section 2.2.3, shall take field
measurements of any existing conditions related to that portion of the Work, and
shall observe any conditions at the site affecting it. These obligations are for
the purpose of facilitating coordination and construction by the Contractor and
are not for the purpose of discovering errors, omissions, or inconsistencies in
the Contract Documents; however, the Contractor shall promptly report to the
Architect and the Owner any errors, inconsistencies or omissions discovered by
or made known to the Contractor as a request for information in such form as the
Architect may require. It is recognized that the Contractor’s review is made in
the Contractor’s capacity as a contractor and not as a licensed design
professional, unless otherwise specifically provided in the Contract Documents.
§ 3.2.3 The Contractor is not required to ascertain that the Contract Documents
are in accordance with applicable laws, statutes, ordinances, codes, rules and
regulations, or lawful orders of public authorities, but the Contractor shall
promptly report to the Architect and the Owner any nonconformity discovered by
or made known to the Contractor as a request for information in such form as the
Architect may require.
§ 3.2.4 If the Contractor believes that additional cost or time is involved
because of clarifications or instructions the Architect or the Owner issues in
response to the Contractor’s notices or requests for information pursuant to
Sections 3.2.2 or 3.2.3 or 3.2.5, the Contractor shall make Claims as provided
in Article 15. If the Contractor fails to perform the obligations of Sections
3.2.2 or 3.2.3 or 3.2.5, the Contractor shall pay such costs and damages to the
Owner as would have been avoided if the Contractor had performed such
obligations. If the Contractor performs those obligations, the Contractor shall
not be liable to the Owner or Architect for damages resulting from errors,
inconsistencies or omissions in the Contract Documents, for differences between
field measurements or conditions and the Contract Documents, or for
nonconformities of the Contract Documents to applicable laws, statutes,
ordinances, codes, rules and regulations, and lawful orders of public
authorities, unless the Contractor recognized such errors, inconsistencies or
omissions and knowingly failed to report it to the Architect.


 
 
 
Init.


/
AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 14:16:26
on 12/02/2016 under Order No.8702051788_1 which expires on 01/11/2017, and is
not for resale.
16
User Notes: athena - West Garage 12-01-16 (8)
(812660086)
 




--------------------------------------------------------------------------------

West Parking Garage
athena Arsenal, LLC





§3.2.5 The Contractor shall give the Architect notice of any additional
Drawings, Specifications, or instructions required to define the Work in greater
detail, or to permit the proper progress of the Work. Requests for such
information shall be made by the Contractor sufficiently in advance of the time
such information is needed by the Contractor so as to permit the Architect a
reasonable time for responding to such requests without delaying the progress of
the Work.
§ 3.3 SUPERVISION AND CONSTRUCTION PROCEDURES
§ 3.3.1 The Contractor shall supervise and direct the Work, using the
Contractor’s best skill and attention. The Contractor shall be solely
responsible for, and have control over, construction means, methods, techniques,
sequences and procedures and for coordinating all portions of the Work under the
Contract, unless the Contract Documents give other specific instructions
concerning these matters. If the Contract Documents give specific instructions
concerning construction means, methods, techniques, sequences or procedures, the
Contractor shall evaluate the jobsite safety thereof and, except as stated
below, shall be fully and solely responsible for the jobsite safety of such
means, methods, techniques, sequences or procedures. If the Contractor
determines that such means, methods, techniques, sequences or procedures may not
be safe, the Contractor shall give timely written notice to the Owner and
Architect and shall not proceed with that portion of the Work without further
written instructions from the Architect. If the Contractor is then instructed to
proceed with the required means, methods, techniques, sequences or procedures
without acceptance of changes proposed by the Contractor, the Owner shall be
solely responsible for any loss or damage arising solely from those
Owner-required means, methods, techniques, sequences or procedures.
§ 3.3.2 The Contractor shall be responsible to the Owner for the coordination
of, and for the acts and omissions of, the Contractor’s employees,
Subcontractors, suppliers and their agents and employees, and other persons or
entities performing portions of the Work for, or on behalf of, the Contractor or
any of its Subcontractors or suppliers.
§ 3.3.3 The Contractor shall be responsible for inspection of portions of Work
already performed to determine that such portions are in proper condition to
receive subsequent Work.
§3.3.4 The Contractor shall arrange for and attend weekly job meetings with the
Owner and the Architect and such other persons as the Architect or Owner may
from time to time wish to have present. Unless otherwise directed by the Owner,
the Contractor shall prepare and promptly distribute minutes of each job
meeting. The Contractor shall be represented by a principal, project manager,
general superintendent or other authorized main office representative, as well
as by the Contractor’s own superintendent. An authorized representative of any
Subcontractor or sub-subcontractor shall attend such meetings if the
representative’s presence is required by the Owner or the Architect.


§3.3.5 The key members of the Contractor’s staff shall be persons agreed upon
with the Owner as identified in this Section. Such key members of the
Contractor’s staff shall not be changed without the written consent of the
Owner, unless such person becomes unable to perform his or her duties due to
death, disability or termination of employment, or unless the Owner requests
removal. If a key member is no longer capable of performing in the capacity
described, or is removed by the Owner, the Owner and the Contractor shall agree
on a mutually acceptable substitute. The Contractor’s Key Personnel are: Peter
Doucet – Project Manager; Norm Fournier -Project Executive; Chris Aguiar
-Project Superintendent.
§ 3.3.6 The Contractor shall be responsible for properly laying out the Work,
and shall do all work required to establish elevations, grades and lines, and
shall be responsible for maintaining bench marks and other survey marks and
controls and shall replace any bench marks, survey marks or controls which have
been disturbed or destroyed. The Contractor shall compare all grades, lines,
levels and dimensions as shown on the Drawings with actual site conditions and
promptly report to the Owner and Architect, before commencing with the Work or
relevant portion thereof, any inconsistencies the Contractor may discover.
§ 3.3.7 The Contractor shall retain a competent registered professional engineer
or registered land surveyor, acceptable to the Owner and the Architect, who
shall establish the exterior lines and required elevations of all buildings and
structures to be erected on the site and shall establish sufficient lines and
grades for the construction of associated Work such as, but not limited to,
roads, utilities and site grading. The engineer or land surveyor shall certify
as to the actual location of all constructed facilities in relation to property
lines, building lines, easements, and other restrictive boundaries.






 
 
 
Init.


/
AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 14:16:26
on 12/02/2016 under Order No.8702051788_1 which expires on 01/11/2017, and is
not for resale.
17
User Notes: athena - West Garage 12-01-16 (8)
(812660086)
 




--------------------------------------------------------------------------------

West Parking Garage
athena Arsenal, LLC





§ 3.3.8 The Contractor shall provide a monthly written report to the Owner and
Architect on the progress of the entire Work, such report to be in form and
content acceptable to the Owner. Such report shall include at least the
following: (i) updated project schedules(s) including narrative and critical
path analysis with identification of any changes in activities from the previous
month; (ii) cost report and update of project budget including cost to date, no
later than two weeks after the final Application for Payment for each month;
(iii) summary/status of buyout and procurement; (iv) update of the submittal
schedule (see Section 3.10.2) with status; (v) status of, including a summary of
the resolution of, all claims or disputes resolved with respect to, Requests for
Information, Construction Change Directives, Contractor Change Requests and
Change Orders; and (vi) such other information as may be requested by the Owner.
All logs and materials relied upon by the Contractor to prepare the monthly
reports required by this Section 3.3.8 shall be available to the Owner and
Architect for review at each weekly project meeting and at any other times upon
request.
§ 3.4 LABOR AND MATERIALS
§ 3.4.1 Unless otherwise provided in the Contract Documents, the Contractor
shall provide and pay for labor, materials, equipment, tools, construction
equipment and machinery, water, heat, utilities, transportation, and other
facilities and services necessary for proper execution and completion of the
Work, whether temporary or permanent and whether or not incorporated or to be
incorporated in the Work.
§ 3.4.2 Except in the case of minor changes in the Work authorized by the
Architect in accordance with Sections
3.12.8 or 7.4, the Contractor may make substitutions only with the consent of
the Owner, after evaluation by the Architect and in accordance with a Change
Order or Construction Change Directive. Unless otherwise provided in the Change
Order, any additional cost, loss or damage arising from the substitution or
proposed substitution of any material, equipment or method for that originally
specified (including but not limited to any fees for additional services charged
by the Architect in connection with the evaluation of a proposed substitution,
whether or not such substitution is approved by the Owner), shall be borne by
the Contractor and funded within the GMP, including, without limitation, costs
of changes to other elements of the Work to accommodate a substitution and costs
of modifying design documents and other additional design fees, notwithstanding
approval or acceptance of such substitution by the Owner or the Architect,
unless such substitution was made at the written request or direction of the
Owner or the Architect. If any approved substitution results in a cost savings,
these shall be delivered to the GMP.
§ 3.4.3 The Contractor shall enforce strict discipline and good order among the
Contractor’s employees and other persons carrying out the Work. The Contractor
shall not permit employment of unfit persons or persons not properly skilled in
tasks assigned to them. The Contractor and its Subcontractors shall adhere to
rules, procedures and policies of the Owner governing the conduct of personnel
at the Project site and on the Owner’s campus. Such rules, procedures and
policies may include, but are not limited to, badging, security, site access,
traffic control, parking and other rules of conduct. The Contractor shall ensure
that its employees, agents, representatives, and Subcontractors of every tier
shall comply with such rules and regulations as may be promulgated or revised
from time to time by the Owner.
§ 3.4.4 The Contractor and all Subcontractors shall make all reasonably
foreseeable provisions necessary to avoid any disputes with labor unions and
shall be responsible, at no cost to the Owner, for any delays, damages or extra
costs incurred as a result of such disputes. The Contractor shall be responsible
for the maintenance of labor relations among its employees and the employees of
its Subcontractors on this Contract in such manner as will provide for harmony
as far as practical among workers at the Project site. Prior to contracting with
any Subcontractor, the Contractor will require such Subcontractor to certify its
willingness to cooperate with not only the other Subcontractors hired by the
Contractor, but also with the Owner, any other contractors hired by the Owner,
and their subcontractors. Any Subcontractor not cooperating shall, upon the
Owner’s reasonable request, be dismissed by the Contractor and a replacement
subcontractor shall be hired with no increase in the GMP.
§ 3.5 WARRANTY
§ 3.5.1 The Contractor warrants to the Owner and Architect that materials and
equipment furnished under the Contract will be of good quality, new and of
recent manufacture unless the Contract Documents require or permit otherwise.
The Contractor further warrants that the Work will conform to the requirements
of the Contract Documents and will be of good quality, free from faults and
defects, except for those inherent in the quality of the Work the Contract
Documents expressly require or permit. Work, materials, or equipment not
conforming to these






 
 
 
Init.


/
AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 14:16:26
on 12/02/2016 under Order No.8702051788_1 which expires on 01/11/2017, and is
not for resale.
18
User Notes: athena - West Garage 12-01-16 (8)
(812660086)
 




--------------------------------------------------------------------------------

West Parking Garage
athena Arsenal, LLC





requirements shall be considered defective and shall be promptly repaired or
replaced. The Contractor’s warranty excludes remedy for damage or defect caused
by abuse, alterations to the Work not executed by the Contractor, improper or
insufficient maintenance, improper operation, or normal wear and tear and normal
usage. If required by the Architect or the Owner, the Contractor shall furnish
satisfactory evidence as to the kind and quality of materials and equipment.
§ 3.5.2 The Contractor shall procure and deliver to the Architect, no later than
the date that Final Completion is certified, all special warranties required by
the Contract Documents. Delivery by the Contractor shall constitute the
Contractor’s guarantee to the Owner (but only during Contractor’s standard
warranty period) that the warranty will be performed in accordance with its
terms and conditions.


§ 3.6 TAXES
§ 3.6.1 The Contractor shall pay sales, consumer, use and similar taxes for the
Work provided by the Contractor that are legally enacted when bids are received
or negotiations concluded, whether or not yet effective or merely scheduled to
go into effect.! !


§ 3.7 PERMITS, FEES, NOTICES, AND COMPLIANCE WITH LAWS
§ 3.7.1 Unless otherwise provided in the Contract Documents, the Contractor
shall secure and pay for the building permit as well as for other permits, fees,
licenses, and inspections by government agencies necessary for proper execution
and completion of the Work that are customarily secured after execution of the
Contract and legally required at the time bids are received or negotiations
concluded. At the request of the Owner, Contractor shall submit to the Owner,
for its review, copies of building or other permit applications before such
applications are submitted to the applicable legal authority.
§ 3.7.2 The Contractor shall comply with and give notices required by applicable
laws, statutes, ordinances, codes, rules and regulations, and lawful orders of
public authorities applicable to performance of the Work.
§ 3.7.3 If the Contractor performs Work knowing it to be contrary to applicable
laws, statutes, ordinances, codes, rules and regulations, or lawful orders of
public authorities, the Contractor shall assume appropriate responsibility for
such Work and shall bear the costs attributable to correction.
§ 3.7.4 Concealed or Unknown Conditions. If the Contractor encounters conditions
at the site that are (1) subsurface or otherwise concealed physical conditions
that differ materially from those indicated in the Contract Documents or other
information provided to Contractor, or observed by the Contractor prior to
execution of the GMP Amendment, or (2) unknown physical conditions of an unusual
nature, that differ materially from those ordinarily found to exist and
generally recognized as inherent in construction activities of the character
provided for in the Contract Documents, the Contractor shall promptly provide
written notice to the Owner and the Architect before conditions are disturbed
and in no event later than 21 days after first observance of the conditions. The
Owner or the Architect will promptly investigate such conditions and, if the
Architect or the Owner determines that they differ materially and cause an
increase or decrease in the Contractor’s cost of, or time required for,
performance of any part of the Work, will recommend an equitable adjustment in
the Contract Sum or Contract Time, or both. If the Architect or the Owner
determines that the conditions at the site are not materially different from
those indicated in the Contract Documents and that no change in the terms of the
Contract is justified, the Architect shall promptly notify the Owner and
Contractor in writing, stating the reasons. If either party disputes the
Architect’s or Owner’s determination or recommendation, that party may proceed
as provided in Article 15.
§ 3.7.5 If, in the course of the Work, the Contractor encounters human remains
or recognizes the existence of burial markers, archaeological sites or wetlands
not indicated in the Contract Documents, the Contractor shall immediately
suspend any operations that would affect them and shall notify the Owner and
Architect. Upon receipt of such notice, the Owner shall promptly take any action
necessary to obtain governmental authorization required to resume the
operations. The Contractor shall continue to suspend such operations until
otherwise instructed by the Owner but shall continue with all other operations
that do not affect those remains or features. Requests for adjustments in the
Contract Sum and Contract Time arising from the existence of such remains or
features may be made as provided in Article 15.


§ 3.7.6 The Contractor shall be responsible for familiarizing itself and
complying with the regulatory requirements governing the disposal of materials,
including materials containing pollutants, from the site.




 
 
 
Init.


/
AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 14:16:26
on 12/02/2016 under Order No.8702051788_1 which expires on 01/11/2017, and is
not for resale.
19
User Notes: athena - West Garage 12-01-16 (8)
(812660086)
 




--------------------------------------------------------------------------------

West Parking Garage
athena Arsenal, LLC





§ 3.8 ALLOWANCES
§ 3.8.1 The Contractor shall include in the Contract Sum all allowances stated
in the Contract Documents. Items covered by allowances shall be supplied for
such amounts and by such persons or entities as the Owner may direct, but the
Contractor shall not be required to employ persons or entities to whom the
Contractor has reasonable objection.
§ 3.8.2 Unless otherwise provided in the Contract Documents,
.1
allowances shall cover the cost to the Contractor of materials and equipment
delivered at the site and all required taxes, less applicable trade discounts;

.2
Contractor’s costs for unloading and handling at the site, labor, installation
costs, overhead, profit and other expenses contemplated for stated allowance
amounts shall be included in the Contract Sum but not in the allowances; and

.3
whenever costs are more than or less than allowances, the Contract Sum shall be
adjusted accordingly by Change Order provided that costs that are more than the
specified allowance shall be permitted only with the consent of the Owner. The
amount of the Change Order shall reflect (1) the difference between actual costs
and the allowances under Section 3.8.2.1 and (2) changes in Contractor’s costs
under Section 3.8.2.2.

§ 3.8.3 Materials and equipment under an allowance shall be selected by the
Owner with reasonable promptness.
§ 3.9 SUPERINTENDENT
§ 3.9.1 The Contractor shall employ a competent superintendent and necessary
assistants who shall be in attendance at the Project site at all times during
performance of the Work. The superintendent shall represent the Contractor, and
communications given to the superintendent shall be as binding as if given to
the Contractor.
§ 3.9.2 The Contractor, as soon as practicable after award of the Contract,
shall furnish in writing to the Owner through the Architect the name and
qualifications of a proposed superintendent. The Architect may reply within 14
days to the Contractor in writing stating (1) whether the Owner or the Architect
has reasonable objection to the proposed superintendent or (2) that the
Architect requires additional time to review. Failure of the Architect to reply
within the 14 day period shall constitute notice of no reasonable objection.
§ 3.9.3 The Contractor’s superintendent shall keep a daily log of the progress
of the Work, which shall be posted on the on-line project information system or
otherwise made available to the Owner’s representatives at all times. The daily
log shall include a listing of manpower on site by Subcontractor, weather
conditions, the names and purpose of all visitors to the site, work in progress
and work accomplished, problems encountered and such other information as
requested by the Owner.
§ 3.9.4 The Contractor shall furnish to both the Owner and the Architect the
names, email addresses and telephone numbers of the project manager,
superintendent, the superintendent’s immediate supervisor, and at least two
other of the Contractor’s and each Subcontractor’s authorized representatives
indicating where they can be contacted at times other than normal working hours
in the case of an emergency. This information may be posted on the on-line
project information system.
§ 3.10 CONTRACTOR’S CONSTRUCTION SCHEDULES
§ 3.10.1 The Contractor, shall prepare and submit for the Owner’s and
Architect’s information a Contractor’s construction schedule for the Work. The
schedule shall not exceed time limits current under the Contract Documents,
shall be revised at appropriate intervals as required by the conditions of the
Work and Project, shall be related to the entire Project to the extent required
by the Contract Documents, and shall provide for expeditious and practicable
execution of the Work. The construction schedule shall be in a detailed format
acceptable to the Owner and shall: (1) provide a graphic representation of
material activities and events that will occur during performance of the Work;
(2) identify each phase of construction; (3) identify key dates for
Owner-provided information and materials, and (4) set forth dates that are
critical in ensuring the timely and orderly completion of the Work in accordance
with the requirements of the Contract Documents. The Construction Schedule
attached to the GMP Amendment is the approved baseline Construction Schedule.
Monthly updates of the Construction Schedule in form acceptable to the Owner
shall be submitted with the Contractor’s monthly Report. The Construction
Schedule may be adjusted pursuant to Section 8.3 below.




 
 
 
Init.


/
AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 14:16:26
on 12/02/2016 under Order No.8702051788_1 which expires on 01/11/2017, and is
not for resale.
20
User Notes: athena - West Garage 12-01-16 (8)
(812660086)
 




--------------------------------------------------------------------------------





§ 3.10.2 The Contractor shall prepare a submittal schedule, promptly after being
awarded the Contract and thereafter as necessary to maintain a current submittal
schedule, including a Shop Drawing schedule, Sample schedule, and Product Data
schedule and shall submit the schedule(s) for the Owner’s and the Architect’s
approval. The Architect’s approval shall not unreasonably be delayed or
withheld. The submittal schedule shall (1) be coordinated with the Contractor’s
construction schedule, and (2) allow the Architect reasonable time to review
submittals. If the Contractor fails to submit a submittal schedule, the
Contractor shall not be entitled to any increase in Contract Sum or extension of
Contract Time based on the time required for review of submittals. The schedules
shall be subject to change in accordance with the progress of Work, subject to
the Architect’s approval.
§ 3.10.3 The Contractor shall perform the Work in general accordance with the
most recent Construction Schedule approved by the Owner.
§ 3.11 DOCUMENTS AND SAMPLES AT THE SITE
The Contractor shall maintain at the site (and electronically) for the Owner one
copy of the Drawings,
Specifications, Addenda, Change Orders and other Modifications, in good order
and marked currently to indicate field changes and selections made during
construction, (the "As-Built Documents") and one copy of approved Shop Drawings,
Product Data, Samples and similar required submittals. The Contractor shall
provide As-Built Documents in CAD as set forth in the Contractor’s Assumptions
and Qualifications included in Exhibit C to the Agreement. The mark-ups to the
As-Built Documents shall consist of record information including: (i) deviations
from the Drawings made during construction; (ii) details in the Work not
previously shown; (iii) changes to existing conditions or existing conditions
found to differ from those shown on the Drawings; (iv) the actual installed
position of equipment, piping, conduits, light switches, electric fixtures,
circuiting, ducts, dampers, access panels, control valves, drains, openings, and
stub-outs; (v) the coordinates and elevations of all subsurface utilities
installed or encountered by the Contractor which are not indicated in the
Contract Documents and the inverts and rim elevations of utility structures
installed by the Contractor; (vi) the actual installed locations of concealed
elements of the foundation; (vii) all approved revisions to structural details
which differ from the approved Shop Drawings; and (viii) such other information
as the Owner or the Architect may reasonably request. Upon completion of the
Work, the Contractor shall deliver to the Architect and the Owner final As-Built
Documents in electronic format. Such delivery shall constitute the Contractor’s
certification that the As-Built Documents are complete and accurate. Approval by
the Architect and the Owner of As-Built Documents prepared by the Contractor and
its Subcontractors and suppliers shall be a condition precedent to the Owner’s
obligation to make final payment to the Contractor. Without limitation, the
Contractor shall also maintain all approved permit drawings in a manner so as to
make them accessible to inspectors and other authorized agencies. All such
approved permit drawings shall be wrapped, marked, and delivered to the Owner
within sixty (60) days of final completion of the Work.


§ 3.12 SHOP DRAWINGS, PRODUCT DATA AND SAMPLES
§ 3.12.1 Shop Drawings are drawings, diagrams, schedules and other data,
specially prepared for the Work by the Contractor or a Subcontractor,
Sub-subcontractor, manufacturer, supplier or distributor to illustrate some
portion of the Work.
§ 3.12.2 Product Data are illustrations, standard schedules, performance charts,
instructions, brochures, diagrams and other information furnished by the
Contractor to illustrate materials or equipment for some portion of the Work.
§ 3.12.3 Samples are physical examples that illustrate materials, equipment or
workmanship and establish standards by which the Work will be judged.
§ 3.12.4 Shop Drawings, Product Data, Samples and similar submittals are not
Contract Documents. Their purpose is to demonstrate the way by which the
Contractor proposes to conform to the information given and the design concept
expressed in the Contract Documents for those portions of the Work for which the
Contract Documents require submittals. Review by the Architect is subject to the
limitations of Section 4.2.7. Informational submittals upon which the Architect
is not expected to take responsive action may be so identified in the Contract
Documents. Submittals that are not required by the Contract Documents may be
returned by the Architect without action.
§ 3.12.5 The Contractor shall review for compliance with the Contract Documents,
approve and submit to the Architect Shop Drawings, Product Data, Samples and
similar submittals required by the Contract Documents in accordance with the
submittal schedule approved by the Architect or, in the absence of an approved
submittal






 
 
 
Init.


/
AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 14:16:26
on 12/02/2016 under Order No.8702051788_1 which expires on 01/11/2017, and is
not for resale.
21
User Notes: athena - West Garage 12-01-16 (8)
(812660086)
 




--------------------------------------------------------------------------------





schedule, with reasonable promptness and in such sequence as to cause no delay
in the Work or in the activities of the Owner or of separate contractors.
§ 3.12.6 By submitting Shop Drawings, Product Data, Samples and similar
submittals, the Contractor represents to the Owner and Architect that the
Contractor has (1) reviewed and approved them, (2) determined and verified
materials, field measurements and field construction criteria related thereto,
or will do so and (3) checked and coordinated the information contained within
such submittals with the requirements of the Work and of the Contract Documents.


§ 3.12.7 The Contractor shall perform no portion of the Work for which the
Contract Documents require submittal and review of Shop Drawings, Product Data,
Samples or similar submittals until the respective submittal has been approved
by the Architect.
§ 3.12.8 The Work shall be in accordance with submittals that have been reviewed
and accepted by the Architect except that the Contractor shall not be relieved
of responsibility for deviations from requirements of the Contract Documents by
the Architect’s review and acceptance of Shop Drawings, Product Data, Samples or
similar submittals unless the Contractor has specifically informed the Architect
in writing of such deviation at the time of submittal and (1) the Architect has
reviewed and not objected to the specific deviation as a minor change in the
Work, or (2) a Change Order or Construction Change Directive has been issued
authorizing the deviation. The Contractor shall not be relieved of
responsibility for errors or omissions in Shop Drawings, Product Data, Samples
or similar submittals by the Architect’s review thereof.
§ 3.12.9 The Contractor shall direct specific attention, in writing or on
resubmitted Shop Drawings, Product Data, Samples or similar submittals, to
revisions other than those requested by the Architect on previous submittals. In
the absence of such written notice, the Architect’s approval of a resubmission
shall not apply to such revisions.
§ 3.12.10 The Contractor shall not be required to provide professional services
that constitute the practice of architecture or engineering unless such services
are specifically required by the Contract Documents for a portion of the Work or
unless the Contractor needs to provide such services in order to carry out the
Contractor’s responsibilities for construction means, methods, techniques,
sequences and procedures. The Contractor shall not be required to provide
professional services in violation of applicable law. If professional design
services or certifications by a design professional related to systems,
materials or equipment are specifically required of the Contractor by the
Contract Documents, the Owner and the Architect will specify all material
performance and design criteria that such services must satisfy. The Contractor
shall cause such services or certifications to be provided by a properly
licensed design professional, whose signature and seal shall appear on all
drawings, calculations, specifications, certifications, Shop Drawings and other
submittals prepared by such professional. Shop Drawings and other submittals
related to the Work designed or certified by such professional, if prepared by
others, shall bear such professional’s written approval when submitted to the
Architect. The Owner and the Architect shall be entitled to rely upon the
adequacy, accuracy and completeness of the services, certifications and
approvals performed or provided by such design professionals, provided the Owner
and Architect have specified to the Contractor all material performance and
design criteria that such services must satisfy. Pursuant to this Section
3.12.10, the Architect will review, accept, reject or take other appropriate
action on submittals only for the limited purpose of checking for conformance
with information given and the design concept expressed in the Contract
Documents. The Contractor shall not be responsible for the adequacy of the
performance and design criteria specified in the Contract Documents.
§ 3.13 USE OF SITE
The Contractor shall confine operations at the site to areas permitted by
applicable laws, statutes, ordinances, codes, rules and regulations, and lawful
orders of public authorities and the Contract Documents and shall not
unreasonably encumber the site with materials or equipment. Any Work required
beyond designated site limits shall be scheduled and performed in such a manner
as to cause a minimum of inconvenience or disturbance to or interference with
the normal operations and activities of the Owner, abutters and the public.
Rules, requirements and protocols for the protection of ongoing operations which
apply to Work performed on the site shall also apply to Work performed off of
the site. The Contractor shall obtain the Owner’s prior approval and all
necessary approvals from public authorities and utility companies for such
operations (if approvals or permissions from abutters are needed, the Contractor
shall notify the Owner and shall assist the Owner in obtaining such approvals or
permissions), prosecute such operations expeditiously and restore the affected
area to its original condition immediately upon






 
 
 
Init.


/
AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 14:16:26
on 12/02/2016 under Order No.8702051788_1 which expires on 01/11/2017, and is
not for resale.
22
User Notes: athena - West Garage 12-01-16 (8)
(812660086)
 




--------------------------------------------------------------------------------




completion of such operations, unless otherwise specified in the Contract
Documents. All such approvals from third parties must be satisfactory to the
Owner. Any shutdown of utilities must be coordinated with the Owner in advance
to minimize inconvenience to the Owner and any affected abutters. All existing
walkways, roadways, and other paved or landscaped areas over which temporary
driveways or walkways are established shall be restored to their original
condition immediately upon completion of the related phases or portions of the
Work, unless otherwise specified in the Contract Documents.
§ 3.14 CUTTING AND PATCHING
§ 3.14.1 The Contractor shall be responsible for cutting, fitting or patching
required to complete the Work or to make its parts fit together properly. All
areas requiring cutting, fitting and patching shall be restored to the condition
existing prior to the cutting, fitting and patching, unless otherwise required
by the Contract Documents.
§ 3.14.2 The Contractor shall not damage or endanger a portion of the Work or
fully or partially completed construction of the Owner or separate contractors
by cutting, patching or otherwise altering such construction, or by excavation.
The Contractor shall not cut or otherwise alter such construction by the Owner
or a separate contractor except with written consent of the Owner and of such
separate contractor; such consent shall not be unreasonably withheld. The
Contractor shall not unreasonably withhold from the Owner or a separate
contractor the Contractor’s consent to cutting or otherwise altering the Work.
Existing work that is cut, damaged, disturbed or otherwise interfered with by
the Contractor, a Subcontractor, or anyone for whom they are responsible shall
be fully, properly and carefully repaired by the responsible Contractor or
Subcontractor and the cost of such repair shall not be included in the Cost of
the Work except to the extent included in accordance with this Agreement. All
such repairs shall be completed in a first-class manner to the satisfaction of
the Architect, and shall match similar existing adjoining work.
§ 3.15 CLEANING UP
§ 3.15.1 The Contractor shall keep the premises and surrounding area free from
accumulation of waste materials or rubbish caused by operations under the
Contract. At completion of the Work, the Contractor shall remove waste
materials, rubbish, the Contractor’s tools, construction equipment, machinery
and surplus materials from and about the Project.
§ 3.15.2 If the Contractor fails to clean up as provided in the Contract
Documents, the Owner may do so and Owner shall be entitled to reimbursement from
the Contractor.
§ 3.16 ACCESS TO WORK
The Contractor shall provide the Owner and Architect access to the Work in
preparation and progress wherever located.
§ 3.17 ROYALTIES, PATENTS AND COPYRIGHTS
The Contractor shall pay all royalties and license fees. The Contractor shall
defend suits or claims for infringement of copyrights and patent rights and
shall hold the Owner and Architect harmless from loss on account thereof, but
shall not be responsible for such defense or loss when a particular design,
process or product of a particular manufacturer or manufacturers is required by
the Contract Documents, or where the copyright violations are contained in
Drawings, Specifications or other documents prepared by the Owner or Architect.
However, if the Contractor has reason to believe that the required design,
process or product is an infringement of a copyright or a patent, the Contractor
shall be responsible for such loss unless such information is promptly furnished
to the Owner and the Architect.
§ 3.18 INDEMNIFICATION
§ 3.18.1 To the fullest extent permitted by law the Contractor shall indemnify
defend, protect, and hold harmless the Owner, the parties identified as
Additional Insureds in Section 11.1 below, the Architect, their respective
officers, current and former trustees and directors, members of their governing
board, representatives, agents, including Owner’s Project Manager, consultants,
and employees and anyone else acting for or on their behalf of any of them
(collectively, the "Indemnitees") from and against claims, damages, losses and
expenses, including but not limited to attorneys’ fees, arising out of or
resulting from (a) performance of the Work, provided that such claim, damage,
loss or expense is attributable to bodily injury, sickness, disease or death, or
to injury to or destruction of tangible property (other than the Work itself),
to the extent caused by the negligent acts or omissions of the Contractor, a
Subcontractor, sub-subcontractors, suppliers, materialmen, anyone directly or
indirectly employed by any of them or




 
 
 
Init.


/
AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 14:16:26
on 12/02/2016 under Order No.8702051788_1 which expires on 01/11/2017, and is
not for resale.
23
User Notes: athena - West Garage 12-01-16 (8)
(812660086)
 




--------------------------------------------------------------------------------




anyone for whose acts they may be liable, regardless of whether or not such
claim, damage, loss or expense is caused in part by a party indemnified
hereunder, (b) the failure of the Contractor or those acting under it to conduct
the Work in accordance with the laws, statutes, ordinances, and regulations of
any governmental authority, or (c) the failure by Contractor or its
Subcontractors, or sub-subcontractors to make any payments when due. Such
obligation shall not be construed to negate, abridge, or reduce other rights or
obligations of indemnity which would otherwise exist as to a party or person
described in this Section 3.18.
§ 3.18.2 In claims against any Indemnitee by an employee of the Contractor, a
Subcontractor, anyone directly or indirectly employed by them or anyone for
whose acts they may be liable, the indemnification obligation under Section
3.18.1 shall not be limited by a limitation on amount or type of damages,
compensation or benefits payable by or for the Contractor or a Subcontractor
under workers’ compensation acts, disability benefit acts or other employee
benefit acts.
§ 3.18.3 Each Subcontract shall contain an indemnification in favor of the
Indemnitees and the Contractor, which indemnification shall be in substantially
the form as this Section 3.18 and, to the extent governed by M.G.L. c. 149,
s.29C limited to acts and omissions of the Subcontractor.
§ 3.18.4 Any sum or sums chargeable to the Contractor under this Section may, at
the election of the Owner, be deducted from any payments otherwise due or to
become due to the Contractor under this Agreement, or the Owner may sue the
Contractor and recover damages therefor.
§ 3.19 LIENS
§ 3.19.1 In the event that any Subcontractor, supplier or any other party for
whom the Contractor is responsible establishes a lien against the Project and/or
the Project site, and the Owner has, with respect to such Subcontractor,
supplier, or other party, fulfilled its obligations for payment, the Contractor
shall, within ten days of receipt of notice from the Owner regarding such lien,
cause the lien to be discharged (either by obtaining and recording a lien
discharge bond from a surety and in a form acceptable to the Owner or otherwise)
at no cost to the Owner. If the Contractor fails to cause the lien to be
discharged within such ten day period, the Owner shall have the right to
withhold from the next progress payment or any other sum payable to the
Contractor, an amount equal to one hundred percent of the amount of such lien.
The Owner may either (a) apply amounts so withheld to discharging such lien or
(b) retain such amounts until such lien is discharged or released by the
Contractor or the lienor, and shall thereafter credit to the Contractor any
amounts remaining after payment of the fees and expenses the Owner incurs in
connection with such lien. The Contractor agrees to indemnify and hold harmless
the Owner from all costs and expenses incurred by the Owner in connection with
such liens. For purposes of this Section 3.19, the term "lien" shall mean any
instrument filed with the applicable Registry of Deeds and/or Registry District
of the Land Court which creates or perfects a lien under M.G.L. ch. 254 (e.g.,
the filing of a Statement of Account following the filing of a Notice of
Contract); provided, however, that the filing of a Notice of Contract by the
Contractor under Section 2 of M.G.L. c.254 alone shall not be deemed to create a
lien hereunder, provided the Contractor submits, with each Application for
Payment, a properly completed and signed Partial Waiver and Subordination of
Lien in the form contained in M.G.L. c.254, § 32.
ARTICLE 4 ARCHITECT
§ 4.1 GENERAL
§ 4.1.1 The Owner shall retain an architect lawfully licensed to practice
architecture or an entity lawfully practicing architecture in the jurisdiction
where the Project is located. That person or entity is identified as the
Architect in the Agreement and is referred to throughout the Contract Documents
as if singular in number. Any reference to Architect in this agreement is Walker
Parking Consultants/Engineers, Inc.


§ 4.1.2 [Intentionally Omitted]


§ 4.1.3 If the employment of the Architect is terminated, the Owner shall employ
a successor architect and whose status under the Contract Documents shall be
that of the Architect.
§ 4.2 ADMINISTRATION OF THE CONTRACT
§ 4.2.1 The Architect, along with one or more Owner’s representatives, will
provide administration of the Contract as described in the Contract Documents
and will be an Owner’s representative during construction until the date the




 
 
 
Init.


/
AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 14:16:26
on 12/02/2016 under Order No.8702051788_1 which expires on 01/11/2017, and is
not for resale.
24
User Notes: athena - West Garage 12-01-16 (8)
(812660086)
 




--------------------------------------------------------------------------------




Architect issues the final Certificate For Payment. The Architect will have
authority to act on behalf of the Owner only to the extent provided in the
Contract Documents.


§ 4.2.2 The Architect and other representatives of the Owner will visit the site
at intervals appropriate to the stage of construction, or as otherwise agreed
with the Owner, to become generally familiar with the progress and quality of
the portion of the Work completed, and to determine in general if the Work
observed is being performed in a manner indicating that the Work, when fully
completed, will be in accordance with the Contract Documents. However, neither
the Architect nor the Owner’s representatives will be required to make
exhaustive or continuous on-site inspections to check the quality or quantity of
the Work. Neither the Architect nor the Owner’s representatives will have
control over, charge of, or responsibility for, the construction means, methods,
techniques, sequences or procedures, or for the safety precautions and programs
in connection with the Work, since these are solely the Contractor’s rights and
responsibilities under the Contract Documents, except as provided in Section
3.3.1.
§ 4.2.3 On the basis of the site visits, the Architect and other Owner’s
representatives will keep the Owner reasonably informed about the progress and
quality of the portion of the Work completed, and report to the Owner (1) known
deviations from the Contract Documents and from the most recent construction
schedule submitted by the Contractor, and (2) defects and deficiencies observed
in the Work. Neither the Architect nor any other representatives of the Owner
will be responsible for the Contractor’s failure to perform the Work in
accordance with the requirements of the Contract Documents. Neither the
Architect nor any other representatives of the Owner will have control over or
charge of, nor be responsible for acts or omissions of the Contractor,
Subcontractors, or their agents or employees, or any other persons or entities
performing portions of the Work.
§ 4.2.4 COMMUNICATIONS FACILITATING CONTRACT ADMINISTRATION
The Owner and the Contractor may communicate with each other about matters
arising out of or relating to the Contract and the Owner and the Contractor
shall endeavor to inform the Architect of any such direct communications to the
extent such communications are relevant to the performance by the Architect of
the Architect’s services. Communications by and with the Architect’s consultants
shall be through the Architect. Communications by and with Subcontractors and
material suppliers shall be through the Contractor.
Communications by and with separate contractors shall be through the Owner.
§ 4.2.5 Based on the Architect’s and the Owner’s representative’s evaluations of
the Contractor’s Applications for Payment, the Architect and the Owner’s
representative will review, and the Architect will certify, the amounts due the
Contractor and will issue Certificates for Payment in such amounts.


§ 4.2.6 The Architect has authority (with the approval of the Owner) to reject
Work that does not conform to the Contract Documents or approved submittals.
Whenever the Architect considers it necessary or advisable, the Architect will
have authority to require inspection or testing of the Work in accordance with
Sections 13.5.2 and 13.5.3, whether or not such Work is fabricated, installed or
completed. However, neither this authority of the Architect nor a decision made
in good faith either to exercise or not to exercise such authority shall give
rise to a duty or responsibility of the Architect to the Contractor,
Subcontractors, material and equipment suppliers, their agents or employees, or
other persons or entities performing portions of the Work.


§ 4.2.7 The Architect will review and approve, or take other appropriate action
upon, the Contractor’s submittals such as Shop Drawings, Product Data and
Samples, but only for the limited purpose of checking for conformance with
information given and the design concept expressed in the Contract Documents.
The Architect’s action will be taken in accordance with the submittal schedule
approved by the Architect or, in the absence of an approved submittal schedule,
with reasonable promptness while allowing sufficient time in the Architect’s
professional judgment to permit adequate review. If the Architect requires
additional time for review of submittals beyond the time indicated in the
approved submittal schedule, the Architect shall notify the Contractor,
indicating the reasonable additional time anticipated for completion of such
review. Review of such submittals is not conducted for the purpose of
determining the accuracy and completeness of other details such as dimensions
and quantities, or for substantiating instructions for installation or
performance of equipment or systems, all of which remain the responsibility of
the Contractor as required by the Contract Documents. The Architect’s review of
the Contractor’s submittals shall not relieve the Contractor of the obligations
under Sections 3.3, 3.5 and 3.12. The Architect’s review shall not constitute
approval of safety precautions or, unless otherwise specifically stated by the
Architect, of any construction means, methods, techniques, sequences or
procedures. The Architect’s approval of a specific item shall not indicate
approval of an assembly of which the item is a component. If, through no fault
of the Architect, the




 
 
 
Init.


/
AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 14:16:26
on 12/02/2016 under Order No.8702051788_1 which expires on 01/11/2017, and is
not for resale.
25
User Notes: athena - West Garage 12-01-16 (8)
(812660086)
 




--------------------------------------------------------------------------------




Architect is required to review Shop Drawings or other submittals more than two
(2) times, the Contractor shall be responsible for any additional fees charged
to the Owner by the Architect on account of such additional submittal review,
provided that if the need for any such additional review is through no fault of
the Contractor or any of its Subcontractors or suppliers, then the Contractor
shall not be responsible for any such additional fees.


§ 4.2.8 The Architect or the Contractor, as directed by the Owner, will prepare
Change Orders and Construction Change Directives, and the Architect may
authorize minor changes in the Work not involving an adjustment in the Contract
Sum or an extension of the Contract Time as provided in Section 7.4. The
Architect will investigate and make determinations and recommendations regarding
concealed and unknown conditions as provided in Section
3.7.4.
§ 4.2.9 The Architect and the Owner will conduct inspections to determine the
date or dates of Substantial Completion and the date of final completion. The
Architect will issue Certificates of Substantial Completion pursuant to Section
9.8. The Architect or the Owner’s representative will receive and forward to the
Owner, for the Owner’s review and records, written warranties and related
documents required by the Contract and assembled by the Contractor pursuant to
Section 9.10; and the Architect will issue a final Certificate for Payment
pursuant to Section 9.10.
§ 4.2.10 If the Owner and Architect agree, the Architect will provide one or
more project representatives to assist in carrying out the Architect’s
responsibilities at the site. The duties, responsibilities and limitations of
authority of such project representatives shall be as set forth in an exhibit to
be incorporated in the Contract Documents.
§ 4.2.11 The Architect will interpret and initially decide matters concerning
performance under, and requirements of, the Contract Documents on written
request of either the Owner or Contractor. The Architect’s response to such
requests will be made in writing within any time limits agreed upon or otherwise
with reasonable promptness.
§ 4.2.12 Interpretations and decisions of the Architect will be consistent with
the intent of, and reasonably inferable from, the Contract Documents and will be
in writing or in the form of drawings. When making such interpretations and
decisions, the Architect will endeavor to secure faithful performance by both
Owner and Contractor, will not show partiality to either and will not be liable
for results of interpretations or decisions rendered in good faith.
§ 4.2.13 The Architect’s decisions on matters relating to aesthetic effect as
between the Architect and the Contractor will be final if consistent with the
intent expressed in the Contract Documents.
§ 4.2.14 The Architect will review and respond to requests for information about
the Contract Documents. The Architect’s response to such requests will be made
in writing within any time limits agreed upon or otherwise with reasonable
promptness. If appropriate, the Architect will prepare and issue supplemental
Drawings and Specifications in response to the requests for information.
ARTICLE 5 SUBCONTRACTORS
§ 5.1 DEFINITIONS
§ 5.1.1 A Subcontractor is a person or entity who has a direct contract with the
Contractor to perform a portion of the Work at the site. The term
"Subcontractor" is referred to throughout the Contract Documents as if singular
in number and means a Subcontractor or an authorized representative of the
Subcontractor. The term "Subcontractor" does not include a separate contractor
or subcontractors of a separate contractor.
§ 5.1.2 A Sub-subcontractor is a person or entity who has a direct or indirect
contract with a Subcontractor to perform a portion of the Work at the site. The
term "Sub-subcontractor" is referred to throughout the Contract Documents as if
singular in number and means a Sub-subcontractor or an authorized representative
of the Sub-subcontractor.
§ 5.2 AWARD OF SUBCONTRACTS AND OTHER CONTRACTS FOR PORTIONS OF THE WORK
§ 5.2.1 Unless otherwise stated in the Contract Documents or the bidding
requirements, the Contractor, as soon as practicable after award of the
Contract, shall furnish in writing to the Owner through the Architect the names
of persons or entities (including those who are to furnish materials or
equipment fabricated to a special design) proposed for each principal portion of
the Work. The Architect may reply within 14 days to the Contractor in writing
stating (1) whether the Owner or the Architect has reasonable objection to any
such proposed person or




 
 
 
Init.


/
AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 14:16:26
on 12/02/2016 under Order No.8702051788_1 which expires on 01/11/2017, and is
not for resale.
26
User Notes: athena - West Garage 12-01-16 (8)
(812660086)
 




--------------------------------------------------------------------------------




entity or (2) that the Architect requires additional time for review. Failure of
the Owner or Architect to reply within the 14 day period shall constitute notice
of no reasonable objection.


§ 5.2.2 The Contractor shall not contract with a proposed person or entity to
whom the Owner or Architect has made reasonable and timely objection. The
Contractor shall not be required to contract with anyone to whom the Contractor
has made reasonable objection.
§ 5.2.3 If the Owner or Architect has reasonable objection to a person or entity
proposed by the Contractor, the Contractor shall propose another to whom the
Owner or Architect has no reasonable objection. If the proposed but rejected
Subcontractor was reasonably capable of performing the Work, the Contract Sum
and Contract Time shall be increased or decreased by the difference, if any,
occasioned by such change, and an appropriate Change Order shall be issued
before commencement of the substitute Subcontractor’s Work. However, no increase
in the Contract Sum or Contract Time shall be allowed for such change unless the
Contractor has acted promptly and responsively in submitting names as required.
§ 5.2.4 The Contractor shall not substitute a Subcontractor, person or entity
previously selected if the Owner or Architect makes reasonable objection to such
substitution.
§ 5.3 SUBCONTRACTUAL RELATIONS
By appropriate agreement, written where legally required for validity, the
Contractor shall require each
Subcontractor, to the extent of the Work to be performed by the Subcontractor,
to be bound to the Contractor by terms of the Contract Documents, and to assume
toward the Contractor all the obligations and responsibilities, including the
responsibility for safety of the Subcontractor’s Work, which the Contractor, by
these Documents, assumes toward the Owner and Architect. Each subcontract
agreement shall preserve and protect the rights of the Owner and Architect under
the Contract Documents with respect to the Work to be performed by the
Subcontractor so that subcontracting thereof will not prejudice such rights, and
shall allow to the Subcontractor, unless specifically provided otherwise in the
subcontract agreement, the benefit of all rights, remedies and redress against
the Contractor that the Contractor, by the Contract Documents, has against the
Owner. Where appropriate, the Contractor shall require each Subcontractor to
enter into similar agreements with Sub-subcontractors. The Contractor shall make
available to each proposed Subcontractor, prior to the execution of the
subcontract agreement, copies of the Contract Documents to which the
Subcontractor will be bound, and, upon written request of the Subcontractor,
identify to the Subcontractor terms and conditions of the proposed subcontract
agreement that may be at variance with the Contract Documents. Subcontractors
will similarly make copies of applicable portions of such documents available to
their respective proposed Sub-subcontractors. Each subcontract shall provide
that it may be terminated without penalty or premium in the event this Contract
is terminated.


§ 5.4 CONTINGENT ASSIGNMENT OF SUBCONTRACTS
§ 5.4.1 Each subcontract agreement for a portion of the Work is assigned by the
Contractor to the Owner, provided that


.1
assignment is effective only after termination of the Contract by the Owner for
cause pursuant to Section 14.2 and only for those subcontract agreements that
the Owner accepts by notifying the Subcontractor and Contractor in writing; and

.2
assignment is subject to the prior rights of the surety, if any, obligated under
bond relating to the Contract.



When the Owner accepts the assignment of a subcontract agreement, the Owner
assumes the Contractor’s rights and obligations under the subcontract.
§ 5.4.2 Upon such assignment, if the Work has been suspended for more than 30
days, the Subcontractor’s compensation shall be equitably adjusted for increases
in cost resulting from the suspension.
§ 5.4.3 Upon such assignment to the Owner under this Section 5.4, the Owner may
further assign the subcontract to a successor contractor or other entity. If the
Owner assigns the subcontract to a successor contractor or other entity, the
Owner shall nevertheless remain legally responsible for all of the successor
contractor’s obligations under the subcontract.






 
 
 
Init.


/
AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 14:16:26
on 12/02/2016 under Order No.8702051788_1 which expires on 01/11/2017, and is
not for resale.
27
User Notes: athena - West Garage 12-01-16 (8)
(812660086)
 




--------------------------------------------------------------------------------




ARTICLE 6    CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS
§ 6.1 OWNER’S RIGHT TO PERFORM CONSTRUCTION AND TO AWARD SEPARATE CONTRACTS
§ 6.1.1 The Owner reserves the right to perform construction or operations
related to the Project with the Owner’s own forces, and to award separate
contracts in connection with other portions of the Project or other construction
or operations on the site under Conditions of the Contract identical or
substantially similar to these including those portions related to insurance and
waiver of subrogation. If the Contractor claims that delay or additional cost is
involved because of such action by the Owner, the Contractor shall make such
Claim as provided in Article 15.
§ 6.1.2 When separate contracts are awarded for different portions of the
Project or other construction or operations on the site, the term "Contractor"
in the Contract Documents in each case shall mean the Contractor who executes
each separate Owner-Contractor Agreement.
§ 6.1.3 The Owner, or the Contractor, if specified in the Contract Documents,
shall provide for coordination of the activities of the Owner’s own forces and
of each separate contractor with the Work of the Contractor, who shall cooperate
with them. The Contractor shall participate with other separate contractors and
the Owner in reviewing their construction schedules. The Contractor shall make
any revisions to the construction schedule deemed necessary after a joint review
and mutual agreement. The construction schedules shall then constitute the
schedules to be used by the Contractor, separate contractors and the Owner until
subsequently revised.


§ 6.1.4 [INTENTIONALLY OMITTED]


§ 6.2 MUTUAL RESPONSIBILITY
§ 6.2.1 The Contractor shall afford the Owner and separate contractors
reasonable opportunity for introduction and storage of their materials and
equipment and performance of their activities, and shall connect and coordinate
the Contractor’s construction and operations with theirs as required by the
Contract Documents.
§ 6.2.2 If part of the Contractor’s Work depends for proper execution or results
upon construction or operations by the Owner or a separate contractor, the
Contractor shall, prior to proceeding with that portion of the Work, promptly
report to the Architect and the Owner in writing apparent discrepancies or
defects in such other construction that would render it unsuitable for such
proper execution and results. Failure of the Contractor so to report shall
constitute an acknowledgment that the Owner’s or separate contractor’s completed
or partially completed construction is fit and proper to receive the
Contractor’s Work, except as to defects not then reasonably discoverable.
§ 6.2.3 The Contractor shall reimburse the Owner for costs the Owner incurs that
are payable to a separate contractor because of the Contractor’s delays,
improperly timed activities, damage to other work or defective or non-conforming
construction. The Owner shall be responsible to the Contractor for costs the
Contractor incurs because of a separate contractor’s delays, improperly timed
activities, damage to the Work or defective or non-conforming construction.
§ 6.2.4 The Contractor shall promptly remedy damage the Contractor wrongfully
causes to completed or partially completed construction or to property of the
Owner or separate contractors as provided in Section 10.2.5.


§ 6.2.5 The Owner and each separate contractor shall have the same
responsibilities for cutting and patching as are described for the Contractor in
Section 3.14.
§ 6.3 OWNER’S RIGHT TO CLEAN UP
If a dispute arises among the Contractor, separate contractors and the Owner as
to the responsibility under their respective contracts for maintaining the
premises and surrounding area free from waste materials and rubbish, the Owner
may clean up and the cost will be allocated among those responsible.
ARTICLE 7    CHANGES IN THE WORK
§ 7.1 GENERAL
§ 7.1.1 Changes in the Work may be accomplished after execution of the Contract,
and without invalidating the Contract, by Change Order, Construction Change
Directive or order for a minor change in the Work, subject to the limitations
stated in this Article 7 and elsewhere in the Contract Documents, and no course
of conduct or dealings






 
 
 
Init.


/
AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 14:16:26
on 12/02/2016 under Order No.8702051788_1 which expires on 01/11/2017, and is
not for resale.
28
User Notes: athena - West Garage 12-01-16 (8)
(812660086)
 




--------------------------------------------------------------------------------




between the parties, nor express or implied acceptance of alterations or
additions to the Work shall be the basis of any claim to an increase in amounts
due under the Contract Documents or an adjustment in the Contract Time.


§ 7.1.2 A Change Order shall be based upon agreement among the Owner, Contractor
and Architect; a Construction Change Directive requires agreement by the Owner
and Architect (or may be issued by the Owner alone), and may or may not be
agreed to by the Contractor; an order for a minor change in the Work may be
issued by the Architect alone.
§ 7.1.3 Changes in the Work shall be performed under applicable provisions of
the Contract Documents, and the Contractor shall proceed promptly, unless
otherwise provided in the Change Order, Construction Change Directive or order
for a minor change in the Work.
§ 7.1.4 Upon request of the Owner or the Architect, the Contractor shall,
promptly and without additional cost to the Owner, submit a "Change Proposal"
including a description of the character and scope of work involved in any
proposed extra Work or change in the Work, a written estimate of the cost of
such proposed change including all elements of pricing in appropriate detail,
and an explanation of the impact of the proposed change on the construction
schedule. If required by the Architect or the Owner, the Contractor shall obtain
and furnish to the Architect bona fide proposals (on letterhead) from
Subcontractors, Sub-subcontractors or recognized suppliers for furnishing labor
and materials included in such Work, including the same supporting information.
The Contractor shall state in the Change Proposal any extension of the Contract
Time that the Contractor believes is necessary if the change or extra Work is
ordered or that the Contractor believes it is entitled to for any other reason,
with a full explanation. The Contractor shall cooperate fully with the Owner and
the Architect to provide sufficient substantiation and explanation of costs and
schedule impacts to allow the Owner and the Architect to reasonably evaluate the
Change Proposal. Requests for substitutions or other changes initiated by
Contractor shall be submitted to the Owner and the Architect for approval.
§ 7.1.5 If the Contractor believes that a change has occurred by reason of any
Work performed or materials furnished, or by reason of issuance of any
additional or supplemental drawings, specifications, instructions or sketches,
or any other direction or interpretation by the Owner or the Architect, or by
reason of any other event, circumstance or occurrence, the Contractor shall
submit to the Owner a notice of impact within seven (7) calendar days after the
occurrence of the event or circumstance giving rise to such change and an order
of magnitude estimate within fourteen (14) days after such occurrence, and shall
thereafter request that a Change Order be issued by submitting to the Owner a
Change Proposal or a Contractor Change Request within twenty-one (21) days after
such occurrence. A Contractor Change Request shall be expressly identified as
such and shall contain, at a minimum, the information required to be included in
a Change Proposal as described in Section 7.1.4 above. A Contractor Change
Request must provide clear and detailed justification that a change has occurred
or that the Contractor is otherwise entitled to an adjustment in the Contract
Sum or the Contract Time, and shall include the applicable Contract Document
references supporting the Contractor’s claim and the efforts taken and to be
taken by the Contractor to prevent or minimize costs or schedule extension. The
Contractor shall furnish, promptly upon request from the Owner or the Architect,
such further information and details including but not limited to books of
account, records and other documents of the Contractor or its Subcontractors as
may be required by the Owner or the Architect to determine the facts or issues
involved in the Contractor Change Request.
§ 7.2 CHANGE ORDERS
§ 7.2.1 A Change Order is a written instrument prepared by the Contractor or the
Architect and signed by the Owner, Contractor and Architect stating their
agreement upon all of the following:
.1
The change in the Work;

.2
The amount of the adjustment, if any, in the Contract Sum; and

.3
The extent of the adjustment, if any, in the Contract Time.



§ 7.2.3 Unless expressly reserved therein, an executed Change Order shall
constitute a final settlement of all matters relating to the change in the Work
which is the subject of the Change Order, including, but not limited to, all
direct and indirect costs associated with such change, any adjustments to the
Contract Sum, and any and all adjustments to the Construction Schedule, and/or
Contract Time.


 
 
 
Init.


/
AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 14:16:26
on 12/02/2016 under Order No.8702051788_1 which expires on 01/11/2017, and is
not for resale.
29
User Notes: athena - West Garage 12-01-16 (8)
(812660086)
 




--------------------------------------------------------------------------------




§ 7.3 CONSTRUCTION CHANGE DIRECTIVES
§ 7.3.1 A Construction Change Directive is a written order prepared by the
Architect or the Owner and signed by the Owner, directing a change in the Work
prior to agreement on adjustment, if any, in the Contract Sum or Contract Time,
or both. The Owner may by Construction Change Directive, without invalidating
the Contract, order changes in the Work within the general scope of the Contract
consisting of additions, deletions or other revisions, the Contract Sum and
Contract Time being adjusted accordingly.
§ 7.3.2 A Construction Change Directive shall be used in the absence of total
agreement on the terms of a Change Order.


§ 7.3.3 If the Construction Change Directive provides for an adjustment to the
Contract Sum, the adjustment shall be based on one of the following methods:
.1
Mutual acceptance of a lump sum properly itemized and supported by sufficient
substantiating data to permit evaluation;

.2
Unit prices stated in the Contract Documents or subsequently agreed upon;

.3
Cost to be determined in a manner agreed upon by the parties and a mutually
acceptable fixed or percentage fee; or

.4
As provided in Section 7.3.7.



§ 7.3.4 The agreed upon Unit Prices are stated in an exhibit to the Agreement,
and if quantities originally contemplated are materially changed in a proposed
Change Order or Construction Change Directive so that application of such unit
prices to quantities of Work proposed will cause substantial inequity to the
Owner or Contractor, the applicable unit prices shall be equitably adjusted.
§ 7.3.5 Upon receipt of a Construction Change Directive, the Contractor shall
promptly proceed with the change in the Work involved and advise the Owner and
the Architect of the Contractor’s agreement or disagreement with the method, if
any, provided in the Construction Change Directive for determining the proposed
adjustment in the Contract Sum or Contract Time. Unless otherwise stated in the
Construction Change Directive, within fifteen (15) days of receipt of a
Construction Change Directive (or such additional time as may be reasonably
necessary and approved by the Architect), the Contractor shall provide to the
Owner and the Architect a Change Proposal as described in Section 7.1.4.
§ 7.3.6 A Construction Change Directive signed by the Contractor indicates the
Contractor’s agreement therewith, including adjustment in Contract Sum and
Contract Time or the method for determining them. Such agreement shall be
effective immediately and shall be recorded as a Change Order. A Construction
Change Directive signed, or acted upon, by the Contractor without an adjustment
of the Contract Sum or Contract Time indicates the Contractor’s agreement that
there is no adjustment in Contract Sum or Contract Time, respectively,
associated with the Construction Change Directive.
§ 7.3.7 If the Contractor does not respond promptly or disagrees with the method
for adjustment in the Contract Sum, the Architect and the Owner’s representative
shall determine the method and the adjustment on the basis of reasonable
expenditures and savings of those performing the Work attributable to the
change, including an amount for overhead and profit as set forth in the
Agreement, or if no such amount is set forth in the Agreement, a reasonable
amount. In such case, and also under Section 7.3.3.3, the Contractor shall keep
and present, in such form as the Architect and the Owner’s representative may
prescribe, an itemized accounting together with appropriate supporting data.
Unless otherwise provided in the Contract Documents for determining the Cost of
the Work, costs for the purposes of this Section 7.3.7 shall be limited to the
following:
.1
Costs of labor, including social security, old age and unemployment insurance,
fringe benefits required by agreement or custom, and workers’ compensation
insurance;

.2
Costs of materials, supplies and equipment, including cost of transportation,
whether incorporated or consumed;

.3
Rental costs of machinery and equipment, exclusive of hand tools, whether rented
from the Contractor or others;

.4
Costs of premiums for all bonds and insurance, permit fees, and sales, use or
similar taxes related to the Work; and

.5
Additional costs of supervision and field office personnel directly attributable
to the change.



 
 
 
Init.


/
AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 14:16:26
on 12/02/2016 under Order No.8702051788_1 which expires on 01/11/2017, and is
not for resale.
30
User Notes: athena - West Garage 12-01-16 (8)
(812660086)
 




--------------------------------------------------------------------------------




§ 7.3.8 The amount of credit to be allowed by the Contractor to the Owner for a
deletion or change that results in a net decrease in the Contract Sum shall be
actual net decrease in cost as confirmed by the Architect and the Owner’s
representative. When both additions and credits covering related Work or
substitutions are involved in a change, the allowance for overhead and profit
shall be figured on the basis of net increase, if any, with respect to that
change. Amounts payable on account of overhead and profit for Subcontractors,
under this Section 7.3 and under all other methods of adjustment specified in
this Article 7, shall not exceed the percentages specified below, to be applied
to the Cost of the Work incurred by the Subcontractor involved. The percentage
allowance for Subcontractors stated below shall cover overhead, profit and all
other indirect costs.


(a)
For each such Subcontractor or Sub-subcontractor involved, for Work performed by
the

Subcontractor’s or Sub-subcontractor’s own forces, the percentage allowance
shall not exceed ten percent (10%) of the Subcontractor’s actual costs.
(b)
The total of the mark-ups chargeable by the Subcontractor performing the Work
and all higher tier Subcontractors combined, shall not exceed fifteen percent
(15%) of the actual cost of the Work.



§ 7.3.9 Pending final determination of the total cost of a Construction Change
Directive to the Owner, the Contractor may request payment for Work completed
under the Construction Change Directive in Applications for Payment. The
Architect will make an interim determination for purposes of monthly
certification for payment for those costs and certify for payment the amount
that the Architect determines, in the Architect’s professional judgment, to be
reasonably justified. The Architect’s interim determination of cost shall adjust
the Contract Sum on the same basis as a Change Order, subject to the right of
either party to disagree and assert a Claim in accordance with Article 15.
§ 7.3.10 When the Owner and Contractor agree with a proposal made by the
Contractor or a determination made by the Architect concerning the adjustments
in the Contract Sum and Contract Time, or otherwise reach agreement upon the
adjustments, such agreement shall be effective immediately and the Architect or
the Contractor will prepare a Change Order. Change Orders may be issued for all
or any part of a Construction Change Directive.
§ 7.4 MINOR CHANGES IN THE WORK
The Architect has authority to order minor changes in the Work not involving
adjustment in the Contract Sum or extension of the Contract Time and not
inconsistent with the intent of the Contract Documents. Such changes will be
effected by written order signed by the Architect and shall be binding on the
Owner and Contractor.
§ 7.5 BACK-UP FOR CHANGES AND CHANGE ESTIMATES
§ 7.5.1 Lump Sum Proposal: Any lump sum proposal for a change in the Work
submitted by or on behalf of the Contractor (Change Proposal) shall be itemized
for the various components of work and segregated by labor, material and
equipment in a detailed format satisfactory the Owner. Such format will include
a material and labor quantity takeoff and related pricing information and
extensions (by drawing, if applicable). The Contractor will furnish its itemized
lump sum proposal and similarly detailed proposals of any Subcontractors,
Sub-subcontractors or material suppliers.
§ 7.5.2 Time and Material: Should the Owner elect to have extra work or a change
in the Work performed on a time and material basis, and so notify the Contractor
in writing, the Contractor, Subcontractors or Sub-subcontractors shall perform
the work in such manner. Records supporting the actual cost of the work
performed must be kept and forwarded to the Owner. Such records include, but are
not limited to, material tickets for all actual material used, daily time sheets
itemizing workmen’s names and hours worked for all actual labor costs, and such
other evidence as the Owner may reasonably request. The Owner may require
authentication of all time sheets and material tickets. Such authentication
shall include verification (sign-off) by the Owner’s site representative within
five (5) business days. If so requested, the failure to provide such
authentication shall constitute a waiver of any rights to payment of the
Contractor, Subcontractor or any Sub-subcontractor for the extra work or change
performed, unless the Contractor can demonstrate that it was unable to obtain
such verification by the Owner’s site representative despite best efforts.
§ 7.6 PRIOR APPROVAL REQUIRED FOR EXTRA COMPENSATION OR EXTENSION OF TIME
Any changes undertaken without the Architect’s or the Owner’s authorization will
not be recognized as a basis for a Claim for extra cost at a later date. If the
Contractor claims that any supplemental drawings or specificatgions, or other
instructions or orders, whether oral, written, by drawings, or otherwise,
involve extra cost or time, and such




 
 
 
Init.


/
AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 14:16:26
on 12/02/2016 under Order No.8702051788_1 which expires on 01/11/2017, and is
not for resale.
31
User Notes: athena - West Garage 12-01-16 (8)
(812660086)
 




--------------------------------------------------------------------------------








 
 
 
Init.


/
AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 14:16:26
on 12/02/2016 under Order No.8702051788_1 which expires on 01/11/2017, and is
not for resale.
32
User Notes: athena - West Garage 12-01-16 (8)
(812660086)
 




--------------------------------------------------------------------------------




instructions or orders are not accompanied by a written acknowledgment by the
Owner or the Architect that extra payment will be made or time extended, they
shall promptly so notify the Architect and the Owner in writing and should not
proceed with the Work until they have received a further written order to
proceed, except in cases of emergency affecting life or property. No Claim for
extra cost or time on account of such instructions shall be valid unless the
Contractor has so notified the Architect and the Owner, before proceeding, that
they claim extra cost and time and has received the further order to proceed.
ARTICLE 8 TIME
§ 8.1 DEFINITIONS
§ 8.1.1 Unless otherwise provided, Contract Time is the period of time,
including authorized adjustments, allotted in the Contract Documents for
Substantial Completion of the Work.
§ 8.1.2 The date of commencement of the Work is the date established in the
Agreement.
§ 8.1.3 The date of Substantial Completion is the date certified by the
Architect and accepted by the Owner in accordance with Section 9.8.
§ 8.1.4 The term "day" as used in the Contract Documents shall mean calendar day
unless otherwise specifically defined. If the last day of any time period
specified in the Contract Documents within which a party is required to act
falls on a Saturday, Sunday or legal holiday at the place of the Project, the
period of time within which the required action must be taken shall be extended
to the next following regular business day.
§ 8.2 PROGRESS AND COMPLETION
§ 8.2.1 Time limits stated in the Contract Documents are of the essence of the
Contract. By executing the Agreement the Contractor confirms that the Contract
Time is a reasonable period for performing the Work.
§ 8.2.2 The Contractor shall not knowingly, except by agreement or instruction
of the Owner in writing, prematurely commence operations on the site or
elsewhere prior to the effective date of insurance required by Article 11 to be
furnished by the Contractor and Owner. The date of commencement of the Work
shall not be changed by the effective date of such insurance.
§ 8.2.3 The Contractor shall proceed expeditiously with adequate forces and
shall achieve Substantial Completion within the Contract Time.
§ 8.2.4 The Contractor shall at all times provide adequate rates of progress for
the various parts of the Work so that the Project at all times substantially
conforms to the Construction Schedule. Whenever critical path activities fall
behind the planned schedule of construction as shown on the Construction
Schedule, the Contractor shall notify the Owner and the Architect and advise the
Owner of action being taken to return the Work to the planned schedule or to
revise the schedule as necessary to maintain the required date for Substantial
Completion, and such action shall be indicated on the Construction Schedule
which shall then be re-submitted by the Contractor to the Architect and the
Owner for acceptance.


§ 8.2.5 Without limitation of the provisions of Section 8.2.4, if the Owner
determines that the progress of the Work has been materially delayed, or that
the Construction Schedule is in jeopardy of not being met, the Owner shall have
the right to require the Contractor to take whatever steps are necessary to
recover all or a portion of such delay. If and to the extent such delay is
caused by the act or omission of the Owner or agents of the Owner, or by force
majeure, and is beyond the control of the Contractor, then, as between the Owner
and the Contractor, the costs of such recovery shall be borne by the Owner; in
all other cases, the costs associated with such recovery shall be borne by the
Contractor within the GMP, and the activities required to effect such recovery
shall not be deemed to be a change in the Work and there shall be no increase in
the Contract Sum or GMP on account of such recovery activities. The Contractor
shall, within three days after the Owner’s request to take such action, notify
the Owner and the Architect in writing, and unless otherwise directed by the
Owner in writing, promptly commence implementing the steps the Contractor
proposes to take to effect such recovery, and provide the Owner a detailed
recovery schedule setting forth the actions to be taken by the Contractor. If
the Contractor disputes any direction given by the Owner pursuant to this
section, it shall have no right to refuse to accelerate the Work, but the
Contractor shall have the right to make a Claim for additional costs in
accordance with the provisions of the Contract Documents.




 
 
 
Init.


/
AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 14:16:26
on 12/02/2016 under Order No.8702051788_1 which expires on 01/11/2017, and is
not for resale.
33
User Notes: athena - West Garage 12-01-16 (8)
(812660086)
 




--------------------------------------------------------------------------------




§ 8.3 DELAYS AND EXTENSIONS OF TIME
§ 8.3.1 If the Contractor is delayed at any time in the commencement or progress
of the Work by an act or neglect of the Owner or Architect, or of an employee of
either, or of a separate contractor employed by the Owner; or by changes ordered
in the Work; or by labor disputes related to the Project, the Contractor or
anyone for whom the Contractor is responsible; or by fire, unusual delay in
deliveries, unavoidable casualties or other causes beyond the Contractor’s
control; or by delay authorized or directed by the Owner; or by other causes
that the Architect and the Owner’s representative determine to justify delay,
and provided the Contractor has given timely notice of such delay in accordance
with a Contractor Change Request as provided in Section 7.1.5, then the Contract
Time shall be extended by Change Order or by Construction Change Directive for
such reasonable time as the Architect and the Owner may determine.
§ 8.3.2 Claims relating to time shall be made in accordance with applicable
provisions of Article 15 and this Section 8.3.
§ 8.3.3 Should the Contractor be delayed in the performance of the Work, the
Contractor shall, promptly and in any event within fourteen days after the
occurrence of the circumstances resulting in a delay, notify the Owner and the
Architect of the estimated extent of the delay and the cost, if any, which may
be incurred as a result of the delay. If the Contractor fails to so notify the
Owner and the Architect, the Contractor shall be barred from asserting any claim
for extension of time or compensation, expense or damages with respect to such
delay.
§ 8.3.4 No adjustments to the Contract Time shall be made unless the events
described above have the effect of delaying completion of components of Work on
the critical path indicated in the Construction Schedule by at least one (1)
day, and only if the delays resulting therefrom are not caused by and could not
have been avoided by the Contractor or those for whom the Contractor is
responsible.
§ 8.3.5 To the extent that any delay as described above is caused by (i) the
Owner, the Owner’s representative, the Architect, any separate contractor
engaged by the Owner or anyone else for whom the Owner is responsible, (ii)
concealed conditions as set forth in Section 3.7.4 of these General Conditions,
(iii) changes in the Work, or (iv) suspension or delay in the Work directed by
Owner and not attributable to the negligence or fault of the Contractor
(collectively, "Owner Fault"), the Contractor shall be entitled to compensation
for additional documented direct Costs of the Work incurred by the Contractor
solely as a result of such delay, subject to the terms of the Agreement. To the
extent that delay is attributable to the failure of performance or other fault
of the Contractor or any Subcontractor or others for whom the Contractor is
liable ("Contractor Fault"), the Contractor shall not be entitled to an increase
in the GMP on account of costs incurred as a result of such delay. To the extent
any such delay is caused by force majeure, i.e., causes beyond the control of
either the Owner or the Contractor, or in the event of a concurrent delay (i.e.,
delay to a critical path activity caused by both Owner Fault and Contractor
Fault), the Contractor shall be entitled to an extension of the Contract Time
(subject to applicable provisions of the Contract Documents) and shall be
afforded the opportunity to present a request for additional compensation (which
the Owner will not unreasonably withhold) incurred as a result of such delay. If
a delay is attributable partly to Contractor Fault and partly to Owner Fault
and/or force majeure, the Contractor’s entitlement to additional compensation
and/or extension of time as provided above shall apply proportionately.


ARTICLE 9 PAYMENTS AND COMPLETION
§ 9.1 CONTRACT SUM
The Contract Sum is defined in the Agreement and, including authorized
adjustments, is the total amount payable by the Owner to the Contractor for
performance of the Work under the Contract Documents. The Contract Sum shall not
exceed the Guaranteed Maximum Price. The terms "Guaranteed Maximum Price" and
"GMP" mean the Guaranteed Maximum Price stated in the Agreement including
amendments thereto.
§ 9.2 SCHEDULE OF VALUES
Where the Contract is based on a stipulated sum or Guaranteed Maximum Price, the
Contractor shall submit to the Architect and the Owner, before the first
Application for Payment, a schedule of values allocating the entire Contract Sum
to the various portions of the Work and prepared in such form and supported by
such data to substantiate its accuracy as the Architect or the Owner may
require. This schedule, unless objected to by the Architect or the Owner, shall
be used as a basis for reviewing the Contractor’s Applications for Payment. The
schedule of values shall be updated upon award of each subcontract or supply
agreement, shall include a complete



--------------------------------------------------------------------------------



breakdown (as requested by the Owner) for each trade or other subcontracted
Work, and shall be reviewed from time to time and revised if found at any time
to be inaccurate. Changes to the schedule of values require the Owner’s
approval.


§ 9.3 APPLICATIONS FOR PAYMENT
§ 9.3.1 At least ten days before the date established for each progress payment,
or as otherwise provided in the Agreement, the Contractor shall submit to the
Architect and the Owner’s representative an itemized Application for Payment
prepared in accordance with the schedule of values, if required under Section
9.2., for completed portions of the Work. Such application shall be notarized,
if required, and supported by such data substantiating the Contractor’s right to
payment as the Owner or Architect may require, such as copies of requisitions
from Subcontractors and material suppliers, and shall reflect retainage if
provided for in the Contract Documents.
§ 9.3.1.1 As provided in Section 7.3.9, such applications may include requests
for payment on account of changes in the Work that have been properly authorized
by Construction Change Directives, or by interim determinations of the
Architect, but not yet included in Change Orders.
§ 9.3.1.2 Applications for Payment shall not include requests for payment for
portions of the Work for which the Contractor does not intend to pay a
Subcontractor or material supplier, unless such Work has been performed by
others whom the Contractor intends to pay.
§ 9.3.1.3 On all Applications for Payment the Contractor shall indicate the sums
of money being requisitioned for payment of the Contractor’s principal suppliers
and Subcontractors for each subdivision of Work and shall include therewith a
certificate of payment and release of claims in form approved by the Owner
stating that all such money will be used to pay the named suppliers and
Subcontractors as their interests may appear within seven calendar days after
receipt of payment from the Owner. Each Application for Payment shall be
accompanied by a certificate from each Subcontractor, in form acceptable to the
Owner, stating that the Subcontractor has been paid all amounts due the
Subcontractor on the basis of the previous payment to the Contractor, that the
Subcontractor has subsequently paid all monies owed to its Sub-subcontractors,
suppliers, and vendors for Work performed on behalf of or material supplied to
the Project, or else stating the amount not so paid and the reason for the
discrepancy, and that the Subcontractor has no claims for additional costs or
otherwise except as stated in such certificate. In the event of any such
discrepancy or any stated claims, the Contractor shall furnish the Contractor’s
own written explanation to the Owner through the Architect.
§ 9.3.1.4 On a schedule established by the Contractor and the Owner, generally
one week prior to formal submission of each Application for Payment, the
Contractor shall submit the Application for Payment in draft form, including all
available supporting materials, to the Architect and the Owner. The Contractor
shall meet with the Architect and the Owner as necessary to review the draft
Application for Payment, and shall supply additional information as requested by
the Architect or the Owner so as to substantiate all amounts to be included in
the Application for Payment. Upon agreement of the parties, the Contractor shall
formally submit the Application for Payment. Section 12.1 of the Agreement
contains additional submission and review requirements for Applications for
Payment. The review process for each draft application shall not exceed six (6)
days after the pencil draft submission.


§ 9.3.2 Unless otherwise provided in the Contract Documents, payments shall be
made on account of materials and equipment delivered and suitably stored at the
site for subsequent incorporation in the Work. Payment for materials and
equipment stored on or off the site shall be conditioned upon compliance by the
Contractor with procedures satisfactory to the Owner to establish the Owner’s
title to such materials and equipment or otherwise protect the Owner’s interest,
and shall include the costs of applicable insurance, storage and transportation
to the site for such materials and equipment stored off the site. In approving
payment for materials and equipment stored off-site, the Owner may require,
without limitation, evidence that the off-site location is properly secure,
inspections of such materials or equipment by the Owner’s representatives at the
Contractor’s expense, proof of insurance, and segregation and/or marking of
stored materials or equipment.
§ 9.3.3 The Contractor warrants that title to all Work covered by an Application
for Payment will pass to the Owner no later than the time of payment. The
Contractor further warrants that upon submittal of an Application for Payment
all Work for which Certificates for Payment have been previously issued and
payments received from the Owner shall, to the best of the Contractor’s
knowledge, information and belief, be free and clear of liens, claims,







--------------------------------------------------------------------------------



security interests or encumbrances in favor of the Contractor, Subcontractors,
material suppliers, or other persons or entities making a claim by reason of
having provided labor, materials and equipment relating to the Work.


§ 9.4 CERTIFICATES FOR PAYMENT
§ 9.4.1 The Architect will, within six (6) days after receipt of the
Contractor’s Application for Payment and the concurrent evaluation of the
Application for Payment by the Owner, either issue to the Owner a Certificate
for Payment, with a copy to the Contractor, for such amount as the Architect
determines is properly due based on the Owner’s evaluation, or notify the
Contractor and Owner in writing of the Architect’s reasons for withholding
certification in whole or in part as provided in Section 9.5.1.
§ 9.4.2 The issuance of a Certificate for Payment will constitute a
representation by the Architect to the Owner, based on the Architect’s
evaluation of the Work and the data comprising the Application for Payment,
that, to the best of the Architect’s knowledge, information and belief, the Work
has progressed to the point indicated and that the quality of the Work is in
accordance with the Contract Documents. The foregoing representations are
subject to an evaluation of the Work for conformance with the Contract Documents
upon Substantial Completion, to results of subsequent tests and inspections, to
correction of minor deviations from the Contract Documents prior to completion
and to specific qualifications expressed by the Architect. The issuance of a
Certificate for Payment will further constitute a representation that the
Contractor is entitled to payment in the amount certified. However, the issuance
of a Certificate for Payment will not be a representation that the Architect or
any representative of the Owner has (1) made exhaustive or continuous on-site
inspections to check the quality or quantity of the Work, (2) reviewed
construction means, methods, techniques, sequences or procedures, (3) reviewed
copies of requisitions received from Subcontractors and material suppliers and
other data requested by the Owner to substantiate the Contractor’s right to
payment, or (4) made examination to ascertain how or for what purpose the
Contractor has used money previously paid on account of the Contract Sum.
§ 9.5 DECISIONS TO WITHHOLD CERTIFICATION
§ 9.5.1 The Architect may withhold a Certificate for Payment in whole or in
part, to the extent reasonably necessary to protect the Owner, if in the
Architect’s opinion the representations to the Owner required by Section 9.4.2
cannot be made. If the Architect is unable to certify payment in the amount of
the Application, the Architect will notify the Contractor and Owner as provided
in Section 9.4.1. Withholding a Certificate of Payment in whole or in part shall
be deemed to be a rejection of the whole or part, as the case may be, of the
Application for Payment under M.G.L. c. 149, section 29E. The Architect’s
decision to withhold a Certificate of Payment or reject the Application for
Payment shall be made in writing, shall include an explanation of the factual
and contractual basis for the rejection and shall be certified as made in good
faith. If the Contractor and Architect cannot agree on a revised amount, the
Architect will promptly issue a Certificate for Payment for the amount for which
the Architect is able to make such representations to the Owner. The Architect
may also withhold a Certificate for Payment or, because of subsequently
discovered evidence, may nullify the whole or a part of a Certificate for
Payment previously issued, as necessary in the Architect’s opinion to protect
the Owner from loss for which the Contractor is responsible. The Owner (in
addition to and without limitation of any other rights and remedies of the Owner
under the Contract Documents) may withhold payment of any amounts claimed to be
due by the Contractor and certified for payment by the Architect, in each case
to such extent as may be necessary in order to provide for retention covering
the fair value of any Claims (as defined in Section 15.1), costs, losses or
damages the Owner may have against the Contractor, which amounts may include,
but shall not be limited to, the fair value of any Claims, costs, losses or
damages arising from:
.1
defective Work not remedied;

.2
third party claims filed or reasonable evidence indicating probable filing of
such claims unless security acceptable to the Owner is provided by the
Contractor;

.3
failure of the Contractor to make payments properly to Subcontractors or for
labor, materials or equipment;

.4
reasonable evidence that the Work cannot be completed for the unpaid balance of
the GMP;

.5
damage to the Owner or a separate contractor;

.6
reasonable evidence that the Work will not be completed within the Contract
Time, and that the unpaid balance would not be adequate to cover actual or
liquidated damages for the anticipated delay;

.7
repeated failure to carry out the Work in accordance with the Contract
Documents, or defective material;

.8
amounts previously paid to the Contractor in excess of amounts properly due to
the Contractor; or






--------------------------------------------------------------------------------



.9
failure of the Contractor to comply with any of the Contractor’s indemnification
obligations as set forth in Section 3.18.



Nothing in this Section shall permit the withholding of retainage in violation
of M.G.L. c.149, section 29F.


§ 9.5.2 When the above reasons for withholding certification are removed,
certification will be made for amounts previously withheld.
§ 9.5.3 If the Architect withholds certification for payment under Section
9.5.1.3, the Owner may, at its sole option, issue joint checks to the Contractor
and to any Subcontractor or material or equipment suppliers (or make payments
directly to such Subcontractor or supplier) to whom the Contractor failed to
make payment for Work properly performed or material or equipment suitably
delivered. If the Owner makes payments by joint check (or directly), the Owner
shall notify the Architect and the Contractor and the Architect will reflect
such payment on the next Certificate for Payment.
§ 9.6 PROGRESS PAYMENTS
§ 9.6.1 After the Architect has issued a Certificate for Payment, the Owner
shall make payment in the manner and within the time provided in the Contract
Documents, and shall so notify the Architect.
§ 9.6.2 The Contractor shall pay each Subcontractor no later than seven days
after receipt of payment from the Owner the amount to which the Subcontractor is
entitled, reflecting percentages actually retained from payments to the
Contractor on account of the Subcontractor’s portion of the Work. The Contractor
shall, by appropriate agreement with each Subcontractor, require each
Subcontractor to make payments to Sub-subcontractors in a similar manner.
§ 9.6.3 The Architect will, on request, furnish to a Subcontractor, if
practicable, information regarding percentages of completion or amounts applied
for by the Contractor and action taken thereon by the Architect and Owner on
account of portions of the Work done by such Subcontractor.
§ 9.6.4 The Owner has the right to request written evidence from the Contractor
that the Contractor has properly paid Subcontractors and material and equipment
suppliers amounts paid by the Owner to the Contractor for subcontracted Work. If
the Contractor fails to furnish such evidence within seven days, the Owner shall
have the right to contact Subcontractors to ascertain whether they have been
properly paid. Neither the Owner nor Architect shall have an obligation to pay
or to see to the payment of money to a Subcontractor, sub-subcontractor or
material supplier.


§ 9.6.5 Contractor payments to material and equipment suppliers shall be treated
in a manner similar to that provided in Sections 9.6.2, 9.6.3 and 9.6.4.
§ 9.6.6 A Certificate for Payment, a progress payment, or partial or entire use
or occupancy of the Project by the Owner shall not constitute acceptance of Work
not in accordance with the Contract Documents.


§ 9.6.7 Unless the Contractor provides the Owner with a payment bond in the full
penal sum of the Contract Sum, payments received by the Contractor for Work
properly performed by Subcontractors and suppliers shall be held by the
Contractor for those Subcontractors or suppliers who performed Work or furnished
materials, or both, under contract with the Contractor for which payment was
made by the Owner. Nothing contained herein shall require money to be placed in
a separate account and not commingled with money of the Contractor, shall create
any fiduciary liability or tort liability on the part of the Contractor for
breach of trust or shall entitle any person or entity to an award of punitive
damages against the Contractor for breach of the requirements of this provision.
§ 9.7 FAILURE OF PAYMENT
If the Architect does not issue a Certificate for Payment, through no fault of
the Contractor, within seven days after receipt of the Contractor’s complete,
approved Application for Payment, or if the Owner does not pay the Contractor
within ten (10) days after the date established in the Contract Documents the
amount certified by the Architect or awarded by binding dispute resolution, then
the Contractor may, upon seven additional days’ written notice to the Owner and
Architect, stop the Work until payment of the amount owing has been received.
The Contract Time shall







--------------------------------------------------------------------------------



be extended appropriately and the Contract Sum shall be increased by the amount
of the Contractor’s reasonable costs of shut-down, delay and start-up, as
provided for in the Contract Documents.


§ 9.8 SUBSTANTIAL COMPLETION
§ 9.8.1 Substantial Completion is the stage in the progress of the Work when the
Work or, if agreed to by the Owner, a designated portion thereof is sufficiently
complete in accordance with the Contract Documents so that the Owner can occupy
or utilize the Work for its intended use. For purposes of this Agreement, the
Owner’s intended use means (a) all Project systems included in the Work are
operational as designed and specified, (b) all lien waivers covering payments
through Substantial Completion have been received by the Owner, (c) all
designated or required governmental inspections have been successfully
completed, and certificates of occupancy have been obtained, in each case to the
extent required to occupy and use the Project for its intended use, or a
temporary certificate of occupancy with conditions that do not materially affect
the use and occupancy of the Project for its intended purposes, and (d) all
other conditions and requirements for Substantial Completion expressly provided
elsewhere in the Contract Documents have been satisfied. In general, the only
remaining Work shall be minor in nature, so that the Owner could occupy the
Project on the Date of Substantial Completion and the completion of the Work by
the Contractor would not materially interfere or hamper the Owner’s occupancy of
the Project. At the time of Substantial Completion, the Contractor shall certify
that all remaining Work will be completed within thirty consecutive calendar
days following the Date of Substantial Completion or as otherwise agreed in
writing by the Owner.
§ 9.8.2 When the Contractor considers that the Work, or a portion thereof which
the Owner agrees to accept separately, is substantially complete, the Contractor
shall prepare and submit to the Architect and the Owner a comprehensive list of
items to be completed or corrected prior to final payment together with the
estimated value of completing or correcting such items (as approved or modified
by the Architect and accepted by the Owner, the "Punchlist"). The Architect or
the Owner shall have the right to modify and supplement the list of items on the
Punchlist and to modify or, for items added by the Architect or the Owner,
establish, the estimated value of completing or correcting such items. Failure
to include an item on such list does not alter the responsibility of the
Contractor to complete all Work in accordance with the Contract Documents.
§ 9.8.3 Upon receipt of the Contractor’s Punchlist and Excel spreadsheet for
punchlist documentation, the Architect and the Owner will make an inspection to
determine whether the Work or designated portion thereof is substantially
complete. If the Architect’s and Owner’s inspection discloses any item, whether
or not included on the Contractor’s list, which is not sufficiently complete in
accordance with the Contract Documents so that the Owner can occupy or utilize
the Work or designated portion thereof for its intended use, the Architect will
submit a single comprehensive Punchlist utilizing the Excel spreadsheet
furnished by the Contractor, and the Contractor shall, before issuance of the
Certificate of Substantial Completion, complete or correct such item upon
notification by the Architect. In such case, the Contractor shall then submit a
request for another inspection by the Architect and the Owner to determine
Substantial Completion.
§ 9.8.4 When the Work or designated portion thereof is substantially complete as
defined above, the Architect will prepare a Certificate of Substantial
Completion that, upon the Owner’s approval thereof, shall establish the date of
Substantial Completion, shall establish responsibilities of the Owner and
Contractor for security, maintenance, heat, utilities, damage to the Work and
insurance, and shall fix the time within which the Contractor shall finish all
items on the Punchlist, which shall not be more than 60 days, except where the
Owner has approved in writing a longer time period for special order items.
Warranties required by the Contract Documents shall commence on the date of
Substantial Completion of the Work or designated portion thereof unless
otherwise provided in the Certificate of Substantial Completion, except for
manufacturers warranties on any Punchlist items which warranties shall commence
when such items have been completed.
§ 9.8.5 The Certificate of Substantial Completion shall be submitted to the
Owner and Contractor for their written acceptance of responsibilities assigned
to them in such Certificate. The Owner shall make payment of retainage as
provided in the Retainage Law (hereafter defined).
§ 9.8.6 If the Contractor has not completed the Punchlist items on or before the
date that is sixty (60) calendar days from the date of Substantial Completion,
subject to material availability, the Contractor agrees to reimburse the Owner
for its actual out-of-pocket costs incurred to re-inspect the Project and verify
the completion of the Punchlist items after such date (including but not limited
to the costs of travel and the Architect’s and consultants’ fees). The





--------------------------------------------------------------------------------



Owner shall have the right to deduct such costs from the retainage and/or any
other amounts held by the Owner pending disbursement to the Contractor.


§ 9.8.7 If the Contract Sum or GMP is equal to or greater than $3,000,000, the
Owner and the Contractor acknowledge that this Contract is subject to the
provisions of Massachusetts General Laws c. 149, s. 29F, a copy of which is
appended to these General Conditions of the Contract (the "Retainage Law"), and
the Owner and the Contractor agree to comply with the requirements of the
Retainage Law, including without limitation those relating to time periods for
review and response to any Notice of Substantial Completion (as defined in the
Retainage Law) issued by the Contractor, submissions of application for and
release of retainage, and preparation of punchlists or completion lists in
connection with substantial completion as provided in the Retainage Law,
notwithstanding any provisions of the Contract Documents that may be
inconsistent with the Retainage Law. For purposes of payment of retainage,
substantial completion shall have the meaning set forth in the Retainage Law.
For all other purposes under the Contract, Substantial Completion shall have the
meaning set forth in Section 9.8.1. Nothing herein shall be interpreted so as to
violate the provisions of the Retainage Law.
§ 9.9 PARTIAL OCCUPANCY OR USE
§ 9.9.1 The Owner may occupy or use any completed or partially completed portion
of the Work at any stage when such portion is designated by separate agreement
with the Contractor, provided such occupancy or use is consented to by the
insurer as required under Section 11.4.4 and authorized by public authorities
having jurisdiction over the Project. Such partial occupancy or use may commence
whether or not the portion is substantially complete, provided the Owner and
Contractor have accepted in writing the responsibilities assigned to each of
them for payments, retainage, if any, security, maintenance, heat, utilities,
damage to the Work and insurance, and have agreed in writing concerning the
period for correction of the Work and commencement of warranties required by the
Contract Documents. When the Contractor considers a portion substantially
complete, the Contractor shall prepare and submit a notice of partial
substantial completion and list to the Architect as provided under Section
9.8.2. Consent of the Contractor to partial occupancy or use shall not be
unreasonably withheld. The stage of the progress of the Work shall be determined
by written agreement between the Owner and Contractor or, if no agreement is
reached, by decision of the Architect.
§ 9.9.2 Immediately prior to such partial occupancy or use, the Owner,
Contractor and Architect shall jointly inspect the area to be occupied or
portion of the Work to be used in order to determine and record the condition of
the Work.
§ 9.9.3 Partial occupancy or use of a portion or portions of the Work shall not
constitute acceptance of Work not complying with the requirements of the
Contract Documents.


§ 9.10 FINAL COMPLETION AND FINAL PAYMENT
§ 9.10.1 Upon receipt of the Contractor’s written notice that the Work is ready
for final inspection and acceptance and upon receipt of a final Application for
Payment, the Architect and the Owner’s representative will promptly make such
inspection and, when the Architect and the Owner find the Work acceptable under
the Contract Documents and the Contract fully performed, the Architect will
promptly issue a final Certificate for Payment stating that to the best of the
Architect’s knowledge, information and belief, and on the basis of the
Architect’s on-site visits and inspections, the Work has been completed in
accordance with terms and conditions of the Contract Documents and that the
entire balance found to be due the Contractor and noted in the final Certificate
is due and payable. The Architect’s final Certificate for Payment will
constitute a further representation that conditions listed in Section 9.10.2 as
precedent to the Contractor’s being entitled to final payment have been
fulfilled. The Architect shall not issue a final Certificate for Payment until
the Owner has received the final unconditional Certificates of Use and Occupancy
covering the Project; provided, however, that issuance of the Certificate for
Payment shall not be affected where issuance of the permanent, unconditional
Certificates of Use and Occupancy have been delayed through no fault of the
Contractor. If, through no fault of the Architect or the Owner’s representative,
the Architect (including its subconsultants) and the Owner’s representative are
required to conduct more than one additional inspection of any phase or portion
of the Work to determine whether such portion of the Work is finally complete,
the Contractor shall be responsible for any fees assessed by the Architect or
the Owner’s representative for additional services on account of such additional
inspections. The Contractor shall promptly reimburse the Owner for any such
additional fees or, if the same are not promptly reimbursed, the Owner may
deduct such amounts due from amounts otherwise payable to the Contractor.





--------------------------------------------------------------------------------



§ 9.10.2 Neither final payment nor any remaining retained percentage shall
become due until the Contractor submits to the Architect or the Owner (1) an
affidavit that payrolls, bills for materials and equipment, and other
indebtedness connected with the Work for which the Owner or the Owner’s property
might be responsible or encumbered (less amounts withheld by Owner) have been
paid or otherwise satisfied, (2) a certificate evidencing that insurance
required by the Contract Documents to remain in force after final payment is
currently in effect and will not be canceled or allowed to expire until at least
30 days’ prior written notice has been given to the Owner, (3) a written
statement that the Contractor knows of no substantial reason that the insurance
will not be renewable to cover the period required by the Contract Documents,
(4) consent of surety, if any, to final payment, (5) if required by the Owner,
other data establishing payment or satisfaction of obligations, such as
receipts, releases and waivers of liens, claims, security interests or
encumbrances arising out of the Contract, from the Contractor and
Subcontractors, to the extent and in such form as may be designated by the
Owner, (6) all special warranties required by the Contract Documents, endorsed
by the Contractor and assigned to or expressly enforceable by the Owner, in a
form reasonably acceptable to the Architect and the Owner, (7) the As-Built
Documents and all manufacturers’ catalogs, instructions, operating and
maintenance manuals, parts lists, and other similar data, including the
necessary graphic cuts, diagrams, value charts, and the like, covering all
mechanical and manually operated devices furnished and/or installed in any
permanent structure - such materials shall include copies of all Subcontractors’
and manufacturer’s warranties, shall be collected in logical, user-friendly
compilations (which shall be provided to the Owner and the Architect in draft
form for review at least 20 days in advance) and final versions shall be
provided in both hard copy (number of copies as required by Owner) and digital,
searchable electronic format reasonably acceptable to the Owner, (8)
certificates of inspection, operating permits and other approvals described in
Section 13.5.4, (9) all spare parts or attic stock required to be submitted by
the Contract Documents, (10) a certificate from the Contractor stating that the
Work is complete, including copies of each punch list prepared for the Project
endorsed by the Contractor and indicating that all items have been completed,
and (11) a satisfactory report by the Contractor which has been approved by the
Architect that all mechanical systems have been and are properly balanced, and
that commissioning of all mechanical, electrical and other building systems as
required by the Contract Documents has been completed with all issues resolved.
As an additional condition to be satisfied prior to final payment, the
Contractor’s personnel or Subcontractors’ or suppliers’ personnel, as
appropriate, shall provide the property management and operations personnel at
the Property with training in the operation and maintenance of building systems
and controls installed as part of the Work. If a Subcontractor refuses to
furnish a release or waiver required by the Owner, the Contractor may furnish a
bond satisfactory to the Owner to indemnify the Owner against such lien. If such
lien remains unsatisfied after payments are made, the Contractor shall refund to
the Owner all money that the Owner may be compelled to pay in discharging such
lien, including all costs and reasonable attorneys’ fees.
§ 9.10.3 If, after Substantial Completion of the Work, final completion thereof
is materially delayed through no fault of the Contractor or by issuance of
Change Orders affecting final completion, and the Architect so confirms, the
Owner shall, upon application by the Contractor and certification by the
Architect, and without terminating the Contract, make payment of the balance due
for that portion of the Work fully completed and accepted. If the remaining
balance for Work not fully completed or corrected is less than retainage
stipulated in the Contract Documents, and if bonds have been furnished, the
written consent of surety to payment of the balance due for that portion of the
Work fully completed and accepted shall be submitted by the Contractor to the
Architect prior to certification of such payment. Such payment shall be made
under terms and conditions governing final payment, except that it shall not
constitute a waiver of claims.


§ 9.10.4 The making of final payment shall constitute a waiver of Claims by the
Owner except those arising from


.1
liens, Claims (and claims by third parties), security interests or encumbrances
arising out of the Contract and unsettled;
.2
failure of the Work to comply with the requirements of the Contract Documents;
or
.3
terms of special warranties required by the Contract Documents.
.4
any overpayment by the Owner on account of the Contract Sum; or
.5
any of the Contractor’s indemnification obligations under the Contract
Documents.



§ 9.10.5 Acceptance of final payment by the Contractor, a Subcontractor or
material supplier shall constitute a waiver of claims by that payee except those
previously made in writing and identified by that payee in writing as unsettled
at the time of final Application for Payment.





--------------------------------------------------------------------------------



ARTICLE 10
PROTECTION OF PERSONS AND PROPERTY

§ 10.1 SAFETY PRECAUTIONS AND PROGRAMS
The Contractor shall be responsible for initiating, maintaining and supervising
all safety precautions and programs in connection with the performance of the
Contract. The Contractor shall prepare a written safety program which shall be
submitted to the Owner and the Architect. When finalized such safety program
shall be issued to all Subcontractors and all forces employed on the Work. Such
program shall include regular safety meetings, and the Contractor shall prepare,
circulate and maintain on file at the site minutes of all safety meetings. The
Owner assumes no responsibility or liability for the physical condition of or
safety at the Project site or any improvements thereon. The Contractor shall be
solely responsible for providing a safe place for the performance of the Work
and exercising proper safety precautions.
§ 10.2 SAFETY OF PERSONS AND PROPERTY
§ 10.2.1 The Contractor shall take reasonable precautions for safety of, and
shall provide reasonable protection to prevent damage, injury or loss to
.1
employees on the Work and other persons who may be affected thereby;

.2
the Work and materials and equipment to be incorporated therein, whether in
storage on or off the site, under care, custody or control of the Contractor or
the Contractor’s Subcontractors or Sub-subcontractors; and

.3
other property at the site or adjacent thereto, such as trees, shrubs, lawns,
walks, pavements, roadways, existing buildings or other structures and utilities
not designated for removal, relocation or replacement in the course of
construction.

§ 10.2.2 The Contractor shall comply with and give notices required by
applicable laws, statutes, ordinances, codes, rules and regulations, and lawful
orders of public authorities bearing on safety of persons or property or their
protection from damage, injury or loss. The Contractor shall comply with the
requirements of any insurance carriers providing insurance coverage for the
Project or for the Owner or the Contractor in connection with the Project, and
any safety-related requirements, guidelines or recommendations of governmental
agencies, including the requirements of local fire officials. The Contractor
shall prepare a written report setting forth the circumstances and details
related to any accident or occurrence involving death, bodily injury, sickness,
disease, personal injury, and/or loss or injury to or destruction of tangible
property. Such reports shall be forwarded promptly to the insurance carriers and
the Owner.
§ 10.2.3 The Contractor shall erect and maintain, as required by existing
conditions and performance of the Contract, reasonable safeguards for safety and
protection, including posting danger signs and other warnings against hazards,
promulgating safety regulations and notifying owners and users of adjacent sites
and utilities.


§ 10.2.4 When use or storage of explosives or other hazardous materials or
equipment or unusual methods are necessary for execution of the Work, the
Contractor shall exercise utmost care and carry on such activities under
supervision of properly qualified personnel and in accordance with all Federal,
State, or local regulations.
§ 10.2.5 The Contractor shall promptly remedy damage and loss to property
referred to in Sections 10.2.1.2 and
10.2.1.3 caused in whole or in part by the Contractor, a Subcontractor, a
Sub-subcontractor, or anyone directly or indirectly employed by any of them, or
by anyone for whose acts they may be liable and for which the Contractor is
responsible under Sections 10.2.1.2 and 10.2.1.3, except damage or loss
attributable to acts or omissions of the Owner or Architect or anyone directly
or indirectly employed by either of them, or by anyone for whose acts either of
them may be liable, and not attributable to the fault or negligence of the
Contractor. In the case of damage or loss to the Work, the provisions of Section
11.4.8 below shall apply. The foregoing obligations of the Contractor are in
addition to the Contractor’s obligations under Section 3.18.
§ 10.2.6 The Contractor shall designate a responsible member of the Contractor’s
organization at the site whose duty shall be the prevention of accidents. This
person shall be the Contractor’s superintendent unless otherwise designated by
the Contractor in writing to the Owner and Architect.
§ 10.2.7 The Contractor shall not permit any part of the construction or site to
be loaded so as to cause damage or create an unsafe condition.





--------------------------------------------------------------------------------



§ 10.2.8 INJURY OR DAMAGE TO PERSON OR PROPERTY
If either party suffers injury or damage to person or property because of an act
or omission of the other party, or of others for whose acts such party is
legally responsible, written notice of such injury or damage, whether or not
insured, shall be given to the other party within a reasonable time not
exceeding 21 days after discovery. The notice shall provide sufficient detail to
enable the other party to investigate the matter.


§ 10.2.9 The Architect and the Owner’s representative shall have no
responsibility for supervising and enforcing the safety practices of the
Contractor and its Subcontractors and employees. If, however, the Architect or
the Owner’s representative observes unsafe conditions during the course of
performing normal duties on the jobsite, it may bring these conditions to the
attention of the Contractor’s superintendent, and if said conditions are not
remedied promptly, the Owner’s representative reserves the right to stop the
Work, as described in Section 2.3.1. If a representative from OSHA, or any other
regulatory agency, visits the site to perform a safety inspection of the
jobsite, the Contractor shall notify the Owner’s representative.
§ 10.3 HAZARDOUS MATERIALS
§ 10.3.1 The Contractor is responsible for compliance with any requirements
included in the Contract Documents regarding hazardous materials. If the
Contractor encounters a hazardous material or substance not addressed in the
Contract Documents and if reasonable precautions will be inadequate to prevent
foreseeable bodily injury or death to persons resulting from a material or
substance, including but not limited to asbestos or polychlorinated biphenyl
(PCB), encountered on the site by the Contractor, the Contractor shall, upon
recognizing the condition, immediately stop Work in the affected area and report
the condition to the Owner and Architect in writing.
§ 10.3.2 Upon receipt of the Contractor’s written notice, the Owner shall obtain
the services of a licensed site professional ("LSP") to verify the presence or
absence of the material or substance reported by the Contractor and, in the
event such material or substance is found to be present, to verify that it poses
no significant risk to human health, or determine the appropriate remediation
steps. Unless otherwise required by the Contract Documents, the Owner shall
furnish in writing to the Contractor and Architect the names and qualifications
of persons or entities who are to perform tests verifying the presence or
absence of such material or substance or who are to perform the task of removal
or safe containment of such material or substance. The Contractor agrees to
cooperate with the LSP or other consultants or contractors engaged by the Owner
to perform services with respect to the detection, removal, containment,
treatment or disposal of hazardous materials or contaminants. If indicated in
the Contract Documents, or if directed by the Owner, the Contractor shall remove
or remediate and lawfully dispose of any hazardous materials encountered, as
further provided in the Specifications, subject to the provisions of Section
3.7.4 (Concealed or Unknown Conditions) if applicable. All handling and disposal
of hazardous materials by the Contractor shall be performed in accordance with
all applicable laws and regulations, good and safe industry practices, the
Owner’s instructions, and insurance underwriters’ requirements. When the
material or substance has been removed or rendered harmless or an LSP has
determined there is no significant risk to human health present, work in the
affected area shall resume. If applicable, by Change Order, the Contract Time
shall be extended appropriately and the Contract Sum shall be increased in the
amount of the Contractor’s reasonable additional costs incurred on account of
the discovery, investigation and remediation of such materials.
§ 10.3.3 To the fullest extent permitted by law, the Owner shall indemnify and
hold harmless the Contractor, Subcontractors, and agents and employees of any of
them from and against claims, damages, losses and expenses, including but not
limited to attorneys’ fees, to the extent arising out of or resulting from the
presence, removal or remediation of hazardous materials, unless the presence of
the hazardous materials is the result of any action or inaction by the
Contractor or anyone for whom the Contractor is responsible at the Project Site,
provided that such claim, damage, loss or expense is attributable to bodily
injury, sickness, disease or death, or to injury to or destruction of tangible
property (other than the Work itself). Notwithstanding the foregoing, this
indemnification agreement shall not apply to any such claim made by an employee
of the Contractor or of any Subcontractor (of any tier) or of any supplier or
any other party performing Work on behalf of the Contractor, to the extent that
(i) such claim is covered by worker’s compensation or any other insurance
maintained (or required to be maintained by the terms of the Contract) by the
Contractor or any Subcontractor or by the party seeking indemnification and (ii)
the claim is paid by the insurer, or would be paid were it not for the failure
of any party to properly maintain such insurance or make a claim in accordance
with the terms thereof; nor shall this indemnification agreement apply to the
extent that any such claim, damage, loss or expense is due to the fault or
negligence of any of the indemnified parties.







--------------------------------------------------------------------------------



§ 10.3.4 The Owner shall not be responsible under this Section 10.3 for
materials or substances the Contractor brings to the site unless such materials
or substances are required by the Contract Documents.


§ 10.3.5 The Contractor shall indemnify the Owner for the cost and expense the
Owner incurs (1) for remediation of a material or substance the Contractor
brings to the site and negligently handles, or (2) where the Contractor fails to
perform its obligations under Section 10.3.1, except to the extent that the cost
and expense are due to the Owner’s fault or negligence.
§ 10.3.6 If, without negligence on the part of the Contractor, any
Subcontractor, sub-subcontractor, supplier or materialmen, the Contractor is
held liable by a government agency for the cost of remediation of a hazardous
material or substance solely by reason of performing Work as required by the
Contract Documents, the Owner shall indemnify the Contractor for all cost and
expense thereby incurred.
§ 10.4 EMERGENCIES
In an emergency affecting safety of persons or property, the Contractor shall
act, at the Contractor’s discretion, to prevent threatened damage, injury or
loss. Additional compensation or extension of time claimed by the Contractor on
account of an emergency shall be determined as provided in Article 15 and
Article 7.
ARTICLE 11    INSURANCE AND BONDS
§ 11.1 CONTRACTOR’S LIABILTY INSURANCE
§ 11.1.1 The Contractor provide, pay for and maintain in a company or companies
lawfully authorized to do business in the jurisdiction in which the Project is
located such insurance as required in this Article 11 covering claims arising
out of the Contractor’s operations and completed operations under the Contract
and for which the Contractor may be legally liable, whether such operations be
by the Contractor or by a Subcontractor or by anyone directly or indirectly
employed by any of them, or by anyone for whose acts any of them may be liable.
Such insurance shall be maintained from the commencement of Work by Contractor
on the Project site until final acceptance of the entire Project by the Owner or
the completion of all post-acceptance warranty or related work by Contractor or
the applicable Subcontractor, and for such longer period specified below in the
case of completed operations coverage.


The types and limits of the required insurance coverages are:


1.     For the Contractor and all Subcontractors: Automobile Liability insurance
covering all owned, non-owned, and hired vehicles used by Contractor or any
Subcontractor for all operations both on and off the Project Site, with a
minimum limit of $1,000,000 combined single limit per accident for Bodily Injury
and Property Damage and $1,000,000 Hired and Non-Owned/ !


2.     For the Contractor and all Subcontractors: Workers’ compensation
insurance for statutory benefits limits of the applicable labor code(s) and
workers’ compensation law(s) and Employer’s Liability insurance with minimum
limits of $1,000,000 each accident for Bodily Injury by accident, $1,000,000
each employee for Bodily Injury by disease, and $1,000,000 policy limit for
Bodily Injury by disease. Such insurance shall cover all operations of
Contractor or the applicable Subcontractor. Such insurance shall be endorsed to
include Other States Coverage and to include a Waiver of Our Right to Recover
from Others Endorsement in favor of the Indemnitees.


(a)    Contractor shall include, and shall require each of its Subcontractors to
include, the following provision in all subcontracts let by such party for
performance of Work when the party performing Work under such subcontract is a
qualified, approved self-insurer of workers compensation:


"The subcontractor waives any right of recovery the subcontractor may have or
acquire against the Indemnitees (as defined in Section 3.18 of the General
Conditions of the Contract), Contractor, or subcontractors of all tiers by
reason of the subcontractor’s having paid workers’ compensation benefits as a
self-insurer."
3.     Commercial General Liability insurance covering all operations of
Contractor or its Subcontractors or others for whom it or they are liable. Such
insurance shall be no less comprehensive and no more restrictive than the
coverage provided by the standard Insurance Services Office (ISO) form CG 00
01(7/04 ed.); shall be written on an occurrence form; coverage cannot be
provided under a "Claims-Made" or "Modified Occurrence" policy. Such





--------------------------------------------------------------------------------





insurance shall include by its terms or appropriate endorsements Bodily Injury,
Property Damage, Personal Injury, Blanket Contractual, Independent Contractors,
Product’s and Completed Operations and Personal/Advertising Injury coverages;
shall include Products Liability coverage for any products manufactured,
assembled, or otherwise worked upon away from the Project Site; and shall
include coverage for "x" (explosion), "c" (collapse), or "u" (underground)
exposures. Such insurance shall have the following minimum limits:


(a) For the Contractor<


$1,000,000 Each Occurrence;
$2,000,000 General Aggregate; and
$2,000,000 Products/Completed Operations Aggregate;
$20,000,000 General Liability Umbrella, each occurrence and aggregate


(b) For all Subcontractors:


$1,000,000 Each Occurrence;
$2,000,000 General Aggregate; and
$2,000,000 Products/Completed Operations Aggregate
$5,000,000 General Liability Umbrella, each occurrence and aggregate, or as
otherwise approved by the Owner
The umbrella liability shall be follow form, applying excess of the commercial
general liability, automobile liability and employer’s liability coverages. The
General Aggregate, Products/Completed Operations Aggregate and Umbrella general
aggregate limits shall apply exclusively to Work performed in connection with
the Project, and shall not apply to payments based on claims related to other
projects.
Products and Completed Operations coverage with respect to "Bodily Injury" and
"Property Damage" caused, in whole or in part, by Contractor’s Work shall be
maintained for a minimum period of at least three years (or, if longer, the
statutory period of limitations or repose in the jurisdiction where the Project
is located) after either 90 days following Substantial Completion or final
payment, whichever is earlier. This insurance shall to be endorsed with an ISO
CG 20 10 (7/04 ed.) Additional Insured – Owners, Lessees or Contractors –
Scheduled Person or Organization and ISO CG 20 37 (7/04 ed.) Additional Insured
– Owners, Lessees or Contractors - Completed Operations endorsement naming the
Owner, affiliates of the Owner, the Owner’s representatives, the Architect, the
Owner’s lender, and their respective managers, directors, officers, employees
for the entirety of the post-completion period.
4.     If Contractor or any of its Subcontractors are providing design or other
professional services in connection with the Project, then Contractor shall
provide evidence of Professional Liability Insurance with limits of not less
than $1,000,000 covering professional design services to be performed by or on
behalf of the Contractor, with an extended reporting period not less than the
applicable statute of limitations or repose in the jurisdiction where the
Project is located.
5.    The Contractor shall have in place pollution legal liability insurance
covering its activities and the activities of anyone for whom the Contractor is
responsible at the Project site in the amounts stated in the Contractor’s
insurance certificates attached as Exhibit H to the Agreement. Completed
operations coverage for such insurance shall be evidenced through renewal
certificates for not less than five years after final completion (or, if longer,
for the statutory period of limitations or repose in the jurisdiction where the
Project is located). If a Subcontractor is engaged by the Contractor to perform
hazardous material remediation or disposal work, such Subcontractor shall also
be required to maintain pollution legal liability insurance with minimum limits
as approved by the Owner, and the Owner and other Additional Insureds shall be
named as additional insureds on such Subcontractor’s pollution liability policy.
(Paragraph deleted)
The insurance coverages specified in paragraphs 1, 3, 4, and 5 may be arranged
under single policies for the full limits required or by a combination of
underlying policies with the balance provided by umbrella liability insurance.
The umbrella liability insurance shall provide coverage following the form of
and as broad as that of the underlying primary policies.






 
 
 
Init.


/
AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 14:16:26
on 12/02/2016 under Order No.8702051788_1 which expires on 01/11/2017, and is
not for resale.
44
User Notes: athena - West Garage 12-01-16 (8)
(812660086)
 




--------------------------------------------------------------------------------





§ 11.1.2 The insurance required by Section 11.1.1 shall be written for not less
than limits of liability specified in the Contract Documents or required by law,
whichever coverage is greater. Coverages, whether written on an occurrence or
claims-made basis, shall be maintained without interruption from the date of
commencement of the Work until the date of final payment and termination of any
coverage required to be maintained after final payment, and, with respect to the
Contractor’s completed operations coverage, until the expiration of the period
for correction of Work or for such other period for maintenance of completed
operations coverage as specified in the Contract Documents.
§ 11.1.3 Certificates of insurance for the General Liability, Automobile
Liability, Employers’ Liability,
Umbrella/Excess Liability and pollution liability insurance required to be
provided by the Contractor shall name Owner, Architect, athenahealth, Inc. and
other affiliates of the Owner, the Owner’s representatives other consultants of
Owner, Owner’s lender and each of their respective current and former trustees
and directors, members of their governing boards, managers, officers, employees,
and agents, (collectively, the "Additional Insureds") as additional insureds by
endorsement to the policies acceptable to the Owner, and shall be filed with the
Owner prior to commencement of the Work and thereafter upon renewal or
replacement of each required policy of insurance. These certificates and the
insurance policies required by this Section 11.1 shall contain a provision that
coverages afforded under the policies will not be canceled or allowed to expire
until at least 30 days’ prior written notice has been given to the Owner. An
additional certificate evidencing continuation of liability coverage, including
coverage for completed operations, shall be submitted with the final Application
for Payment as required by Section 9.10.2 and thereafter upon renewal or
replacement of such coverage until the expiration of the time required by
Section 11.1.2. Information concerning reduction of coverage on account of
revised limits or claims paid under the General Aggregate, or both, shall be
furnished by the Contractor with reasonable promptness.
§ 11.1.4 (1) All of the Additional Insured parties identified in Section 11.1.3
shall be covered as additional insureds under the insurance referred to in
Section 11.1.3 for claims caused in whole or in part by the Contractor’s
(including any Subcontractor’s) negligent acts or omissions during the
Contractor’s operations; and (2) the Owner and athenahealth, Inc. and other
affiliates of the Owner shall be covered as additional insureds for claims
caused in whole or in part by the Contractor’s (including any Subcontractor’s)
negligent acts or omissions during the Contractor’s completed operations.
§ 11.2 OWNER’S LIABILITY INSURANCE
The Owner shall be responsible for purchasing and maintaining the Owner’s usual
liability insurance.
(Paragraphs deleted)
§ 11.3 REQUIREMENTS FOR ALL PROJECT INSURANCE
§ 11.3.1 Contractor shall cause the insurance to be obtained under Section 11.1
to satisfy the following provisions and requirements:
§ 11.3.1.1 All insurance required by the Contract Documents shall be issued by
insurance companies authorized to transact that class of insurance in the state
where the Project is located and having a minimum rating of (or equivalent to)
A-VIII by A.M. Best & Company. The required certificates must be personally and
manually signed by the authorized representative of the insurance company shown
on the certificate with proof that he/she is an authorized representative
thereto. In addition, certified, true and exact copies of all insurance policies
required by the Contract Documents shall be provided by the Contractor to the
Owner within a reasonable period of time following the Owner’s written request.
§ 11.3.1.2 All of the required insurance, whether maintained by the Contractor
or Subcontractors, including coverage provided for the Additional Insureds,
shall provide primary coverage with respect to the Work. Any other insurance
maintained by Owner or other Additional Insureds shall be in excess of this
insurance and shall not contribute to it. Additional Insureds shall not be
responsible for any deductible.
§ 11.3.1.3 Prior to commencing any Work at the Project site, Contractor and its
Subcontractors of all tiers shall furnish Owner with a certificate(s) of
insurance giving evidence of insurance required by Section 11.1.1 and evidence
of additional insured endorsements required by Section 11.1.3. Additionally,
Contractor and its Subcontractors shall furnish a certificate(s) of insurance or
a policy binder(s) of insurance, evidencing replacement coverage, to Owner
twenty (20) calendar days prior to expiration of any such policies, so that
there shall be no Interruption in Work due to lack of proof of insurance
coverage required by this Agreement. Owner shall not be






 
 
 
Init.


/
AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 14:16:26
on 12/02/2016 under Order No.8702051788_1 which expires on 01/11/2017, and is
not for resale.
45
User Notes: athena - West Garage 12-01-16 (8)
(812660086)
 




--------------------------------------------------------------------------------




liable for any delays (or costs or damages resulting therefrom) resulting from
Contractor’s failure (or that of any Subcontractor of any tier) to obtain the
insurance required of it under Section 11.1, or to deliver the required
certificates of insurance to Owner.
§ 11.4 PROPERTY INSURANCE
§ 11.4.1 Unless otherwise provided, the Owner shall purchase and maintain, in a
company or companies lawfully authorized to do business in the jurisdiction in
which the Project is located, property insurance written on a builder’s risk
"all-risk" or equivalent policy form in the amount of the initial Contract Sum,
plus value of subsequent Contract Modifications and cost of materials supplied
or installed by others, comprising total value for the entire Project at the
site on a replacement cost basis with optional deductibles as may be established
by the Owner. Such property insurance shall be maintained, unless otherwise
provided in the Contract Documents or otherwise agreed in writing by all persons
and entities who are beneficiaries of such insurance, until final payment has
been made as provided in Section 9.10 or until no person or entity other than
the Owner has an insurable interest in the property required by this Section
11.4 to be covered, whichever is later. This insurance shall include interests
of the Owner, the Contractor, Subcontractors and Sub-subcontractors in the
Project.
§ 11.4.1.1 Property insurance shall be on an "all-risk" or equivalent policy
form and shall include, without limitation, insurance against the perils of fire
(with extended coverage) and physical loss or damage including, without
duplication of coverage, theft, vandalism, malicious mischief, collapse,
earthquake, flood, windstorm, falsework, testing and startup, temporary
buildings and debris removal including demolition occasioned by enforcement of
any applicable legal requirements, and shall cover reasonable compensation for
Architect’s and Contractor’s services and expenses required as a result of such
insured loss. Sublimits of coverage may apply with respect to certain perils.
The Contractor acknowledges and agrees that the terms and conditions of such
insurance, including all sublimits and exclusions from coverage, shall be as set
forth in the policy or policies, and in the event of any inconsistency between
the provisions of this Section 11.4 and the actual policy terms and conditions,
the actual policy shall govern.
§ 11.4.1.2 The builder’s risk insurance will not cover any tools, equipment,
materials, supplies, temporary structures or other property owned or rented by
the Contractor or Subcontractors which is not to be incorporated in the Work.
The Contractor and Subcontractors assume these excluded risks, and waive all
rights they may have against the Owner, the Owner’s affiliates and
representatives or the Architect for damage to such items, and any policy of
insurance covering the Contractor’s or any Subcontractor’s own tools, equipment,
facilities and other property against loss by physical damage shall include
provisions or endorsements providing that the underwriters waive their rights of
subrogation against the Owner and its affiliates, the Owners’ lenders, the
Architect and other agents and consultant of the Owner.


§ 11.4.2 If the Owner does not intend to purchase such property insurance
required by the Contract and with all of the coverages in the amount described
above, the Owner shall so inform the Contractor in writing prior to commencement
of the Work. The Contractor may then effect insurance that will protect the
interests of the Contractor, Subcontractors and Sub-subcontractors in the Work,
and by appropriate Change Order the cost thereof shall be charged to the Owner.
If the Contractor is damaged by the failure or neglect of the Owner to purchase
or maintain insurance as described above, without so notifying the Contractor in
writing, then the Owner shall bear all reasonable costs properly attributable
thereto.
§ 11.4.3 If the property insurance requires deductibles, the Owner shall pay
costs not covered because of such deductibles, unless such loss covered by
property insurance is caused by the negligence or willful misconduct of the
Contractor or Subcontractors of any tier, in which case the costs not covered
because of such deductible will be paid by the Contractor.
§ 11.4.4 Partial occupancy or use in accordance with Section 9.9 shall not
commence until the insurance company or companies providing property insurance
have consented to such partial occupancy or use by endorsement or otherwise. The
Owner and the Contractor shall take reasonable steps to obtain consent of the
insurance company or companies and shall, without mutual written consent, take
no action with respect to partial occupancy or use that would cause
cancellation, lapse or reduction of insurance.






 
 
 
Init.


/
AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 14:16:26
on 12/02/2016 under Order No.8702051788_1 which expires on 01/11/2017, and is
not for resale.
46
User Notes: athena - West Garage 12-01-16 (8)
(812660086)
 




--------------------------------------------------------------------------------






§ 11.4.5 BOILER AND MACHINERY INSURANCE
§ 11.4.5.1 The Owner shall have the option but shall not be required to purchase
and maintain boiler and machinery insurance required by the Contract Documents
or by law, which shall specifically cover such insured objects during
installation and until final acceptance by the Owner; this insurance shall
include interests of the Owner, Contractor, Subcontractors and
Sub-subcontractors in the Work, and the Owner and Contractor shall be named
insureds.


§ 11.4.6 LOSS OF USE INSURANCE
§ 11.4.6.1 The Owner, at the Owner’s option, may purchase and maintain such
insurance as will insure the Owner against loss of use of the Owner’s property
due to fire or other insurable hazards, however caused. The Owner waives all
rights of action against the Contractor for loss of use of the Owner’s property,
including consequential losses due to fire or other insurable hazards however
caused.
§ 11.4.5.2 If the Contractor requests in writing that insurance for risks other
than those described herein or other special causes of loss be included in the
property insurance policy, the Owner shall, if possible, include such insurance,
and the cost thereof shall be charged to the Contractor by appropriate Change
Order.
§ 11.4.7 WAIVERS OF SUBROGATION
§ 11.4.7.1 If permitted by the Owner’s and the Contractor’s insurance companies,
without penalties, the Owner and Contractor waive all rights against (1) each
other and any of their subcontractors, sub-subcontractors, agents and employees,
each of the other, and (2) the Architect, Architect’s consultants, the Owner’s
affiliates, Owner’s representatives, separate contractors described in Article
6, if any, and any of their subcontractors, sub-subcontractors, agents and
employees, for damages caused by fire or other causes of loss to the extent of
actual recovery of any insurance proceeds under the property insurance obtained
pursuant to this Section 11.4. The Owner or Contractor, as appropriate, shall
require of the Architect, Architect’s consultants, Owner’s representative,
separate contractors described in Article 6, if any, and the subcontractors,
sub-subcontractors, agents and employees of any of them, by appropriate
agreements, written where legally required for validity, similar waivers each in
favor of other parties enumerated herein. The policies shall provide such
waivers of subrogation by endorsement or otherwise. The insurance policies
obtained by the Contractor and its Subcontractors pursuant to Section 11.1 shall
be endorsed to include a waiver of subrogation in favor of Indemnitees;
provided, however, that such a waiver of subrogation shall not be required with
respect to policies for which all of the Indemnitees are named insureds or
additional insureds.
§ 11.4.7.2 A loss insured under the property insurance shall be adjusted by the
Owner in good faith with the cooperation of the Contractor and made payable to
the Owner, subject to requirements of any applicable mortgagee clause. The
Contractor shall pay Subcontractors their just shares of insurance proceeds
received by the Contractor, and by appropriate agreements, written where legally
required for validity, shall require Subcontractors to make payments to their
Sub-subcontractors in similar manner.
§ 11.4.8 DAMAGE OR DESTRUCTION OF WORK. The Contractor shall abide by and
implement any reasonable insurance company recommendations made during the term
of this Contract. The Contractor further agrees to follow all claims reporting
procedures under the builder’s risk policy, promptly report all losses in
accordance with such claim reporting procedures, and accumulate the
documentation necessary to adjust and settle the claim. In the event of loss or
damage to the Work, the Contractor and applicable Subcontractors, without
additional cost to the Owner, shall cooperate with and assist the Owner in
connection with the filing, negotiating, adjusting, and settlement or other
resolution of all claims for such loss or damage to the Work, with the
insurer(s) under the Owner’s builders risk policy or other applicable third
parties. Upon written instruction from the Owner, the Contractor shall proceed
to replace, restore, reconstruct and/or repair the Work in accordance with the
Drawings and Specifications. In such event, the provisions of this Contract
shall remain in full force and effect, except that the GMP shall be increased by
Change Order by the total cost of restoring, reconstructing or replacing all
damaged or destroyed Work, as agreed with the insurer, and the Contract Time
shall be extended, in accordance with Article 7; provided that the Contract Sum
and GMP shall not be increased to the extent the damage or destruction is
covered by insurance proceeds paid directly to the Contractor, or to the extent
of the deductibles for which the Contractor or any Subcontractor may be
responsible. The proceeds of all claims under the builders risk policy or any
replacement thereof shall be paid directly to the Owner (subject to any lender
requirements) to be retained or distributed and applied by the Owner in
accordance with the payment provisions of the Contract, in reimbursement of
amounts paid by the Contractor in repairing, replacing or otherwise making good
the insured loss or damage. If any loss or damage exceeds the limits of the
builders risk policy, the Contractor shall not be responsible for the costs of




 
 
 
Init.


/
AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 14:16:26
on 12/02/2016 under Order No.8702051788_1 which expires on 01/11/2017, and is
not for resale.
47
User Notes: athena - West Garage 12-01-16 (8)
(812660086)
 




--------------------------------------------------------------------------------




restoring, reconstructing or replacing damaged or destroyed Work in excess of
the limits of the builders risk policy. The Owner shall have the option, in the
event of damage or destruction to the Work by any cause, to terminate the
Contract in accordance with Article 14.
§ 11.5 PERFORMANCE BOND AND PAYMENT BOND
§ 11.5.1 The Owner shall have the right to require the Contractor to furnish
bonds covering faithful performance of the Contract and payment of obligations
arising thereunder as stipulated in bidding requirements or specifically
required in the Contract Documents on the date of execution of the Contract.


§ 11.5.2 Upon the request of any person or entity appearing to be a potential
beneficiary of bonds covering payment of obligations arising under the Contract,
the Contractor shall promptly furnish a copy of the bonds or shall authorize a
copy to be furnished.


ARTICLE 12 UNCOVERING AND CORRECTION OF WORK
§ 12.1 UNCOVERING OF WORK
§ 12.1.1 If a portion of the Work is covered contrary to the Architect’s or
Owner’s request or to requirements specifically expressed in the Contract
Documents, it must, if requested in writing by the Architect or the Owner, be
uncovered for the Architect’s or Owner’s examination and be replaced at the
Contractor’s expense without change in the Contract Time.
§ 12.1.2 If a portion of the Work has been covered that the Architect has not
specifically requested to examine prior to its being covered, the Architect or
the Owner may request to see such Work and it shall be uncovered by the
Contractor. If such Work is in accordance with the Contract Documents, costs of
uncovering and replacement shall, by appropriate Change Order, be at the Owner’s
expense. If such Work is not in accordance with the Contract Documents, such
costs and the cost of correction shall be at the Contractor’s expense unless the
condition was caused by the Owner or a separate contractor in which event the
Owner shall be responsible for payment of such costs.
§ 12.2 CORRECTION OF WORK
§ 12.2.1 BEFORE OR AFTER SUBSTANTIAL COMPLETION
The Contractor shall promptly correct Work rejected by the Architect or the
Owner or failing to conform to the requirements of the Contract Documents,
whether discovered before or after Substantial Completion and whether or not
fabricated, installed or completed. Costs of correcting such rejected Work,
including additional testing and inspections, the cost of uncovering and
replacement, compensation for the Architect’s services and expenses made
necessary thereby, and any other cost, loss, or damage to the Owner resulting
from such failure or defect, shall be at the Contractor’s expense within the
GMP.
§ 12.2.2 AFTER SUBSTANTIAL COMPLETION
§ 12.2.2.1 In addition to the Contractor’s obligations under Section 3.5, if,
within one year after the date of
Substantial Completion of the Work or designated portion thereof or after the
date for commencement of warranties established under Section 9.9.1, or by terms
of an applicable special warranty required by the Contract Documents, any of the
Work is found to be not in accordance with the requirements of the Contract
Documents, the Contractor shall correct it promptly after receipt of written
notice from the Owner to do so unless the Owner has previously given the
Contractor a written acceptance of such condition. The Owner shall give such
notice promptly after discovery of the condition. During the one-year period for
correction of Work, if the Owner fails to notify the Contractor and give the
Contractor an opportunity to make the correction, the Owner waives the rights to
require correction by the Contractor and to make a claim for breach of warranty.
If the Contractor fails to correct nonconforming Work within a reasonable time
during that period after receipt of notice from the Owner or Architect, the
Owner may correct it in accordance with Section 2.4.
§ 12.2.2.2 The one-year period for correction of Work shall be extended with
respect to portions of Work first performed after Substantial Completion by the
period of time between Substantial Completion and the actual completion of that
portion of the Work.
§ 12.2.2.3 The one-year period for correction of Work shall not be extended by
corrective Work performed by the Contractor pursuant to this Section 12.2.






 
 
 
Init.


/
AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 14:16:26
on 12/02/2016 under Order No.8702051788_1 which expires on 01/11/2017, and is
not for resale.
48
User Notes: athena - West Garage 12-01-16 (8)
(812660086)
 




--------------------------------------------------------------------------------




§ 12.2.2.4 Upon request by the Owner and prior to the expiration of one year
from the date of Substantial
Completion, the Contractor shall attend a meeting with the Owner to review the
facility operations and performance.


§ 12.2.3 The Contractor shall remove from the site portions of the Work that are
not in accordance with the requirements of the Contract Documents and are
neither corrected by the Contractor nor accepted by the Owner.
§ 12.2.4 The Contractor shall bear the cost of correcting destroyed or damaged
construction, whether completed or partially completed, of the Owner or separate
contractors caused by the Contractor’s correction or removal of Work that is not
in accordance with the requirements of the Contract Documents.
§ 12.2.5 Nothing contained in this Section 12.2 shall be construed to establish
a period of limitation with respect to other obligations the Contractor has
under the Contract Documents. Establishment of the one-year period for
correction of Work as described in Section 12.2.2 relates only to the specific
obligation of the Contractor to correct the Work, and has no relationship to the
time within which the obligation to comply with the Contract Documents may be
sought to be enforced, nor to the time within which proceedings may be commenced
to establish the Contractor’s liability with respect to the Contractor’s
obligations other than specifically to correct the Work.
§ 12.3 ACCEPTANCE OF NONCONFORMING WORK
If the Owner prefers to accept Work that is not in accordance with the
requirements of the Contract Documents, the Owner may do so instead of requiring
its removal and correction, in which case the Contract Sum will be reduced as
appropriate and equitable. Such adjustment shall be effected whether or not
final payment has been made.


ARTICLE 13 MISCELLANEOUS PROVISIONS
§ 13.1 GOVERNING LAW    
The Contract shall be governed by the law of the Commonwealth of Massachusetts
(without regard to principles of conflicts of laws) and enforced in its
courts.    


§ 13.2 SUCCESSORS AND ASSIGNS
§ 13.2.1 The Owner and Contractor respectively bind themselves, their partners,
successors, assigns and legal representatives to covenants, agreements and
obligations contained in the Contract Documents. Except as provided in Section
13.2.2, neither party to the Contract shall assign the Contract as a whole
without written consent of the other. If either party attempts to make such an
assignment without such consent, that party shall nevertheless remain legally
responsible for all obligations under the Contract.
§13.2.2 The Owner may, without consent of the Contractor, assign the Contract to
an affiliate of Owner or to a lender providing construction financing for the
Project, if the lender assumes the Owner’s rights and obligations under the
Contract Documents. The Contractor shall execute all consents reasonably
required to facilitate such assignment.
§ 13.3 WRITTEN NOTICE
Written notice shall be deemed to have been duly served if delivered in person
to the individual, to a member of the firm or entity, or to an officer of the
corporation for which it was intended; or if delivered at, or sent by registered
or certified mail or by courier service providing proof of delivery to, the last
business address known to the party giving notice. Notices to the Owner and the
Contractor shall be sent to the Owner’s and Contractor’s business addresses
specified on the first page of the Agreement. Either party can change their
address for notices by delivering written notice of such change to the other
party. A hand delivered notice shall be effective upon delivery; a notice sent
by certified mail shall be effective three (3) days after mailing; and a notice
by overnight delivery service shall be effective as of the date of delivery as
confirmed by the delivery receipt. If, pursuant to the provisions of the
Contract Documents, a notice is required to be given or delivered on or before a
specific date which is not a business day, the deadline for giving such notice
shall automatically be extended to the next following business day.
§ 13.4 RIGHTS AND REMEDIES
§ 13.4.1 Duties and obligations imposed by the Contract Documents and rights and
remedies available thereunder shall be in addition to and not a limitation of
duties, obligations, rights and remedies otherwise imposed or available by law.








 
 
 
Init.


/
AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 14:16:26
on 12/02/2016 under Order No.8702051788_1 which expires on 01/11/2017, and is
not for resale.
49
User Notes: athena - West Garage 12-01-16 (8)
(812660086)
 




--------------------------------------------------------------------------------




§ 13.4.2 No action or failure to act by the Owner, Architect or Contractor shall
constitute a waiver of a right or duty afforded them under the Contract, nor
shall such action or failure to act constitute approval of or acquiescence in a
breach there under, except as may be specifically agreed in writing.
§ 13.4.3 The parties’ rights and obligations under Section 3.18, Articles 12, 14
and 15, and any other provisions of the Contract Documents that contemplate
continuing rights and obligations, respectively, shall survive expiration of the
Contract Time and termination of the Contract.


§ 13.5 TESTS AND INSPECTIONS
§ 13.5.1 Tests, inspections and approvals of portions of the Work shall be made
as required by the Contract Documents and by applicable laws, statutes,
ordinances, codes, rules and regulations or lawful orders of public authorities.
Unless otherwise provided, the Contractor shall make arrangements for such
tests, inspections and approvals with an independent testing laboratory or
entity acceptable to the Owner, or with the appropriate public authority, and
shall bear all related costs of tests, inspections and approvals. The Contractor
shall give the Architect and the Owner’s representative timely notice of when
and where tests and inspections are to be made so that they may be present for
such procedures. The Owner shall bear costs of (1) tests, inspections or
approvals that do not become requirements until after bids are received or
negotiations concluded, and (2) tests, inspections or approvals where building
codes or applicable laws or regulations prohibit the Owner from delegating their
cost to the Contractor.
§ 13.5.2 If the Architect, Owner or public authorities having jurisdiction
determine that portions of the Work require additional testing, inspection or
approval not included under Section 13.5.1, the Architect will, upon written
authorization from the Owner, instruct the Contractor to make arrangements for
such additional testing, inspection or approval by an entity acceptable to the
Owner, and the Contractor shall give timely notice to the Architect and the
Owner’s representative of when and where tests and inspections are to be made so
that the Architect and the Owner’s representative may be present for such
procedures. Such costs, except as provided in Section 13.5.3, shall be at the
Owner’s expense.
§ 13.5.3 If such procedures for testing, inspection or approval under Sections
13.5.1 and 13.5.2 reveal failure of the portions of the Work to comply with
requirements established by the Contract Documents, all costs made necessary by
such failure including those of repeated procedures and compensation for the
Architect’s and the Owner’s representative’s services and expenses shall be at
the Contractor’s expense.
§ 13.5.4 Required certificates of testing, inspection or approval shall, unless
otherwise required by the Contract Documents, be secured by the Contractor and
promptly delivered to the Architect and the Owner. Without limitation, the
Contractor shall obtain and deliver promptly to the Owner any certificates of
final inspection of any part of the Work and operating permits for any
mechanical apparatus, such as elevators, escalators, boilers, air compressors,
etc., which may be required by law to permit full use and occupancy of the
premises by the Owner. Receipt of such permits and certificates by the Owner
shall be a condition precedent to Substantial Completion of the Work.


§ 13.5.5 If the Architect or Owner is to observe tests, inspections or approvals
required by the Contract Documents, the Architect or Owner will do so promptly
and, where practicable, at the normal place of testing.
§ 13.5.6 Tests or inspections conducted pursuant to the Contract Documents shall
be made promptly to avoid unreasonable delay in the Work.
§ 13.6 INTEREST
Payments due and unpaid under the Contract Documents shall bear interest from
the date payment is due at the rate provided in Section 15.2 of the Agreement.


§ 13.7 (INTENTIONALLY OMITTED]


§ 13.8 The Contractor agrees that the Non-Disclosure Agreement between
athenahealth, Inc. and the Contractor previously executed by the Contractor
shall remain in full force and effect for the duration of the Project and this
Contract.


 
 
 
Init.


/
AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 14:16:26
on 12/02/2016 under Order No.8702051788_1 which expires on 01/11/2017, and is
not for resale.
50
User Notes: athena - West Garage 12-01-16 (8)
(812660086)
 




--------------------------------------------------------------------------------




ARTICLE 14 TERMINATION OR SUSPENSION OF THE CONTRACT
§ 14.1 TERMINATION BY THE CONTRACTOR
§ 14.1.1 The Contractor may terminate the Contract as provided in Section 14.1.3
if the Work is stopped for a period of 30 consecutive days through no act or
fault of the Contractor or a Subcontractor, Sub-subcontractor or their agents or
employees or any other persons or entities performing portions of the Work under
direct or indirect contract with the Contractor, for any of the following
reasons:
.1
Issuance of an order of a court or other public authority having jurisdiction
that requires all Work to be stopped;

.2
An act of government, such as a declaration of national emergency that requires
all Work to be stopped; or

.3
Because the Owner has not made payment on a Certificate for Payment within the
time stated in the Contract Documents but only if the Contractor has provided
written notice to the Owner of such failure to pay and the Owner does not make
such payment within seven days of receipt of such notice.

§ 14.1.2 The Contractor may terminate the Contract as provided in Section 14.1.3
if, through no act or fault of the Contractor or a Subcontractor,
Sub-subcontractor or their agents or employees or any other persons or entities
performing portions of the Work under direct or indirect contract with the
Contractor, repeated suspensions, delays or interruptions of the entire Work by
the Owner as described in Section 14.3 constitute in the aggregate more than 100
percent of the total number of days scheduled for completion, or 120 days in any
365-day period, whichever is less.
§ 14.1.3 If one of the reasons described in Section 14.1.1 or 14.1.2 exists, the
Contractor, if not in default hereunder, may, upon seven days’ written notice to
the Owner and Architect, and provided such reason continues to exist at the end
of such seven day period, terminate the Contract and recover from the Owner
payment for Work executed, including reasonable overhead and profit thereon, and
costs incurred by reason of such termination.
§ 14.1.4 If the Work is stopped for a period of 60 consecutive days through no
act or fault of the Contractor or a Subcontractor or their agents or employees
or any other persons performing portions of the Work under contract with the
Contractor because the Owner has repeatedly failed to fulfill the Owner’s
obligations under the Contract Documents with respect to matters important to
the progress of the Work, the Contractor may, upon seven additional days’
written notice to the Owner and the Architect (and provided such failure is not
cured within such seven day period), terminate the Contract and recover from the
Owner as provided in Section 14.1.3.


§ 14.2 TERMINATION BY THE OWNER FOR CAUSE
§ 14.2.1 The Owner may terminate the Contract if the Contractor


.1
repeatedly refuses or fails to supply enough properly skilled workers or proper
materials;

.2
fails to make payment to Subcontractors for materials or labor in accordance
with the respective agreements between the Contractor and the Subcontractors;

.3
repeatedly disregards applicable laws, statutes, ordinances, codes, rules and
regulations, or lawful orders of a public authority; or

.4
otherwise is guilty of substantial breach of a provision of the Contract
Documents , or

.5
fails to pay the Contractor’s debts as they become due or makes a general
assignment for the benefit of the Contractor’s creditors, or if a receiver is
appointed on account of the Contractor’s insolvency.



§ 14.2.2 When any of the above reasons exist, the Owner may without prejudice to
any other rights or remedies of the Owner and after giving the Contractor and
the Contractor’s surety, if any, seven days’ written notice, terminate
employment of the Contractor if the Contractor fails to commence and diligently
pursue a cure during such seven (7) day period and does cure the breach within
such seven (7) day period, and may, subject to any prior rights of the surety:


.1 Exclude the Contractor from the site and take possession of all materials,
equipment, tools, and construction equipment
and machinery thereon owned by the Contractor;    
.2 Accept assignment of subcontracts pursuant to Section 5.4; and    
.3 Finish the Work by whatever reasonable method the Owner may deem expedient.
Upon written request of the Contractor,
the Owner shall furnish to the Contractor a detailed accounting of the costs
incurred by the Owner in finishing the Work.    
    


 
 
 
Init.


/
AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 14:16:26
on 12/02/2016 under Order No.8702051788_1 which expires on 01/11/2017, and is
not for resale.
51
User Notes: athena - West Garage 12-01-16 (8)
(812660086)
 




--------------------------------------------------------------------------------






§ 14.2.3 When the Owner terminates the Contract for one of the reasons stated in
Section 14.2.1, the Contractor shall not be entitled to receive further payment
until the Work is finished.
§ 14.2.4 If the unpaid balance of the Contract Sum (excluding any Contingency
remaining as of the date of termination) exceeds costs of finishing the Work,
including compensation for the Architect’s services and expenses made necessary
thereby, and other damages incurred by the Owner and not expressly waived, such
excess shall be paid to the Contractor. If such costs and damages exceed the
unpaid balance, the Contractor shall pay the difference to the Owner. This
obligation for payment shall survive termination of the Contract.


§ 14.3 SUSPENSION BY THE OWNER FOR CONVENIENCE
§ 14.3.1 The Owner may, without cause, order the Contractor in writing to
suspend, delay or interrupt the Work in whole or in part for such period of time
as the Owner may determine.
§ 14.3.2 The Contract Sum and Contract Time shall be adjusted for increases in
the cost and time caused by suspension, delay or interruption as described in
Section 14.3.1. Adjustment of the Contract Sum shall include the Contractor’s
Fee as provided in the Agreement. No adjustment shall be made to the extent
.1
that performance is, was or would have been so suspended, delayed or interrupted
by another cause for which the Contractor is responsible; or

.2
that an equitable adjustment is made or denied under another provision of the
Contract.

§ 14.4 TERMINATION BY THE OWNER FOR CONVENIENCE
§ 14.4.1 The Owner may, at any time, for the Owner’s convenience and without
cause, terminate any portion of Work or all remaining Work by giving five days’
prior written notice to the Contractor specifying the portion of the Work to be
terminated and the effective date of termination. The Contractor shall continue
to prosecute the portion of the Work not terminated.
§ 14.4.2 Upon receipt of written notice from the Owner of such termination for
the Owner’s convenience, the Contractor shall
.1
cease operations as directed by the Owner in the notice;

.2
take actions necessary, or that the Owner may direct, for the protection and
preservation of the Work; and

.3
except for Work directed to be performed prior to the effective date of
termination stated in the notice, terminate all existing subcontracts and
purchase orders and enter into no further subcontracts and purchase orders.

§ 14.4.3 In case of such termination for the Owner’s convenience, the Contractor
shall be entitled to receive payment for Work properly executed in accordance
with the Contract Documents for costs of materials ordered and not yet
incorporated into the Project but for which Contractor is obligated to pay (the
basis for such payment shall be as provided in the Agreement), the applicable
portion of the Contractor’s Fee and for costs incurred by the Contractor
directly related to the termination of the Work including reasonable
demobilization and cancellation charges. In the event of termination for the
Owner’s convenience, the Owner will issue a Construction Change Directive or
authorize a Change Order making any required adjustment to the Contract Sum.


ARTICLE 15 CLAIMS AND DISPUTES
§ 15.1 CLAIMS
§ 15.1.1 DEFINITION
A Claim is a demand or assertion by one of the parties seeking, as a matter of
right, payment of money, or other relief with respect to the terms of the
Contract. The term "Claim" also includes other disputes and matters in question
between the Owner and Contractor arising out of or relating to the Contract. The
responsibility to substantiate Claims shall rest with the party making the
Claim. The Contractor understands that the requirements of Sections 15.1 and
15.2 are to be strictly adhered to and that none of the requirements relating to
Claims shall be waived by the Owner by course of dealing, formally or
informally, and that neither the Architect nor the Owner’s representative is
authorized to waive any such requirements.
§ 15.1.2 NOTICE OF CLAIMS


 
 
 
Init.


/
AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 14:16:26
on 12/02/2016 under Order No.8702051788_1 which expires on 01/11/2017, and is
not for resale.
52
User Notes: athena - West Garage 12-01-16 (8)
(812660086)
 




--------------------------------------------------------------------------------




Claims by either the Owner or Contractor must be initiated by written notice to
the other party and to the Initial Decision Maker with a copy sent to the
Architect, if the Architect is not serving as the Initial Decision Maker.


Claims by either party must be initiated within 21 days after occurrence of the
event giving rise to such Claim or within 21 days after the claimant first
recognizes the condition giving rise to the Claim, whichever is later. The
Contractor shall use its best efforts to provide the Architect and the Owner
with notice of any Claim including, without limitation, those in connection with
concealed or unknown conditions, as expeditiously as possible (and in no event
later than the time stated above) and shall cooperate with the Architect and the
Owner in an effort to mitigate any potential damages, delay or other adverse
consequences arising out of the condition which is the cause of the Claim.
Failure by the Contractor to provide a notice of Claim within the time period
specified above shall be conclusively deemed to be a waiver of such Claim.
Notwithstanding the foregoing, Claims made by either party after final
completion need not be sent to the Initial Decision Maker or the Architect.
§ 15.1.3 CONTINUING CONTRACT PERFORMANCE
Pending final resolution of a Claim, except as otherwise agreed in writing or as
provided in Section 9.7 and Article 14, the Contractor shall proceed diligently
with performance of the Contract and the Owner shall continue to make payments
which are not in dispute in accordance with the Contract Documents. The
Architect will prepare Change Orders and issue Certificates for Payment in
accordance with the decisions of the Initial Decision Maker.
§ 15.1.4 CLAIMS FOR ADDITIONAL COST
If the Contractor wishes to make a Claim for an increase in the Contract Sum, or
other compensation, for any reason, written notice as provided herein shall be
given before proceeding to execute the Work. Prior notice is not required for
Claims relating to an emergency endangering life or property arising under
Section 10.4.
§ 15.1.5 CLAIMS FOR ADDITIONAL TIME
§ 15.1.5.1 If the Contractor wishes to make a Claim for an increase in the
Contract Time, written notice as provided herein shall be given. The
Contractor’s Claim shall include an estimate of cost and of probable effect of
delay on progress of the Work. The Contractor shall have the burden of
demonstrating the effect of the claimed delay on the Contract Time, and shall
furnish the Architect and the Owner with such documentation relating thereto as
the Architect or the Owner may reasonably require.
§ 15.1.5.2 If adverse weather conditions are the basis for a Claim for
additional time, such Claim shall be documented by data substantiating that
weather conditions were abnormal for the period of time, could not have been
reasonably anticipated and unavoidably caused a delay to critical path
activities. The Contractor shall give written notice to the Owner (with
supporting documentation) within ten (10) days following the occurrence of any
adverse weather conditions for which the Contractor claims a time extension.
§ 15.1.6 CLAIMS FOR CONSEQUENTIAL DAMAGES
The Contractor and Owner waive Claims against each other for consequential
damages arising out of or relating to this Contract. This mutual waiver includes
.1
damages incurred by the Owner for rental expenses, for losses of use, income,
profit, financing, business and reputation, and for loss of management or
employee productivity or of the services of such persons; and

.2
damages incurred by the Contractor for principal office expenses including the
compensation of personnel stationed there, for losses of financing, business and
reputation, and for loss of profit except profit arising directly from the Work.

This mutual waiver is applicable, without limitation, to all consequential
damages due to either party’s termination in accordance with Article 14. The
Contractor and the Owner recognize and agree that this waiver and limitation on
the Owner’s recovery of consequential damages does not limit the Owner’s ability
to recover direct, actual, and general damages from the Contractor as a result
of the Contractor’s (or of anyone for whom the Contractor is responsible) fault,
negligence, or omission under this Contract, nor shall it limit the Owner’s
recovery of damages as provided in Section 4.4 of the Agreement. Notwithstanding
anything to the contrary, nothing in the Contract Documents shall limit the
Contractor’s liability for damages (whether consequential or otherwise) which
are or would be covered by available insurance in the absence of this section or
any other waiver contained in the Contract Documents, but only to the extent of
amounts actually paid by the applicable insurers plus any deductibles or
self-insured amounts. The parties’ mutual waiver of claims for consequential
damages as provided herein shall not apply to claims of either party to the
extent based upon claims of third parties.


 
 
 
Init.


/
AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 14:16:26
on 12/02/2016 under Order No.8702051788_1 which expires on 01/11/2017, and is
not for resale.
53
User Notes: athena - West Garage 12-01-16 (8)
(812660086)
 




--------------------------------------------------------------------------------






§ 15.1.7 Any Claim by the Contractor due to the Owner’s rejection of the
Contractor’s notice of substantial completion under
Section 9.8.2 shall be brought within 7 days of the Contractor’s receipt of the
Owner’s rejection and shall be first referred to the Owner’s representative and
the Contractor’s representative for resolution. If resolution does not occur
within 7 days, the Claim shall be referred to the Architect for an initial
decision in accordance with Section 15.2. The Owner shall request that the
Architect render a decision within 10 days of such referral. The Architect’s
decision, if accepted by the Owner and the Contractor, shall be the final and
binding resolution of the dispute regarding the notice of substantial
completion. If either party is not satisfied with the Architect’s decision, such
party may proceed under the dispute resolution provisions of this Article 15.


§ 15.2 INITIAL DECISION
§ 15.2.1 If agreed by both parties, any Claim, excluding those arising under
Sections 10.3 or 10.4 or Articles 11 or 14 may be referred to the Initial
Decision Maker for initial decision. The Architect will serve as the Initial
Decision Maker, unless otherwise indicated in the Agreement. Unless the Initial
Decision Maker and all affected parties agree, the Initial Decision Maker will
not decide disputes between the Contractor and persons or entities other than
the Owner.
§ 15.2.2 The Initial Decision Maker will review Claims referred to it and within
ten days of the receipt of a Claim take one or more of the following actions:
(1) request additional supporting data from the claimant or a response with
supporting data from the other party, (2) reject the Claim in whole or in part,
(3) approve the Claim, (4) suggest a compromise, or (5) advise the parties that
the Initial Decision Maker is unable to resolve the Claim if the Initial
Decision Maker lacks sufficient information to evaluate the merits of the Claim
or if the Initial Decision Maker concludes that, in the Initial Decision Maker’s
sole discretion, it would be inappropriate for the Initial Decision Maker to
resolve the Claim.
§ 15.2.3 In evaluating Claims, the Initial Decision Maker may, but shall not be
obligated to, consult with or seek information from either party or from persons
with special knowledge or expertise who may assist the Initial Decision Maker in
rendering a decision. The Initial Decision Maker may request the Owner to
authorize retention of such persons at the Owner’s expense.
§ 15.2.4 If the Initial Decision Maker requests a party to provide a response to
a Claim or to furnish additional supporting data, such party shall respond,
within ten days after receipt of such request, and shall either (1) provide a
response on the requested supporting data, (2) advise the Initial Decision Maker
when the response or supporting data will be furnished or (3) advise the Initial
Decision Maker that no supporting data will be furnished. Upon receipt of the
response or supporting data, if any, the Initial Decision Maker will either
reject or approve the Claim in whole or in part.


§ 15.2.5 The Initial Decision Maker will render an initial decision approving or
rejecting the Claim, or indicating that the Initial Decision Maker is unable to
resolve the Claim. This initial decision shall (1) be in writing; (2) state the
reasons therefor; and (3) notify the parties and the Architect, if the Architect
is not serving as the Initial Decision Maker, of any proposed change in the
Contract Sum or Contract Time or both. The initial decision shall be final and
binding if accepted by both parties. If either party does not accept the initial
decision, the Claim shall be resolved pursuant to Section 15.3 or Section 15.5.


§ 15.2.6 Either party may request mediation of an initial decision at any time.
(Paragraph deleted)
§ 15.2.7 In the event of a Claim against the Contractor, the Owner may, but is
not obligated to, notify the surety, if any, of the nature and amount of the
Claim. If the Claim relates to a possibility of a Contractor’s default, the
Owner may, but is not obligated to, notify the surety and request the surety’s
assistance in resolving the controversy.
§ 15.2.8 If a Claim relates to or is the subject of a mechanic’s lien, the party
asserting such Claim may proceed in accordance with applicable law to comply
with the lien notice or filing deadlines. Nothing in this Section 15.2.8 shall
reduce or limit Contractor’s obligation to discharge liens pursuant to Section
3.19.1.






 
 
 
Init.


/
AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 14:16:26
on 12/02/2016 under Order No.8702051788_1 which expires on 01/11/2017, and is
not for resale.
54
User Notes: athena - West Garage 12-01-16 (8)
(812660086)
 




--------------------------------------------------------------------------------






§ 15.3 MEDIATION
§ 15.3.1 Claims, disputes, or other matters in controversy arising out of or
related to the Contract except those waived pursuant to the provisions of the
Contract Documents, may be subject to mediation as a condition precedent to
litigation or other binding dispute resolution if both parties consent thereto.


§ 15.3.2 In the event that the parties endeavor to resolve their Claims by
mediation, unless the parties mutually agree otherwise, the mediation shall be
administered by JAMS in Boston, Massachusetts A request for mediation shall be
made in writing, delivered to the other party to the Contract, and filed with
the person or entity administering the mediation. The request may be made
concurrently with the filing of binding dispute resolution proceedings but, in
such event and if consented to by both parties, mediation shall proceed in
advance of binding dispute resolution proceedings, which shall be stayed pending
mediation for a period of 60 days from the date of filing, unless stayed for a
longer period by agreement of the parties or court order. If an arbitration is
stayed pursuant to this Section
15.3.2, the parties may nonetheless proceed to the selection of the
arbitrator(s) and agree upon a schedule for later proceedings.
§ 15.3.3 The parties shall share the mediator’s fee and any filing fees equally.
The mediation shall be held in the place where the Project is located, unless
another location is mutually agreed upon. Agreements reached in mediation shall
be enforceable as settlement agreements in any court having jurisdiction
thereof.


§ 15.4 ARBITRATION (INTENTIONALLY DELETED.]


(Paragraphs deleted)
§ 15.5    LITIGATION
§ 15.5.1 Any dispute which is not resolved may be subject to litigation by
either party. Any suit by either party shall be brought only in the county and
state where the Project is located. The parties hereto waive any argument that
this venue is not appropriate or that the forum is inconvenient. The parties
hereto waive all rights, if any, to a jury trial in any disputes arising from or
relating to this Agreement. The prevailing party shall have its reasonable
attorney’s fees reimbursed by the losing party.
§ 15.5.2 Unless ordered by the Owner to suspend all or a portion of service
hereunder, the Contractor shall proceed with the performance of this Agreement
without any interruption or delay during the pendency of any of the foregoing
dispute resolution procedures.
§ 15.5.3 JOINDER. Notwithstanding anything to the contrary, (i) in the event of
any mediation or legal proceeding between the Owner and any third party arising
out of or relating to the Project, the Contractor agrees that the Owner may join
the Contractor in any such proceedings and that the Owner may consolidate any
such proceedings with any proceeding between the Contractor and the Owner under
this Agreement, and (ii) the Owner may make persons other than the Owner and the
Contractor parties to any mediation, arbitration, or legal proceeding hereunder
with respect to any claim, dispute or other matter in question arising out of
the Project.
(Paragraph deleted)














 
 
 
Init.


/
AIA Document A201™ – 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 14:16:26
on 12/02/2016 under Order No.8702051788_1 which expires on 01/11/2017, and is
not for resale.
55
User Notes: athena - West Garage 12-01-16 (8)
(812660086)
 


